Libertad y Orden

República de Colombia
Ministerio de Minas y Energía

ANH==

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Agencia Nacional de Hidrocarburos

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

ÁREA COSTA AFUERA

ENTRE
AGENCIA NACIONAL DE HIDROCARBUROS
Y

ECOPETROL S.A.

Bogotá, D.C., primero (1) de marzo de 2019

Y

El futuro
es de todos

Minenerdia

Us
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA ACONAL DE MOROCAROUNOS
COLOMBIA.
Tabla de contenido

PARTES oocoroo
CONSIDERACIONE; 2
CLAUSULADO oocucrnorsonorinsiansoras retro 3
CAPÍTULO 1. DEFINICIONES E INTERPRETACIÓN .... moemso S

Cláusula 1.1, Definiciones . 2. 3

Cláusula 1.2. Interpretación 6
CAPÍTULO 2. OBJETO, ALCANCE Y DURACIÓN 8

Cláusula 2,1. Objeto... 3

Cláusula 2.2. Alcance. 3

Cláusula 2.3, Vigencia Contrato 9

Cláusula 2.4. — Área Asignada.. 9
CAPÍTULO3. — FASE PRELIMINAR ..ouroooos.

Cláusula 3,1. — Objeto de la Fase Preliminar .

Cláusula 3.2, Acompañamiento de la ANH en trámites de Fase Prelimina

Cláusula 3.3. Derechos Económicos en trámites de Fase Preliminar...

Cláusula 3.4. Entrega a la ANH de información obtenida en Fase Preliminar

Cláusula 3.5, Plazo de duración de la Fase Preliminar

Cláusula 3.6. Prórroga del plazo de duración de la Fase Preliminar

Cláusula 3.7. Terminación de la Fase Preliminar .......... rincon

Cláusula 3.8. No liberación de responsabilidad ni efectos respecto de trámites ni autoridades

Cláusula 3.9, Aplicación de las reglas del presente capitulo cuando se certifique o se confirme la

presencia de grupos étnicos en la Zona de Influencia en periodos distintos a la Fase Preliminar 14
CAPÍTULO 4, PERIODO DE EXPLORACIÓN .. poor arnsar ones

Cláusula 4.1, Actividades Exploratorias por ejecutarse en el periodo de exploració:

Cláusula 4,2, Duración del Periodo de Exploración

Cláusula 4.3. Fases del Periodo de Exploración

Cláusula 4.4. Prórroga de las Fases del Período de Exploración

Cláusula 4.5... Renuncia al Contrato en el Periodo de Exploración

Cláusula 4.6, Limitación a devoluciones parciales

Cláusula 4.7. Actividad Exploratoria Remanente

Cláusula 4,8, — Programa Exploratori

Cláusula 4.9, — Problemas en la perforación de Pozos Exploratorios ..

Cláusula 4,10,
Cláusula 4,14.
Cláusula 4,12.
Cláusula 4,13,
Cláusula 4,14,
Cláusula 4.15,
Cláusula 4.16,

CAPÍTULO 5,

Aviso de Descubrimiento...
Retención de Descubrimiento
Programa de Evaluación Individual .
Programa de Evaluación Integrado...
Reglas aplicables a Programa de Evaluación Individual e Integrado
Declaración de Comercialidad
Contenido de la Declaración de Comercialida:
PERIODO DE PRODUCCIÓN

Página 1 de 139 iodo

a 7
Y El futuro Minanergia. [e

r
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AE JODA MINI OS
Cláusula 5,1. — Etapa de desatrollo de infraestructura de producción y transporte.
Cláusula 5.2, Período de Producció
Cláusula 5.3, — Plan de Desarrollo de Producción .

Cláusula 5.4. Programa Anual de Operaciones ...
CAPÍTULO 6, ÁREA ASIGNADA EN PRODUCCIÓN.
Cláusula 6.1. — Concepto de Área Asignada en Producción
Cláusula 6.2. Englobe de Campos para única Área Asignada en Producción
Cláusula 6,3. Ampliación del Área Asignada en Producción
Cláusula 6,4. Unificación
Cláusula 6.5. Separación de áreas .
CAPÍTULO 7. — CONDUCCIÓN Y OPERACIONES,
Cláusula 7.1. Dirección, manejo, seguimiento, Y.
Cláusula 7.2. Operador non
Cláusula 7.3. Coordinación en materia de segurida:
Cláusula 7.4, Responsabilidad por permisos
Cláusula 7.5. Respeto al régimen jurídico
Cláusula 7.6, — Subcontratistas ....ocmeo.
Cláusula 7.7. Obligaciones especiales respecto de la Producción

CAPÍTULO 8, — RIGALÍAS....

Cláusula 8.1. Recaudo .......
Cláusula 8.2. Recaudo en especie
Cláusula 8.3. Recaudo en Dinero

CAPÍTULO 9. DERECHOS CONTRACTUALES DE LA ANH
Cláusula 9.1. Derechos ECONÓMICOS. .mcramionaniarsonocnnoro
Cláusula 9,2, Aplicación de Disposiciones Reglamentarias .

CAPÍTULO 10, — INVERSIONES SOCIALES causen 2%

Cláusula 10.1,
Cláusula 10.2.
Cláusula 10,3,
CAPÍTULO 11.
Cláusula 11.1,
Cláusula 11.2.
Cláusula 11,3,
CAPÍTULO 12.
Cláusula 12.1,
Cláusula 12,2,
Cláusula 12,3,
Cláusula 12.4.
CAPÍTULO 13.
Cláusula 13,1,
Cláusula 13.2.

Programas en Beneficio de las Comunidades
Precios para Abastecimiento Interno
Bienes y Servicios Locales, Regionales y Nacionales
DEVOLUCIÓN DE ÁREAS..
Devolución Obligatoria .
Devoluciones Voluntarias.......
Delineación y restauración de áreas y formalización de devolucione,

Abandono de Áreas Asignadas en Exploración o en Evaluación
Abandono de Áreas Asignadas en Producción..cc omo
Fondo de Abandono
INFORMACIÓN Y CONFIDENCIALID;
Entrega de información Técnica...
Confidencialidad ..oocnccconnonrnnnoncnecnesconearenrsrororonen error oro ara career enano ro ccoe cerraran

Página 2 de 139 e EnAeiono E

Ar
ANH=

AGENCIA ACIONAL DE MIDMOCANIGUNOS:
COLOMBIA.

Cláusula 13,3,
Cláusula 13,4,
Cláusula 13.5,
CAPÍTULO 14,
Cláusula 14.1,
Cláusula 14.2.
CAPÍTULO 15.
Cláusula 15,1.
Cláusula 15.2.

Cláusula 15,3,
(RC ambiental)

Cláusula 15,4,
CAPÍTULO 16.
Cláusula 16,1.
CAPÍTULO 17.
Cláusula 17.1.
Cláusula 17.2,
Cláusula 17.3.
CAPÍTULO 18.
Cláusula 18.1.
Cláusula 18.2.
Cláusula 18,3,
Cláusula 18.4,
Cláusula 18,5,
Cláusula 18,6,
Cláusula 18,7,
Cláusula (8,8.
Cláusula 18,9.
Cláusula 18,10,
CAPÍTULO 19,
Cláusula 19.1,
Cláusula 19.2,
Cláusula 19,3,
Cláusula 19,4,
Cláusula 19,5.
Cláusula 19.6,
Cláusula 19,7,
CAPÍTULO 20.
Cláusula 20.1.
Cláusula 20.2.
Cláusula 20,3.
Cláusula 20,4,

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

Derechos sobre la información aaron rererrerrn
Información ambiental y social ..............
Informes ejecutivos Anuales y Semestrales
RESPONSABILIDAD E INDEMNIDAD
Responsabilidad cccocninnionininco..

Indemnidad .
GARANTÍAS .
Garantía de cumplimient:
Póliza de cumplimiento de obligaciones laborales

Seguros de responsabilidad civil extracontractual y seguro especial por contaminación
99

Otros seguros...
SEGUIMIENTO Y Y CONTROL ...
Facultades de la ANH....
DECLARATORIA DE INCUMPLIMIENTO ...
Derecho de la ANH para declarar el incumplimiento del Contrato.
Procedimiento para declarar el incumplimiento.........
Procedimiento aplicable a otras actuaciones de la ANH.

MULTAS accorccriasiccn rorarsernranarosa usaran
Derecho de la ANH para imponer multas
Función y naturaleza.

Multas diarias por evento.
Valor diario de multa por evento y valor máximo acumulado por event
Límite temporal para la imposición de multas,
Procedimiento de imposición de multas. ..
Ejecución de la garantía para el pago de las multas impuestas.
Información de multas. .
No limitación de responsabilidad y derecho a indemnización plena
No limitación del ejercicio de otros derechos o potestades.
CLÁUSULA PENAL PECUNIARIA. .
Derecho de la ANH para cobrar la cláusula penal pecuniaria.
Función y naturaleza de la cláusula penal pecuniaria.
Valor de la cláusula penal pecuniaria
Procedimiento para ejecución y cobro de la cláusula penal pecuniaria
Ejecución de la garantía para el pago de la cláusula penal pecuniaria
No limitación de responsabilidad y derecho a indemnización plena
No limitación del ejercicio de otros derechos o potestades
TERMINACIÓN
Terminación ..

Causales de Terminación Ordinari:
Terminación por vencimiento del Período de Exploración y/o de Evaluación
Terminación Voluntaria del Periodo de Producción

Página 3 de 139

Í El futuro Ñ Y
Y es de todos. e E

Ús
ANH=

AGENCIA ACIORAL DE HIDROCARBUROS
COLOMBIA

Cláusula 20.5,
Cláusula 20.6.
Cláusula 20.7.
CAPÍTULO 21.
Cláusula 21.1,
Cláusula 21.2.
Cláusula 21.3.
Cláusula 21.4,
Cláusula 21.5.
Cláusula 21.6.
CAPÍTULO 22,
Cláusula 22.1.
Cláusula 22.2.
CAPÍTULO 23,
Cláusula 23.1.
Cláusula 23.2,

Cláusula compromisoria de arbitraje internacional .
Cláusula compromisoria arbitraje nacional...

Cláusula 23.3.
Cláusula 23,4.
CAPÍTULO 24.
Cláusula 24,1,
Cláusula 24.2.
Cláusula 24,3,
Cláusula 24,4.
Cláusula 24.5,
Cláusula 24.6,
Cláusula 24.7.
Cláusula 24.8.
Cláusula 24.9,
Cláusula 24,10,
Cláusula 24,11,
Cláusula 24.12,

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

Terminación por incumplimiento
Terminación Unilateral como potestad excepcional
Caducidad
REVERSIÓN DE ACTIVOS
Obligación de reversió
Arrendamiento de bienes
Financiación de Proyectos .
Inventarios
Disposición de los activo:

Obligaciones posteriores
LIQUIDACIÓN
Oportunidad y Contenido
Procedimiento mac...
SOLUCIÓN DE CONTROVERSIA:
Acuerdo directo...
Cláusula compromisoria ....

Notificación a la Agencia Nacional de Defensa 3 jurídica del fistado
Selección de foro
DISPOSICIONES VARIAS.
Cesión y otras transacciones .
Fuerza Mayor y Hechos Exclusivos de Terceros
Impuestos, Costos y Gastos

Intereses de Mora
Comunicados Externos ...
Legislación y Régimen Jurídico
Reclamación Diplomática...
TAO MA ccocuacinnonorancoranarnsos
Domicilio y Correspondencia
Aprobaciones y Pronunciamientos
Subsistenci:

ANEXO A, ÁREA CONTRATADA

ANEXO B. PROGRAMA EXPLORATORIO

ANEXO C. DERECHOS ECONÓMICOS

ANEXO D. PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES PBC

y El futuro
Página 4 de 139 ad

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

LS
ADENCIA NACIONAL DE HIDROCARBUROS.

COLOMBIA.
Nombre Tipo Prospectividad
ÁREA ASIGNADA:
COL-5 1 Costa Afuera Yacimientos
Convencionales

CONTRATISTA: ECOPETROL S.A, 100%

OPERADOR: ECOPETROL S.A.
FECHA: MARZO 1 DE 2019
ANEXOS Los siguientes anexos hacen parte integral del presente Contrato:

Anexo A. Área Contratada
Anexo B. Programa Exploratorio
Anexo C, Derechos Económicos

Anexo D. Programas en Beneficio de las Comunidades

PARTES

1 Por una parte, la Agencia Nacional de Hidrocarburos (la “ANHP”), entidad estatal del sector
descentralizado de la Rama Ejecutiva del Orden Nacional, con personería jurídica, patrimonio propio
y autonomía administrativa, técnica y financiera, adscrita al Ministerio de Minas y Energía: creada por
el Decreto Ley 1760 de 2003 y modificada su naturaleza jurídica por el distinguido como 4137 de
2011, desarrollado por el Decreto 714 de 2012; con domicilio principal en la ciudad de Bogotá, D.C.,
representada legalmente por su Presidente LUIS MIGUEL MORELLI NAVIA, identificado con
Cédula de Ciudadanía No. 13.447.267 expedida en Cúcuta, Norte de Santander, cargo para el cual fue
designado mediante Decreto 1788 del 19 de septiembre de 2013 y del que tomó posesión el día Veinte
(20) del mes de septiembre del año 2018, según consta en Acta No. 000060, quien está debidamente
facultado para celebrar este Contrato conforme a los Numerales 1, 3 y 17 del artículo 9 del referido
Decreto 714 de 2012, con fundamento en la delegación conferida por el Acuerdo 2 de 2017 del Consejo
Directivo.

li) Por otra parte, Ecopetrol S.A., sociedad identificada con Nit 899999068-1, con domicilio
principal en la ciudad de Bogotá D.C., Colombia, constituida mediante Escritura Pública No. 0002931
del 7 de julio de 2003, representada en este acto por FELIPE BAYÓN PARDO, mayor de edad,
identificado con la cédula de ciudadanía número 80.407.311 expedida Bogotá, D.C., en calidad de
Presidente, quien se denomina en este acto como “Contratista”.

Página 1 de 139

ol Elfuturo A je
tv és dotados UNER

2)

ha
A N CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAIME lz== DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

Las Partes celebran el presente Contrato de Exploración y Producción E$:P No. 01 de 2019 - Área
COL-5 (el “Contrato”), contenido en las estipulaciones que se consignan más adelante, previas las
siguientes

CONSIDERACIONES

Primero. Que el Contrato de Evaluación Técnica TEA No. 43 de 2012, Bloque COL-5, fue suscrito
entre la ANH y La Unión Temporal ANADARKO ECOPETROL BLOQUE A, el 29 de noviembre de
2012, en el marco de la Ronda Colombia 2012, estableciendo como fecha efectiva el 8 de julio de
2013.

Segundo. Que mediante la comunicación No, 20183020262702 Id: 306817 del 14 de agosto de 2018,
complementada con las comunicaciones No. 20183020305072 Id: 316803 del 13 de septiembre de
2018; 20183020410762 Id: 339951 del 16 de noviembre de 2018; 20184010455462 Id: 351058 del 14
de diciembre de 2018, y 20183110481602 Id: 357077 del 28 de diciembre de 2018, ECOPETROL
S.A., ejerció el derecho de conversión señalado en la cláusula 19 del Contrato de Evaluación Técnica
No. 43 Bloque COL-S, bajo el marco normativo dispuesto en el Acuerdo 2 de 2017.

Tercero, Que mediante comunicación No. 20193020043933 Id: 373034 del 27 de febrero de 2019, la
Vicepresidencia de Promoción y Asignación de Árcas, una vez verificado el cumplimiento de los
requisitos, términos y condiciones aplicables para la conversión correspondiente, recomendó al
Presidente aprobar la conversión del Contrato de Evaluación Técnica TEA Bloque COL-5, a un
Contrato de Exploración y Explotación de Hidrocarburos ESP.

Cuarto. Que mediante comunicación No. 20191000046081 Id: 373072 del 27 de febrero de 2019, el
Presidente de la Agencia Nacional de Hidrocarburos aprobó la Conversión del Contrato de Evaluación
Técnica TEA Bloque COL-5, a un Contrato de Exploración y Explotación de Hidrocarburos ESP.

Quinto. Que el Contratista se obliga a mantener durante la ejecución de este contrato, las
capacidades jurídica, económico financiera, técnica operacional, medio ambiental y materia de
responsabilidad social empresarial, acreditadas para su suscrición.

Sexto. — Que el Representante Legal de la sociedad Contratista declara que se encuentra debidamente
facultado para suscribir el presente contrato y a comprometer sin limitación alguna a la sociedad que
representa.

Séptimo. Que el Representante Legal de la sociedad y la sociedad que representa, declara que no
están incursos en causal alguna de inhabilidad, incompatibilidad, conflicto de intereses o prohibición,
para suscribir el presente negocio jurídico, ni tienen litigios pendientes, procesos legales o cualquier
otra circunstancia que los pudiera llevar al incumplimiento de las obligaciones que adquieren con este
Contrato.

El futuro.
es de todos.

Página 2 de 139 Y

y l a

q

A N 4 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
B2= DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE MIDROCARUOS.
COLOMBIA.

Octavo. Que el Representante Legal de la sociedad Contratista declara que la sociedad que
representa, se encuentra a paz y salvo por concepto de pago de aportes parafiscales y de seguridad
social, de conformidad con lo dispuesto en el artículo 50 de la Ley 789 de 2002.

CLAUSULADO

CAPÍTULO 1.
DEFINICIONES E INTERPRETACIÓN

Cláusula 1.1. Definiciones

Los siguientes términos utilizados en el texto del presente Contrato que se incluyen con letra inicial en
mayúscula tendrán el significado que se les asigna en este Contrato y en caso de no asignarse a Jos
mismos un significado específico, tendrán el significado que a los mismos se ha dado en los Términos
de Referencia, en el Acuerdo 2 de 2017 y su Anexo 1, Acuerdo 3 de 2019, en el artículo 2 de la Ley 97
de 1993 sobre Descubrimiento, y en las Resoluciones 181517 de 2002, 181495 de 2009 y 40048 de
2015 del Ministerio de Minas y Energía y la Resolución 183 del 13 de marzo de 2013 de la ANH, y
demás normas que las modifiquen, adicionen o sustituyan:

1.11 Abandono: Significa todas las actividades definidas como Abandono de Campos y Áreas,
y Abandono de Pozos en el Acuerdo 2 de 2017 y su Anexo 1.

1,12, Actividades Exploratorias Remanentes: Tiene el significado previsto en la Cláusula 4.7.1
del presente Contrato;

1.1.3, Actividades Exploratorias: Tiene el significado previsto en la Cláusula 4.1 del presente
Contrato;

11.4 Actividades u Operaciones de Desarrollo: Actividades y obras realizadas por el

Contratista, entre ellas, programas sísmicos de detalle; perforación, completamiento, equipamiento y
reacondicionamiento de Pozos de Desarrollo; caracterización de Yacimientos; diseño, construcción,
instalación y mantenimiento de equipos, tuberías, líneas de transferencia, tanques de almacenamiento,
métodos artificiales de producción, sistemas de recuperación primaria y mejorada, sistemas de trasiego,
tratamiento y almacenamiento, y estudios de optimización de Producción dentro de un Área en
Explotación en el Área Contratada y, fuera de aquella, en cuanto resulte necesario,

1.1.5. Actividades u Operaciones de Evaluación: Operaciones y actividades realizadas por el
Contratista en un Área en Evaluación, con el propósito de apreciar un Descubrimiento; delimitar la
geometría del Yacimiento o Yacimientos dentro de la misma; determinar la viabilidad de extraer
Hidrocarburos en cantidad y calidad económicamente explotables, y estimar el impacto ambiental y
social de su Explotación Comercial. Incluyen perforación de Pozos de Exploración, Exploraciones
Sísmicas de detalle, ejecución de pruebas de Producción, y, en general, otras operaciones orientadas a
determinar la Comercialidad del Campo, y, en caso positivo, delimitarlo.

és de todos.

Página 3 de 139

] El futuro Minenereia X

Leo)
..

A CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
AVI DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.
1.1.6. Actividades u Operaciones de Exploración: Estudios, trabajos y obras ejecutados por el

Contratista para determinar la existencia y ubicación de Hidrocarburos en el subsuelo. Comprenden,
entre otros, métodos geofísicos, geoquímicos, geológicos, cartográficos, y, en general, actividades
indirectas de prospección superficial; perforación de Pozos Exploratorios y demás operaciones
directamente relacionadas con la búsqueda de Hidrocarburos.

1,17 ANH: Significa la Agencia Nacional de Hidrocarburos;

1.1.8. Área Retenida: Porción de área Contratada donde el Contratista realizó uno o varios
Descubrimientos y, respecto de la cual manifestó su interés de retener los Descubrimientos contenidos
en ella de acuerdo con lo establecido en la Cláusula 4.11 del presente Contrato;

1.1.9. Área Asignada en Producción: Tiene el significado previsto en la Cláusula 6,1 del
presente Contrato;

1.1,10. Ayiso de Descubrimiento: Tiene el significado previsto en la Cláusula 4.10 del presente
Contrato;

11.11 Aviso de Retención de Descubrimiento: Comunicación escrita mediante la cual el

Contratista informa a la ANH de su intención de retener un Descubrimiento, con las condiciones
previstas en la Cláusula 4.11 del presente Contrato;

1.1.12. Aviso de Unificación: Tiene el significado previsto en la Cláusula 6.4.1 del presente
Contrato;

1.1.13. Causales de Ejecución Cumplimiento: Tiene el significado previsto en la Cláusula 12.4. 10
del presente Contrato;

1.114 Causales de Ejecución Extracontractual: Tiene el significado previsto en la Cláusula
15.3.10 del presente Contrato;

1.1.15. Causales de Ejecución Obligaciones Laborales: Tiene el significado previsto en la
Cláusula 15.2,9 del presente Contrato;

1.1.16. Declaración de Comercialidad: Tiene el significado previsto en la Cláusula 4.15 del
presente Contrato;

1117 Descubrimiento No Comercial: Tiene el significado previsto en la Cláusula 4,16.2 del
presente Contrato;

1.1.18. Día Calendario: Corresponde a los días de la semana calendario, ordinarios o corridos
incluyendo los Días Hábiles;

e El futuro e A
Página 4 de 139 esdetodos 1
A 5 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAM h= pr HIDROCARBUROS No. 61 de 2019 COL-5
COLOMBIA.
1.1,19, Día Hábil: Corresponde a los días de la semana comprendidos entre el lunes y viernes con

excepción de (i) aquellos que sean días festivos en Colombia o (ii) aquellos en que los bancos en
Colombia estén obligados por ley a no abrir. Cualquier plazo que venza en un día que no sea Día Hábil
deberá posponerse hasta el siguiente Día Hábil;

1.120. Etapa de retención: Periodo de tiempo en el que el Contratista mantendrá retenido uno o
varios Descubrimientos con las condiciones previstas en la Cláusula 4.11 del presente Contrato;

1.121 Exploración Complementaria: Tiene el significado previsto en la Cláusula 4.8.8 del
presente Contrato;

1.1.22. Fecha Efectiva Inicio Periodo de Exploración: Tiene el significado previsto en la Cláusula
3.7.5 del presente Contrato;

1.1,23. Fondo de Abandono: Tiene el significado previsto en la Cláusula 12.4 del presente
Contrato;

1,1,24, Fuerza Mayor: Tiene el significado previsto en la Cláusula 24.2,1.1 del presente Contrato;

1.125, Garantía Fondo de Abandono: Tiene el significado previsto en la Cláusula 12,4,3 del
presente Contrato;

1.1.26, Hecho Exclusivo de Tercero; Tiene el significado previsto en la Cláusula 24.2.1.1 del
presente Contrato;
1.1.27 Periodo Cubierto Garantía Cumplimiento: Tiene el significado previsto en la Cláusula

15.1.2.1 del presente Contrato;

1.1,28, Periodo Cubierto Garantía Fondo de Abandono: Tiene el significado previsto en la
Cláusula 12,4.4 del presente Contrato;

1.1.29, Periodo Cubierto Obligaciones Laborales: Tiene el significado previsto en la Cláusula
15.2.2 del presente Contrato;

1.1.30, Periodo Cubierto Responsabilidad Extracontractual: Tiene el significado previsto en la
Cláusula 15.3,2 del presente Contrato;

1.131. Plan Unificado de Explotación: Tiene el significado previsto en la Cláusula 6.4.1 del
presente Contrato;

1.1.32. Programa de Abandono: Plan de las actividades de Abandono del Área Asignada a ser
devuelta de acuerdo con el presente Contrato en las condiciones y con los requisitos de que trata la
Cláusula 12. 1. Este programa incluye una lista de todos los Pozos, construcciones y/u otras propiedades
inmucbles ubicadas en el Área, así como de las maquinarias y demás elementos que tengan el carácter

es de todos.

Página 5 de 139

Y El futuro Minenergía >

3
E CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
E DE HIDROCARBUROS No. 01 de 2019 COL-5

ANCIANA, DE NCARDUAOS
COLOMBIA.

de bienes muebles a ser retirados de acuerdo con tal Programa de Abandono, siguiendo la clasificación
hecha por el Contratista de los mismos y los valores referentes a tales bienes muebles establecidos de
acuerdo con los criterios establecidos en la Cláusula 21.1.7;

1.133. Programa de Evaluación Individual: Plan de Operaciones de Evaluación destinado a
analizar un Descubrimiento en particular de forma individual y determinar si este es comercial;

1.1.34, Programa de Evaluación Integrado: Plan de Operaciones de Evaluación destinado a
analizar varios Descubrimientos y determinar si estos son comerciales;

1.1.35, Programa de Retención: Documento presentado con el Aviso de Retención, que debe
incluir los aspectos señalados en la Cláusula 4.11,4 del presente Contrato;

1.1.36. Programa Exploratorio: Tiene el significado previsto en la Cláusula 4,8.1 del presente
Contrato;

1.1.37. Programa Exploratorio Mínimo: Tiene el significado previsto en la Cláusula 4.8.1 del
presente Contrato;

1.1.38. Programa Exploratorio Posterior: Tiene el significado previsto en la Cláusula 4.8.7 del
presente Contrato;

1.1.39, Reglamento CCI: Tiene el significado previsto en la Cláusula Error! Reference source
not found. del presente Contrato;

1.1.40. Terminación Etapa Desarrollo Infraestructura: Tiene el significado previsto en la Cláusula
5.1.3 del presente Contrato;

1,141 Tribunal: Tiene el significado previsto en la Cláusula Error! Reference source not
found. del presente Contrato,

Cláusula 1.2, Interpretación

Salvo que el contexto del presente Contrato lo requiera de manera diferente, las siguientes reglas serán
utilizadas para interpretar el Contrato:

1.2.1. Salvo disposición expresa en contrario, cuando en el presente Contrato se haga referencia
a la ANH se entenderá que se refiere a dicha entidad en su calidad de contratante dentro del presente
Contrato;

1.2.2. Cualquier diferencia o conflicto entre el clausulado o disposiciones del presente Contrato
y los Términos de Referencia, el Acuerdo 2 de 2017, el artículo 2 de la Ley 97 de 1993 sobre
Descubrimiento, y las Resoluciones 181517 de 2002, 181495 de 2009 y 40048 de 2015 del Ministerio
de Minas y Energía, se interpretará de manera que prevalezca lo dispuesto en el presente Contrato;

Página 6 de 139

y El futuro a
$ es de todos mos

== CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

E
FAME nl DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.
123, Las referencias a un género incluyen todos los géneros;
1.2.4, Los términos que denoten singular también incluyen el plural y viceversa, siempre y

cuando el contexto así lo requiera;

1.2.5, Los términos incluidos en este Contrato se entenderán en su sentido natural y obvio, según
el uso general de dichos términos, salvo que las normas establezcan un significado especial para ciertas
materias, caso en el cual se aplicará el significado establecido en la regulación respectiva, o salvo que
se trate términos técnicos de cierta ciencia o arte, caso en el cual se tomarán en el sentido que les den
los que profesan la misma ciencia o arte;

>. »

1.2.6. Cuando se mencionen las palabras “cláusulas”, “secciones”, “puntos”, “numerales”,
“parágrafos, y “anexos”, se entiende que se está haciendo referencia a las cláusulas, secciones, puntos,
numerales, parágrafos y anexos del presente Contrato, salvo que expresamente se indique lo contrario;

12.7. Los encabezamientos y títulos de los artículos y secciones que se utilicen en este Contrato
servirán sólo para referencia y facilidad de consulta, pero no afectarán la interpretación del texto del
mismo;

1.2.8. Cualquier referencia a un documento incluye cualquier modificación o adición a dicho
documento, pero sin tener en cuenta cualquier modificación o adición hecha en violación de dicho
documento;

1.2.9. Cualquier referencia a una parte de un documento incluye a los sucesores y cesionarios
permitidos de dicha parte;

1.2.10, “Incluyendo” deberá entenderse como “incluyendo sin limitación”, salvo que del texto se
desprenda que se trata de una enunciación taxativa;

12.11 Las referencias a leyes aplicables o a disposiciones legales, incluyen todas las leyes
aplicables o disposiciones legales adicionadas, extendidas, consolidadas, modificadas o remplazadas
de tiempo en tiempo y a cualquier orden, regulación, instrumento u otra disposición realizada en vittud
de los mismos;

12,12, Todos los términos contables que no se encuentren especificamente definidos en este
Contrato deberán ser interpretados de acuerdo con los principios de contabilidad generalmente
aceptados y las leyes aplicables a las Partes;

1.2.13. Las Partes han participado conjuntamente en la negociación y redacción de este Contrato.
En el caso de ambiglledad o duda en relación con la intención o interpretación de algún término,
Artículo, Sección, párrafo o anexo de este Contrato, los mismos se interpretarán como si hubiera sido
redactado conjuntamente por las Partes y ninguna presunción o carga de la prueba se levantará para
favorecer o desfavorecer a alguna de las Partes en virtud de la autoría de las disposiciones del presente
Contrato.

El futuro í de
esdetodos MMOA

Página 7 de 139 E
A lá CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
5É= DE HIDROCARBUROS No. 01 de 2019 COL-5

CAPÍTULO 2.
OBJETO, ALCANCE Y DURACIÓN

Cláusula 2,1, Objeto

El presente Contrato tiene por objeto la asignación del Área Asignada, dentro de la cual el Contratista
adquiere por virtud del presente Contrato (i) el derecho exclusivo y la obligación de acometer y
desarrollar Actividades Exploratorias, conforme al Programa Exploratorio acordado para el Área
Asignada contenido en el Anexo B y a realizar las inversiones previstas para el efecto, (ii) el derecho
exclusivo y la obligación de producir los Hidrocarburos propiedad del Estado que se descubran en el
subsuelo de la misma y el derecho a la parte de la Producción de Hidrocarburos que le corresponda
(que incluye el derecho para removerlos de su lecho natural, transportarlos hasta un punto en la
superficie y adquirir la propiedad de la parte que le corresponda), (iii) la obligación de pagar las
retribuciones a que haya lugar conforme al presente Contrato, incluyendo la contraprestación
económica a título de Regalía, de Derechos Económicos y de Aportes a título de Formación,
Fortalecimiento Institucional y Transferencia de Tecnología, y (iv) la obligación de programar y
acometer oportuna, eficaz y eficientemente, hasta su culminación definitiva, todas y cada una de las
actividades de Abandono.

En ejercicio de los derechos y en cumplimiento de las obligaciones de que trata la presente estipulación,
el Contratista ha de desarrollar las actividades y ejecutar las Operaciones inherentes a la Exploración
y Producción de Hidrocarburos en el Área Asignada, en su nombre, por su cuenta y a sus exclusivos
costos, gastos y riesgo, al tiempo que ha de proporcionar los recursos de todo orden, que resulten
necesarios para proyectar, preparar y llevar a cabo todas las actividades y Operaciones de Exploración,
Evaluación, Desarrollo y Producción.

Cláusula 2.2. Alcance
2.2.1. Extensión de la exclusividad y excepciones a la misma
2.2.1.1. Los derechos y exclusividad sobre el Área Asignada que se otorgan al Contratista en

virtud del presente Contrato se circunscriben en forma exclusiva a los Hidrocarburos de propiedad
del Estado provenientes de yacimientos Convencionales para cuya Exploración y Producción ha
sido celebrado, conforme a las reglas de Habilitación establecidas en los Términos de Referencia.
Por consiguiente, no se extienden a ningún otro recurso que pueda existir en el Área Asignada y en
el Bloque correspondiente, incluidos Yacimientos Descubiertos No Desarrollados, salvo que se
trate de Áreas Asignadas para Explorar y Explotar esos yacimientos.

2.2.1.2, La suscripción del presente Contrato no impide que la ANH desarrolle en el Área
Asignada directamente labores destinadas a obtener información técnica adicional respecto de otro
Tipo de Yacimientos en ella, ni que la asigne a otro u otros interesados para el desarrollo de
actividades de Exploración y Explotación de Hidrocarburos provenientes de ese otro Tipo de
Yacimientos. Esta facultad podrá ejercerse exclusivamente en los siguientes casos:

Página $ de 139

Y Elfuturo í
e es de todos a
A ea CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA MACIONAS DE HIDROCARBUROS.
COLOMBIA

2.2.1.2.1. Cuando las condiciones de Capacidad Económico Financiera, Jurídica y Técnica y
Operacional, no permitan al Contratista extender sus actividades a otro Tipo de Yacimientos, y
éste no se asocie con un Operador que sí las cumpla;

2.2.1.2,2. Cuando el Operador decida no Explorarlos y/o Producirlos, sin estar obligado a
hacerlo, según se estipula en la Cláusula 4.6 del presente Contrato; o

2.2.1.2.3. Si se trata de los Hidrocarburos excluidos expresamente de este Contrato, según se
señala en la Cláusula 2.2.2 siguiente del presente Contrato,

22.2, Hidrocarburos excluidos expresamente de este Contrato

2.2.2.1. Ni el objeto ni el alcance del presente Contrato comprenden la posibilidad de Explorar
ni Explotar Gas Metano Asociado a Mantos de Carbón -CBM-.

2.2.2.2. Si el Contratista encuentra yacimientos de Gas Metano Asociado a Mantos de Carbón
—CBM-, debe informarlo inmediatamente a la ANH,

Cláusula 2,3, Vigencia Contrato

El presente Contrato y las obligaciones de las Partes estarán vigentes y producirán plenos efectos desde
la fecha de suscripción hasta que ocurra la liquidación definitiva de los derechos, obligaciones y
compromisos recíprocos, salvo aquellos que por su naturaleza siguen produciendo efectos con
posterioridad a la liquidación.

Cláusula 2,4, Área Asignada
2.4.1. Concepto

Hace referencia a la superficie Costa Afuera, que determina el (o los) Bloque(s) sobre los cuales se
otorgan al Contratista los derechos y obligaciones a que se refiere este Contrato, incluyendo la Cláusula
2,1 y Cláusula 2,2 anteriores del presente Contrato.

2.4.2. Delimitación
Comprende la superficie delimitada por las coordenadas previstas en el Anexo A del presente Contrato,
2.4.3. Reducción del Área Asignada

2.4.3.1. Si por determinaciones obligatorias de autoridad ambiental competente, adoptadas con
posterioridad a la celebración del Contrato, se amplían superficies de zonas reservadas, excluidas,
protegidas o restringidas, o se establecen nuevas, cuya extensión corresponda parcialmente a un
Área Asignada, el Contratista se compromete irrevocablemente a respetar en su integridad las
condiciones y reglas a las que se someta el Área Asignada, y a cumplir las obligaciones y requisitos

Página 9 de 139 %

El futuro 4
ds de todos Minenergla.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA ACIONAL OE KIDROCARBUROS
COLOMBIA.

derivados de tal condición, con arreglo al régimen jurídico y a este Contrato. La ANH no asume
responsabilidad alguna por los anteriores conceptos,

2.4.3.2. No obstante, si la afectación es total, procede la terminación del Contrato por
imposibilidad de ejecutarlo, debido a un acto de antoridad,

2.433. Además, si se demuestra mediante estudios debidamente soportados, que la afectación
sobreviniente parcial impide la ejecución contractual o la torna inviable técnica y/o
económicamente, las Partes pueden acordar:

2.43.3.1. Que el Contratista desarrolle las Actividades Exploratorias en otras Áreas ya
asignadas a éste;

2.4.3.3.2. Una reducción proporcional de las Actividades Exploratorias;

2.4,3,3.3. Que la ANH le ofrezca al Contratista un Área Disponible de la misma naturaleza,
categoría y prospectividad, para negociar un contrato destinado a la Evaluación Técnica del Área
Disponible o a su Exploración y Explotación, que imponga, cuando menos, compromisos y
prestaciones equivalentes a los señalados en el presente Contrato; o

2.4.3.3.4. — Terminar el Contrato por mutuo acuerdo, todo ello sin consecuencia alguna adversa
para las Partes.

2.4.4, Efectos de la Reducción del Área

La reducción del Área Asignada o la terminación del Contrato, por cualquicra de los motivos descritos
en la Cláusula 2.4.3 anterior del presente Contrato, no genera responsabilidad alguna a cargo de la
ANH, y las inversiones correspondientes a las Actividades Exploratorias ya ejecutadas por el
Contratista, no son susceptibles de devolución y compensación por parte de la ANH,

CAPÍTULO 3.
FASE PRELIMINAR

Cláusula 3.1. Objeto de la Fase Preliminar

De conformidad con lo establecido en el Acuerdo 2 de 2017, la Fase Preliminar tiene por objeto que el
Contratista, antes de comenzar el Plazo de Ejecución, realice las siguientes actividades:

3.1.1, Tratándose de personas jurídicas extranjeras, establecer sucursal en Colombia o extender
el objeto y término de vigencia de la existente, de ser ello aplicable, a más tardar dentro del mes
siguiente a la suscripción del Contrato, prorrogable hasta por un (1) mes más.

3.1.2, Todos los trámites correspondientes a la confirmación y certificación de la presencia o no
de comunidades étnicas en la Zona de Influencia dentro del término de noventa (90) Días Calendario,

Página 10 de 139 * En

Ze CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
== DE HIDROCARBUROS No. 01 de 2019 COL-5

AGBRCIA NACIONAL DE HIDROCARBUROS.
COLOMA

contados a partir de la suscripción del presente Contrato, prorrogable por (30) Días Calendario
adicionales en el evento en el que no se pueda obtener la respectiva certificación por causas no
imputables al Contratista, Esta prórroga deberá ser solicitada previamente a la ANH para su
aprobación.

3.13. En caso de confirmarse o certificarse la presencia de grupos o comunidades étnicas en la
Zona de Influencia de las Operaciones, emprender las actividades y los trabajos inherentes a la
realización de las Consultas Previas a que haya lugar, con el lleno de todos los requisitos establecidos
en el ordenamiento superior para el efecto,

3.1.4. Someter a la ANH un cronograma con el detalle de las actividades que el Contratista se
propone desarrollar dutante el plazo de la Fase Preliminar y los tiempos previstos para llevarlas a cabo,
dentro de los treinta (30) Días Calendario siguientes al de suscripción del Contrato, prorrogable por
quince (15) Días Calendario adicionales en el evento en el que no se pueda obtener la respectiva
certificación por causas no imputables al Contratista. Esta prórroga deberá ser solicitada previamente
a la ANH para su aprobación.

3.1.5, Obtener las autorizaciones y licencias ambientales requeridas, así como surtir los trámites
legales necesarios para iniciar el Periodo de Exploración.

Cláusula 3,2, Acompañamiento de la ANH en trámites de Fase Preliminar

3.2.1. La ANH brindará acompafiamiento al Contratista en el desarrollo de las actividades que
éste deba desarrollar en esta etapa en los términos establecidos en el artículo 48.3 del Acuerdo 2 de
2017.

3.2.2. Dicho acompañamiento (i) no podrá entenderse bajo ninguna circunstancia y en ningún
evento, como fuente de obligaciones de la ANH respecto de las actividades que deben desarrollarse en

la Fase Preliminar, (ii) ni será fuente de responsabilidad de la ANH, (iii) ni el Contratista podrá excusar
o condicionar el cumplimiento de sus obligaciones a actuación alguna por parte de la ANH.

Cláusula 3,3, Derechos Económicos en trámites de Fase Preliminar

Durante la Fase Preliminar, no se generarán a favor de la ANH los Derechos Económicos de que trata
la Cláusula 9.1 del presente Contrato,

Cláusula 3.4. Entrega a la ANH de información obtenida en Fase Preliminar
Toda la información obtenida por el Contratista en ejecución de las actividades propias de la Fase

Preliminar debe ser entregada a la ANH dentro de los quince (15) Dias Hábiles siguientes a su
terminación,

Página 11 de 139

E El futuro. dl
Y esdetodos Mine

Y

C
A
A ss CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAM Mi DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

Cláusula 3,5, Plazo de duración de la Fase Preliminar

3.5.1, El Contratista reconoce y acepta que el tiempo es un factor esencial para la ejecución del
Contrato y para los intereses de la ANH, y es responsable de impulsar prudente y diligentemente, con
profesionalidad, el cumplimiento oportuno, eficaz y eficiente de las obligaciones de su resorte durante
la Fase Preliminar.

3,5,2, La Fase Preliminar tiene una duración máxima inicial de veinticuatro (24) meses,
contados a partir del día de suscripción del presente Contrato, prorrogable por términos consecutivos
de seis (6) meses en los términos de la Cláusula 3.6 siguiente del presente Contrato,

Cláusula 3.6. Prórroga del plazo de duración de la Fase Preliminar

3.6.1. El Contratista puede solicitar a la ANA autorización de prórroga del plazo de duración de
la Fase Preliminar, mediante petición escrita presentada a la ANH con una antelación no inferior a
veinte (20) Días Hábiles a la fecha de vencimiento del plazo de la Fase Preliminar.

3.6.2, La petición de prórroga deberá incluir las razones y documentos que justifiquen la
solicitud, incluyendo lo siguiente:

3.6.2.1. Que el Contratista ha actuado prudente y diligentemente en procura de satisfacer
oportuna, eficaz y eficientemente las obligaciones a su cargo durante la Fase Preliminar y que la no
satisfacción no es imputable a la responsabilidad y diligencia del Contratista;

3.6.2.2. Que la extensión resulta necesaria o conveniente, de acuerdo con los argumentos y
pruebas del Contratista; y

3.6.2.3. Un cronograma con las actividades que pretende adelantar durante la prórroga
solicitada a la Fase Prefiminar.

3,6.3. La ANH autorizará las prórrogas a la Fase Preliminar solicitadas, siempre que (1) el
Contratista cumpla con los requisitos previstos en las Cláusulas 3.6.1 y 3.6.2 anteriores del presente
Contrato y (ii) que la prórroga solicitada permitirá el cabal cumplimiento y conclusión exitosa de las
actividades de la Fase Preliminar a que se refiere la Cláusula 3.1 anterior del presente Contrato.

Cláusula 3.7. Terminación de la Fase Preliminar
37.1. La Fase Preliminar terminará cuando ocurra el primero de los siguientes eventos:
3.7.1.1. Cuando (ii) se concluya que no es necesario cumplir las obligaciones y actividades

inherentes a la Fase Preliminar, a que se refiere la Cláusula 3.1 anterior del presente Contrato y
(ii) la ANH emita certificación en ese sentido. Dicha certificación deberá ser emitida por la ANH
dentro de los quince (15) Días Hábiles siguientes a la fecha en que el Contratista le acredite que no
es necesario cumplir las obligaciones y actividades inherentes a la Fase Preliminar;

hensrgia

t El futuro .
Página 12 de 139 a
A CONTRATO DF EXPLORACIÓN Y PRODUCCIÓN
B== DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS.
COLOMBIA.

3.7.1.2. Cuando venza el plazo de duración de la Fase Preliminar, incluyendo sus prórrogas si
hubiera lugar a las mismas, sin que se hayan cumplido las condiciones a que se refiere la Cláusula
3.7.3.3 siguiente; y

3.7.1.3, Cuando se cumplan las siguientes dos condiciones: (1) que el Contratista acredite ante
la ANH, durante el plazo de duración de la Fase Preliminar, el cumplimiento de las obligaciones y
actividades inherentes a dicha fase a que se refiere la Cláusula 3.1 anterior del presente Contrato y
(ii) la ANH certifique el cumplimiento de tales obligaciones y actividades. Dicha certificación
deberá ser emitida por la ANH dentro de los quince (15) Días Hábiles siguientes a la fecha en que
el Contratista le acredite el cumplimiento de las obligaciones y actividades respectivas.

3.7.2. Cuando la Fase Preliminar termine por los hechos a que se refiere la Cláusula 3.7.1.2
anterior del presente Contrato, por causas imputables a la imprudencia o negligencia del Contratista,
este último estará obligado a pagar la totalidad de la inversión correspondiente al desarrollo de las
actividades del Programa Exploratorio (Mínimo y Adicional). Para el efecto, se entenderá que el
Contratista deberá actuar con diligencia o cuidado ordinario o mediano en los términos del artículo 63
del Código Civil.

3.7.3. Cuando la Fase Preliminar termine por los hechos a que se refiere la Cláusula 3.7.1.2
antetior del presente Contrato, la ANH procederá a declarar la terminación del Contrato siguiendo al
efecto el procedimiento previsto en la Cláusula 17.2 del presente Contrato, en aquello que el mismo
resulte aplicable,

3.7.4, Una vez declarada la terminación del Contrato con base en la Cláusula 3.7.3 anterior del
presente Contrato, el Área Asignada adquirirá la naturaleza de Disponible para todos los efectos.

3.7.5. Cuando la Fase Preliminar termine por los hechos a que se refieren las Cláusulas 3.7.1.1
0 3.7.1.3 anteriores del presente Contrato, la fecha efectiva del inicio del Periodo de Exploración será
el Día Hábil siguiente a la fecha en que la ANH emita cualquiera de las certificaciones a que se refieren
las Cláusulas 3.7.1.1 y 3.7.1.3 anteriores del presente Contrato (“Fecha Efectiva Inicio Periodo de

Exploración”).

Cláusula 3.8. No liberación de responsabilidad ni efectos respecto de trámites ni autoridades

3.8.1. Las certificaciones de la ANH a que se refiere la Cláusulas 3.7.1 anterior del presente
Contrato, no podrá ser interpretada bajo ninguna circunstancia y para ningún efecto: (i) como una
liberación de responsabilidad del Contratista por el cumplimiento de las obligaciones a su cargo en los
términos de la Cláusula 3.1 anterior del presente Contrato, ni (ii) como constancia o acreditación,
respecto de terceros o autoridades, del cumplimiento de las obligaciones y actividades inherentes a la
Fase Preliminar.

Ebfuturo ' ;
Página 13 de 139 v esdetosos

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

3.8.2. Las certificaciones de la ANH a que se refiere la Cláusulas 3.7,1 anterior del presente
Contrato, tampoco afectará el ejercicio de las atribuciones asignadas por el ordenamiento jurídico a las
autoridades estatales competentes en estas materias,

Cláusula 3,9. Aplicación de las reglas del presente capítulo cuando se certifique o se
confirme la presencia de grupos étnicos en la Zona de Influencia en periodos distintos a la Fase
Preliminar

Cuando se certifique o se confirme la presencia de grupos étnicos en la Zona de Influencia en periodos
distintos a la Fase Preliminar, las Partes darán aplicación a las reglas establecidas en el presente
CAPÍTULO 3.

CAPÍTULO 4.
PERIODO DE EXPLORACIÓN

Cláusula 4,1. Actividades Exploratorias por ejecutarse en el periodo de exploración

4,11. Las Actividades Exploratorias son aquellas a cargo del Contratista que conforman el
Programa Exploratorio (Mínimo y Adicional), según se describen en el Error! Reference source not
found. del presente Contrato.

4.1.2, Las Partes entienden y aceptan que las Actividades Exploratorias pueden tener naturaleza
divisible (como la adquisición Sísmica), o naturaleza indivisibles (como la perforación de Pozos).

4.1.3. Las Partes entienden y aceptan que las Operaciones de Exploración Sísmica inician con
el registro continuo, y la perforación de Pozos, cuando inicia su funcionamiento y se haya avanzado
un pie en profundidad.

Cláusula 4.2, Duración del Periodo de Exploración

4.2.1. El Período de Exploración tendrá una duración de nueve (9) años, contados desde la Fecha
Efectiva Inicio Periodo de Exploración y está dividido en el número de fases que se describen en el
Error! Reference source not found..

4.2.2, Si se trata de la Exploración de Hidrocarburos en Yacimientos Descubiertos no
Desarrollados, el Período de Exploración tendrá una duración de tres (3) años, contados desde la Fecha
Efectiva Inicio Periodo de Exploración y está dividido en el número de fases que se describen en el
Error! Reference source not found.,

Cláusula 4.3, Fases del Periodo de Exploración

43.1. El Periodo de Exploración-se divide en el número de fases que se describen en el Error!
Reference source not found. del presente Contrato, en cada una de las cuales el Contratista está

A _ dl
Página 14 de 139 % es detodos

r
CUA
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA HALIONAL DE HIDROCARBUROS
COLOMBIA

obligado a ejecutar las Actividades Exploratorias previstas en dicho Error! Reference source not
found..

4.3.2, La primera fase (Fase I), comienza en la Fecha Efectiva Inicio Periodo de Exploración,
Las fases subsiguientes, el Día Calendario inmediatamente posterior al de finalización de la fase que
la preceda.

Cláusula 4,4, Prórroga de las Fases del Período de Exploración

4.4.1. El Contratista podrá solicitar a la ANH la prórroga de cualquiera de las Fases del Periodo
de Exploración. La solicitud deberá incluir:

4.4.1.1. Toda la documentación que la fundamente;

4.4.1.2, Un cronograma de actividades que asegure la finalización de los trabajos, la inversión
correspondiente, si a ello hay lugar, y la entrega de la información en el tiempo de prórroga
solicitado.

4.4.2, Las solicitudes deben formularse con una antelación no inferior a quince (15) Días
Hábiles respecto de la fecha de terminación de la fase en curso.

4.4.3, La ANH está facultada para autorizar la extensión del término de cualquiera de las Fases
del Periodo de Exploración que se encuentre en ejecución, incluido el correspondiente al Programa
Exploratorio Posterior, hasta que finalicen las actividades de perforación, pruebas, completamiento,
taponamiento y/o abandono de Pozos Exploratorios o Estratigráficos y/o la adquisición de programas
sísmicos, así como su correspondiente procesamiento e interpretación.

4.4.4, Para el efecto, el Contratista deberá haber cumplido con las siguientes condiciones
concurrentes:
4.4.4.1. Que las actividades que integran la fase del Periodo de Exploración a prorrogar formen

parte del Programa Exploratorio y se hayan iniciado por lo menos un (1) mes antes de la fecha de
terminación de la respectiva fase del Período de Exploración;

4,4,4,2, Que el Contratista haya ejecutado en forma ininterrumpida tales actividades;

4.443, Que, sin perjuicio de la prudencia y diligencia del Contratista en la ejecución de las
actividades, éste estime razonablemente que el tiempo restante es insuficiente para conoluirlas,
antes del vencimiento de la fase en curso;

4.4.4.4, Que se extiendan proporcionalmente las garantías a que se refiere el CAPÍTULO 15
del presente Contrato, en los términos y cumpliendo al efecto los requisitos allí previstos; y

YY El futuro mi
Página 15 de 139 Y esdetodos: 1
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

4.4.4.5. Que el Contratista se comprometa a pagar proporcionalmente los Derechos
Económicos por Uso del Subsuelo y la Transferencia de Tecnología, dentro de los veinte (20) Días
Hábiles siguientes al inicio de la prórroga otorgada.

Cláusula 4,5, Renuncia al Contrato en el Periodo de Exploración

4.5.1. El Contratista puede renunciar al Contrato, sin que haya lugar a la ejecución de alguna de
las alternativas o al pago de las Actividades Exploratorias Remanentes a que se refiere la Cláusula 4.7
siguiente del presente Contrato, siempre que se cumplan los siguientes requisitos concurrentes:

4.5.1.1 Que (A) el Contratista haya dado cumplimiento satisfactorio a sus obligaciones y
compromisos hasta la fecha de su renuncia, incluida (1) la ejecución de las actividades inherentes al
Programa Mínimo de la fase de que se trate, y (ii) la ejecución de por lo menos el cincuenta por
ciento (50%) de las de las actividades que integran el Programa Adicional, o que (B) no
encontrándose al día en el cumplimiento de sus obligaciones y compromisos hasta la fecha de su
renuncia, la ANH acepte la misma siempre que el Contratista asuma la obligación de pagar a la
ANH el monto equivalente a las Actividades Exploratorias Remanentes de la Fase correspondiente,
incluido el valor total de los Pozos, valorados de acuerdo con los puntajes de la Tabla del artículo
33 del Acuerdo 2 de 2017, salvo que opte por destinar estos recursos al desarrollo de actividades
de Exploración en otros Contratos entre las Partes o en Áreas Disponibles o Reservadas de interés
de la ANH según se estipula en la Cláusula 4.7 del presente Contrato.

4.5.2. En cualquier caso, una vez iniciados los Pozos Estratigráficos, Exploratorios o de
Desarrollo, deben ejecutarse integralmente, salvo lo previsto en el artículo 34 del Acuerdo 2 de 2017.
De lo contrario, procede el reconocimiento y pago del valor total del Pozo correspondiente, valorado
conforme al artículo 33 del Acuerdo 2 de 2017.

Cláusula 4,6, Limitación a devoluciones parciales

4.6.1. No hay lugar a devoluciones parciales de Áreas, antes de terminar el Período Exploratorio,
incluido el término correspondiente al Periodo Exploratorio Posterior,

4.6.2. No obstante lo anterior, una vez terminado el Periodo Exploratorio o el Posterior, el Área
Asignada quedará reducida a las Asignadas en Evaluación y/o en Producción y/o correspondientes a
un eventual Descubrimiento, existentes en la correspondiente oportunidad, salvo que se presente
cualquiera de los dos (2) eventos estipulados en la Cláusula 4.10 del presente Contrato para presentar
Aviso de Descubrimiento, casos en los cuales el Contratista puede retener el Área Asignada durante
término de cuatro (4) meses, sin perjuicio de las respectivas prórrogas, para resolver sobre la
procedencia del Aviso.

mal El fut Mi a
Página 16 de 139 Y ss datado E

es

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Cláusula 4,7, Actividad Exploratoria Remanente
4.7.1. Concepto Actividades Exploratorias Remanentes

Corresponden a aquellas actividades a cargo del Contratista, que conforman tanto el Programa Mínimo
como el Adicional, si se trata del Programa Exploratorio, al igual que las correspondientes al Programa
Exploratorio Posterior, de haberlo, que no han sido efectiva y satisfactoriamente ejecutadas al
vencimiento del correspondiente Período o Programa (“Actividades Exploratorias Remanentes”).

4.7.2. Opciones del Contratista respecto de las Actividades Exploratorias Remanentes
Respecto de las Actividades Exploratorias Remanentes el Contratista puede

4.7.2.1. Previa autorización y acuerdo con la ANH, las Actividades Exploratorias Remanentes
pueden ser desarrolladas en (i) Áreas correspondientes a otro u otros contratos, por ejemplo, de
Exploración y Producción -E4:P- o de Evaluación Técnica —TEA-, siempre y cuando el Contratista
sea parte de estos de forma individual o como miembro en el caso de Contratistas Plurales, o (ii) en
Áreas Disponibles de interés para la ANH, en los términos del Artículo 38 del Acuerdo 2 de 2017.
En este último caso, la información recabada o el resultado de las actividades Exploratorias son
propiedad exclusiva de la ANH y deben serle entregadas en el sitio que la ANH determine para
recepción y custodia; o

4.7.2.2. Entregar a la ANH, en dinero, el valor equivalente a las actividades que no hubiera
realizado íntegra y efectivamente en la Fase del Periodo Exploratorio, bien las correspondientes al
Programa Exploratorio y/o al Programa Exploratorio Posterior, valoradas con arreglo al artículo 33
del Acuerdo 2 de 2017,

4.7.3. Procedimiento para ejecutar una de las opciones

4.7.3.1. El Contratista debe informar por esorito a la ANH, la opción seleccionada respecto de
las Actividades Exploratorias Remanentes en los términos de la Cláusula 4.7.2 anterior del presente
Contrato, dentro de los quince (15) Días Hábiles siguientes a la terminación de la Fase
correspondiente del Período de Exploración o del Programa Exploratorio Posterior, según el caso;

4.7.3.2. Encaso que el Contratista haya optado por la opción a que se refiere la Cláusula 4.7.2.1
anterior del presente Contrato:

4.7.3.2.1. — Las Partes negociarán y acordarán los términos de ejecución de dicha opción,
dentro de un término de treinta (30) Días Hábiles siguiente a la fecha en que la ANH reciba la
información a que se refiere la Cláusula 4.7.3.1 anterior del presente Contrato, sin perjuicio de
que este término pueda ser prorrogado por un término igual o superior, por mutuo acuerdo entre
las Partes.

E El futuro Minenergía.
Página 17 de 139 v ea A

e
A ds CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PAIMTd= DE HIDROCARBUROS No. 01 de 2019 COL.5
COLOMBIA.

4.7.3.2.2. — Alcanzado acuerdo entre la ANH y el Contratista, las Partes suscribirán los otrosíes
o contratos adicionales a que haya lugar para complementar los vigentes entre las Partes, o se
consignarán por escrito las actividades por emprender y los términos y condiciones para su.
ejecución en Áreas administradas por la ANH.

4.7.3.3. En caso de no obtenerse consenso o cuando el Contratista haya optado por la opción a
que se refiere la Cláusula 4.7.2.2 anterior del presente Contrato, el Contratista queda en la
obligación de transferir a la ANH el valor equivalente a las Actividades Remanentes, establecido
con arreglo al artículo 33 del Acuerdo 2 de 2017, dentro de los quince (15) Días Hábiles siguientes
al vencimiento del plazo de negociación. Expirado este término, sin que se haya satisfecho
integralmente este compromiso, se causarán Intereses de Mora a favor de aquella a la tasa más alta
fijada por la Superintendencia Financiera para eventos de retardo en el pago de obligaciones
dinerarias, además de que se podrá hacer efectiva la correspondiente Garantía de Cumplimiento,
sin perjuicio de la reparación completa de los perjuicios irrogados a la ANH,

Cláusula 4.8. Programa Exploratorio
48.1. Noción de Programas Exploratorios

4.8.1.1. El Programa Exploratorio (Mínimo y Adicional) es el conjunto de las Actividades
Exploratorias y las inversiones requeridas para su ejecución, (“Programa Exploratorio”).

4.8.1.2, El Programa Exploratorio Mínimo y el Programa Exploratorio Adicional consisten, en
el conjunto de actividades técnicas de Exploración que el Contratista se obliga a desarrollar y
ejecutar en su totalidad durante el Período Exploratorio correspondiente, consignadas en el Anexo
B, valoradas en Puntos conforme al inciso quinto del artículo 33 del Acuerdo 2 de 2017. El
Programa Exploratorio Mínimo es fijado por la ANH, y el Programa Exploratorio Adicional es
aquel ofrecido por el Contratista en desarrollo del procedimiento de selección,

4.8.1.3. Salvo los Pozos Estratigráficos y Exploratorios, que deben ejecutarse integralmente
una vez iniciado cada uno, el cincuenta por ciento (50%) de las actividades correspondientes al
Programa Exploratorio Mínimo y Adicional debe desarrollarse necesariamente en el curso de la
Primera Fase (Fase I) de dicho Período Exploratorio. El cincuenta por ciento (50%) restante, en la
Segunda (Fase ID),

4,82, Cumplimiento mínimo de los Programas Exploratorios

Las actividades que componen los Programas Exploratorios han de sujetarse al ordenamiento superior,
en especial, a las Resoluciones 181495 de 2009 y 40048 de 2015 del Ministerio de Minas y Energía, y
aquellas que las modifique, adicionen o sustituyan, y deben ser consistentes con las Buenas Prácticas
de la Industria del Petróleo y las normas técnicas internacionales.

1] El futuro. ieral
Página 18 de 139

C

A N sg CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
23 DE HIDROCARBUROS No. 01 de 2019 COL.5

AGENCIA NACIONAL DE DROCARBUAOS:
COLOMBIA

4.8.3. Obligación de presentar el Plan de Exploración y plazo

El Contratista está obligado a presentar a la ANH el Plan de Exploración correspondiente en donde se
describe la forma en que se cumplirán y ejecutarán las Actividades Exploratorias y el presupuesto de
ejecución del Programa Exploratorio respecto de la Fase por iniciar, (i) dentro de los treinta (30) Días
Hábiles siguientes a la Fecha Efectiva Inicio Periodo de Exploración si se trata de la Fase l, o (ii) dentro
de los diez (10) Días Hábiles siguientes a la Fecha Efectiva de la fase correspondiente, para las demás
fases.

4,8.4, Naturaleza de los pozos exploratorios del Programa Exploratorio

En general, todos los Pozos Exploratorios que contemplen los Programas Exploratorios deben ser del
Tipo A3, salvo que la ANH autorice un cambio por pozos Tipo A2 o Pozos Estratigráficos, previa
solicitud del Contratista de conformidad con el procedimiento descrito en la Cláusula 4.8.6 del presente
Contrato.

4.8.5. Casos en que procede la modificación Programa Exploratorio y modificaciones
posibles

Las modificaciones al Programa Exploratorio pueden solicitarse en los siguientes eventos:

4.8.5.1, En el transcurso de la primera mitad del plazo de cualquier fase del Período de
Exploración, previa autorización escrita de la ANH, el Contratista puede sustituir la adquisición y
procesamiento de un (1) Programa Sísmico contenido en el Programa aprobado para la fase en
ejecución, por alguna de las siguientes opciones:

4.8.5,1.1. La perforación de uno (1) o más Pozos Exploratorios A3 o A2;

4.8.5.1.2. La adquisición y procesamiento de otro tipo de Programa Sísmico, siempre que
(D la respectiva inversión sea equivalente o superior a la del que pretende sustituirse para la
respectiva fase y (ii) se justifique técnica y económicamente,

4.8.5.2, Perforado un Pozo Exploratorio que resulte seco, el Contratista ha de valorar si las
perspectivas del Área Asignada justifican o no la perforación de otro previsto en el Programa
Exploratorio. En caso negativo, puede solicitar por escrito a la ANH autorización para sustituir la
perforación de hasta un (1) Pozo Exploratorio por la adquisición y procesamiento de un (1)
Programa Sísmico, siempre que se justifique técnica y económicamente.

4.8.5.3, En el transcurso de la ejecución de este Contrata, los Pozos Estratigráficos pueden ser
sustituidos por Pozos Exploratorios, (i) previa aprobación escrita de la ANH, y (ii) siempre que la
inversión sea igual o superior a la prevista originalmente.

4.8.5.4, Excepcionalmente, durante el Período Exploratorio, la ANH está facultada para
aprobar la sustitución de Pozos Exploratorios por Pozos Estratigráficos, (i) en el evento en que el

es de.todos

Página 19 de 139

Y El futuro - Minenergia Xx

Was,
A N ¿El CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
S= DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA HADIONAL DE ISDMOIARBUROS
COLOMBIA

Contratista no haya identificado un prospecto técnico y/o económicamente perforable y (it) siempre
que la inversión efectiva de recursos derivada de la sustitución propuesta sea igual o superior a la
prevista originalmente.

4.8.6. Procedimiento de modificaciones del Programa Exploratorio

El Contratista podrá solicitar autorización para modificar el Programa Exploratorio, con base en el
siguiente procedimiento:

4.8.6.1. El Contratista someterá a aprobación de la ANH, propuesta escrita de modificación,
debidamente sustentada desde los puntos de vista técnico, operativo y económico, junto con la
correspondiente valoración, adecuadamente soportada.

4.8.6.2, La ANH dispondrá de veinte (20) Dias Hábiles para evaluar la propuesta de
modificación, contados a partir de la fecha en que el Contratista allegue toda la información
necesaria para la evaluación. Vencido el plazo anterior sin que la ANH haya emitido una respuesta
sobre la propuesta del Contratista, el Contratista podrá solicitar una reunión a la Vicepresidencia de
Contratos de Hidrocarburos y/o Vicepresidencia Técnica de la ANH, que esta otorgará dentro de
los cinco (5) Días HMábiles siguientes a la solicitud, con el propósito de que éste emita una respuesta
debidamente justificada, Si la solicitud se refiere al otorgamiento de un plazo, y la ANH no responde
la solicitud en el plazo fijado en el presente Contrato, se entenderá que el término cuyo plazo se
solicita no vencerá hasta tanto la ANH no emita una decisión o respuesta de fondo respecto de la
solicitud,

4.8.7, Programa Exploratorio Posterior

4,8.7.1. El Programa Exploratorio Posterior tendrá un máximo de dos (2) fases de hasta treinta
y seis (36) meses cada una, las cuales deben contener, como mínimo, la perforación de un (1) Pozo
Exploratorio del Tipo A3 o A2 por fase,

4.8.7.2, Sin perjuicio de lo previsto en la Cláusula 4.6 anterior del presente Contrato, al
finalizar el Período de Exploración, y siempre que exista por lo menos un (1) Área en Evaluación,
un (1) Área en Producción, o un (1) Descubrimiento debidamente informado a la ANH, el
Contratista puede retener, o devolver el cincuenta por ciento (50%) del Área Asignada, excluidas
las superficies que conformen Áreas en Evaluación y/o en Producción y/o correspondientes al
Descubrimiento, existentes, con el fin de ejecutar un Programa Exploratorio Posterior, En este
caso, debe seguirse el siguiente procedimiento:

4.8,7.2.1. Mínimo tres (3) meses antes de la fecha de terminación de la última fase del Período
de Exploración, el Contratista debe radicar aviso escrito ante la ANH, expresando el interés de
acometer el Programa Exploratorio Posterior. El Contratista deberá incluir en dicho aviso, el
presupuesto y el respetivo cronograma detallado de todas las Operaciones y Actividades de

ea El futuro ener
0 es de todos mo.

Página 20 de 139

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
EAROE Pu DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

Exploración que se obliga a desarrollar en el Programa Exploratorio Posterior, a partir de la
terminación de la última fase del Programa Exploratorio.

4.8.72.2, La ANH revisará el Programa Exploratorio Posterior, su duración, extensión y
localización del Área correspondiente, y decidirá sobre su procedencia o no dentro de los tres
(3) meses siguientes a su presentación por el Contratista, como requisito indispensable para la
aplicación de las reglas a que se refiere la presente Cláusula 4.8.7. Vencido el plazo anterior sin
que la ANH haya emitido una respuesta sobre la propuesta del Contratista, se entenderá que la
misma ha sido aceptada.

4.8.7.3. Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, el Contratista puede optar por:

4.8.7.3.1, No continuar las actividades de la segunda fase de dicho Programa Exploratorio
Posterior, caso en el cual es obligatorio devolver a la ANH toda la superficie del Área As ignada
que haya sido retenida para acometer el Programa Exploratorio Posterior, e informar a la ANH
por escrito, su decisión de no continuar con la segunda fase del Programa Exploratorio Posterior,
a más tardar, veinte (20) Días Hábiles antes del vencimiento de la primera fase del Período de
Exploración Posterior, o

4.8,7.3.2. Continuar con la ejecución de la segunda fase, si la misma estaba prevista.

4,8.7.4, Si el Contratista elige desarrollar un Programa Exploratorio Posterior, debe ofrecer a
la ANH y comprometerse a ejecutar las actividades que lo integren, incluida la mínima exigida en
la Cláusula 4.8.7.1 del Presente Contrato. De no desarrollarlas, debe igualmente pagar a la ANH
el monto equivalente a las Actividades no ejecutadas o Remanentes de dicho Programa, también
valoradas de acuerdo con los puntajes contenidos en la Tabla del artículo 33 del Acuerdo 2 de 2017.

4.8.8, Exploración complementaria

4.8,8,1, El Contratista está facultado para llevar a cabo Operaciones Exploratorias en el Área
Asignada, adicionales o complementarias a las contenidas en el Programa Exploratorio o en el
Programa Exploratorio Posterior, sin que por razón de estas se modifique el plazo pactado para la
ejecución de uno u otro, en la fase que se encuentre en curso o en las subsiguientes (Exploración
Complementaria”). Para el efecto, debe informar previamente y por escrito a la ANH acerca de
las Operaciones de Exploración Complementarias que se propone acometer.

4.8.8.2. Si dichas Operaciones corresponden a las previstas en el Programa Exploratorio de la
siguiente fase, y el Contratista tiene interés de que le sean acreditadas al cumplimiento de los
compromisos exploratorios de esta última fase, debe solicitarlo así por escrito motivado a la ANH,
quien a su sola discreción determinará si acepta o no dicha acreditación, en el plazo máximo de
veinte (20) Días Hábiles contados a partir del día siguiente de la solicitud. En caso de que la
solicitud sea aceptada por parte de la ANH, ésta determinará la forma como se acreditarán en todo

es de todos

Página 21 de 139

Y El futuro Minenergia xy
A CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
EAMMIN ES DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA

o en parte las Operaciones de Exploración Complementarias ejecutadas a la fase siguiente del
Periodo de Exploración. Vencido el plazo anterior sin que la ANH haya emitido una respuesta
sobre la propuesta del Contratista, el Contratista podrá solicitar una reunión a la Vicepresidencia de
Contratos de Hidrocarburos y/o Vicepresidencia Técnica de la ANH, que esta otorgará dentro de
los cinco (5) Días Hábiles siguientes a la solicitud, con el propósito de que éste emita una respuesta
debidamente justificada.

Cláusula 4,9, Problemas en la perforación de Pozos Exploratorios

4.9.1. Si en el curso de la perforación de cualquier Pozo y antes de alcanzar la profundidad
objetivo, sobrevienen problemas no controlables, tales como cavidades, presiones anormales,
formaciones impenetrables, pérdidas severas de circulación, u otras condiciones de naturaleza técnica,
que impidan continuar los trabajos de Perforación, a pesar de la diligencia del Contratista con arreglo
a las Buenas Prácticas de la Industria del Petróleo, lo mismo que cuando la profundidad del Pozo en
cuestión haya superado al menos el cincuenta por ciento (50%) de la profundidad objetivo, éste puede
solicitar a la ANH considerar cumplida la obligación de perforación, mediante la presentación de un
informe técnico escrito, en el que se describan en detalle tanto la situación presentada como los
esfuerzos realizados para superar los problemas técnicos encontrados, en plazo no mayor de quince
(15) Días Calendario, contados desde su respectiva ocurrencia.

4.9.2. De aceptar la ANH que el Contratista dé por terminadas las operaciones de perforación
del Pozo en las hipótesis a que se refiere la Cláusula 4.9.1 anterior del presente Contrato, debe adquirir
un registro de resistividad y otros de rayos gama, hasta la máxima profundidad posible, y abandonar o
completar dicho Pozo hasta la profundidad alcanzada. En este caso, la obligación contenida en el
Programa Exploratorio al que corresponde el referido Pozo se entenderá debidamente cumplida.

4.9,3, En caso contrario, dentro del plazo razonable otorgado por la ANH, el Contratista debe
perforar el Pozo Exploratorio con desviación -sidetrack- o uno nuevo.

4.9.4, Además, puede igualmente solicitar por escrito a la ANH la posibilidad de dar por
cumplida la obligación de perforación del Pozo a una profundidad distinta de la prevista en este
Capítulo, siempre que así lo justifiquen razones técnicas, debidamente comprobadas.

4.9.5. Toda la información obtenida por el Contratista en ejecución de los Programas de
Evaluación, Exploratorio y Exploratorio Posterior debe ser entregada a la ANH para efectos de
almacenamiento y custodia, en el lugar que ésta defina.

Cláusula 4.10. — Aviso de Descubrimiento
4.10.1. Obligación de dar el Aviso de Descubrimiento y entregar el informe técnico

4.10.1.1. — El Contratista está obligado a informar por escrito a la ANH, antes de informarle a
cualquier tercero, los resultados que indiquen que se ha producido un Descubrimiento (“Aviso de
Descubrimiento”).

oa. ELTUtUTO z
Página 22 de 139 E o. e Y
-
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

4.10,1,2, Adicionalmente, en todos los casos el Aviso de Descubrimiento deberá acompañarse
de un informe técnico que contenga los resultados y análisis de las pruebas practicadas o las
muestras tomadas, la descripción de los aspectos geológicos, así como los análisis efectuados a los
fluidos y a las rocas obtenidos, con sujeción a las normas técnicas expedidas por el Ministerio de
Minas y Energía o por la autoridad que haga sus veces, Si el Descubrimiento es de Gas Natural No
Asociado o de Hidrocarburos Líquidos Pesados o Extrapesados, el Contratista debe igualmente
poner a disposición de la ANH los cálculos y la información adicional de soporte presentada a la
autoridad competente, para efectos de su clasificación. Si el Contratista incumple su obligación de
entregar el informe técnico dentro del plazo y en los términos establecidos en esta Cláusula, previo
desarrollo del Procedimiento previsto en la Cláusula 17.2 siguiente del presente Contrato, perderá
todos los derechos sobre los Yacimientos contenidos en la estructura o trampa geológica que
contiene el respectivo Descubrimiento.

4.10.2. Plazo para dar el Aviso de Descubrimiento

El Aviso de Descubrimiento deberá hacerse a la ANH, junto con la entrega del informe técnico sobre
el Descubrimiento, dentro de los ochenta (80) Días Hábiles siguientes a la fecha de liberación del
equipo de perforación (rig release) del Pozo Exploratorio relacionado con el Descubrimiento. Este
plazo puede extenderse cuarenta (40) Días Hábiles más, si el Contratista decide realizar pruebas
adicionales en el pozo, caso en el cual deberá solicitar autorización por escrito para el efecto a la ANH,
con una antelación no inferior a quince (15) Días Hábiles al vencimiento del plazo inicialmente
establecido, acompañando su solicitud de una descripción de las pruebas a realizar y un cronograma
detallado de las mismas. Dentro de los quince (15) Días Hábiles siguientes a la fecha en que la ANH
recibe tal solicitud debe resolverla, y si vencido dicho plazo no ha emitido una respuesta, se entenderá
que la misma ha sido aceptada.

Cláusula 4.11, Retención de Descubrimiento
4,11. 1. Eventos en que procede la retención

Si luego de presentar el Aviso de Descubrimiento y el respectivo informe técnico de conformidad con
la Cláusula 4.10 anterior del presente Contrato, el Contratista determina que el Descubrimiento no es
viable comercialmente de forma individual con base en la perforación de un pozo compromiso de una
de las fases del Período de Exploración, pero que este podría llegar a serlo en el futuro, ya sea de forma
individual o integrada con algún otro Descubrimiento, el Contratista podrá solicitar a la ANH la
retención de dicho Descubrimiento de conformidad con la Cláusula 4.11.3 (“Aviso de Retención de
Descubrimiento”).

4.11.2. Plazo de los periodos de retención y plazo máximo de la retención

4.11.2.1. La Retención de Descubrimiento se hará por periodos sucesivos de cuatro (4) años, el
primero de los cuales comenzará a contarse en la fecha en que el Contratista presente a la ANH el
Aviso de Retención de Descubrimiento. Dichos periodos podrán ser renovados por la ANH,

Página 23 de 139 es de todos

5] El futuro Minensrdía Y

Mr
A N H dj CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
a MM" DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

siempre y cuando el Contratista cumpla con las obligaciones descritas en las Cláusulas 4.11.3 y
4.11.5 siguientes del presente Contrato,

4,11.2.2. En cualquier caso, en ningún evento el periodo de retención se extenderá por un
término superior a doce (12) años contados desde la fecha del Aviso de Retención de
Descubrimiento.

4.11.3. Procedimiento para obtener autorización de Retención

4.1131. En caso que el Contratista considere procedente realizar la Retención de un
Descubrimiento de conformidad con lo estipulado en la Cláusula 4.11.1 anterior del presente
Contrato, deberá presentar a la ANH, dentro de los nueve (9) meses siguientes a la fecha de
presentación del Aviso de Descubrimiento, un Aviso de Retención de Descubrimiento que incluya
un Programa de Retención que cumpla los requisitos y elementos previstos en la Cláusula 4.11.4
siguiente del presente Contrato,

4.11.3.2, Dentro de los cuarenta y cinco (45) Días Hábiles siguientes a la recepción del Aviso
de Retención del Descubrimiento, la ANH hará comentarios y observaciones al Programa de
Retención. En caso que la ANH no emita comentarios y observaciones al Programa de Retención
dentro de dicho plazo, el Contratista podrá solicitar una reunión a la Vicepresidencia de Contratos
de Hidrocarburos y/o Vicepresidencia Técnica de la ANH, que esta otorgará dentro de los cinco (5)
Días Hábiles siguientes a la solicitud, con el propósito de que éste emita una respuesta debidamente
justificada. Si la solicitud se refiere al otorgamiento de un plazo, y la ANH no responde la solicitud
en el plazo fijado en el presente Contrato, se entenderá que el término cuyo plazo se solicita no
vencerá basta tanto la ANH no emita una decisión o respuesta de fondo respecto de la solicitud,

4.11.3.3. — En caso que la ANH formule comentarios y observaciones al Aviso de Retención del
Descubrimiento, el Contratista tendrá quince (15) Días Hábiles para responder y modificar el
Programa de Retención en respuesta a los comentarios y observaciones de la ANH.

4.114. Contenido del Programa de Retención

El Aviso de Retención deberá incluir un Programa de Retención que contenga por los menos los
siguientes elementos (el “Programa de Retención”):

4.11.4.1. Las razones que soporten la determinación de que el Descubrimiento na es
comercialmente viable en el momento del aviso, pero que podría llegar a serlo en el futuro.

4,11.4.2, Mapa Geológico con la definición de las coordenadas del Área de Retención, que
incluya el área que abarca la estructura o característica geológica en la que se hizo el
Descubrimiento.

4.11.43, Los mapas se deben entregar como imagen en formato Geotiff (imagen
georreferenciada) con coordenadas planas referidas al datum Magna-Sirgas origen central; también

7] El futuro A
Página 24 de 139 e ss de todos y

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

debe entregarse un archivo de visualización de la imagen en formato JPG, PDF, PNG o TIFF, Las
imágenes deben tener una resolución superior a 500 dpi.

4.1144. — Plan de exploración para abordar los retos a superar, en la búsqueda de agregar
reservas adicionales o de realizar un codesarrollo, con el objetivo de alcanzar la comercialidad del
Descubrimiento.

4.11.45. — Cronograma de ejecución y presupuesto del Pozo Exploratorio A3 cumplidor del
compromiso de la Etapa de Retención correspondiente.

4.11.5, Obligaciones del Contratista durante la Etapa de Retención

Por cada uno de los periodos de Retención de cuatro (4) Años, el Contratista estará obligado a perforar
un Pozo Exploratorio A3 que cumpla con las siguientes características:

4.11.5.1. — No sea objeto o de cumplimiento a ningún compromiso contractual preexistente;

4.11.5.2. Debe estar localizado por fuera de Áreas de Evaluación, Áreas en Producción y Áreas
de Retención (incluyendo el Área de Retención por la cual se origina su compromiso de ejecución)
ya sea dentro del Área Asignada del Contrato o en el Árca Asignada de un contrato colindante.
Cuando se pretenda realizar la perforación del Pozo Exploratorio A3 cumplidor del compromiso de
la Etapa de Retención, en un Área Asignada de un Contrato colindante al del Descubrimiento
generador del Periodo de Retención, el Contratista deberá presentar documento suscrito por el
respectivo Representante Legal del Operador del Contrato receptor del compromiso, donde conste
el acuerdo y autorización para la perforación del Pozo.

4.11,5.3, — Con la perforación de dicho Pozo Exploratorio, no se podrá acreditar cumplimiento a
obligación distinta del otorgamiento de la Etapa de Retención correspondiente,

411.6. Procedimiento para obtener renovación del periodo de Retención

Para poder acceder a la siguiente etapa de cuatro (4) años de Retención, deberán cumplirse los
siguientes requisitos y procedimiento:

4.11.6.1. — El Contratista deberá haber realizado a satisfacción de la ANH, la perforación del Pozo
Exploratorio correspondiente a la etapa que va a finalizar, con una antelación no menor a dos (2)
Meses al vencimiento de la Etapa de Retención vigente.

4.11.6.2. El Contratista debe haber cumplido satisfactoriamente los compromisos inherentes de
la etapa de Retención a su cargo.

4.11.6,3, El Contratista deberá presentar mediante documento escrito su manifestación expresa
de optar por el siguiente ciclo de cuatro (4) años, junto con el Programa de Retención a ejecutar en
el nuevo periodo de retención.

Y El futuro Minenoría Y

es de todos

Página 25 de 139 1

A dias CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FMMide= pe HIDROCARBUROS No. 01 de 2019 COL-5

COLOMBIA.
4.11.7. Nuevo Descubrimiento en cumplimiento de obligaciones de Retención

4.11.7.1.— Encaso de producirse un Descubrimiento con la perforación del Pozo Exploratorio A3
cumplidor del compromiso de la etapa de Retención, y el Contratista considera que el muevo
Descubrimiento tiene polencial comercial:

4.11.7.1.1.. Deberá dar Aviso de Descubrimiento en los términos previstos en la Cláusula 4,10
anterior del presente Contrato. Sin embargo, dicho Descubrimiento no podrá producir una nueva
etapa de Retención, aunque podrá sujetarse al plazo de retención del Descubrimiento del cual se
originó el compromiso de perforación.

4.11.7.1.2. Presentará a la ANI un Programa de Evaluación individual o integrado del
Descubrimiento en los términos de la Cláusula 4.12 y Cláusula 4.13 siguientes del presente
Contrato, antes de que termine el periodo de Retención respectivo.

4.11.7.2. — Encaso de producirse un Descubrimiento con la perforación del Pozo Exploratorio A3
cumplidor del compromiso de la etapa de Retención, y (1) el Contratista considera que el nuevo
Descubrimiento no tiene potencial comercial o (ii) no presenta el Programa de Evaluación
individual o integrado del Descubrimiento en los términos de la Cláusula 4,12 y Cláusula 4,13
siguientes del presente Contrato, antes de que termine el periodo de Retención respectivo:

4.11.7.2.1. Se aplicará lo previsto en la Cláusula 4.11.7.1.1 anterior del presente Contrato.

4.11.7.2.2. El Contratista entiende y acepta que no se generó ni generará en su favor derecho
alguno y, en consecuencia, renuncia a reclamar cualquier concepto sobre dicho Descubrimiento.

4,11.7.2.3. El Contratista procederá a devolver el Área retenida respectiva, en los términos
establecidos en el CAPÍTULO 11 del presente Contrato.

4,11,8, Terminación de Retención de Descubrimiento
Fl periodo de Retención de Descubrimiento terminará en cualquier momento cuando:

4.11.8.1. El Contratista renuncie al Área retenida y, en consecuencia, a los derechos que se
deriven del Descubrimiento; o

4.1182. El Contratista presente cl Programa de Evaluación individual o integrado del
Descubrimiento en Jos términos de la Cláusula 4.12 y Cláusula 4.13 siguientes del presente
Contrato; o

4,1183. Venza el plazo del periodo de Retención sin que el Contratista haya presentado el
Programa de Evaluación individual o integrado del Descubrimiento en los términos de la Cláusula
4.12 y Cláusula 4.13 siguientes del presente Contrato.

Página 26 de 139

A tio Mem...
Y es de todos diosa

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA ECIONAL DE HIDROCARBUROS.
COLOMA

Cláusula 4,12. Programa de Evaluación Individual
4.12.1. Procedencia y plazo para presentar el Programa de Evaluación Individual

Si el Contratista estima que un (1) determinado Descubrimiento tiene potencial comercial, debe
someter a la ANH el Programa de Evaluación de dicho Descubrimiento (i) dentro del año siguiente a
la fecha de radicación del respectivo Aviso de Descubrimiento si no ha habido retención de
Descubrimiento, o (ii) antes de que venza el periodo de Retención en caso de haberse presentado Aviso
de Retención de Descubrimiento.

4,12.2. Duración del Programa de Evaluación Individual
4.12.2.1. — Fl Programa de Evaluación Individual no puede exceder el término de:

4.12.2.1.1. Tres (3) años si la profundidad del agua entre el nivel medio del mar y el lecho
marino donde se localiza el Descubrimiento es menor a quinientos (500) metros;

4.12.2.1.2. Cinco (5) años si la profundidad del agua entre el nivel medio del mar y el lecho
marino donde se localiza el Descubrimiento está entre quinientos (500) metros y mil quinientos
(1500) metros;

4.12.2.1.3. Siete (7) años si la profundidad del agua entre el nivel medio del mar y el lecho
marino donde se localiza el Descubrimiento es superior a mil quinientos (1500) metros.

4.12.2.2, Los plazos anteriores se contarán a partir de la fecha de presentación del Programa de
Evaluación a la ANH y deben contemplar los tiempos estimados necesarios para la obtención de
permisos que corresponde otorgar a otras autoridades.

4.1223, Previa solicitud del Contratista, la ANH tendrá la potestad de ampliar los plazos
anteriores, si encuentra que existen motivos razonables cuya causa no sea imputable al Contratista,
en virtud de los cuales dicha ampliación se requiera.

4.123, Agregación de Descubrimientos a Programa de Evaluación Individual

4.12.3.1. — Si lo considera viable, el Contratista puede agregar un Descubrimiento que no se
encuentre en otro Programa de Evaluación, al Programa de Evaluación Individual que se encuentre
en ejecución, adicionando la duración del Programa de Evaluación Individual original en tres (3)
años si no incluye la perforación de Pozos Exploratorios y cinco (5) años en los casos en que si lo
incluye,

4.123,2, La agregación de Descubrimientos a que se refiere la Cláusula 4.12,3.1 anterior del

presente Contrato, podrá realizarse a más tardar seis (6) meses antes de la finalización del respectivo
Programa de Evaluación, al cual desea hacerse la agregación del Descubrimiento. Dicho plazo de

Ey Elfuturo. he
6] es de todos =.

Página 27 de 139 es.

A = CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PAI l=== pr HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

seis (6) meses podrá ser extendido por la ANH cuando así sea necesario de acuerdo con la
complejidad del caso o cuando así sea justificado por razones técnicas,

4,12.3.3. — Lamodificación de la duración del Programa de Evaluación Individual, por agregación
de un Descubrimiento, solo se otorgará por una única oportunidad. Si el Contratista requiere
agregar otros descubrimientos se dará aplicación a lo previsto en la Cláusula 4.14.3 del presente
Contrato.

4,12,3.4. Previa solicitud del Contratista, la ANH tendrá la potestad de ampliar los plazos
anteriores, si encuentra que existen motivos razonables cuya causa no sea imputable al Contratista,
en virtud de los cuales dicha ampliación se requiera,

Chíusula 4,13. Programa de Evaluación Integrado
4.13.1. Procedencia y plazo para presentar el Programa de Evaluación Integrado

4.13.1.1. Si el Contratista estima que unos determinados Descubrimientos tienen potencial
comercial, podrá someter a la ANH un Programa de Evaluación Integrado de un número plural de
Descubrimientos, que pueden pertenecer a un número plural de Áreas Asignadas, siempre y cuando
los Descubrimientos que el Contratista quiere integrar, se encuentren todos dentro del plazo previsto
en la Cláusula 4.12.1 del presente Contrato para presentar Programa de Evaluación Individual.

4.13.1.2. Si lo considera viable, el Contratista puede agregar al Programa de Evaluación
Integrado un Descubrimiento que no se encuentre en otro Programa de Evaluación que se encuentre
en ejecución. Sin embargo, dicha agregación no modificará la duración del Programa de Evaluación
Integrado y se aplicará la regla prevista en la Cláusula 4.12,3.2 del presente Contrato.

4.13.2. Duración del Programa de Evaluación Integrado
4.1321, — El Programa de Evaluación Integrado no puede exceder el término de:

4.13,2.1,1.. Tres (3) años si la profundidad del agua entre el nivel medio del mar y el lecho
marino donde se localiza el Descubrimiento es menor a quinientos (500) metros;

4.13.2.1.2. Cinco (S) años si la profundidad del agua entre el nivel medio del mar y el lecho
marino donde se localiza el Descubrimiento está entre quinientos (500) metros y mil quinientos
(1500) metros;

4,13.2.1.3.. Siete (7) años si la profundidad del agua entre el nivel medio del mar y el lecho
marino donde se localiza el Descubrimiento es superior a mil quinientos (1500) metros.

4,1322, — Los plazos anteriores se contarán a partir de la fecha de presentación del Programa de
Evaluación Integrado a la ANM y deben contemplar los tiempos estimados necesarios para la
obtención de permisos que corresponde otorgar a otras autoridades.

> —
Página 28 de 139 % ss derodos
”
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA JADIONAL DE HIDROCARBUROS.
COLOMBIA

4,13,2,3, Previa solicitud del Contratista, la ANH tendrá la potestad de ampliar los plazos
anteriores, si encuentra que existen motivos razonables cuya causa no sea imputable al Contratista,
en virtud de los cuales dicha ampliación se requiera.

4.13,3, Agregación de Descubrimientos a Programa de Evaluación Integrado

4.13.3,1. — Si lo considera viable, el Contratista puede agregar un Descubrimiento que no se
encuentre en otro Programa de Evaluación, al Programa de Evaluación Integrado que se encuentre
en ejecución, adicionando la duración del Programa de Evaluación Integrado original en tres 6)
años, si no incluye la perforación de Pozos Exploratorios, y cinco (5) años en los casos en que si lo
incluye,

4.13,33,2, La agregación de Descubrimientos a que se refiere la Cláusula 4.13,3.1 anterior del
presente Contrato, podrá realizarse a más tardar seis (6) meses antes de la finalización del respectivo
Programa de Evaluación Integrado, al cual desea hacerse la agregación del Descubrimiento. Dicho
plazo de seis (6) meses podrá ser extendido por la ANH cuando así sea necesario de acuerdo con la
complejidad del caso o cuando así sea justificado por razones técnicas.

Cláusula 4,14, Reglas aplicables a Programa de Evaluación Individual e Integrado
4.14,1. Procedimiento para la aprobación del Programa de Evaluación

4,14.1.1.. El Programa de Evaluación del Descubrimiento que presente el Contratista a la ANH,
deberá cumplir mínimo los siguientes requisitos:

4.14.1.1.1, Mapa Geológico y batimétrico con la definición de las coordenadas del Área en
Evaluación, que incluya el área que abarca la estructura o característica geológica en la que se
hizo el Descubrimiento a Descubrimientos según sea el caso;

4.14.1.1.2. Los mapas se deben entregar como imagen en formato Geotiff (imagen
gcorreferenciada) con coordenadas planas referidas al datum Magna-Sirgas origen central;
también debe entregarse un archivo de visualización de la imagen en formato JPG, PDF, PNG
o TIFF. Las imágenes deben tener una resolución superior a 500 dpi;

4.14,1.13. Descripción y propósito de cada una de las Operaciones de Evaluación, así como
el detalle de la información que el Contratista se propone obtener, en orden a determinar si el o
los Descubrimientos puede ser declarados comerciales;

4.14.1,1.4. Presupuesto del Programa de Evaluación, discriminado por (i) Operación de
Evaluación, (ii) semestre Calendario y (iii) valor total;

4.14,1.1.5, Duración exacta del Programa de Evaluación, teniendo en cuenta los parámetros
mencionados en las Cláusulas 4.12.2 y 4.13.2 del presente Contrato;

Página 29 de 139 es de todos

0] El futuro Mitenergla Y

ds,
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
EAUMIES — DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

4.14.1.1.6. Información sobre la destinación de los Hidrocarburos y demás fluidos que el
Contratista espera recuperar, como resultado de las Operaciones de Evaluación;

4,14.1.1.7. El Programa de Beneficio a las Comunidades -PBC- que se planea ejecutar de
acuerdo con el Error! Reference source not found. del presente Contrato;

4.14.1.1.8, Propuesta de Punto de Entrega, para consideración de la ANH;

4,14.1.1.9. Cuando el Programa de Evaluación sea Integrado por Descubrimientos de
diferentes Áreas Asignadas, se deberá acompañar documento suscrito por los respectivos
Representante Legales de los Operadores de los Contratos involucrados, donde conste el acuerdo
y autorización para la ejecución de las diferentes actividades de evaluación.

4.14,1.2. Una vez sea entregado el Programa de Evaluación por parte del Contratista para su
aprobación, la ANH se pronunciará sobre el mismo, dentro de los sesenta (60) Días Hábiles
siguientes, contados a partir de la fecha de recepción de la documentación completa, establecida en
la Cláusula 4.14.1,1 del presente Contrato. En caso que la ANH no emita decisión respecto de su
aprobación o comentarios y observaciones dentro de dicho plazo, el Contratista podrá solicitar una
reunión a la Vicepresidencia de Contratos de Hidrocarburos de la ANH, que esta otorgará dentro
de los cinco (5) Días Hábiles siguientes a la solicitud, con el propósito de que éste emita una
respuesta debidamente justificada.

4.14,13, La ANH dispondrá de veinte (20) Días Hábiles para evaluar la propuesta de
modificación, contados a partir de la fecha en que el Contratista allegue toda la información
necesaria para la evaluación. Vencido el plazo anterior sin que la ANH haya emitido una respuesta
sobre la propuesta del Contratista, el Contratista podrá solicitar una reunión a la Vicepresidencia de
Contratos de Hidrocarburos de la ANH, que esta otorgará dentro de los cinco (5) Días Hábiles
siguientes a la solicitud, con el propósito de que éste emita una respuesta debidamente justificada,

4.14,1,4. — Encaso que la ANH formule comentarios y observaciones al Programa de Evaluación,
el Contratista tendrá diez (10) Días Hábiles para responder y modificar el Programa de Evaluación
en respuesta a los comentarios de la ANB. Posteriormente, la ANH contará con quince (15) Días
Hábiles para su aprobación, de no hacerlo en dicho término, el Contratista podrá solicitar una
reunión a la Vicepresidencia de Contratos de Hidrocarburos de la ANH, que esta otorgará dentro
de los cinco (5) Días Mábiles siguientes a la solicitud, con el propósito de que éste emita una
respuesta debidamente justificada.

4.14.2. Prórroga del plazo de ejecución del Programa de Evaluación

4.14,2,1.. La ANH está facultada para prorrogar el término de duración del Programa de
Evaluación, por un lapso adicional no superior a dos (2) años, previa solicitud del Contratista y
siempre que se cumplan las siguientes condiciones concurrentes:

Página 30 de 139

eo El futuro. a
5] es de todos: Menea

C

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGUNCIA NACIONAL OE HIDROCARBIROS
COLOMBIA

4.14.2.1.1, El Contratista decida perforar Pozos Exploratorios Al o A2 adicionales, no
previstos en el Programa de Evaluación inicialmente presentado;

4.14.2.1.2, Que la correspondiente solicitud escrita se radique en la ANH con por lo menos
seis (6) meses de anticipación, respecto de la fecha de terminación del Plazo total del Programa
de Evaluación originalmente convenido;

4.14.2.1.3, Que el Contratista haya adelantado diligentemente las Operaciones previstas en el
Programa de Evaluación.

4.14.2,1.4, Que la solicitud de prórroga contenga la información de que trata las Cláusulas
4.14.1,1.3 y 4.14,1.1.4 del presente Contrato,

4.14,22,  Tasolicitud del Contratista deberá presentarse a la ANH con una antelación no inferior
a noventa (90) Días hábiles. Si el Contratista no entrega la documentación completa que sustente
su solicitud de prórroga en el plazo anterior, se entenderá que ha desistido de su solicitud.

4.1423, Presentada la solicitud de prórroga, la ANH deberá pronunciarse respecto de la
solicitud de prórroga dentro de los sesenta (60) Días Hábiles siguientes, contados a partir de la fecha
de recepción de la documentación completa.

4.14.3. Modificaciones al Programa de Evaluación

4,1431. Durante la primera mitad de la ejecución del Programa de Evaluación inicial, el
Contratista podrá modificarlo. Para ello, el Contratista deberá informar oportunamente su intención
a la ANH y remitir el cronograma de actividades ajustado, el cual no puede exceder los plazos que
tratan las Cláusulas 4.12.2 y 4.13.2 del presente Contrato.

4.14.3,2. Por razón de tales modificaciones no se modifica la fecha de inicio del Programa de
Evaluación.

4.1433. La modificación al Programa de Evaluación mencionada en la presente Cláusula,
difiere de la posibilidad de agregar Descubrimientos a los Programas de Evaluación que ya se
encuentren en curso a que se refiere las Cláusulas 4.12.3 y 4.13,3 del presente Contrato.

4,14,4, Informe de Evaluación
4.14.4,1, — El Contratista deberá presentar a la ANH un informe completo sobre los resultados del

Programa de Evaluación, dentro de los seis (6) meses siguientes a la fecha de terminación del plazo
de dicho Programa de Evaluación, el cual debe contener como mínimo lo siguiente:

4.14.4.1.1. Reseña y resultados de cada una de las Operaciones de Evaluación ejecutadas,
incluidas las pruebas de pozo practicadas;

y Elfaturo. Minenerala
Página 31 de 139 is] es de todos

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAME: DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

4.14.4.1,2, Descripción geológica de los Descubrimientos y su configuración estructural, para
lo cual se deben presentar Mapas estructurales en tiempo (TWT) y profundidad (TVDss) al tope
de las Unidades Productoras, georreferenciados, tanto del bloque como del Área en Particular,
en los cuales se aprecie la escala, localización de todos los pozos perforados indicando su
posición tanto en superficie como en fondo, con los respectivos contactos agua aceite (OWC),
o contactos agua gas (GWC) y/o último nivel de aceite o gas conocido (LKO/LKG), mapas de
arena neta petrolífera y/o arena neta gasífera, correlaciones estructurales y estratigráficas entre
pozos, identificando claramente las unidades, sus topes y sus profundidades referidas en MD,
TVD y TVDss e Imágenes interpretadas y sin interpretar de Secciones Sísmicas, orientadas tanto
en dirección del rumbo como del buzamiento, abarcando todas las estructuras, donde se aprecie
la geometría de la trampa, continuidad lateral, presencia de fallas (regionales y locales),
discordancias, debidamente localizadas en el mapa estructural;

4,14.4.1.3. Evaluación Petrofísica de los pozos (con referencia TVDss), donde se debe incluir
el pozo o los pozos con que se determinan el contacto OWC, GWC, el LKO, LKG o el ODT;

4.14.4,1.4. Caracterización de las propiedades físicas de las rocas y de los fluidos presentes en
los yacimientos asociados a los Descubrimientos, con la descripción de los principales aspectos
técnicos de los reservorios, tipos de yacimientos, mecanismo de producción, modelo estático y
dinámico;

4,14,4,1.5, Resultados de las pruebas de presión;

4.14.4.1.6. Índices de productividad, capacidad de Producción, por Pozo, y la correspondiente
a todos los Descubrimientos;

4.14.4,1.7. Factor de recobro, con el detalle del análisis practicado para su determinación;

4.14.4.1.8. Estimado de los volúmenes de Hidrocarburo in sit (OOIP-OGIP), Recursos
Contingentes y Reservas;

4.14.4,1.9, Análisis económico sobre la viabilidad de la explotación y los riesgos que se
prevén.

4.14,4.2. — Enlos casos donde el Programa de Evaluación haya incluido el estudio de más de un
Descubrimiento, se debe presentar un Informe de Evaluación único por la integridad del Programa
de Evaluación y suscrito por los respectivos Representante Legales de los Operadores de los
Contratos involucrados.

YY El futuro vi da
Y es de todos a

Página 32 de 139
F

A = CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PALO Ni" DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

Cláusula 4,15. Declaración de Comercialidad
415,1. Plazo para presentar la Declaración de Comercialidad

Dentro de los seis (6) meses siguientes al vencimiento del término estipulado para la ejecución del
Programa de Evaluación (incluyendo sus prórrogas), podrá presentarse a la ANH una declaración
escrita que contenga de manera clara y precisa la determinación incondicional de Explotar
comercialmente el respectivo Descubrimiento (“Declaración de Comercialidad”).

Cláusula 4,16. Contenido de la Declaración de Comercialidad
La Declaración de Comercialidad debe contener al menos:

4.16.1. Delimitación del campo comercial, incluidos volumen, extensión del área correspondiente
y características petrofísicas hasta los contactos agua-hidrocarburos o, si tales contactos no han sido
atravesados mediante un pozo, con la elevación estructural en profundidad de la más baja ocurrencia
de hidrocarburos conocida (Lowest Known Hydrocarbons LKH) y características petrofísicas; y

4.16.2, Datos que soporten el análisis económico, la viabilidad de la explotación y los riesgos que
se prevén; así como el informe de recursos y reservas (IRR).

4.16.2. Descubrimiento No Comercial
4.16.2.1, Se considerará definitivamente que el Descubrimiento no es comercial cuando:
4.16.2.1.1, El Contratista manifieste a la ANH que el Descubrimiento no es Comercial; o

4.16.2,1,2, El Contratista no entregue a la ANH la correspondiente Declaración de
Comercialidad en el plazo estipulado.

4.16.2.2, Cuando conforme a lo anterior se considere definitivamente que el Descubrimiento no
es comercial:

4.16.2.22,1. El Contratista entiende y acepta que no se generó ni generará en su favor derecho
alguno y, en consecuencia, renuncia a reclamar cualquier concepto sobre dicho Descubrimiento;
y

4.16.2.2.2. El Contratista debe devolver a la ANH toda la superficie del Área Asignada en
Evaluación, previo el cumplimiento de las obligaciones en materia de Abandono, estipuladas en
la CAPÍTULO 12 el presente Contrato.

E Elfuturo Minensrula
Página 33 de 139 e Rida

y
ME
A ñas CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FABME he== DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA,
CAPÍTULO 5.
PERIODO DE PRODUCCIÓN
Cláusula 5,1. Etapa de desarrollo de infraestructura de producción y transporte
5.1.1. El Contratista dispondrá de hasta cinco (5) añíos contados desde el día en que la ANH

reciba la Declaración de Comercialidad para desarrollo de la infraestructura de producción y transporte.

5.1.2, El Contratista deberá notificar a la ANH que ha terminado el desatrollo de la
infraestructura de producción y transporte, dentro de los cinco (5) Días Hábiles siguientes a la fecha
en que ello ocurra.

5.1.3. La etapa de desarrollo de la infraestructura de producción y transporte terminará
(“Terminación Etapa Desarrolio Infraestructura”) cuando ocurra lo primero entre:

5.1.3.1. Notificación a la que se refiere la Cláusula 5.1,2 anterior del Contrato; y

5.1.3.2. Cuando transcurran cinco (5) años contados desde el día en que la ANH reciba la
Declaración de Comercialidad.

Cláusula 5.2. Periodo de Producción
52.1. Duración

5.2.1.1. El Periodo de Producción tendrá una duración de treinta (30) años, contados a partir
de la Terminación Etapa Desarrollo Infraestructura.

5.2.1.2, El Periodo de Producción se predica separadamente respecto de cada Área Asignada
en Producción y, por lo tanto, todas las menciones a la duración, extensión o terminación del mismo
se refieren a cada Área Asignada en Producción en particular, sin perjuicio de lo previsto en la
Cláusula 6.2 del presente Contrato respecto de Englobe de Campos y la 6.4.5 respecto de Separación
de Áreas Asignadas en Producción.

2. Prórroga del Periodo de Producción

5.2.2.1. Por solicitud del Contratista, la ANH puede prorrogar el Periodo de Producción hasta
el Límite Económico del Campo.

5.2.2.2. La ANH solamente podrá acometer el estudio de solicitudes de extensión, siempre que
para cada una se cumplan efectivamente las siguientes condiciones:

52.2.2.1. Que el Contratista formule la correspondiente petición por escrito, con antelación
no mayor a cuatro (4) años, ni inferior a un (1) año, con respecto a la fecha de vencimiento del
Periodo de Producción de la respectiva Área Asignada en Producción;

Página 34 de 139

o
ELfuturo a SE
tv es de: todos. ma

Pla

A sig CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE RIDROCARBUROS.
COLOMBIA.

5.2.2.2.2.  Queel Área de que se trate se encuentre en Producción continua de Hidrocarburos,
durante los cinco (5) años previos a la fecha de la respectiva solicitud;

5.2.2.2.3, Que el Contratista demuestre fehacientemente a la ANH que durante los cuatro (4)
años anteriores a la fecha de la solicitud ha llevado a cabo efectivamente: (i) un (1) proyecto de
mantenimiento de presión o de recuperación secundaria, terciaria o mejorada, salvo que se trate
de Yacimientos de Gas, y (ii) un (1) programa de perforación, que incluya por lo menos dos a)
Pozos de Desarrollo por cada Año, para el caso de Yacimiento Convencional;

5.2.2,2,4. Que, durante las prórrogas, se ponga a disposición de la ANH, en el Punto de
Entrega, un cinco por ciento (5%) adicional de la Producción de Hidrocarburos Líquidos, o hasta
un cinco por ciento (5%) adicional de la de Gas no Asociado, de Hidrocarburos Líquidos Pesados
o Extrapesados, en todos los casos, después de Regalías y otras Participaciones (Participación
en la Producción -X%- y por concepto de Precios Altos), en los términos del presente Contrato.

5.2.2.3, Queda entendido que la negativa a otorgar estas prórrogas no se considera desacuerdo
entre las Partes, de manera que no se someterá al Arbitraje de que trata la Error! Reference source
not found. del presente Contrato.

52,24, En todos los casos, la extensión del Periodo de Producción ha de acordarse mediante
la suscripción de un otrosí por los representantes autorizados y debidamente facultados de las
Partes.

Cláusula 5,3, Plan de Desarrollo de Producción
5.3.1. Oportunidad y contenido

Dentro de los ciento veinte (120) Días hábiles siguientes a la presentación de la Declaración de
Comercialidad de que trata la Cláusula 4,15 del presente Contrato, el Contratista debe entregar a la
ANH el Plan de Desarrollo inicial, que debe contener, como mínimo, la siguiente información:

5.3.1.1 Mapa con las coordenadas del Área Asignada en Producción, delineado en detalle;

53,12, Cálculo de Reservas y Producción acumulada de Hidrocarburos, diferenciada por Tipo
de Yacimiento e Hidrocarburo;

5.3.1.3. Esquema general proyectado para el Desarrollo del Campo, que incluya una
descripción

5.3.1.3,1. Del Programa de Perforación de Pozos de Desarrollo;
$.3.1,3,2, Delos métodos de extracción;

5.3.1,3.3.  Delas facilidades proyectadas; y

] El futuro Minenergia eS
Página 35 de 139 : Abe”,

>
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
A ENCIRAACIONAL UE JIDADEABBROS DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA

5.3.1.3.4. — Delos procesos a los cuales se someterán los fluidos extraídos, antes del Punto de
Entrega.

5.3.1.4, Pronóstico de Producción anual de Hidrocarburos y sus sensibilidades, mediante la
utilización de la tasa óptima de Producción que permita lograr la máxima recuperación económica
de las reservas;

5.3.1.5, Identificación de los factores críticos para la ejecución del Plan de Desarrollo, tales
como aspectos ambientales, sociales, económicos y logísticos, así como las opciones para su
manejo, y

5.3.1.6. Programa de Abandono, para efectos de la CAPÍTULO 12 del presente Contrato.

5.3.2. Recepción del Plan de Desarrollo

5.3.2.1. Se considera recibido por la ANH el Plan de Desarrollo, cuando se radique toda la
información reseñada en la Cláusula 5.3.1 precedente, debidamente soportada,

5.3.2.2. Si la ANH no recibe el Plan de Desarrollo con la totalidad de la información exigida,
requerirá al Contratista remitir los datos faltantes, en término máximo de veinte (20) Días Hábiles,
contados desde la fecha de recibo del requerimiento. La ANH se pronunciará dentro de los sesenta
(60) Dias Hábiles siguientes a la radicación completa del Plan de Desarrollo con todos sus anexos,
y si no lo hiciera, el Contratista podrá solicitar una reunión a la Vicepresidencia de Contratos de
Hidrocarburos y/o Vicepresidencia Técnica de la ANH, que esta otorgará dentro de los cinco (5)
Días Hábiles siguientes a la solicitud, con el propósito de que éste emita una respuesta debidamente
justificada.

3.3.2.3. Si el Plan de Desarrollo no se somete a la ANEL oportunamente, o si esta no recibe en
tiempo la documentación faltante requerida, la ANH procederá a declarar el incumplimiento del
Contrato siguiendo al efecto el procedimiento previsto en la Cláusula 17.2 del presente Contrato.

5.3.3, Actualización del Plan de Desarrollo

5.3.3.1 Cuando se requiera modificar el Plan de Desarrollo, el Contratista debe ajustar y
someter a la ANH versión debidamente modificada para cada una de las Áreas Asignadas en
Producción, junto con sus anexos.

5.3.3.2. Cuando la Producción real de Hidrocarburos del Año Calendario inmediatamente
anterior, difiera en más de un quince por ciento (15%) con respecto al pronóstico de Producción
anual, establecido en el Plan de Desarrollo en cualquier Área Asignada en Producción, el Contratista
debe someter por escrito a la ANH las explicaciones de rigor, dentro de los veinte (20) Días Hábiles
posteriores a aquel en que tenga lugar la actualización del Plan de Desarrollo,

Página 36 de 139

a El futuro O
e es de todos. ....

A Ze CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAN Mis DE HIDROCARBUROS No, 01 de 2019 COL-5
COLOMBIA.

Cláusula 5,4. Programa Anual de Operaciones
5.4.1. Oportunidad de presentación del Programa Anual de Operaciones

Dentro de los sesenta (60) Días Hábiles siguientes a la fecha en que haya tenido lugar la Declaración
de Comercialidad y, a más tardar, antes del 1 de abril de cada Año Calendario posterior, el Contratista
debe presentar a la ANH un Programa Anual de Operaciones para ese período anual, que ha de reunir
los requisitos previstos en la siguiente Cláusula del presente Contrato.

5.4.2, Requisitos del Programa Anual de Operaciones
Para cada Área Asignada en Producción, el Programa debe contener como mínimo:

542.1. Descripción detallada de las Operaciones de Desarrollo y de Producción que se
proyectan llevar a cabo durante el mismo Año y el siguiente, con el respectivo Cronograma,
discriminado por actividad y por trimestre calendario, y el detalle de los plazos requeridos para
obtener las autorizaciones y los permisos que procedan de las autoridades competentes;

5.4.2.2. Pronóstico de Producción mensual de cada Área Asignada en Producción para el Año
Calendario correspondiente;

542.3, Pronóstico de Producción anual promedio hasta el final de la vida económica de los
Yacimientos que se encuentren dentro de la respectiva Área Asignada en Producción — Informe de
Reservas y Recursos IRR;

5.4.2.4, Estimado de egresos, gastos e inversiones para los cuatro (4) Años Calendario
siguientes, o hasta la terminación del Periodo de Producción, lo que sea más corto, e — Informe de
Reservas y Recursos IRR hasta la vida económica del Campo.

5.4.3. Ejecución y Ajustes

5.4.3.1. Las Operaciones de Desarrollo y de Producción de las que trata la Cláusula 5.4,2,1 son
de obligatoria ejecución y deben ser iniciadas de conformidad con el Cronograma presentado,

5.4.3.2. Durante su ejecución, pueden realizarse ajustes al Programa Anual de Operaciones
para el Afio Calendario en curso, siempre que no impliquen disminución en la Producción,
superiores al quince por ciento (15%) respecto del pronóstico inicial, salvo que se presenten
circunstancias operacionales justificables y debidamente sustentadas. Tales ajustes no pueden ser
Tormulados con frecuencia inferior a tres (3) Meses, salvo situaciones de emergencia, El Contratista
asume la obligación de informar previamente y por escrito cualquier ajuste que se proponga
introducir al Programa Anual de Operaciones.

5.4.3.3, El primero de tales Programas debe abarcar el período restante del Año Calendario
correspondiente. Cuando falten menos de tres (3) Meses para la terminación del primer Año

Página 37 de 139

a
A Y Elfuturo de
Y es de todos — MPTea

e.
A da CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

ARCA ACIONAL 0 HIONOCARBUROS
COLOMBIA

Calendario, el primer Programa Anual de Operaciones debe incorporar el año inmediatamente
posterior.

CAPÍTULO 6.
ÁREA ASIGNADA EN PRODUCCIÓN

Cláusula 6,1. Concepto de Área Asignada en Producción

6.1.1. Porción o porciones del Área Asignada, en que se localizan uno o más Campos y donde
existe Producción de Hidrocarburos,

6.1.2. El Área Asignada en Producción está delimitada por un polígono o por una o varias formas
geométricas regulares, según el caso, que comprenderán el Campo o los Campos, o la porción de éste
o de estos que se localicen dentro del Área Asignada, más un margen alrededor de cada Campo no
mayor de un (1) kilómetro, siempre que se encuentre dentro del Área Asignada.

6.1.3. Como quiera que la superficie del Campo o de los Campos contenidos en el Área
Asignada en Producción puede variar, esta última permanecerá inalterable, salvo lo estipulado en el
presente Capítulo.

Cláusula 6,2, Englobe de Campos para única Área Asignada en Producción

Cuando en el Área Asignada dos (2) o más Yacimientos se superpongan total o parcialmente, o
compartan facilidades de Producción, éstos deben ser englobados en una única Área Asignada en
Producción.

Cláusula 6,3, Ampliación del Área Asignada en Producción

6.3.1. Si durante el Periodo de Producción, el Contratista evidencia que un Campo se extiende
más allá del Área Asignada en Producción, pero dentro de la superficie que para la oportunidad tenga
el Área Asignada, es decir, excluidas las porciones devueltas, debe solicitar a la ANH la ampliación
de aquella, mediante petición escrita, acompañada de los soportes correspondientes.

6.3.2. Cumplidos a satisfacción estos requisitos, la ANH tiene la potestad de disponer la
ampliación del Área Asignada en Producción.

6.3.3. Queda en todo caso entendido que si como resultado de la ampliación del área, ésta se
superpone con otra Área Asignada en Producción, la duración del Periodo de Producción aplicable al
Área Asignada en Producción englobada también corresponderá a la del Área Asignada en Producción
respecto de la cual hubiera tenido lugar primero la Declaración de Comercialidad,

6.3.4. Cuando el Área solicitada por el Contratista para la ampliación del Área Asignada en
Producción, se extienda al exterior del Área Contratada, la ANH podrá ampliar el Área Contratada

Página 38 de 139

El futuro A
tu es de todos AE
Za CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
tl DE HIDROCARBUROS No, 01 de 2019 COT-5
COLON

dándole a la ampliación solicitada el tratamiento contractual de Área de Evaluación, a menos que sobre
el área solicitada se presente alguna de las siguientes situaciones:

6.3.4.1, Que existan derechos otorgados o un contrato o convenio suscrito con otra persona de
la cual no haga parte el Contratista o sus integrantes, para la ejecución de actividades iguales o
similares a las del objeto del presente contrato;

6.3.4.2. Que el área esté en proceso de asignación por parte de la ANH;

6.3.4,3, Que existan restricciones ordenadas por autoridad competente que impidan adelantar
las actividades objeto del contrato.

Cláusula 6.4, Unificación

6.4.1. Cuando uno o más Yacimientos explotables económicamente se extiendan en forma
continua a otra u otras Áreas Contratadas o Asignadas, por fuera de los límites de la que es objeto de
este Contrato, el Contratista y las demás partes involucradas en el Plan Unificado de Explotación
deberán presentar a la ANH un Aviso de Unificación. Este aviso debe incluir una agenda de
negociaciones para la negociación de un Plan Unificado de Explotación.

6.4.2. Posteriormente, el Contratista y las demás partes involucradas en el Plan Unificado de
Explotación deberán negociar un plan o programa cooperativo de explotación unificada, con sujeción
a la legislación colombiana (Cfr. Resolución 181495 de 2009, Art, 47 o disposiciones que lo
modifiquen, sustituyan o complementen). Se deberá entregar un programa o plan de explotación a la
ANH para su aprobación dentro de los dos (2) años siguientes a la fecha del Aviso de Unificación.

6.4.3, La ANH tendrá hasta dos (2) meses Juego de recibir el Plan Unificado de Explotación,
para emitir su decisión o para solicitarle a las partes que le hagan cambios al Plan Unificado de
Explotación, si existieren. En el evento en que la ANH proponga revisiones o cambios, las partes
deberán reunirse lo antes posible para revisar los cambios o revisiones propuestos y para establecer la
versión fina] del Plan de Unificado de Explotación de mutuo acuerdo.

6.4.4, Si la ANÉL no notifica al Contratista de su solicitud de revisión o cambios durante el
período de dos (2) meses, el plan explotación unificada presentado por el Contratista se entenderá
improbado por la ANH.

6.4.5. A partir de la fecha de Aviso de Unificación y hasta la aprobación del Plan Unificado de
Explotación, las partes de cada Área Asignada sujetas a unificación estarán facultadas para continuar
produciendo las reservas recuperables estimadas para la respectiva Área Asignada.

Cláusula 6,5, Separación de áreas

6.5.1. En los eventos en que la Declaratoria de Comercialidad de un Descubrimiento deba
realizarse a través de un Programa de Evaluación Integrado que incorpore Áreas, provenientes de

es de tádos

Página 39 de 139

Y El futuro Minenergia Y

A
Un
A N H a CONTRATO DF EXPLORACIÓN Y PRODUCCIÓN
BES DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

diferentes Contratos de Exploración y Producción de Hidrocarburos, las partes de dichos Contratos
podrán solicitar la separación de las Áreas en Evaluación para la suscripción de un nuevo y único
contrato de Exploración y Producción de Hidrocarburos, que incorpore las Áreas en Evaluación, que
fueron objeto del Programa de Evaluación Integrado,

6.5.2, Excepcionalmente, y siempre y cuando exista una justificación técnica debidamente
soportada por el Contratista, podrán incorporarse al Área Asignada al nuevo Contrato de Exploración
y Producción de Hidrocarburos, áreas provenientes de Contratos de Evaluación Técnica (MBA) o de
Contratos de Exploración y Producción de Hidrocarburos producto del ejercicio del derecho de
conversión.

6.5.3. En ambos casos, se aplicará a la totalidad del Área Asignada correspondiente al muevo
Contrato de Exploración y Producción de Hidrocarburos los porcentajes y montos de derechos
económicos, regalías y X% de Participación de los Contratos iniciales de los que provienen las Árcas
en Evaluación que conforman el Programa de Evaluación Integrado, o de Evaluación Técnica o de
Exploración y Producción de Hidrocarburos de que trata el numeral 6.5.1, en el que se hayan pactado
las condiciones más favorables para el Estado,

6.5.4, A las áreas separadas de sus contratos originales e integradas en el nuevo contrato se le
aplicarán las reglas de ampliación del área asignada en producción previsto en la Cláusula 6.3.4,

CAPÍTULO 7.
CONDUCCIÓN Y OPERACIONES

Cláusula 7.1, Dirección, manejo, seguimiento, vigilancia y control
7.1.1, Autonomía del Contratista
7.1.1.1 Corresponde al Contratista ejercer la dirección, el manejo, el seguimiento, la vigilancia

y el control de todas las Operaciones de Exploración, Evaluación, Desarrollo, Producción y
Abandono que ejecute en cumplimiento del presente Contrato.

74.12, El Contratista es el responsable único y exclusiva de planear, preparar, realizar y
controlar el desarrollo de todas las actividades inherentes a la ejecución contractual, con sus propios
medios y con plena autonomía directiva, técnica, operacional y en materia de administración, de
conformidad con el ordenamiento superior colombiano y con rigurosa observancia de las Buenas
Prácticas de la Industria del Petróleo.

71.2, Autoridad de la ANH

7.1.2.1. La autonomía de que trata esta Cláusula no obsta para que la ANH y las demás
autoridades competentes, ejerzan a plenitud sus facultades legales, reglamentarias y regulatorias,
en todos los asuntos de su respectivo resorte, sin limitación alguna.

El futuro: hi P
Página 40 de 139 % sdeodos
y

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
LA DE HIDROCARBUROS No, 01 de 2019 COL-5
COLOMBIA.

7.1.2.2, Ninguna autorización de la ANH ni las instrucciones que imparta en desarrollo del
presente Contrato o de sus atribuciones legales, exime de responsabilidad al Contratista, ni altera la
autonomía con la que ha de cumplir sus obligaciones y ejecutar las prestaciones a su cargo.

Cláusula 7.2, Operador

72,1, Concepto
721.1 Para todos los efectos, el Operador asume la representación del Contratista ante la
ANH.

7.2.1.2. El Operador es el Contratista o la persona jurídica integrante del Contratista Plural,
responsable de conducir las actividades de Exploración, Evaluación, Desarrollo y Producción de
Hidrocarburos y de asumir el liderazgo y la representación de aquel o aquellos, así como de dirigir
la ejecución contractual y las relaciones con la ANH.

7.2.1.3, Individualmente debe contar con y mantener todos los requisitos de Capacidad Técnica
y Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial, de
conformidad con el Reglamento de Contratación para Exploración y Explotación de Hidrocarburos
de la ANH y los Términos de Referencia.

7.2.1.4. En todo caso, el Operador seleccionado debe contar con la aprobación de la ANH.
7.2.2. Operador en Contratistas Plurales

Siempre que la Parte Contratista esté integrada por número plural de personas jurídicas, debe
establecerse claramente cuál de ellas, que reúna los requisitos de Capacidad Técnica y Operacional, ha
sido seleccionada para actuar en condición de Operador, previa aprobación expresa y escrita de la
ANH.

7.2.3. Operador Delegado

72.31, No obstante la Cláusula 7.2.2 anterior, si la Parte Contratista está conformada por un
Contratista Plural, entre los cuales al menos uno de sus integrantes distinto del Operador, figura
directamente o a través de su Matriz o Controlante en la última publicación de “The Energy
Intelligence Top 100: Ranking the World's Top Oil Companies” de la firma “Energy Intelligence”,
como empresas de tipo integrado o “Upstream” y/o de la última publicación de “The Platts Top 250
Global Energy Company Rankings” de “S£P Global Platts” en las categorías: “Oil € Gas
Exploration and Production” o “Integrated Oil € Gas” y el Contratista considera que se requieren
dos (2) Operadores diferentes a un mismo tiempo durante la vigencia de este Contrato, con el
propósito de llevar a cabo operaciones específicas en el Área Asignada en Exploración, en
Evaluación y/o en Producción, el Contratista podrá solicitar por escrito a la ANH su autorización
para designar al integrante de la asociación que satisface la condición anteriormente mencionada,
para que actúe como Operador Delegado respecto de tales operaciones específicas en la respectiva

es de todos.

Página 41 de 139

$ El futuro: Minenergia Xx

7/90
sao CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
MIMI == pr HIDROCARBUROS No. 01 de 2019 COL-5 |
COLOMBIA. |

porción del Área Asignada. Esta solicitud debe incluir las argumentaciones que soportan la
propuesta, y sujeto a que la persona jurídica propuesta como Operador Delegado reúna los
requisitos de Capacidad Jurídica, Técnica y Operacional requeridos por la ANH y tenga una
participación mínima del veinticinco por ciento (25%) en los intereses de participación de la
asociación del Contratista Plural,

7.2.3.2, El Operador Delegado solo podrá actuar como tal hasta tanto la ANH emita la
autorización respectiva y en los términos que ésta disponga.

7.2.3.3. En todo caso el Contratista acepta que la representación para dirigir la ejecución
contractual y las relaciones con la ANH continuará estando a cargo del Operador.

72.34, Cuando el Operador Delegado culmine las operaciones a su cargo, decida renunciar
y/o sea removido de su condición como tal, el Contratista deberá comunicarlo a la ANH con una
antelación no menor de veinte (20) Días Hábiles a la fecha efectiva de la terminación de las
operaciones, renuncia o remoción y el Operador reasumirá integralmente las funciones como
operador en la porción del Área Asignada.

7.2.3.5. Las referencias al Operador en las cláusulas de este Contrato se entenderán aplicables
tanto al Operador como al Operador Designado, sí es el caso.

Cláusula 7.3. Coordinación en materia de seguridad

Sin perjuicio de las gestiones que emprenda para administrar y dar cobertura adecuada a los riesgos
que puedan comprometer la seguridad de Operaciones e instalaciones, conceptos que son de su
responsabilidad exclusiva, el Contratista asume las siguientes obligaciones y compromisos:

731 Adoptar -en coordinación con el Ministerio de Defensa Nacional- los estándares y
protocolos correspondientes, con el objeto de mitigar los riesgos de seguridad.

7.3.2, Establecer canales de comunicación con la Policía Nacional y con las Fuerzas Militares,
a fin de coordinar aquellas actividades que, conforme a los estándares y protocolos adoptados, exijan
o hagan aconsejable tal coordinación.

Cláusula 7,4, Responsabilidad por permisos

En nombre propio y por sus exclusivos costos, cuenta y riesgo, el Contratista o el Operador, en eventos
de Contratistas Plurales, asumen las obligaciones de solicitar, tramitar, reunir los requisitos, cumplir
las condiciones impuestas, obtener y respetar todas las licencias, autorizaciones, permisos y demás
derechos que resulten necesarios o procedentes conforme al ordenamiento superior para cumplir
oportuna, eficaz y eficientemente las prestaciones y compromisos objeto del presente Contrato.

eo. Ebfuturo: a
socio 7 EE

CG
A Ez CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
AALMERES= DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

Cláusula 7.5, Respeto al régimen jurídico

El Contratista se obliga a observar puntual y rigurosamente la ley colombiana en el desenvolvimiento
de las actividades de Exploración, Evaluación, Desarrollo, Producción, Abandono, y, en general, en
todo el curso de la ejecución contractual, particularmente, en materia de Hidrocarburos, protección del
medio ambiente y de los recursos naturales renovables, y de las relaciones con la comunidad y con los
grupos étnicos asentados en el Área de Influencia.

Cláusula 7.6. Subcontratistas
7.6.1. Responsabilidad

7.6.1.1. El Contratista es plena y exclusivamente responsable de la celebración, ejecución,
terminación y liquidación de todos los contratos que emprenda para contar o disponer de los bienes,
servicios y prestaciones requeridos para la ejecución de aquellos, actividades que han de desarrollar
por su cuenta y riesgo y a su costo, sin que la ANH asuma compromiso o responsabilidad alguna
por ninguno de los anteriores conceptos,

7.6.1.2. El Contratista asume plena, total y exclusiva responsabilidad por concepto de la
negociación, celebración, ejecución, terminación y liquidación de todos los negocios jurídicos que
emprenda para contar o disponer de obras, bienes y servicios requeridos para la ejecución
contractual o para asumir el desarrollo de las actividades objeto del Contrato, así como de
eventuales reclamaciones o procesos jurisdiccionales por diferencias o incumplimientos, sin que la
ANH asuma compromiso, obligación o responsabilidad alguna por ninguno de los anteriores
conceptos, ya que entre ella y los subcontratistas, así como los empleados, trabajadores o
contratistas de los mismos, no existe ni se genera vínculo o relación de ninguna naturaleza.

7.6.1.3, Aquellas actividades cuya ejecución se confíe a terceros, no liberan al Contratista de
su plena, total y exclusiva responsabilidad porque las mismas se lleven a cabo en forma oportuna,
eficaz y eficiente, con sujeción al régimen jurídico, a las estipulaciones contractuales y a las Buenas
Prácticas de la Industria del Petróleo, De esta manera, el Contratista responderá directamente ante
la ANH por los actos y las omisiones suyos, de sus proveedores, contratistas y subcontratistas, y
por las de los empleados, dependientes, agentes, representantes de todos ellos.

7.6.1.4, Es responsabilidad del Contratista exigir a sus subcontratistas las garantías y seguros
que amparen el cumplimiento de sus obligaciones y eventos de responsabilidad civil
extracontractual de conformidad con el CAPÍTULO 15 del presente Contrato,

7.6.1.5. A la terminación de los subcontratos, deben remitirse a la ANH certificados de paz y
salvo por concepto de los celebrados, ejecutados y liquidados.

> Elfuta eS
Página 43 de 139 v Lo,
gl CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

EIC NACIONAL DE HIDROCARBUROS
COLOMBIA
7.6.2, Procedencia y delegación i
7.6.2.1. Con excepción de todas aquellas funciones y responsabilidades inherentes a la

condición de Operador, que no pueden ser subcontratadas ni total ni parcialmente, en ninguna
oportunidad a lo largo de la ejecución contractual, para el desarrollo de actividades, labores o
prestaciones determinadas, o con el fin de satisfacer compromisos y responsabilidades específicos,
vinculados a dicha ejecución, con plena observancia del ordenamiento superior aplicable a la
materia de que se trate y por sus exclusivos costos, cuenta y riesgo, los contratistas pueden celebrar
subcontratos de todo orden, con personas naturales y/o jurídicas con capacidad y experiencia
comprobados en el objeto correspondiente, tanto en el país como en el exterior, en materia de
actividades, obras, bienes y servicios, así como consultorías o asesorías,

7.62,2, Para efectos de la presente Cláusula, se consideran funciones inherentes al Operador
las de dirección, conducción, manejo y liderazgo de las Operaciones de Exploración, Evaluación,
Desarrollo, Producción de Hidrocarburos y Abandono, así como la representación del Contratista
ante la ANH.

76,3. Registro

7.6.3.1. De todos los subcontratos debe abrirse, llevarse y mantenerse actualizado un registro
y un expediente, en el que se especifiquen y detallen:

7.6.3.1.1. — Objeto del contrato;

7.6.3.1.2. — Plazo del contrato;

7.6.3,1.3. — Precio del contrato y forma de pago;

7.6.3.1.4, Condiciones de cumplimiento de las prestaciones recíprocas
7.6.3.1.5. Nombre completo o razón social del subcontratista;
7.6.3.1.6. Número de identificación;

7.63.1,7. Registro Único Tributario, RUT;

7.6.3.1.8, Antecedentes judiciales, disciplinarios y fiscales;

7.6.3.1,.9. Experiencia,

7.6.3.2. La ANH se reserva la facultad de solicitar información incorporada al registro.

Y Elfutoro Vinsosgla
Página 44 de 139 Y A
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA HACIONAL DE HIDROCARBUROS
COLOMBIA

Cláusula 7,7, Obligaciones especiales respecto de la Producción
771 Medición de la Producción

7.7.1.1. Corresponde al Contratista llevar a cabo la medición, el muestreo y el control de
calidad de los Hidrocarburos producidos, y mantener calibrados los equipos o instrumentos de
medición, conforme a las normas y métodos aceptados por las Buenas Prácticas de la Industria del
Petróleo y las disposiciones legales y reglamentarias vigentes, así como practicar los análisis a que
haya lugar, y adoptar las correcciones pertinentes, con el fin de permitir la liquidación de los
volúmenes netos de Hidrocarburos recibidos y entregados, en condiciones estándar.

7.7.1.2, Es de su exclusiva responsabilidad acometer todas las acciones necesarias para
preservar la integridad, confiabilidad y seguridad de instalaciones, equipos e instrumentos de
fiscalización.

7.7.2, Conservación de la información de Producción

772.1. Durante el término previsto en el artículo 60 del Código de Comercio y las demás
disposiciones pertinentes para los libros y papeles del comerciante, el Contratista está en la
obligación de conservar los registros de calibración periódica de tales equipos o instrumentos, lo
mismo que las mediciones diarias de Producción y consumo de Hidrocarburos en cada Campo, para
revisión y control de la ANH y las demás autoridades con competencia en la materia.

7.7.2.2, La ANH, como entidad fiscalizadora se reserva el derecho de inspeccionar registros
de calibración, mediciones y consumo, bien directamente o por intermedio de terceros contratistas,
en cualquier tiempo, lo mismo que los equipos de medición y, en general, todas las unidades
dispuestas para el efecto.

7723, Siempre que dos (2) o más Campos se sirvan de las mismas instalaciones de
Producción, estas deben contar con un Sistema de Medición que permita determinar aquella
proveniente de cada Campo.

7724, En armonía con las facultades del Ministerio de Minas y Energía y con los reglamentos
técnicos de autoridad competente, la ANH está igualmente investida de facultades para fijar las
características y/o las especificaciones técnicas que deben tener los equipos y los instrumentos de
medición que considere razonablemente requeridos para ejercer la fiscalización adecuada,
oportuna, eficaz y eficiente, así como para proporcionar información veraz a sus propios sistemas
de monitoreo remoto de la Producción, en cualquier tiempo y bien directamente o por intermedio
de terceros contratistas con conocimiento en la materia. Pesa sobre el Contratista el deber de
adquirir e instalar los equipos y los instrumentos de medición, en el plazo también razonable que la
ANH determine, así como mantenerlos en perfectas condiciones de operación y funcionamiento,
todo ello a sus exclusivos costo y riesgo.

Página 45 de 139

Pl El futuro AX
Y esdetodos MIER

ha
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

ANH

'l:

AGENCIA UACIOMALDEMDROCAREUROS
COLOMBIA.
7.7.2.5, Con la sola excepción de los que hayan sido empleados en beneficio de las

Operaciones de Evaluación y Producción, y los que inevitablemente se desperdicien en estas
funciones, los Hidrocarburos producidos deben ser transportados por el Contratista al Punto de
Entrega.

77.26. Los Hidrocarburos han de ser medidos en el Punto de Fiscalización, conforme al
procedimiento señalado en la Cláusula 7.7.1, y, con base en esta medición, deben determinarse los
volúmenes de Regalías a que se refiere el CAPÍTULO 8 del presente Contrato y los Derechos
Económicos de la ANH previstos en el Cláusula 9.1 del presente Contrato, así como los volúmenes
que correspondan al Contratista,

7.7.3, Libre disposición de la Producción

A partir del Punto de Fiscalización y sin perjuicio de las disposiciones legales que regulen la materia,
el Contratista tiene libertad de vender en el país o de exportar los Hidrocarburos que le correspondan,
o de disponer de los mismos a su voluntad.

774, Producción de Gas Natural

El Gas Natural presente en cualquier Área Asignada en Evaluación o en Producción, se somete además
a las siguientes estipulaciones:

77:41. Restricción de desperdicio y utilización

Es responsabilidad del Contratista evitar el desperdicio del Gas Natural extraído de cualquier
Campo. Por consiguiente, siempre que sea antes del Punto de Fiscalización correspondiente y con
estricta sujeción a las disposiciones legales y reglamentarias vigentes sobre la materia, el Contratista
está facultado para emplearlo como combustible para la ejecución de las Operaciones, como fuente
de energía a fin de obtener la máxima recuperación final de las reservas de Hidrocarburos; o para
confinarlo en los mismos Yacimientos del campo productor con el propósito de utilizarlo en los
objetivos señalados, durante la vigencia del Contrato. Sin perjuicio de lo anterior, vale decir que
en todos los casos es necesario medir los volúmenes de quema y gas utilizado, porque son
necesarios en el balance de producción.

7.7,4,2, Gas Natural Asociado

7.7.42.1. — Sin perjuicio de lo pactado en la Cláusula 7.7.4.1 precedente, en el evento de que
el Contratista descubra uno o varios Yacimientos con Gas Natural Asociado, debe someter a la
ANH un (1) proyecto para la utilización o comercialización y venta del mismo, dentro de los
tres (3) Años siguientes al inicio de la Producción comercial y regular de hidrocarburos en cada
Campo. El incumplimiento de esta obligación permite a la ANH disponer gratuitamente del Gas
Natural Asociado proveniente de tales Campos, con sujeción a las disposiciones legales o
reglamentarias vigentes.

ds ELFUN
Página 46 de 139 t es dedos )

A sE CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAM sz DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA,

7.7.42,2, De conformidad con el artículo 52 de la Resolución 181495 de 2009 o la
disposición que la modifique, sustituya o complemente, se prohíbe la quema, el desperdicio o la
emisión de gas a la atmosfera, En todos los casos, se deben proveer facilidades para su
utilización, sea mediante reinyección al Yacimiento o reciclamiento, almacenamiento
subterráneo o en superficie, o para su comercialización.

7.7.4,2.3. — Existe desperdicio en todos los casos previstos por el artículo 53 de la misma
Resolución 181495 de 2009, o la disposición que la modifique, sustituya o complemente,

7.7.4.2.4. — Se exceptúa de dicha prohibición el volumen de Gas que por razones de seguridad
deba quemarse, o el Gas operacional que no sea viable recuperar desde el punto de vista
económico, en cuyo caso, debe presentarse justificación técnica de tal situación y ser aprobada
previamente por el Ministerio de Minas y Energía.

7.7.5, Daños y Pérdidas de Activos

775. Todos los costos y/o gastos en que haya de incurrirse para reemplazar o reparar daños
o pérdidas de bienes y/o equipos, ocurridos por fuego, inundaciones, tormentas, accidentes u otros
hechos similares, corren por cuenta del Contratista y son de sus exclusivos cargo y riesgo.

727.52. Además, el Contratista está en el deber de informar a la ANH todas las pérdidas y los
daños ocurridos, a la brevedad posible, una vez superada la emergencia.

CAPÍTULO 8.
REGALÍAS
Cláusula 8,1. Recaudo
8.1.1. Es obligación primordial del Contratista poner a disposición de la ANHL en el Punto de

Entrega, el porcentaje de la Producción de Hidrocarburos establecido en la ley, por concepto de
Regalías.

8.1.2. El recaudo de las Regalías debe tener lugar en especie o en dinero, según lo determine la
ANH (Ley 1530 de 2012, y Resolución 164 de 2016, modificada por las Resoluciones 970 de 26 de
noviembre de 2015, 167 de 8 de marzo de 2016, 907 de 7 de diciembre de 2016 y 90 de 1 de marzo de
2018 de la ANH).

Cláusula 8,2. Recaudo en especie
8.2.1. Notificación decisión y entrega

8.2.1,1, Cuando cl recaudo de las Regalías deba llevarse a cabo en especie, la ANH deberá
notificar por escrito al Contratista, con mínimo seis (6) meses de antelación, que ha decidido
reclamar las regalías en especie.

Página 47 de 139

a]. El futuro Í y
Y es de todos oa

bo,

to)
A Egg CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PMIMI la Dr HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.
8.2.1.2. El Contratista debe entregar a la ANE la cantidad de Hidrocarburos correspondiente,

para cuyo efecto, las Partes deben acordar por escrito el procedimiento aplicable a la programación
de las entregas y los demás aspectos relevantes, para realizarlas en forma completa, técnica,
oportuna y segura, en lo que no se oponga a la Resolución No. 164 de 2015 de la ANH y sus
modificaciones.

8.2.2. Almacenamiento Regalías en especie

8.2,2,1, La ANH dispone de un (1) Mes parta retirar el volumen entregado. Vencido este
término sin que lo haya hecho, y siempre que exista capacidad disponible de almacenamiento en
las facilidades del Contratista, es obligación suya almacenar los Hidrocarburos, cuando se trate de
hidrocarburos líquidos, hasta por término máximo de tres (3) Meses consecutivos.

8.2.2.2, En estos precisos eventos, por concepto del almacenamiento, la ANH debe reconocer
y pagar una tarifa razonable, acordada -en cada caso- por escrito entre las Partes. A falta de
consenso, corresponde al Ministerio de Minas y Energía o a la entidad que lo sustituya en esta
atribución, determinar la tarifa correspondiente al almacenamiento,

8.2.2.3. Si no hay disponibilidad de almacenamiento, el Contratista puede continuar la
Producción de Hidrocarburos y disponer del volumen de Regalías, siempre que acredite a la ANH,
para su entrega posterior, el volumen correspondiente a las Regalías que la ANH tenía derecho a
retirar y no lo hizo.

8.2.2.4, En el caso del gas natural, la ANH deberá retirar el volumen diariamente, y de no
hacerlo, aplicará la Cláusula 8.3.2 del presente Contrato,

8.2.3. Comercialización Regalías en especie

8.2.3.1. Vencido el citado plazo de tres (3) Meses a que se refiere la Cláusula 8,2.2.1 del
presente Contrato, sin que la ANH haya retirado los Hidrocarburos correspondientes a Regalías en
especie, el Contratista queda en libertad de comercializarlos, con sujeción a lo dispuesto en la
Cláusula 8.3.2 del presente Contrato y en el deber de entregar el producido a la ANH.

8.2.3.2. De igual forma, ocupado un ochenta por ciento (80%) de la capacidad de
almacenamiento del Área Asignada en Producción, el Contratista queda facultado para disponer del
volumen de Regalías, y la ANH puede realizar los retiros correspondientes a su mejor conveniencia,
pero siempre a una tasa de entrega compatible con la capacidad de Producción del o de los Campos
en el Árca Asignada en Producción.

e El futuro —MipeoaEla
Página 48 de 139 deta UC

A H iz CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
2 DE HIDROCARBUROS No. 01 de 2019 COL-5

Cláusula 8.3, Recaudo en Dinero
8.3.1, Obligación y mora

8.3.1.1. Siempre que el Contratista deba pagar a la ANH las Regalías en dinero, deben poner
a su disposición los montos correspondientes, en los plazos establecidos por la ley o por la autoridad
competente, o en los acordados entre las Partes, según el caso, teniendo en cuenta lo que sobre el
particular se dispuso en el Fallo del Honorable Consejo de Estado con radicado No. 11001-03-27-
000-2013-00007-00 (19950).

8.3.1.2, Si el Contratista incurre en mora, asume la obligación de reconocer y pagar a la ANH
la cantidad necesaria para cubrir el monto insoluto, los correspondientes Intereses de Mora, y los
gastos en que haya incurrido la ANH para hacer efectivos los pagos en su favor.

8.3.2, Comercialización del volumen de Regalías

8.3.2.1. Cuando la ANH lo estime conveniente y siempre que las disposiciones legales y
reglamentarias así lo permitan, el Contratista comercializará la porción de la Producción de
Hidrocarburos que corresponda a las Regalías, y entregará a la ANH el dinero proveniente de las
ventas, dentro del plazo establecido para tal fin.

8.3.2.2. Con este propósito, las Partes deben acordar por escrito los términos particulares de la
comercialización. En todo caso, el Contratista hará su mejor esfuerzo para comercializar la
Producción correspondiente, al precio más alto posible en los mercados disponibles, pero siempre
con prioridad para el abastecimiento interno del país.

8.3.2.3. La ANH reconocerá al Contratista los costos directos en que hayan incurrido para
levar a cabo la comercialización y/o un margen razonable, que debe ser convenido previamente
entre las dos Partes.

8.3.2.4, La cantidad de dinero que el Contratista debe entregar a la ANH por concepto de la
comercialización del volumen de hidrocarburos correspondiente a Regalías, descontados costos y/o
margen acordados por escrito con anticipación, NO puede ser inferior -en ningún caso- al valor de
liquidación de las Regalías, determinado según las disposiciones legales y reglamentarias
aplicables.

8.3.2.5, De no obtener las Partes acuerdo en torno a los términos particulares de la
comercialización, incluidos costos directos y margen razonable en favor del Contratista,
corresponde a la ANH determinarlos de acuerdo con las condiciones del mercado, mediante
determinación motivada y debidamente soportada, susceptible de reposición y del arbitramento
pactado en la Error! Reference source not found. del presente Contrato.

Página 49 de 139

8 Elfuturo ll E
te es de todos noo

ÚS
A = CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

FAM le== DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

8.3.3, Incumplimiento de la Obligación de Pago de las Regalías

El incumplimiento injustificado del Contratista en satisfacer sus obligaciones de reconocimiento,
liquidación y pago efectivo de las Regalías se considera como incumplimiento grave del presente
Contrato y puede dar lugar a su terminación unilateral por incumplimiento, surtido el procedimiento
previsto en la Cláusula 17.2 del presente Contrato.

CAPÍTULO 9.
DERECHOS CONTRACTUALES DE LA ANH

Cláusula 9,1, Derechos Económicos
9.1.1, Causas

9.1.1.1 Por concepto de la asignación del Área materia del presente Contrato y de los derechos
que se otorgan al Contratista con motivo de su celebración y ejecución, se causan a favor de la ANH
los Derechos que se relacionan en la presente Cláusula.

9.1.1.2, El volumen de Hidrocarburos obtenidos como resultado de la práctica de pruebas de
Producción, incluyendo aquellos que se queman, deben ser incorporados en la liquidación de los
siguientes derechos económicos a favor del Estado: a) Derechos Económicos por concepto del Uso
del Subsuelo en Periodo de Explotación y Producción, o en Periodo de Evaluación con Producción,
b) Derecho económico por concepto de Participación en la Producción (X%), e) derecho económico
por concepto de Participación Adicional en la Producción y d) Derecho Económico por concepto
de Precios Altos.

9.1.2, Por concepto del Uso del Subsuelo

9,1.2.1. Debe ser liquidado y pagado oportunamente por el Contratista con arreglo al artículo
82 del Acuerdo 2 de 2017 y al Error! Reference source not found, del presente Contrato.

9.1.2.2. La Producción de Gas Natural destinada a operaciones de reinyección o a otros
procesos industriales directamente relacionados con la Producción del mismo Campo del cual se
extrae, no causan Derechos Económicos por concepto del Uso del Subsuelo.

9.13, Aportes por concepto de Formación, Fortalecimiento Institucional y Transferencia
de Tecnología

9.1.3.1. Debe ser liquidado y pagado oportunamente por el Contratista con arreglo al artículo
83 del Acuerdo 2 de 2017 y al Error! Reference source not found, del presente Contrato.

9.1.3.2. Las actividades científicas y tecnológicas a las que se destinen recursos provenientes
de estos Aportes han de regirse por las disposiciones de los convenios especiales de cooperación

es de todos

Página 50 de 139 e

El futuro: Minepersla.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA WACIONAL DE UDROGARBUROS
COLOMBA,

previstos en la ley colombiana, así como por lo dispuesto en los reglamentos de la ANH sobre la
materia.

9.1.4, Por concepto de Participación en la Producción (X%)

9.1.4.1. Debe ser liquidado y pagado oportunamente por el Contratista con arreglo al artículo
84 del referido Acuerdo 2 de 2017 y al Error! Reference source not found. del presente Contrato.

9.1.4.2. Sobre esta Participación no se causan Derechos Económicos por concepto del Uso del
Subsuelo sobre la Producción del Contratista ni por concepto de “Precios Altos”, de que tratan las
Cláusulas 9.1.2 y 9.1.6 siguientes del presente Contrato. Por consiguiente, tanto uno como otro han
de liquidarse una vez se descuente el Derecho Económico de Participación en la Producción de que
trata esta Cláusula,

9.1.5, Participación Adicional en la Producción durante eventuales Prórrogas del Periodo
de Producción
9.1.5.1. En todos los eventos de prórroga del Periodo de Producción, el Contratista debe

reconocer, liquidar y pagar a la ANH, un Derecho Económico a título de Participación Adicional
en la Producción, con arreglo al artículo 85 del mismo Acuerdo 2 de 2017 y al Error! Reference
source not found. del presente Contrato.

9.1.5.2, Esta Participación Adicional se liquida sobre la Producción Total obtenida a partir de
la fecha de vencimiento del Término de Duración inicial del Periodo de Producción, valorizada en
el Punto de Fiscalización o de Medición Oficial, después de descontar el porcentaje correspondiente
a las Regalías y a los Derechos Económicos por concepto del Uso de Subsuelo sobre la Producción
del Contratista,

9.1.5.3, Por consiguiente, sobre esta Participación Adicional en la Producción no se causan
Derechos Económicos por concepto del Uso del Subsuelo cuando exista Producción ni de “Precios
Altos”.

9.1.5.4. Durante eventuales extensiones del Periodo de Producción, los Derechos Económicos
por concepto del Uso del Subsuelo y de “Precios Altos”, solamente se causan sobre el volumen de
Producción de propiedad del Contratista, una vez descontados o restados los derechos de
Participación en la Producción (X%) y de Participación Adicional en la Producción.

9.1.6. Derecho Económico por concepto de “Precios Altos”

Debe ser liquidado y pagado oportunamente por el Contratista sobre la Producción de propiedad del
Contratista, con arreglo al artículo 86 del Acuerdo 2 de 2017 y al Error! Reference source not found..

Y

to ea Elfuturo lanas
Página 51 de 139 q,

== CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAN <= DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

Cláusula 9,2, Aplicación de Disposiciones Reglamentarias

Aplican a los Derechos Económicos en favor de la ANH por concepto de la Asignación del Área y de
la celebración y ejecución del presente Contrato, los siguientes artículos del Acuerdo 2 de 2017 (i) 87
sobre Actualización de Tarifas y del Precio Base, Po; (11) 88 en materia de Intereses de Mora; (iii) 89
sobre Costos Deducibles; (iv)90 en materia de Formatos, y (v)91l sobre Verificación y
Compensaciones, Reglamento de Exploración y Explotación de Hidrocarburos.

CAPÍTULO 10.
INVERSIONES SOCIALES

Cláusula 10.1. Programas en Beneficio de las Comunidades
10.1.1. Concepto

10.1.1.1. — Los Programas en Beneficio de las Comunidades --PBC- han de consistir en el
conjunto de actividades y/o proyectos sociales definidos por el Contratista en el marco de sus
obligaciones contractuales, como respuesta a las necesidades de las poblaciones ubicadas en el Árca
de Interés del PBC, resultado de estudios de línea base social, durante las actividades de
Exploración, Evaluación, y eventuales de Desarrollo y Producción.

10.1.1.2, — Loanterior, para contribuir al mejoramiento de la calidad y las condiciones de vida de
sus habitantes, con arreglo a los conceptos de complementariedad y concurrencia de las acciones
del Estado y atendiendo los términos y condiciones del Error! Reference source not found. del
presente Contrato.

10.1.2, Alcance

10.1.2.4. Los Programas en Beneficio de las Comunidades han de tratarse de proyectos y
actividades diferentes de aquellos que el Contratista está en el deber de acometer en cumplimiento
de Licencias y de Planes de Manejo Ambiental, o en ejecución de Medidas de Manejo acordadas
en Procedimientos de Consulta Previa para prevenir, corregir, mitigar y/o compensar impactos
derivados de la ejecución del Contrato en comunidades y grupos étnicos, todo ello con sujeción al
ordenamiento superior.

10.1.2.2. La inversión de recursos en el desarrollo de tales Programas ha de corresponder, como |
mínimo, a suma equivalente al uno por ciento (1%) del Valor Total: |

10,1.2.2.1. Del Programa Exploratorio (incluidos Mínimo y Adicional);

10.1.2.2.2. De eventuales Programas Exploratorio Posterior y de Evaluación, valorados de
acuerdo con el artículo 33 del Acuerdo 2 de 2017;

MN. El futuro , a
Página 52 de 139 ss etodos

A 22 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FALMI NES DE HIDROCARBUROS No. 01 de 2019 COL.-5
COLOMBIA.

10,1,2,2.3, Del Programa Anual de Operaciones de todos los Campos Comerciales del Área o
Áreas en Producción, durante el Período correspondiente,

10.1.2.3, — Del valor mínimo del 1% definido para inversión en PBC durante las etapas de
exploración, evaluación y producción, el Contratista podrá destinar máximo el 10% de dicho valor
para gastos administrativos necesarios durante la formulación y ejecución del PBC y el 90% restante
deberá ser destinado para el desarrollo de las respectivas actividades y/o proyectos definidos.

Cláusula 10.2, Precios para Abastecimiento Interno

10.2.1. Cuando el Contratista sea requerido para vender el crudo de su propiedad, con el fin de
atender las necesidades de refinación para el abastecimiento interno, los precios correspondientes han
de calcularse con base en el precio internacional de los Hidrocarburos, en la forma establecida en la
Resolución N* 18 1709 del 23 de diciembre de 2003, del Ministerio de Minas y Energía, o en la
disposición legal, reglamentaria o regulatoria que la modifique, adicione o sustituya.

10,2.2, Tratándose de Gas, se seguirá lo dispuesto por el artículo 27 del Decreto 2100 de 2011 y
por la Resolución CREG 041 de 2013, o las disposiciones que los modifiquen, complementen o
sustituyan.

Cláusula 10,3, Bienes y Servicios Locales, Regionales y Nacionales

En igualdad de condiciones competitivas de calidad, oportunidad y precio, en el cumplimiento de las
obligaciones, prestaciones y compromisos a su cargo, conforme al presente Contrato, el Contratista
está en el deber de otorgar preferencia a los oferentes de bienes y servicios de origen local, regional y
nacional, en ese orden.

CAPÍTULO 11.
DEVOLUCIÓN DE ÁREAS

Cláusula 11,1. Devolución Obligatoria
111.1. Eventos

El Contratista está en el deber de devolver a la ANH las Áreas Asignadas en Exploración, en
Evaluación, Retención y/o en Producción, en todos los casos previstos en este Contrato como causales
para el efecto, en concordancia con las reglas del numeral de los Términos de Referencia,
incluyendo:

1.1.1.1. Renuncia del Contratista debidamente aceptada por la ANH;

11.1,1.2,. Vencimiento de los plazos del Período de Exploración en los eventos en que no haya
lugar a la ejecución de un Programa Exploratorio Posterior;

$ Et futuro: Minenergía xy
Página 53 de 139 . Q ”

ua
A N is CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
mE DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE IOANCARDUROS

COLOMBIA

11.1.13. Vencimiento del plazo del Programa Exploratorio Posterior según es previsto en la
Cláusula 4.8.7 del presente Contrato;

11.1,.1.4, — Vencimiento del Programa de Retención de acuerdo con lo señalado en la Cláusula
4,11.2 del presente Contrato;

11.1.1,5, — Vencimiento del Programa de Evaluación en los eventos pactados en la Cláusula 4.12
y Cláusula 4.13 del presente Contrato;

11.1.1.6, Descubrimiento No Comercial en los términos señalados en Cláusula 4.16.2 del
presente Contrato;

11.1.1.7. — Vencimiento del Periodo de Producción de acuerdo con lo establecido en la Cláusula
5.2 del presente Contrato;

11.1.1.8. — Porno llevar a cabo las actividades establecidas en los correspondientes Programas de
Trabajo; y

11.1.19. En genetal, por cualquier otra causal prevista contractualmente, que imponga
devoluciones parciales o totales de Áreas,

Cláusula 11.2, Devoluciones Voluntarias

112.1. Salvo por lo previsto en la Cláusula 4,6 del presente Contrato, en cualquier oportunidad
duraote la ejecución contractual pueden llevarse a cabo devoluciones parciales del Área Asignada,
siempre que NO se afecte el cumplimiento de las obligaciones, compromisos y prestaciones a cargo
del Contratista.

11.22, Salvo que se trate de causales ajenas a su responsabilidad y diligencia, que no le sean
imputables, si el Contratista renuncia al Contrato al culminar cualquier fase del Periodo Exploratorio,
o transcurrida la primera mitad de dicho Período o del Período Exploratorio Posterior en los de Fase
Única, sin completar la ejecución del Programa Exploratorio Mínimo de la Fase correspondiente y el
cincuenta por ciento (50%) del Programa Exploratorio Adicional o Posterior, de haberlo, debe entregar
a la ANH el valor equivalente de aquellas actividades pendientes de desarrollar total o parcialmente,
tanto del Mínimo como del Adicional, o del Posterior, de haberlo, de la Fase correspondiente o Única.

11.23. Para establecer el valor equivalente materia de devolución, debe aplicarse el artículo 33
del Acuerdo 2 de 2017.

11.2.4. No obstante, una vez iniciados, los Pozos Estratigráficos, Exploratorios o de Desarrollo
deben ejecutarse integralmente. De lo contrario y salvo que se trate de los eventos previstos en el
artículo 34 del Acuerdo 2 de 2017, procede el reconocimiento y pago del monto total del Pozo
correspondiente, valorado conforme al artículo 33 del Acuerdo 2 de 2017,

Y. Elfuturo
Página 54 de 139 Ed it e y

42 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

11.2,.5, Sin perjuicio de lo anterior, previa aprobación de la ANH, el Contratista puede desarrollar
las Actividades Remanentes en ejecución de otros Contratos vigentes con la ANH, o en Áreas
Disponibles de interés de la ANH, administradas por ella, caso en el cual toda la información recabada
pasará a ser propiedad exclusiva de esta última, independientemente del sitio que se disponga para su
recepción y almacenamiento,

112.6, La realización de Actividades Exploratorias en Áreas Disponible o Reservadas habilita al
Contratista para participar en el Proceso de Asignación de Áreas, en los términos previstos para el
Primer Oferente en los Procesos Competitivos Permanentes, a que hace referencia el artículo 38,1 del
Acuerdo 2 de 2017.

11.27, Para el efecto, junto con la comunicación de renuncia, se debe presentar solicitud escrita
de autorización, debidamente motivada,

11.2.8. De aceptarla, las dos (2) Partes han de acordar el Programa Exploratorio por desarrollar y
el plazo de ejecución correspondiente, al tiempo que suscribir los negocios jurídicos adicionales a que
haya lugar.

Cláusula 1.3, — Delincación y restauración de áreas y formalización de devoluciones
113,1. Delincación de las áreas devueltas

Las Áreas devueltas por el Contratista deben comprender como máximo dos (2) polígonos con el
menor número factible de vértices, y estar limitadas, en lo posible, por líneas en dirección norte-sur y
este-oeste, siguiendo una grilla de dos punto cinco (2.5) minutos sexagesimales. Además, han de estar
asociadas a coordenadas planas referidas al Datum Magna Sirgas con origen central.

11.32, Restauración de áreas devueltas

Es deber del Contratista realizar todas las actividades requeridas para prevenir, mitigar, corregir o
compensar los impactos y efectos ambientales negativos que se causen por el desarrollo de las
Operaciones de Exploración, Evaluación, Desarrollo y Producción, así como cumplir oportuna, eficaz
y eficientemente las obligaciones inherentes al Abandono,

11,3,3, Formalización de las devoluciones

11.3.3.1. — Toda devolución de Áreas debe formalizarse mediante acta suscrita por representantes
autorizados de las Partes.

11.33.2, De no ser posible lo anterior, la ANH formalizará la devolución mediante acto
administrativo.

11.3.3.3. Las Áreas devueltas a la ANH adquieren nuevamente la condición de Áreas
Disponibles.

es de todos

Página 55 de 139

% El futuro Minenergla Y

C

>
E

de CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
im lo DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

CAPÍTULO 12.
ABANDONO

Cláusula 12,1. Enunciación

Sin perjuicio de lo estipulado en el CAPÍTULO 21 siguiente del presente Contrato sobre Reversión de
Activos, en todos los casos en que haya lugar a la devolución de Áreas, así como en el evento previsto
en la Cláusula 20.3 del presente Contrato respecto de la terminación del contrato por vencimiento del
Período de Exploración, el Contratista tiene la obligación de programar y acometer oportuna, eficaz y
eficientemente, hasta su culminación definitiva, todas y cada una de las actividades de Abandono, de
conformidad con la legislación colombiana, este Contrato, el Programa de Abandono y con plena
observancia de las Buenas Prácticas de la Industria del Petróleo.

Cláusula 12,2. Abandono de Áreas Asignadas en Exploración o en Evaluación

122.1. Con por lo menos cuarenta (40) Días Hábiles de anticipación a la fecha en que deba tener
lugar la devolución de Áreas Asignadas en Exploración o en Evaluación, el Contratista asume la
obligación perentoria de presentar a la ANH un Programa de Abandono para aprobación de la ANH,
con el detalle del cronograma para llevarlo a cabo. Este Programa de Abandono clasificará e incluirá
una lista de todos los Pozos, construcciones y/u otras propiedades inmuebles ubicadas en el Área, así
como de las maquinarias y demás elementos que tengan el carácter de bienes muebles a ser retirados
de acuerdo con tal Programa de Abandono y los valores referentes a tales bienes mucbles establecidos
de acuerdo con los criterios establecidos en la Cláusula 21.1.7.

122.2. Solo después de la aprobación del Programa de Abandono por parte de la ANH, quien
contará con treinta (30) Días Hábiles para tomar una decisión de fondo, el Contratista deberá iniciar el
procedimiento de Abandono, y de desarrollarlo y culminarlo en las condiciones y con los requisitos de
que trata la Cláusula 12.1 anterior, a satisfacción de la ANH y de las demás autoridades competentes.

12.2.3. Dicho Procedimiento no puede ser interrumpido sin plena justificación y previo aviso
escrito a la ANH.

Cláusula 12.3, — Abandono de Áreas Asignadas en Producción

El Plan de Desarrollo de cada Área Asignada en Producción debe incluir el correspondiente Programa
de Abandono, con el detalle del cronograma para llevarlo a cabo, Así mismo, en las actualizaciones a
los mismos, de que trata la Cláusula 5.3.3 del presente Contrato, deben incorporarse los ajustes
requeridos al Programa de Abandono, Antes del inicio de las actividades de Abandono, el Programa
de Abandono actualizado deberá ser presentado a la ANH para su aprobación, con por lo menos
cuarenta (40) Días Hábiles de anticipación a la fecha en que deba tener lugar la devolución de tal Área
Asignada en Producción. Solo después de la aprobación de tal Programa de Abandono, el Contratista
deberá iniciar el procedimiento de Abandono, y de desarrollarlo y culminarlo en las condiciones y con

El El futuro . a
Página 56 de 139 e edo todos Memes S

A sg CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAME == pr HIDROCARBUROS No, 01 de 2019 COL.-5

los requisitos de que trata la Cláusula 12.1 anterior, a satisfacción de la ANH y de las demás autoridades
competentes,

Cláusula 12,4, — Fondo de Abandono
12.4.1. Obligación de constituir el Fondo de Abandono

12.4.1.1. Al concluir el primer Año Calendario, contados a partir del Mes en el cual se hubiera
iniciado la producción comercial y regular de Hidrocarburos en cada Área Asignada en Producción,
y continuamente desde entonces, el Contratista está en el deber de llevar en la contabilidad del
Contrato un registro especial (el “Fondo de Abandono”), al que deben llevarse todas las partidas
correspondientes a la ejecución del Programa de Abandono,

124.12, En el mismo sentido, para garantizar la ejecución del Programa de Abandono, el
Contratista deberá otorgar una garantía en los términos señalados en las Cláusulas 12.4.3 a 12.4,17
del presente Contrato.

12.4,2, Valor del Fondo de Abandono

124.2.1. — Alfinalizar cada Año Calendario, el monto del Fondo de Abandono debe corresponder
al resultado de aplicar la siguiente fórmula:

A=[P/RY x C
Dónde:

A es el valor al que debe ascender el Fondo de Abandono al finalizar cada Afío
Calendario, para cada Área Asignada en Producción, y que debe ser registrado en la
contabilidad del Contrato, que forma parte de la del Contratista.

P es la Producción acumulada de Hidrocarburos de la respectiva Área Asignada
en Producción, desde la fecha en que se hubiera iniciado la Producción en la misma y
hasta el 31 de diciembre del Año para el cual se realiza el cáleulo;

R es el volumen de las reservas probadas desarrolladas de Hidrocarburos del
Área Asignada en Producción, expresadas en barriles de Hidrocarburos Líquidos, de
acuerdo con el Plan de Desarrollo y sus actualizaciones, hasta el 31 de diciembre del
Año para el cual se realiza el cálculo. Incluye la Producción acumulada (P) más las
reservas probadas desarrolladas, y

e es el costo estimado actualizado de las operaciones de Abandono del Área
Asignada en Producción, expresado en valor de moneda para la fecha del cálculo.
Cuando se trate de reajustes anuales, el valor de C se reducirá en el monto de los costos
de Abandono ya invertidos en el Fondo,

es detodos.

v El fturo. Mihenargla Y

des,

Página 57 de 139
Zag CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PAME l= DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

12.4.2,2, Todos los cálculos de Producción y de reservas de Hidrocarburos correspondientes a
la fórmula (P y R), deben realizarse en barriles equivalentes de Hidrocarburos Líquidos. Para el
efecto, las Partes convienen que la equivalencia corresponde a cinco mil setecientos (5.700) pies
cúbicos de Gas, en condiciones estándar, por un (1) Barril de Hidrocarburos Líquidos.

12.4.2.3, — Las variables de la fórmula deben ser revisadas y actualizadas anualmente con base en
los desembolsos reales correspondientes a la ejecución efectiva de las actividades de Abandono, y
los volúmenes de Producción y de reservas de Hidrocarburos.

12.4.2.4. — Para los efectos de la presente Cláusula, se consideran reservas probadas desarrolladas,
las correspondientes a la definición adoptada por la autoridad competente de la República de
Colombia, conforme al marco regulatorio vigente en la oportunidad de realizar el cálculo. Para la
fecha de celebración del presente Contrato, corresponde al Acuerdo 11 de 2008 y a la Resolución
ANH 159 del 12 de febrero de 2014.

12,4.2,5, — El cumplimiento de las obligaciones de que trata esta Cláusula no exime al Contratista
del deber de ejecutar, oportuna, eficaz y eficientemente todas las operaciones de Abandono de que
trata el CAPÍTULO 12 del presente Contrato, en cada Área Asignada en Producción, en nombre
propio, a su costo y bajo su exclusivo riesgo.

124.3. Obligación de constituir y mantener una Garantía Fondo de Abandono

12.4.3.1. — El Contratista debe establecer una garantía con el fin de garantizar o caucionar cl
cumplimiento las actividades inherentes al Programa de Abandono (Cláusula 5.3.1.6) y de
restauración ambiental de las Áreas Asignadas en Producción, al finalizar el Periodo de Producción
correspondiente a cada una de ellas, de acuerdo con las Buenas Prácticas de la Industria del Petróleo.

124,32. — En ese sentido, y con el fin de garantizar la disponibilidad de los recursos requeridos
para el Fondo de Abandono, el Contratista está obligado a constituir y mantener vigente un fondo
o una garantía en los términos de esta Cláusula (“Garantía Fondo de Abandono”) y el no hacerlo
constituye una causal de incumplimiento grave del mismo.

12,44, Objeto y cobertura de la Garantía Fondo de Abandono

La Garantía Fondo de Abandono debe tener por objeto caucionar y afianzar la disponibilidad de los
recursos requeridos para el Fondo de Abandono y debe cubrir el valor señalado en la Cláusula 12,4.7
siguiente y estar vigente siempre que existan obligaciones derivadas del Fondo de Abandono
(“Periodo Cubierto Garantía Fondo de Abandono”).

12,4.5. Fecha en que debe emitirse o expedirse la Garantía Fondo de Abandono y revisión y
aprobación por la ANH

12.4,5.1..— La Garantía Fondo de Abandono deberá expedirse, emitirse y entregarse formalmente
a la ANH para su aprobación, con una antelación no inferior a dos (2) Meses a la fecha en que el

Página 58 de 139 $

El futuro
es de todos

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE AIDROCARBUNOS.
COLOMBIA.

Contratista deba iniciar el registro especial denominado “Fondo de Abandono” según es indicado
en la Cláusula 12.4.1 del presente Contrato.

12,4.5.2. — La Garantía Fondo de Abandono deberá renovarse anualmente en los términos de la
presente Cláusula, Cuando la Garantía Fondo de Abandono sea un patrimonio autónomo en
garantía, el respectivo contrato de fiducia mercantil deberá estar vigente ininterrumpidamente
durante todo el Periodo Cubierto Garantía Fondo de Abandono.

12.453, — Para efectos de aprobar o improbar la Garantía Fondo de Abandono, la ANH deberá:

12.4.5,3,1.  Constatar su autenticidad con quien la emite o expide o con la sociedad fiduciaria
vocera del patrimonio autónomo;

12.4.5.3.2, Verificar que la misma cumpla con todos los requisitos exigidos en el presente
Contrato.

12.4,5.4, — En caso que la Garantía Fondo de Abandono no satisfaga integralmente cualquier
requisito, la ANH solicitará al Contratista inmediatamente las enmiendas, ajustes o correcciones
pertinentes, con la determinación del plazo perentorio para adoptarlos, de manera que no se
presenten lapsos sin cobertura. La ANH rechazará las garantías presentadas por el Contratista,
cuando no reúnan la totalidad de los requisitos legales o contractuales. La no obtención, renovación
o ampliación por parte del Contratista de la Garantía Fondo de Abandono en los términos exigidos,
constituye una causal de incumplimiento grave del Contrato y dará derecho a la ANH para ejecutar
la Garantía Fondo de Abandono vigente,

12.4.6. Vigencia de la Garantía Fondo de Abandono

12.4.6.1..— La Garantía Fondo de Abandono y las obligaciones del garante deberán estar vigentes
y producir plenos efectos, de manera ininterrumpida, durante todo el Periodo Cubierto Garantía
Fondo de Abandono.

12.4.62. El Contratista deberá presentar Garantía Fondo de Abandono independientes para cada
anualidad, en aquellos casos en que la Garantía Fondo de Abandono no sea un patrimonio autónomo
en garantía, y en este último caso, el respectivo contrato de fiducia mercantil deberá estar vigente
ininterrumpidamente durante todo el Periodo Cubierto Garantía Fondo de Abandono.

12.4.6,3. Antes de la terminación de la vigencia y aplicando al efecto el procedimiento previsto
en la Cláusula 12.4.5.3 anterior, el Contratista está obligado a obtener nuevas garantías en los
términos del presente Contrato, garantizando que siempre haya una Garantía Fondo de Abandono
vigente que produzca plenos efectos, de manera ininterrumpida, durante todo el Periodo Cubierto
Garantía Fondo de Abandono.

124,64. La Garantía Fondo de Abandono se mantendrá vigente y no se verá afectada como
consecuencia de modificaciones al Contrato,

es de todos

Página 59 de 139

e El futuro Minenergla y

Ol!
fla
A CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
ANI DE HIDROCARBUROS No, 01 de 2019 COL.-5
COLOMBIA.

12.47. Valor de la Garantía Fondo de Abandono

124.1. La Garantía Fondo de Abandono deberá emitirse, o tener el patrimonio autónomo sumas
de dinero, por un valor equivalente al cien por ciento (100%) del valor establecido de conformidad con
la 12.42,

12.4.2. La Garantía Fondo de Abandono será ajustada de conformidad con la Cláusula 12.4,2,3
del presente Contrato.

12.4.8. Moneda de denominación y pago de la Garantía Fondo de Abandono

La Garantía Fondo de Abandono deberá estar denominada en dólares de los Estados Unidos de
América y será pagadera en pesos colombianos con base en la tasa representativa del mercado vigente
para la fecha de pago, según sea certificada por la Superintendencia Financiera o por quien haga sus
veces.

12.4.9. Beneficiario de la Garantía Fondo de Abandono
Deberá designarse como beneficiario único y exclusivo de la Garantía Fondo de Abandono a la ANH.
12.4,10.  Causales de ejecución de la Garantía Fondo de Abandono

La ANH tendrá derecho a ejecutar la Garantía Fondo de Abandono cuando el Contratista incumpla
cualquiera de las obligaciones a que se refiere el CAPÍTULO 12 del presente Contrato.

12.4.11. Procedimiento de ejecución de la Garantía Fondo de Abandono

Ante la ocurrencia de cualquiera de las causales de ejecución de la Garantía Fondo de Abandono, la
ANH procederá a ejecutar la Garantía Fondo de Abandono, para lo cual procederá así:

12.4.11.1.. Dando plena aplicación al principio de debido proceso y a los demás principios
aplicables a las actuaciones administrativas, con plena garantía al Contratista de los derechos de
representación, defensa y contradicción, la ANH proferirá un acto administrativo mediante el cual
declarará la ocurrencia de las causales de incumplimiento correspondientes, y cuando ello proceda,
hará efectivas la cláusula penal pecuniaria y multas, cuantificará los perjuicios, ordenará los pagos
a que haya lugar por todos los conceptos al Contratista y a los garantes, y señalará con precisión y
claridad los hechos y las disposiciones legales y contractuales en que fundamenta sus decisiones.
Para el efecto, la ANH deberá surtir el procedimiento previsto en la Cláusula 17.2 del presente
Contrato,

12.4,.11.2.. El acto administrativo, junto con el Contrato y los documentos en que constan la
Garantía Fondo de Abandono, constituye título ejecutivo y prestará mérito ejecutivo para su cobro
coactivo y mediante proceso ejecutivo, y por si sólo constitaye prueba de la ocurrencia del siniestro

A Elfuturo inenerel
Página 60 de 139 v ssdetodos A
y

A CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
Ai DE HIDROCARBUROS No, 01 de 2019 COL-5
COLOMBIA.

amparado por la garantía y título suficiente para su ejecución frente al garante en los términos del
acto administrativo correspondiente,

12.412, No limitación de responsabilidad y derecho a indemnización plena

12.4,12.1. La ejecución total o parcial de la Garantía Fondo de Abandono no constituye una
limitación de responsabilidad ni podrá interpretarse en ese sentido, y debe entenderse sin perjuicio
del derecho que asiste a la ANH a reclamar la indemnización completa por todas las pérdidas, daños
y perjuicios ocasionados por causas imputables al Contratista.

124,122. Adicionalmente, la ejecución de la Garantía Fondo de Abandono por parte de la ANH
no exonera al Contratista del cumplimiento de todas sus obligaciones.

124.13. Costos asociados con la Garantía Fondo de Abandono y gastos de ejecución

12.4.13.1. La totalidad de los gastos y costos asociados con la Garantía Fondo de Abandono,
incluyendo los necesarios para su emisión, mantenimiento, renovación, prórroga y modificaciones,
así como comisiones, precios, primas y honorarios, serán asumidos en su totalidad, sin excepción
y exclusivamente por el Contratista,

12,4.13.2. El Contratista estará obligado también a asumir, cubrir y pagar, en su totalidad, sin
excepción y exclusivamente, todos y cada uno de los deducibles a que haya lugar.

12.4,14, Reglas adicionales especiales cuando la garantía sea una póliza de seguros

Cuando el tipo de garantía seleccionado sea una póliza de seguros, se aplicarán las reglas previstas en
los artículos 2:2,1.2,3,2.1 a 2,2,1.2.3.2.7 del Decreto Único Reglamentario 1082 de 2015 o las
disposiciones que los modifiquen, complementen o sustituyan, en aquello que no esté expresamente
regulado en el presente Contrato.

124.15, — Aplicación analógica de las normas de garantías de contratación estatal

En lo no previsto específicamente por este Contrato en materia de garantías, se aplicarán las normas
en materia de garantías en contratación estatal, en especial la Ley 1150 de 2007 y el Decreto Único
Reglamentario 1082 de 2015, o las disposiciones que los modifiquen, complementen o sustituyan.

12,4,16. — Tipos de Garantías Fondo de Abandono

El Contratista podrá escoger cualquiera de los siguientes tipos de garantía, siempre que las mismas
cumplan, además de los requisitos previstos en el presente Contrato para la Garantía Fondo de
Abandono, los especiales que se establecen a continuación:

y Eltturo Minenergíe Y
Página 61 de 139 v es.de todos C
e
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DEINOROCARBIROS.

COLOMBIA
Tipo de garantía Características mínimas del Reglas aplicables
emisor
* Debe ser un
establecimiento bancario
colombiano.

Carta de crédito standby
emitida en Colombia

e Debe tener a la fecha de
emisión, una calificación de
contraparte de largo plazo de
una agencia calificadora de
riesgo autorizada por la
Superintendencia Financiera
de Colombia, de
reconocimiento internacional,
de mínimo: () AAA si es una
calificación local, o (ii) BBB-
si es una calificación de escala
global.

e 18P98 o UCP600

Carta de crédito standby
emitida fuera de Colombia

+ Debe ser una entidad
financiera en el lugar de
emisión.

+ Debe tener a la fecha de
emisión, una calificación de
escala global mínimo de BBB-
, de una agencia calificadora de
riesgo autorizada por la
Superintendencia Financiera
de Colombia, de
reconocimiento internacional.

+  1SP98 o UCP600

+ Debe ser avisada por un
establecimiento bancario
colombiano.

Póliza de seguros emitida en
Colombia

+ La póliza debe ser emitida
por una compañía de seguros
colombiana.

e Cuando conforme a los
términos de la póliza de

+ Código de comercio.

+ Los modelos de las pólizas
de seguro con sus anexos deben
haber sido registradas por la
entidad aseguradora en la

Página 62 de 139

3. El futuro.
es de todos

Minenergla-

A ¿24g CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA NACIONAL DE UDROCARBUAOS:
COLOMBIA.

seguros la retención de riesgos
de la compañía de seguros
colombiana que la emite sea

igual o superior al 10% del
riesgo, deberán cumplirse los

Superintendencia Financiera
de Colombia, de acuerdo cono
dispuesto en la Circular Básica
Jurídica de dicha entidad (C.E.
029/14).

siguientes requisitos
concurrentemente;

o  (A)La compañía de
seguros colombiana emisora
debe tener a la fecha de
emisión, una calificación de
fortaleza financiera, de una
agencia  calificadora de
riesgo autorizada por la
Superintendencia
Financiera de Colombia de
reconocimiento
internacional de (i) AAA si
es una calificación local, o
de (ti) mínimo BBB- si es
una calificación de escala
global,

o  (B)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora, deben
encontrarse inscritas en el
REACOEX y tener a la
fecha de emisión, una
calificación de fortaleza
financiera, de una agencia
calificadora de riesgo
autorizada por la
Superintendencia
Financiera de Colombia de
reconocimiento
internacional, de (1) AAA si
es una calificación local, o
de (ii) mínimo BBB- si es

Mipenergía N

Y El futuro
es de todos

Página 63 de 139

r
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

una calificación de escala
global, y

o  (C)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora,
deberán emitir una
confirmación del respaldo
de reaseguro de los términos
de la póliza de seguros
emitida por la compañía de
seguros colombiana
emisora.

* Cuando conforme a los
términos de la póliza de
seguros la retención de riesgos
de la compañía de seguros
colombiana que la emite sea
inferior al 10% del riesgo,
deberán cumplirse los
siguientes requisitos
concurrentemente:

o (A)La compañía de
seguros colombiana emisora
debe tener a la fecha de
emisión, una calificación de
fortaleza financiera, de una
agencia  calificadora de
riesgo autorizada por la
Superintendencia
Financiera de Colombia de
reconocimiento
internacional de (1) AA- si
es una calificación local, o
de (ii) mínimo BB- si es una
calificación de escala
global,

A Elfutur > a
Página 64 de 139 Y ios psss |

A Ze CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
M2 DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA MACIONAL DE HIDROCARBUROS.
COLOMBIA.

o (B)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora, deben
encontrarse inscritas en el
REACOEX y tener a la
fecha de emisión, una
calificación de fortaleza
financiera, de una agencia
calificadora de riesgo
autorizada por la
Superintendencia
Financiera de Colombia de
reconocimiento
internacional, de (1) AAA si
es una calificación local, o
de (ii) mínimo BBB- si es
una calificación de escala
global, y

o  (C)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora,
deberán emitir una
confirmación del respaldo
de reaseguro de los términos
de la póliza de seguros
emitida por la compañía de
seguros colombiana
emisora.

+ Debe ser una entidad
» ; especializada dedicada al
Garantía a primer .

negocio de garantías

requerimiento emitida en + URDG758
. personales y fianzas,
Colombia

+ Debe tener a la fecha de
emisión, una calificación de

Pa El futuro Minenenga
Página 65 de 139 0] es de todos

A 2 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
o LES DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

contraparte de largo plazo de
una agencia “calificadora de
riesgo autorizada por la
Superintendencia Financiera
de Colombia, de
reconocimiento internacional,
de mínimo: (i) AAA si es una
calificación local, o (ii) BBB-
si es una calificación de escala
global.

+ Debe tratarse de un
fideicomiso en garantía cuyo | + Código de Comercio
vocero sea una sociedad
fiduciaria colombiana; + Circular Básica Jurídica —
Superintendencia — Financiera
+ La sociedad  fiduciaria | de Colombia

deberá expedir un certificado
de garantía a favor de la ANH; | + Ley 1176 de 2013

Fiducia mercantil con fines de
garantia

+ El fideicomiso no podrá | + Decreto 1038 de 2015
tener ningún otro beneficiario,

12,4.17, — Obligaciones adicionales que debe asumir el garante

Además de todas las obligaciones que debe asumir para cumplir con los requisitos y exigencias del
presente Contrato, el garante de la Garantía Fondo de Abandono debe asumir las siguientes
obligaciones:

12.4,17.1. Obligación de pago del garante debe ser a primer requerimiento:

12.4.17.1.1. El garante deberá obligarse incondicional, absoluta, solidaria e irrevocablemente a
pagar a la ANH, las sumas que esta le exija hasta el valor total de la Garantía Fondo de
Abandono, a primer requerimiento, en los términos previstos en la garantía y en el presente
Contrato;

12.4.17.1.2, El garante deberá obligarse a cumplir con sus obligaciones bajo la Garantía Fondo
de Abandono ante la simple notificación de incumplimiento que le haga la ANH;

12.4.17.1.3. El garante deberá obligarse en el sentido que no podrá pedir o exigir documentación
o requisito adicional alguno al requerimiento de la ANH, para cumplir con su obligación de

pagar.

El futuro

Página 66 de 139 *% sdetodos
8

¿== CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
AA DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

12.4.17.2, Obligaciones del garante deben ser irrevocables:

El garante deberá obligarse en el sentido que tanto la Garantía Fondo de Abandono como las
obligaciones que asume en virtud de la misma son irrevocables, y que cualquier cancelación,
modificación o revocatoria de la garantía debe necesariamente contar con el visto bueno previo,
escrito y expreso de la ANH para que proceda.

12.4.17,3. Obligaciones del garante deben ser autónomas e independientes de las del Contratista
y la ANH:

El garante deberá obligarse en el sentido que:

12.4.17.3,1, La Garantía Fondo de Abandono es autónoma e independiente de las obligaciones
del Contratista, y de cualquier otra garantía constituida a favor de la ANH y podrá hacerse
efectiva a primer requerimiento, con independencia de la ejecución de cualquier otra garantía
vigente otorgada por el garante y/o por el Contratista a favor de la ANH.

12.4,17,3.2. Las obligaciones del garante son exigibles independientemente de cualquiera de las
siguientes circunstancias:

12.4.17.3,2,1, Cambios en la existencia corporativa del Contratista o del garante, de su
composición accionaria, u ocurrencia de cualquier otro procedimiento que pueda afectar al
Contratista o al garante;

12.4.17.3.2,2. La existencia de cualquier reclamación, compensación o derecho que el
garante pueda tener en cualquier momento contra del Contratista;

12.4.17.3.2.3. La existencia de cualquier reclamación, compensación o derecho que el
garante pueda tener en cualquier momento contra la ANH;

12.4,17,3.2,4, Cualquier controversia, independientemente de su naturaleza, que exista o
pueda existir entre el Contratista y/o la ANH y/o el garante, independientemente de que
dichas controversias estén o puedan estar sujetas a la decisión de una autoridad judicial o
arbitral;

12.4,17.3.2,5, Cualquier enmienda, extensión, renuncia, u otra modificación de las
obligaciones del Contratista o del Contrato, sea que hayan sido aprobadas o no por el garante;

12.4.17.32.6. Cualquier proceso de quiebra, insolvencia, reorganización, reestructuración,
reajuste, cesión de pasivos a los acreedores, liquidación, cesión de activos y pasivos o un
proceso similar en relación con el Contratista o con cualquiera de sus propiedades, ya sea
voluntario o involuntario, o la acción tomada por el agente, promotor o autoridad en dicho

procedimiento,
y Eltutu dí Y
Página 67 de 139 ty esdetodos  MosacEa lo,
A N 2 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
22 DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA HACIONAL DE HIDROCARBUROS
COLOMBIA

12,4.17.4. No proposición de excepciones y renuncias mínimas:

12.4.17.4.1. El garante deberá obligarse a abstenerse de proponer a la ANH cualquier tipo de
excepción real o personal, incluyendo cualquiera relacionada con el Contrato, la garantía o los
actos administrativos que profiera la ANH en relación con la ejecución de la garantía y del
contrato.

12.4.17.4.2. El garante deberá renunciar irrevocablemente:

12.4.17.4,2.1. A cualquier derecho que impida, disminuya, desmejore, demore u objete los
derechos de la ANH al pago y ejecución de la Garantía Fondo de Abandono, renuncia que
deberá incluir entre otras pero sin limitarse, el derecho a retractarse o revocar su obligación,
así como los derechos consagrados en los artículos 2381, 2382, 2383, 2392 y 2394 del Código
Civil colombiano, o las normas que los modifiquen y sustituyan y cualquiera y todas otras
situaciones que puedan tener o no fundamento en la situación financiera, jurídica O
administrativa del Contratista y/o del garante, o en un reclamo directo o indirecto al
Contratista y/o al garante o del Contratista y/o el garante a la ANH,

12.4,17.4.2.2.. Cualquier requerimiento judicial o extrajudicial para la constitución en mora,

12.4.17423. A objetar o negarse al pago por cualquier circunstancia de hecho o de
derecho, distinta a la ausencia de requerimiento de pago por parte de la ANHL.

12.4.17.4,2,4. A objetar o negarse al pago por inexactitudes o reticencias atribuibles a la
ANH oal Contratista,

12,4,17.5. Plazo para el pago

El garante deberá obligarse en el sentido que las sumas adeudadas con base en el requerimiento de
pago por la ANH deberán depositarse en la cuenta que la ANH determine cuando haga el
requerimiento de pago respectivo, en un plazo máximo de tres (3) Días Hábiles siguientes a la
recepción del requerimiento de pago.

12,4,17.6. Pagos netos

12.4.17.6.1. El garante deberá obligarse en el sentido que los pagos que haga a la ANH deberán
hacerse en pesos colombianos, libres de toda deducción por impuestos presentes y futuros,
cargos, contribuciones, deducciones, tasas o retenciones, establecidos por cualquier jurisdicción
competente.

12.4.17.6,2. El garante deberá obligarse en el sentido que si la ley requiere que él o cualquier
entidad financiera deduzca y/o retenga cualquiera de estos rubros con respecto a cualquier suma
que deba ser pagada bajo la Garantía Fondo de Abandono, la suma a pagar deberá aumentarse
tanto como sea necesario de modo que, luego de hacer todas las deducciones y/o retenciones

t El futuro ae
Página 68 de 139 esderodos

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA MACIONAL DE HIDROCARBUROS.
COLOMA

necesarias (incluyendo las deducciones y retenciones aplicables a las sumas adicionales que se
deban pagar de conformidad con esta Cláusula), la ANH reciba en pesos colombianos un monto
igual a la suma que hubiera recibido si tales deducciones y/o retenciones no se hubieran
efectuado,

12,4.17.7. Pago directo

El garante deberá obligarse a pagar directamente a la ANH y a abstenerse de hacerlo por intermedio
de terceros salvo que la ANH lo haya autorizado expresa y previamente.

12,4.17.8. Obligaciones cambiarias

El garante deberá obligarse a cumplir la totalidad de las obligaciones y realizar la totalidad de los
trámites aplicables y pertinentes conforme a las normas de cambios internacionales previstas en las
normas colombianas y/o de la jurisdicción de emisión y/o de cualquier otra jurisdicción que
establezca alguna exigencia en materia cambiaria.

12,4,17.9. Información a la ANH

El garante deberá obligarse a informar de manera inmediata a la ANH, sobre cualquier hecho o
cirounstancia que pueda afectar la existencia, validez, oponibilidad, cumplimiento o ejecución de
la Garantía Fondo de Abandono.

CAPÍTULO 13,
INFORMACIÓN Y CONFIDENCIALIDAD

Cláusula 13,1. — Entrega de información Técnica
13.1.1. Obligación General
El Contratista debe mantener oportuna y permanentemente informada a la ANH acerca:

13.1.1.1. — Del progreso y de los resultados de las actividades de Exploración, Evaluación,
Desarrollo, Producción y Abandono;

13.1.12, La ejecución de las Consultas Previas y las licencias ambientales;

13.1.13. — Sobre los trabajos de protección al medio ambiente y a los recursos naturales
renovables;

13.114. Respecto de la aplicación de los Programas en Beneficio de las Comunidades, PBC;
y

13.1.1.5, — En general, acerca del cumplimiento de las obligaciones, prestaciones y compromisos
a su cargo y de la ejecución del o de los Cronogramas.

es de todos

e El futuro Minenergía. ds”
p

Página 69 de 139
A N E CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
EEE DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA HACIONAL DE ROROCARBAROS.

COLOMA

13.12, Oportunidad

Además de los documentos requeridos en otras estipulaciones de este Contrato, el Contratista debe
someter a la ANH, en la medida en que vaya siendo obtenida y antes de la fecha de vencimiento de
cada una de las Fases del Período de Exploración, de Exploración Posterior, o del Período de
Evaluación, y por Año Calendario durante el Periodo de Producción, toda la información de carácter
científico, técnico, medioambiental, económico financiero y de desarrollo de los Programas en
Beneficio de las Comunidades, PBC, obtenida en cumplimiento del presente Contrato o concerniente
a su ejecución.

13.13, Normatividad

13.13.L.— La entrega de la información ha de llevarse a cabo con estricta sujeción al Manual de
Suministro de información Técnica y Geológica vigente en la oportunidad de iniciar la Fase del
Período de Exploración, de Exploración Posterior o de Evaluación durante la cual se ejecutó la
correspondiente actividad. En la fecha de suscripción del presente Contrato, dicho Manual está
contenido en la Resolución No. 183 del 13 de marzo de 2013. En lo que concierne al Periodo de
Producción, la entrega de la información pertinente debe hacerse con apego al Manual de
Suministro de información Técnica y Geológica también vigente en la oportunidad de su puesta a
disposición.

13.1.3.2. Los informes de ejecución y de cumplimiento de otras obligaciones, han se sujetarse
al Acuerdo 2 de 2017 y al presente Contrato y sus Anexos,

13.1.4. Demora justificada

Hace referencia a los eventuales incumplimientos de las obligaciones inherentes a la entrega de
información que, debidamente justificados por escrito a la ANH, pueden dar lugar a la ampliación del
o de los plazos correspondientes.

Cláusula 13.2, Confidencialidad
13.2.1. Premisa general

Salvo mandato legal perentorio o disposición de autoridad competente, todos los datos y, en general,
la información Comercial y los Productos obtenidos o desarrollados como resultado de la ejecución
contractual, incluida la correspondiente a las interpretaciones basadas en los Datos obtenidos como
resultado de las Operaciones, son estrictamente confidenciales y las dos Partes se comprometen a
guardar reserva en torno a los mismos, durante cinco (5) Años Calendario, contados a partir del
vencimiento de aquel en el que se hubieran producido, obtenido o desarrollado, o hasta la terminación
del Contrato o la oportunidad de devolución parcial o total del Área Asignada, en lo que se refiere a la
información adquirida en las porciones devueltas, lo que ocurra primero.

Y oa] Elfuturo Minenergla
Página 70 de 139

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

ANH

AGENCIA MACIONAL DE HIDROCARBUROS
COLOMBIA

13.2,2, Excepción

132.21, — La regla de la Cláusula 13.2.1 anterior, no se aplica a aquella información ni a los
Datos que:

13.2.2.1.1. Las Partes deban publicar o entregar a terceros de acuerdo con el ordenamiento
superior;

13.2.2.1.2. Requieran autoridades competentes con jurisdicción sobre cualquiera de ellas;

13.22.13. Impongan normas de cualquier bolsa de valores en la que se encuentren inscritas o
registradas acciones del Contratista, o de sociedades vinculadas a estos;

13.2.2.1.4. A los requeridos por matrices o subordinadas, auditores, consultores, contratistas,
asesores legales o entidades financieras, para las funciones o los propósitos de su exclusivo
resorte, o, finalmente, otros terceros para efectos de los Acuerdos Operacionales de que tratan
los artículos 18 y 19 de la Resolución 180742 de 2012, o las disposiciones que la sustituyan,
adicionen o modifiquen.

13.2.2,2, No obstante, en todos los casos anteriores, se debe poner inmediatamente en
conocimiento de la otra Parte tanto la información entregada, como su destinatario y propósito, Y,
de requerirse, copia del o de los compromisos de confidencialidad correspondientes.

13.2.2.3. Además, las restricciones a la divulgación de información no impiden que se
suministren Datos pertinentes a terceros interesados en una eventual cesión de derechos
contractuales, siempre que se suscriban los correspondientes acuerdos de confidencialidad.

Cláusula 13,3, — Derechos sobre la información

13.31. Transcurrido el lapso de confidencialidad conforme a la Cláusula precedente del presente
Contrato, se entiende que el Contratista transfiere a la ANH la totalidad de los derechos sobre la
información y los Datos adquiridos, así como sobre sus interpretaciones, sin que por esta circunstancia
aquel pierda el derecho a utilizarlos.

13.3.2. A partir de entonces, la ANH está plenamente facultada para disponer de esa información
libremente,

Cláusula 13,4, — Información ambiental y social

134.1. El Contratista asume la obligación de mantener integral, oportuna y permanentemente
informada a la ANH acerca del avance de los trámites ambientales y sociales, inclusive respecto de
todo cuanto se relacione con: (1) su iniciación; (ii) la obtención de las respectivas licencias, permisos
y demás pronunciamientos de fondo de las autoridades competentes; (iii) eventuales actuaciones

Página 71 de 139

EN El futuro E Y
Y €s de todos vinenerda

OZ
: CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
E] DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS.
COLOMBIA,

administrativas sancionatorias; (iv) imposición de medidas preventivas y/o sanciones, y, en general,
(v) cualquier otra información relevante para efectos de la cumplida y oportuna ejecución contractual,

13.4.2. Queda entendido que ninguno de los datos ni de la información a que se refiere la presente
Cláusula tiene naturaleza reservada ni carácter confidencial,

13.43. Cada Parte debe comunicar por escrito a la otra, tan pronto como tenga conocimiento
acerca de cualquier otro tipo de reclamo o procedimiento judicial o administrativo que pueda afectar
los derechos de la otra Parte, derivados de este Contrato, para que esta última pueda adoptar las medidas
que estime más convenientes para la defensa de sus intereses.

Cláusula 13.5. Informes ejecutivos Anuales y Semestrales
13.5.1. Enunciación

Además de la información a que se refieren otras estipulaciones del presente Contrato, el Manual de
Suministro de información Técnica y Geológica, y de la exigida por la legislación colombiana, el
Contratista asume el compromiso de entregar a la ANH, para cada semestre Calendario, la información
básica y resumida de todos los asuntos de interés relacionados con la ejecución de las actividades de
Exploración, Evaluación, Desarrollo, Producción y Abandono; en torno a la ejecución de la o las
Consultas Previas y la o las licencias ambientales; sobre los trabajos de protección al medio ambiente
y a los recursos naturales renovables; respecto de la aplicación de los Programas en Beneficio de las
Comunidades, PBC, y, en general, acerca del cumplimiento de las obligaciones, prestaciones y
compromisos a su cargo y la ejecución del o de los Cronogramas.

13,52, Contenido
Estos informes deben contener, entre otros y sin limitarse a ellos, datos acerca de:
13.5.2.1..  Prospeotividad;
13.5.2,2, Reservas;
13.5.2.3, — Producción actual y sus pronósticos;
13.524, Ejecución y proyecciones de la Producción para el Año Calendario siguiente;
13.525. — Personal y seguridad industrial;
13.5.2.6. Medio ambiente y recursos naturales renovables;
13.5.2.7. Comunidades y grupos étnicos;

13.5.2.8. — Estado de cumplimiento de los Programas en Beneficio de las Comunidades, PBC, de
acuerdo con el Esror! Reference source not found., y

ca Elfuturo
Página 72 de 139 e datos

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE RIDMOCARBUROS
COLOMBIA

13.5.2.9, Participación local, regional y nacional en materia de personal y subcontratos.
13,5.3, Oportunidad

13.5.3.1. Los datos consignados en los Informes que se relacionan en la presente Cláusula deben
ser sometidos a la ANH en forma unificada, a más tardar el primero de abril de cada Año calendario,

13.5.3.2, Los datos materia de unificación corresponderán al contenido de los siguientes
Informes:

13.5,3.2,1. Actualización del Plan de Explotación;

13.5.3.2.2, Programa de Trabajos de Explotación, excepto el inicial;

13.5.3.2,3, Programa Anual de Operaciones, excepto el primero;

13.5,3,2.4, Actualización del Plan de Actividades de Explotación;

13.5.3.2.5.. Actualización del Plan de Explotación y del Programa de Trabajos de Explotación;
13.5.3.2.6. Informe Ejecutivo correspondiente al Segundo Semestre.

13.533. Deotra parte, los informes ejecutivos Semestrales deben entregarse a la ANH dentro
de los dos (2) Meses siguientes al vencimiento de cada semestre calendario.

13.5.4. Reuniones informativas, de seguimiento, verificación y control

13.541. La ANH está facultada para convocar al Contratista a celebrar reuniones informativas,
de seguimiento, verificación y control, a las que debe concurrir un representanté debidamente
autorizado, con conocimiento y facultades para suministrar o recibir información y para adoptar
determinaciones que por su naturaleza y alcance no requieran documento escrito o ajuste
contractual,

13.542, Las citaciones deben tener lugar con anticipación razonable, en cualquier oportunidad
durante el término de vigencia del presente Contrato,

CAPÍTULO 44,
RESPONSABILIDAD E INDEMNIDAD

Cláusula 14.1. Responsabilidad

Además de las establecidas en el ordenamiento superior, las fijadas en el Acuerdo 2 de 2017 y de las
estipuladas en otras cláusulas contractuales y en los documentos que integran el presente Contrato, el
Contratista asume, por sus exclusivos cuenta y riesgo, las responsabilidades que se determinan a
continuación:

Página 73 de 139

Yi. El fituro Í:
0] os Mibenenía

y
de.
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIANACIONAL DE MIDROCARBUROS
COLOMBIA

14.1. Técnico Científica

14.1.1.1. — Corresponde a la derivada de la ejecución de las Operaciones de Evaluación Técnica,
Exploración, Evaluación, Desarrollo, Producción y Abandono, que deben tener lugar con estricta
sujeción al ordenamiento superior, y a las Buenas Prácticas de la Industria del Petróleo;

14.1.1.2. Las referidas Operaciones deben ser desarrolladas de manera oportuna, profesional,
diligente, responsable, eficaz y eficiente desde los puntos de vista jurídico, administrativo, técnico
científico y económico financiero;

14.1.1.3. — El Contratista es responsable exclusivo por perdidas, daños, perjuicios y sanciones
derivados de acciones u omisiones suyos, del personal a su servicio, de sus subcontratistas y del
personal vinculado a estos últimos, con ocasión de las actividades y de las Operaciones inherentes
a la ejecución contractual;

14.1.14, Las actividades, obras, bienes, servicios y demás prestaciones subcontratados, se
entienden realizados, construidos, suministrados, prestados o realizados en nombre y por cuenta y
riesgo exclusivos del Contratista, de manera que éste asume responsabilidad directa por todas las
prestaciones y las obligaciones objeto de los correspondientes subcontratos, de cuya ejecución no
puede exonerarse por razón de estos; y

14.1,.1.5.. La ANEL no asume responsabilidad alguna por concepto o con ocasión de pérdidas,
daños ni perjuicios causados a la ANH o a terceros, como consecuencia de acciones u omisiones
del Contratista, sus empleados y subcontratistas, o los empleados de estos últimos, ni por eventuales
sanciones de todo orden que en desarrollo de las Operaciones se impongan a unos y otros,

141.2, Laboral

14.1.2.1.— Para todos los efectos legales y, particularmente, para la aplicación del artículo 34 del
Código Sustantivo del Trabajo, el Contratista es único beneficiario y directamente responsable del
trabajo de los empleados y operarios que vincule al servicio de la ejecución contractual, así como
titular exclusivo de todas las actividades, obras y labores ejecutados en desarrollo de esta. Las
relaciones laborales y las obligaciones derivadas de las mismas comprometen exclusivamente a las
partes de los respectivos contratos de trabajo,

14,1.2.2. Por consiguiente, entre la ANH y el personal al servicio del Contratista o de sus
subcontratistas, no existe ni existirá relación ni vinculación jurídica de ninguna naturaleza, por
consiguiente la ANH no asume ni asumirá responsabilidad alguna por concepto de salarios,
prestaciones sociales, vacaciones, recargos por trabajo suplementario, nocturno, dominical y
festivo, aportes al Sistema Integral de Seguridad Social, aportes parafiscales, indemnizaciones
legales (artículo 63 del C.S.T., artículo 65 del C.S,T, artículo 99 de la Ley 50 de 1990, numeral 39
del artículo 1% de la Ley 52 de 1975, entre otras), indemnización plena por culpa patronal,
bonificaciones y/o beneficios extralegales no constitutivos de salario, bonificaciones y/o beneficios

Página 74 de 139

cal. El futuro Mi
% es de todos e
A
A 25 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
BS= DE HIDROCARBUROS No. 01 de 2019 COL.5

AGENCIA ACIONAL DE HIDROCARBUROS.
COLOMA

convencionales, dotación legal, elementos de protección personal, obligaciones relacionadas con el
cumplimiento de las medidas de seguridad y salud en el trabajo, y en general cualquier obligación
de carácter laboral, seguridad social y de seguridad y salud en el trabajo a cargo del Contratista.
Por ende el Contratista asume toda responsabilidad por los daños y perjuicios de cualquier
naturaleza que se deriven de la ejecución del contrato, de sus empleados, subcontratistas o
empleados de los subcontratistas, y en consecuencia se obliga a indemnizar, defender y mantener
indemne al Contratante por cualquier valor que deba asumir con causa u ocasión de cualquier
acción, reclamo, demanda, pérdida, obligación, daño, expensas, costos y/o costas como resultado
de algún incumplimiento de las obligaciones legales y contractuales surgidas en virtud del Contrato
o por cualquier reclamación administrativa, judicial o extrajudicial por razón de actos u
obligaciones que son responsabitidad del Contratista de conformidad con lo dispuesto en la ley y
en el presente Contrato, Este amparo cubrirá a la ANH de los perjuicios ocasionados por el
incumplimiento de las obligaciones laborales antes mencionadas en cabeza del Contratista
derivadas de la contratación del personal utilizado en el territorio nacional para la ejecución del
presente Contrato,

14.1.2.3. El Contratista es único empleador de los trabajadores que contrate pata el desarrollo
de las actividades y, en consecuencia, es responsable exclusivo de la satisfacción completa,
oportuna, eficaz y eficiente de las obligaciones laborales, conforme a la legislación colombiana.

14.124. Es responsabilidad exclusiva del Contratista capacitar y entrenar adecuada y
diligentemente al personal, en especial, al de nacionalidad colombiana que haya de reemplazar
trabajadores foráneos.

14.1.2.5. Es obligatorio dar estricto cumplimiento a las disposiciones legales que imponen una
determinada proporción entre empleados y operarios nacionales y extranjeros, así como las normas
que regulan el ingreso, permanencia, vinculación, prestación del servicio y reporte ante las
Autoridades Competentes del personal extranjero vinculado para la ejecución del presente
Contrato.

14.1,3, Prevención del Trabajo Infantil

14.1.3.1. En desarrollo del artículo 2, numeral 3.2. de la Resolución 01677 de 2008, proferida
por el Ministerio de la Protección Social, el Contratista se compromete a no realizar la contratación
de menores de edad, en especial la inclusión de menores de edad en todo trabajo que, por su
naturaleza o por las condiciones en que se lleva a cabo, genere riesgos de daño a la salud, la
seguridad o la moralidad de los niños, incluyendo todas las labores relacionadas directamente con la
extracción de petróleo crudo y de gas natural,

14.1.3.2, Sin perjuicio de lo anterior, el Contratista se compromete a cumplir con todas las
normas aplicables en Colombia en materia de contratación de menores de edad, incluyéndose pero
no limitándose a las Convenciones 138 y 182 de la Organización Internacional del Trabajo - OIT-,
y la Convención de las Naciones Unidas sobre los Derechos del Niño, Código Sustantivo del

es de todos

Página 75 de 139

7 El futuro Minenergía Y

Os.

S
¿zada CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PAM Y DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

Trabajo, Ley 1098 de 2006 (Código de la Infancia y de la Adolescencia) y cualquier otra disposición
vigente que las desarrolle, sustituya, adicione o modifique.

14.1.4, Responsabilidad Ambiental

14.1,4,1.. Además de lo dispuesto en el artículo 77 del Acuerdo 2 de 2017, es obligación y deber
primordial del Contratista prestar atención rigurosa a la protección del medio ambiente y a la
restauración o restitución de los recursos naturales renovables, así como al cumplimiento estricto
de la normatividad aplicable en estas materias, incluidas las obligaciones derivadas de Permisos,
Estudios de Impacto Ambiental y licencias ambientales, lo mismo que a la aplicación de las Buenas
Prácticas de la Industria del Petróleo al respecto,

14.142, Son de su responsabilidad exclusiva adoptar y ejecutar planes de contingencia
específicos para atender emergencias, mitigar, prevenir y reparar daños, de la manera más eficiente
y oportuna.

14.143, — Para el desarrollo de actividades sometidas al otorgamiento de licencias, permisos,
concesiones o autorizaciones ambientales, los trámites pertinentes deben iniciarse, a más tardar,
dentro de los tres (3) Meses anteriores a la fecha programada en el respectivo Plan de Exploración
para dar comienzo a la ejecución de la actividad sometida a la exigencia correspondiente, así como
tramitar oportuna y diligentemente, con todos los requisitos impuestos por el ordenamiento
superior, las actuaciones requeridas ante las autoridades competentes.

14.1.4,4, — Deben tomarse en consideración los plazos de licenciamiento ambiental establecidos
en el ordenamiento superior sobre la materia, en especial, en el Decreto 2820 de 2010, reglamentario
del Título VIII de la Ley 99 de 1993, sobre licencias ambientales, o en las normas que modifiquen,
sustituyan o adicionen las disposiciones de una y otro, para estar en condiciones de cumplir en
tiempo las actividades previstas en todas las Fases y Períodos del Contrato. Mientras se respeten
los términos establecidos por dicho ordenamiento para la solicitud, trámite y obtención de licencias
ambientales, el Contratista no puede argumentar justificación para pedir prórrogas, restituciones o
suspensiones de términos en los plazos contractuales. En todo caso, durante el transcurso de dichos
plazos, debe informar oportuna y documentadamente a la ANH acerca del inicio y avances de las
gestiones encaminadas al cumplimiento de las obligaciones y deberes en materia de permisos y
licencias ambientales.

14.14.5,  Seconsidera iniciado el trámite de solicitud de Licencia Ambiental, cuando se sometan
a la ANH los siguientes documentos:

14,1.4.5.L. Constancia de solicitud oportuna del pronunciamiento sobre la necesidad de
elaborar Diagnóstico Ambiental de Alternativas, ante la Autoridad Nacional de Licencias
Ambientales -ANLA-, cuando se requiera, y,

Y El fut ,
Página 76 de 139 es de todos E o
_
Mio,

A 3 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAMA E= DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

14.1.4.5.2, Evidencia de haber iniciado, también oportunamente, la elaboración del estudio de
impacto ambiental o del plan de manejo ambiental, según sea el caso.

14.1.4.6. — El incumplimiento del plazo establecido en esta Cláusula o la falta de la diligencia
debida en el curso de los trámites en materia ambiental, no pueden invocarse para justificar retrasos
en la obtención de licencias, permisos, concesiones o autorizaciones, ni como fundamento para
acceder a la prórroga o suspensión de las obligaciones contractuales, de manera que, previo
desarrollo del procedimiento establecido en el presente Contrato da lugar a declaratoria de
incumplimiento.

14.1.4.7. — Cuando el desarrollo de cualquier actividad requiera la obtención de permisos,
autorizaciones, concesiones o licencias ambientales, el Contratista está en el deber de abstenerse de
ejecutarla hasta que no los haya obtenido. Además, sin la conformidad de los estudios de impacto
ambiental y la expedición de las licencias ambientales correspondientes, o la satisfacción de
cualquier otro requisito aplicable al caso, NO se puede iniciar la respectiva actividad.

14.148. Las sanciones y las medidas preventivas adoptadas por la autoridad ambiental
competente, debido al incumplimiento de obligaciones ambientales, debidamente ejecutoriadas y
en firme, son causal de terminación del Contrato por incumplimiento, siempre que como resultado
de las mismas, se vea o pueda verse afectada la satisfacción de las prestaciones y compromisos
inherentes a la ejecución contractual, surtido el procedimiento estipulado en la Cláusula 17.2 del
presente Contrato y sobre la base de argumentos y pruebas que lo sustenten y demuestren.

14.1.4.9. — Es responsabilidad exclusiva del Contratista informar puntualmente a la ANH acerca
de la aplicación de planes preventivos y de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos, autorizaciones,
concesiones o licencias, según sea el caso, dentro de cada trimestre calendario, lo mismo que sobre
los aspectos ambientales de las Operaciones en curso.

Cláusula 14,2. Indemnidad
142.1, En general

Es responsabilidad del Contratista mantener indemne a la Nación en condición de propietaria de los
recursos del subsuelo, y a la ANH en la de Contratante, por concepto de cualquier reclamo, acción,
demanda, sanción y/o condena que llegue a iniciarse o imponérseles y se deriven de acciones u
omisiones en que incurran tanto aquel como sus subcontratistas, o el personal al servicio de unos y
otros, en el desarrollo y ejecución contractual.

14,22, Obligaciones derivadas

14.2.2.1, Corresponde por tanto al Contratista asumir las consecuencias de tales acciones u
omisiones, por concepto de daños o pérdidas de cualquier naturaleza, causados a la Nación, la ANH,
y a terceros, o a bienes de los que estos sean titulares, derivados de tales acciones u omisiones, de

Página 77 de 139

mal El futuro 0
Y es de todos o

y

_
ANH

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENDA HACIONAL DE HIDROCARBUROS.

"COLOMBIA

manera que corresponde a aquel asumir la defensa judicial y administrativa de la Nación y/o de la
ANH, incluidos los costos y gastos asociados, así como cancelar cualesquiera sanciones y condenas,
lo mismo que la indemnización de perjuicios de todo orden que llegue a imponerse, todo con arreglo
al ordenamiento superior y las correspondientes determinaciones, debidamente ejecutoriadas o en
firme, Para el efecto las Partes convienen que este Contrato se rige por las leyes de la República de
Colombia vigentes al momento de su celebración.

142.22. Para efectos de satisfacer las obligaciones reseñadas, ha de seguirse el procedimiento
que se enuncia a continuación:

14.2.2.2.1. La ANH pondrá en conocimiento del Contratista el reclamo, la demanda, la acción,
la sanción o, en general, el procedimiento o la actuación correspondiente, dentro de los tres (6)
Días Hábiles siguientes a su respectiva notificación, comunicación o recepción, o a la fecha en
que por cualquier medio tenga conocimiento de su existencia.

seguimiento del caso a cualquier profesional seleccionado por ella, que tendrá el deber de
interactuar con la firma o persona designada por el Contratista para ejercer la representación
administrativa o judicial del o de los imputados, y la defensa de sus intereses.

14,2.2.2.3.. En la medida en que el ordenamiento superior aplicable lo permita, aquel asumirá
directamente la reclamación, sanción, acción, demanda, condena o litigio, de manera que se
libere de toda responsabilidad a la Nación, la ANH, o el funcionario respectivo.

14.22.24. Si lo anterior no fuere posible, el Contratista tendrá el deber de ejercer o participar
en la defensa de los intereses de aquellos, con la firma o los profesionales que seleccione la
ANH.

14.2.2.2,5. Son de cargo del Contratista todas las sumas que resulten necesarias para cancelar
cualquier sanción, cumplir toda condena y reparar los perjuicios irrogados, inclusive, para
atender eventuales embargos, requerimiento de cauciones o garantías, y cualquiera otra
consecuencia de naturaleza económica o pecuniaria, dentro de los ocho (8) Días Hábiles
posteriores a cualquier solicitud que en ese sentido formule la ANH, soportada en copia de acto
administrativo, sentencia judicial u orden de autoridad competente, debidamente ejecutoriado y
en firme, o dentro del plazo impuesto en la respectiva actuación.

14.2.2.2.6. Todo lo anterior se entiende sin perjuicio de la utilización de los instrumentos
administrativos o procesales que resulten aplicables por cualquiera de las Partes, siempre que
ello no comporte conflicto con la obligación de indemnidad estipulada en esta Cláusula.

Página 78 de 139 Y a

A E CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
Mo DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

CAPÍTULO 15,
GARANTÍAS

Corresponde al Contratista afianzar el cumplimiento oportuno, eficaz y eficiente de las prestaciones
que integran el objeto contractual, y de los compromisos y obligaciones que adquiere con motivo de la
celebración, ejecución, terminación y liquidación de este Contrato, incluida la inversión efectiva de los
recursos requeridos para desarrollar los Programas Exploratorios, mediante los instrumentos que se
relacionan a continuación,

Cláusula 15,1. — Garantía de cumplimiento
15.1.1. Obligación de constituir y mantener la garantía de cumplimiento

El Contratista está obligado a obtener y mantener vigente una garantía de cumplimiento en los términos
del presente Contrato y el no hacerlo constituye una causal de incumplimiento grave del mismo,

15.1.2, Objeto de la garantía de cumplimiento y Periodo de Cubrimiento

15.1.2.1. La garantía de cumplimiento debe tener por objeto caucionar y afianzar todas las
obligaciones contraídas por el Contratistas en virtud del presente Contrato, que deban ejecutarse
entre (A) Fecha Efectiva Inicio Periodo de Exploración y (B) lo que ocurra primero entre (i) la fecha
de liquidación del Contrato, y (i) seis (6) meses después de que inicie el desarrollo de
infraestructura de producción y transporte (“Periodo Cubierto Garantía Cumplimiento”).

15.1.2,2, Por ello, en la medida que resulte aplicable, la garantía de cumplimiento debe tener
por objeto caucionar y afianzar todas las obligaciones contraídas por el Contratistas en virtud del
presente Contrato, que deban ejecutarse en el periodo exploratorio y en el periodo exploratorio
posterior, así como en cada una de sus fases y prórrogas, incluyendo en el periodo de liberación del
equipo de perforación (rig release) del pozo exploratorio, así como en los periodos y plazos para
dar avisos de descubrimiento, para presentar los programas de evaluación individual e integrada,
para dar aviso de retención de descubrimientos, para ejecutar los programas de evaluación
individual e integrada, para entregar a la ANH la declaración de comercialidad y para presentar el
plan de desarrollo inicial.

15.123, Loprevisto en las Cláusulas 15.1.2.1 y 15.1.2,2, sin perjuicio de la posibilidad prevista
en la Cláusula 15.1.6 de presentar garantías de cumplimiento independientes para cada fase del
Contrato,

15,13, Cobertura de la garantía de cumplimiento
La garantía de cumplimiento cubrirá al menos lo siguiente:

15.131. Los daños y perjuicios derivados o relacionados con el incumplimiento por parte del
Contratista de las obligaciones contraídas en virtud del presente Contrato, incluyendo los daños y

es de todos

Página 79 de 139

Y Elfuturo: Minenergía Y
—

DS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

perjuicios derivados o relacionados con (i) el incumplimiento total o parcial del Contrato por parte
del Contratista; y (ii) el cumplimiento tardío o defectuoso del Contrato por parte del Contratista;

15.13.2.. Los valores que deba pagar el Contratista en virtud del presente Contrato por concepto
de multas y sanciones;

15.1.3.3, — Los valores que deba pagar el Contratista en virtud del presente Contrato por concepto
de cláusula penal pecuniaria;

15.1.3.4, — Los valores que deba pagar el Contratista en virtud del presente Contrato por concepto
de perjuicios.

15.1.4, Fecha en que debe emitirse o expedirse la garantía de cumplimiento y revisión y
aprobación por la ANH

15.1.4.1.. La garantía de cumplimiento deberá expedirse, emitirse, renovarse y entregarse
formalmente a la ANH para su aprobación, con una antelación no inferior a un (1) mes a la fecha
en que deba iniciar su vigencia conforme a la Cláusula 15.1.6 del presente Contrato.

15.142, Para efectos de aprobar o improbar la garantía de cumplimiento, la ANH deberá:
15.1.4.2.1.  Constatar su autenticidad con quien la emite o expide;

15.1.4.2.2. Verificar que la misma cumpla con todos los requisitos exigidos en el presente
Contrato.

15.143. En caso que la garantía de cumplimiento no satisfaga integralmente cualquier
requisito, la ANH solicitará al Contratista inmediatamente las enmiendas, ajustes o correcciones
pertinentes, con la determinación del plazo perentorio para adoptarlos, de manera que no se
presenten lapsos sin cobertura. La ANH rechazará las garantías de cumplimiento presentadas por
el Contratista, cuando no reúnan la totalidad de los requisitos legales o contractuales. La no
obtención, renovación o ampliación por parte del Contratista de la garantía de cumplimiento en los
términos exigidos, constituye una causal de incumplimiento grave del Contrato y dará derecho a la
'ANH para ejecutar la garantía de cumplimiento vigente, en los términos de la Cláusula 15.1.12 del
presente Contrato,

15.1.5. Garantía de cumplimiento frente a modificaciones del Contrato

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, el Contratista está
obligado, si fuere necesario, a (1) obtener la modificación de la garantía de cumplimiento, (ii) obtener
constancia escrita emitida por el garante en la que conste expresamente que conoce la modificación
contractual y la eventual variación del estado del riesgo, si ese fuere el caso, y (iii) a surtir el trámite
de aprobación frente a la ANH a que se refiere la Cláusula 15.1.4 del presente Contrato.

o Elfuturo e
Página 80 de 139 Y es detodos

. DS

S

A 3 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
A DE HIDROCARBUROS No, 01 de 2019 COL-5
COLOMBIA.

15.1.6. Vigencia de la garantía de cumplimiento

15.L.6.1, — La garantía de cumplimiento y las obligaciones del garante deberán estar vigentes y
producir plenos efectos, de manera ininterrumpida, durante todo el Periodo Cubierto Garantía
Cumplimiento.

15.1.6,2, El Contratista podrá presentar garantías de cumplimiento independientes para cada
fase del Contrato, las cuales deberán estar vigentes y producir plenos efectos, de manera
ininterrumpida, mínimo durante la fase respectiva del Contrato.

15.1.6.3. Antes de la terminación de la vigencia y aplicando al efecto el procedimiento previsto
en la Cláusula 15.1.4 del presente Contrato, el Contratista está obligado a obtener nuevas garantías
de cumplimiento en los términos del presente Contrato, garantizando que siempre haya una garantía
de cumplimiento vigente que produzca plenos efectos, de manera ininterrumpida, durante todo el
Periodo Cubierto Garantía Cumplimiento,

15.1.6,4, — En todo evento de extensión o prórroga del plazo de ejecución de la fase o periodo
cubiertos, o por razón de restituciones de tiempos durante alguna fase o periodo, el Contratista
deberá ampliar el término de vigencia de la garantía de cumplimiento respectiva, para que la misma
esté vigente y produzca plenos efectos, de manera ininterrumpida, durante todo el plazo de la fase
o periodo respectivos, incluyendo las extensiones o prórrogas.

15.1.6.5. Las garantías de cumplimiento se mantendrán vigentes y no se verán afectadas como
consecuencia de modificaciones al Contrato,

15.1.7. Valor de la garantía de cumplimiento

15.1.7.1. — La garantía de cumplimiento deberá emitirse por un valor equivalente al treinta por
ciento (30%) del valor total del presupuesto de inversión de la fase respectiva del Contrato.

15.17,2, En la medida de la ejecución efectiva de las actividades correspondientes a las
inversiones exploratorias, una vez recibida en el Banco de Información Petrolera, BIP o EPIS, la
información técnica resultante, y previa autorización expresa y escrita de la ANH, el Contratista
puede reducir el monto de la correspondiente garantía de cumplimiento, siempre que el nuevo valor
sea equivalente a mínimo el treinta por ciento (30%) del valor que resulte de restar del total del
presupuesto de inversión de la fase respectiva del Contrato, el valor total de las inversiones
exploratorias satisfactoriamente recibidas en el Banco de Información Petrolera, BIP o EPIS.
Transcurridos dos (2) meses después de recibida la información técnica pertinente por el BIP o
EPIS, sin pronunciamiento del mismo y sin que éste haya expedido el certificado de paz y salvo
correspondiente, podrá tenerse en cuenta el valor total de las inversiones exploratorias entregadas
al Banco de Información Petrolera, BIP o EPIS, para efectos del cálculo pertinente para la reducción
respectiva.

es de todos

Página 81 de 139

e El futuro Minenergía Y

C
a
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

15.1.7.3. — Para efectos de establecer el valor en el que pueden ser reducidas las garantías de
cumplimiento, en lo que corresponde a actividades distintas de sístnica y de perforación de pozos,
es responsabilidad del Contratista presentar los documentos de soporte que acrediten
fehacientemente su valor, a satisfacción de la ANH, para lo cual como mínimo deberá presentar a
la ANH certificacionos (i) del representante legal y (ii) del revisor fiscal o auditor externo, o cuando
el Contratista no tenga revisor fiscal o auditor externo, del contador del Contratista.

15.1.7.4. El Contratista debe restablecer o reponer el valor de la garantía de cumplimiento,
siempre que éste se haya visto reducido como consecuencia de su ejecución, dentro de los treinta
(30) Días Hábiles siguientes a la fecha en que se profiere el acto administrativo por medio del cual
se ejecuta la garantía de cumplimiento.

15.1.8. Moneda de denominación y pago de la garantía de cumplimiento

La garantía de cumplimiento deberá estar denominada en dólares de los Estados Unidos de América y
será pagadera en pesos colombianos con base en la tasa representativa del mercado vigente para la
fecha de pago, según sea certificada por la Superintendencia Financiera o por quien haga sus veces.

15.1.9. Beneficiario de la garantía de cumplimiento
Deberá designarse como beneficiario único y exclusivo de la garantía de cumplimiento a la ANH.
15.1,10. Causales de ejecución de la garantía de cumplimiento

La ANH tendrá derecho a ejecutar la garantía de cumplimiento cuando el Contratista incumpla
cualquiera de las obligaciones contraídas en virtud del presente Contrato, incluyendo y/o además
cuando ocurra y/o continúe cualquiera de los eventos que se especifican a continuación (“Causales de

Ejecución Cumplimiento”):
15.1.10.1. Incumplimiento total o parcial del Contrato por parte del Contratista;
15.1.10,2, Cumplimiento tardío o defectuoso del Contrato por parte del Contratista;
15,1,10,3. Declaratoria de Caducidad;

15.1.10.4. Declaratoria de terminación unilateral del Contrato por incumplimiento del
Contratista;

15.1.10.5, Incumplimiento total o parcial (incluyendo cumplimiento tardío o defectuoso) por
parte del Contratista, de sus obligaciones relacionadas con la garantía de cumplimiento,

A Elduturo >
Págioa $2 de 139 o ES

r

A Za CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAME E s== DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

15.1.11, Procedimiento de ejecución de la garantía de cumplimiento

Ante la ocurrencia de cualquiera de las Causales de Ejecución Cumplimiento, la ANH procederá a
ejecutar la garantía de cumplimiento, para lo cual procederá así:

15.1.11.1. Dando plena aplicación al principio de debido proceso y a los demás principios
aplicables a las actuaciones administrativas, con plena garantía al Contratista de los derechos de
representación, defensa y contradicción, la ANH proferirá un acto administrativo mediante el cual
declarará la ocurrencia de las causales de incumplimiento correspondientes, y cuando ello proceda,
hará efectiva la cláusula penal pecuniaria y las multas, cuantificará los perjuicios, ordenará los
pagos a que haya lugar por todos los conceptos al Contratista y a los garantes, y señalará con
precisión y claridad los hechos y las disposiciones legales y contractuales en que fundamenta sus
decisiones. Para el efecto, la ANH deberá surtir el procedimiento previsto en la Cláusula 17.2 del
presente Contrato.

15.1.11,2, El acto administrativo, junto con el Contrato y los documentos en que constan las
garantías de cumplimiento, constituye título ejecutivo y prestará mérito ejecutivo para su cobro
coactivo y mediante proceso ejecutivo, y por si sólo constituye prueba de la ocurrencia del siniestro
amparado por la garantía y título suficiente para su ejecución frente al garante en los términos del
acto administrativo correspondiente,

15.112. Ejecución de la garantía por falta de renovación oportuna

15.1.12,1. Las Partes reconocen que la no renovación y entrega de la garantía de cumplimiento
dentro del término establecido en la Cláusula 15.1.4 constituye un incumplimiento grave del
Contrato que facultará a la ANH para ejecutar la garantía de cumplimiento vigente, si el
incumplimiento no ha sido subsanado faltando tres (3) Días Hábiles para la fecha en que termine
vigencia de la garantía vigente,

15.1.12,2, Cuando se ejecute la garantía en los términos de la Cláusula 15.1.12.1 anterior, el valor
objeto de la misma sólo podrá imputarse por la ANH en los términos del acto administrativo
ejecutoriado en los términos de la Cláusula 17.2 del presente Contrato,

15,1.13. No limitación de responsabilidad y derecho a indemnización plena

15.1,13.1. La ejecución total o parcial de la garantía de cumplimiento no constituye una
limitación de responsabilidad ni podrá interpretarse en ese sentido, y debe entenderse sin perjuicio
del derecho que asiste a la ANH a reclamar la indemnización completa por todas las pérdidas, dafios
y perjuicios ocasionados por causas imputables al Contratista,

15.1.13.2. Adicionalmente, la ejecución de la garantía de cumplimiento por parte de la ANH no
exonera al Contratista del cumplimiento de todas sus obligaciones.

o Elfut Y
Página 83 de 139 dl Y,

A Se CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
IIMIh== DE HIDROCARBUROS No, 01 de 2019 COL.-5
a

15.1.14. — Costos asociados con la garantía de cumplimiento y gastos de ejecución

15.1.14,1. La totalidad de los gastos y costos asociados con la garantía de cumplimiento,
incluyendo los necesarios para su emisión, mantenimiento, renovación, prórroga y modificaciones,
así como comisiones, precios, primas y honorarios, serán asumidos en su totalidad, sin excepción
y exclusivamente por el Contratista.

15.1.14,2, El Contratista estará obligado también a asumir, cubrir y pagar, en su totalidad, sin
excepción y exclusivamente, todas y cada uno de los deducibles a que haya lugar.

15.1.14.3. El Contratista también está obligado a asumir y reembolsar la totalidad de los gastos
en que deba incurrir la ANH para la ejecución de la garantía de cumplimiento,

151.15. Regias adicionales especiales cuando la garantía sea una póliza de seguros

Cuando conforme a la Cláusula 15.1.17 el tipo de garantía seleccionado sea una póliza de seguros, se
aplicarán las reglas previstas en los artículo 2.2.1,2,3.2.1 a 2.2.1.2.3.2.7 del Decreto Único
Reglamentario 1082 de 2015 o las disposiciones que los modifiquen, complementen o sustituyan, en
aquello que no esté expresamente regulado en el presente Contrato.

151,16, — Aplicación analógica de las normas de garantías de contratación estatal

En lo no previsto específicamente por este Contrato en materia de garantías, se aplicarán las normas
en materia de garantías en contratación estatal, en especial la Ley 1150 de 2007 y el Decreto Único
Reglamentario 1082 de 2015, o las disposiciones que los modifiquen, complementen o sustituyan.

15,1,.17, — Tipos de garantías de cumplimiento

El Contratista podrá escoger cualquiera de los siguientes tipos de garantía, siempre que las mismas
cumplan, además de los requisitos previstos en el presente Contrato para todas las garantías de
cumplimiento, los especiales que se establecen a continuación:

'Yipo de garantía , Características mínimas del Reglas aplicables
emisor.

+ Debe ser un
establecimiento bancario
Carta de crédito standby | colombiano,

emitida en Colombia +  1SP98 o UCP600

+ El establecimiento bancario
emisor debe tener a la fecha de
emisión, una calificación de

6] El futuro
Página 84 de 139 ES Y

ESA

ANH=

AGENCIA HACIONAL DE HIDROCARBUROS.
COLOMA.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

contraparte de largo plazo de
una agencia calificadora de
riesgo autorizada por la
Superintendencia Financiera de
Colombia, de reconocimiento
internacional, de mínimo:
(1D) AAA si es una calificación
local, o (ii) BBB- si es una
calificación de escala global.

Carta de erédito standby
emitida fuera de Colombia

+ Debe ser uma entidad
financiera en el lugar de
emisión.

+ La entidad financiera

emisora debe tener a la fecha de
emisión, una calificación de
escala global mínimo de BBB-,
de una agencia calificadora de
riesgo autorizada por la
Superintendencia Financiera de
Colombia, de reconocimiento
internacional,

+  18P98 o UCP600

+ Debe ser avisada por un
establecimiento bancario
colombiano,

Póliza de seguros emitida en
Colombia

e La póliza debe ser emitida
por una compañía de seguros
colombiana,

+ Cuando conforme a los
términos de la póliza de
seguros la retención de riesgos
de la compañía de seguros
colombiana que la emite sea
igual o superior al 10% del
riesgo, deberán cumplirse los
siguientes requisitos
concurrentemente:

o  (A)La compañía de
seguros colombiana emisora
debe tener a la fecha de

+ Código de comercio.

+ Los modelos de las pólizas
de seguro con sus anexos
deben haber sido registradas
por la entidad aseguradora en
la Superintendencia Financiera
de Colombia, de acuerdo con lo
dispuesto en la Circular Básica
Jurídica de dicha entidad (C,E,
029/14).

Página 85 de 139

El futuro
esdetodos

Y

loenecda

Y
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA NACIONAL OEIIDROCARBIIOS.
COLOREA

emisión, una calificación de
fortaleza financiera, de una
agencia  calificadora de
riesgo autorizada por la
Superintendencia Financiera
de Colombia de
reconocimiento
internacional de (i) AAA si
es una calificación local, o
de (ii) mínimo BBB- si es
una calificación de escala
global,

o  (B)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora, deben
encontrarse inscritas en el
REACOEX y tener a la
fecha de emisión, una
calificación de fortaleza
financiera, de una agencia
calificadora de riesgo

autorizada por la
Superintendencia Financiera
de Colombia de
reconocimiento

internacional, de (1) AAA si
es una calificación local, o
de (ii) mínimo BBB- si es
una calificación de escala
global, y

o  (C)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora,
deberán emitir una
confirmación del respaldo
de reaseguro de los términos

t El futuro
Página 86 de 139 es de todos

Mibenergia. S

za CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL 0 JOROCANEROS
COLOMBIA.

de la póliza de seguros
emitida por la compafiía de
seguros colombiana
emisora.

+ Cuando conforme a los
términos de la póliza de
seguros la retención de riesgos
de la compañía de seguros
colombiana que la emite sea
inferior _al 10% del riesgo,
deberán cumplirse los
siguientes requisitos
concurrentemente:

o  (A)La compañía de
seguros colombiana emisora
debe tener a la fecha de
emisión, una calificación de
fortaleza financiera, de una
agencia  calificadora de
riesgo autorizada por la
Superintendencia Financiera
de Colombia de
reconocimiento

internacional de (1) AA- si es
una calificación local, o de
(ii) mínimo BB- si es una
calificación de escala global,

o  (B)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora, deben
encontrarse inscritas en el
RÉACOEX y tener a la
fecha de emisión, una
calificación de fortaleza
financiera, de una agencia
calificadora de riesgo
autorizada por la

Ñ
UN El futuro e
Página 87 de 139 %

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA,

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS No. 01 de 2019 COL-5

Superintendencia Financiera
de Colombia de
reconocimiento

internacional, de (1) AAA si
es una calificación local, o
de (ii) minimo BBB- si es
una calificación de escala

global, y

o  (C)Las compañías
reaseguradoras que asuman
el riesgo que no asuma la
compañía de seguros
colombiana emisora,
deberán emitir una
confirmación del respaldo
de reaseguro de los términos
de la póliza de seguros
emitida por la compañía de
seguros colombiana
emisora,

Garantía
requerimiento
Colombia

a

primer

emitida

en

+ Debe ser una entidad
especializada dedicada al
negocio de garantías personales
y fianzas.

+e Debe tener a la fecha de
emisión, una calificación de
contraparte de largo plazo de
una agencia calificadora de
riesgo autorizada por la
Superintendencia Financiera de
Colombia, de reconocimiento
internacional, de minimo:
(AAA si es una calificación
local, o (ii) BBB- si es una
calificación de escala global.

URDG758

Página 88 de 139

"a Elfuturo
0] es de todos EA

6, CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
e DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

15.1.18, Obligaciones adicionales que debe asumir el garante

Además de todas las obligaciones que debe asumir para cumplir con los requisitos y exigencias del
presente Contrato, el garante de la garantía de cumplimiento debe asumir las siguientes obligaciones:

15.1.18.1... Obligación de pago del garante debe ser a primer requerimiento:

15.1.18.1.1. El garante deberá obligarse incondicional, absoluta, solidaria e irrevocablemente a
pagar a la ANEL las sumas que esta le exija hasta el valor total de la garantía de cumplimiento,
a primer requerimiento, en los términos previstos en la garantía y en el presente Contrato;

15.1,18.1.2. El garante dcherá obligarse a cumplir con sus obligaciones bajo la garantía de
cumplimiento ante la simple notificación de incumplimiento que le haga la ANH;

15.1.18.1.3. El garante deberá obligarse en el sentido que no podrá pedir o exigir documentación
o requisito adicional alguno al requerimiento de la ANH, para cumplir con su obligación de
pagar.

15.1.18.2, Obligaciones del garante deben ser irrevocables:

El garante deberá obligarse en el sentido que tanto la garantía de cumplimiento como las
obligaciones que asume en virtud de la misma son irrevocable, y que cualquier cancelación,
modificación o revocatoria de la garantía debe necesariamente contar con el visto bueno previo,
escrito y expreso de la ANH para que proceda,

15.1.18,3, Obligaciones del garante deben ser autónomas e independientes de las del Contratista
y la ANH

El garante deberá obligarse en el sentido que:

15.1.18.3.1. La garantía de cumplimiento es autónoma e independiente de las obligaciones del
Contratista, y de cualquier otra garantía constituida a favor de la ANH y podrá hacerse efectiva
a primer requerimiento, con independencia de la ejecución de cualquier otra garantía vigente
otorgada por el garante y/o por el Contratista a favor de la ANH.

15.1.18.3.2, Las obligaciones del garante son exigibles independientemente de cualquiera de las
siguientes circunstancias:

15.1,18,3.2.1.. Cambios en la existencia corporativa del Contratista o del garante, de su
composición accionaria, u ocutrencia de cualquier otro procedimiento que pueda afectar al
Contratista o al garante;

15.1.18.3.2.2. La existencia de cualquier reclamación, compensación o derecho que el
garante pueda tener en cualquier momento contra del Contratista;

Página 89 de 139

Y Elfuturo a
$ esdetodos Msi

Y
DA
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS.
COLOMBIA

15.1.18.3.2.3. La existencia de cualquier reclamación, compensación o derecho que el
garante pueda tener en cualquier momento contra la ANB;

15.1.18.3,2,4. Cualquier controversia, independientemente de su naturaleza, que exista o
pueda existir entre el Contratista y/o la ANH y/o el garante, independientemente de que
dichas controversias estén o puedan estar sujetas a la decisión de una autoridad judicial o
arbitral;

15.1.18.3.2.5, Cualquier enmienda, extensión, renuncia, u otra modificación de las
obligaciones del Contratista o del Contrato, sea que hayan sido aprobadas o no por el garante;

15.1.18.3.2.6.. Cualquier proceso de quiebra, insolvencia, reorganización, reestructuración,
reajuste, cesión de pasivos a los acreedores, liquidación, cesión de activos y pasivos o un
proceso similar en relación con el Contratista o con cualquiera de sus propiedades, ya sea
voluntario o involuntario, o la acción tomada por el agente, promotor o autoridad en dicho
procedimiento.

15.1,18,4. No proposición de excepciones y renuncias mínimas:

15.1.18.4.1. El garante deberá obligarse a abstenerse de proponer a la ANH cualquier tipo de
excepción real o personal, incluyendo cualquiera relacionada con el Contrato, la garantía o los
actos administrativos que profiera la ANH en relación con la ejecución de la garantía y del
contrato,

15.1.18.4,2. El garante deberá renunciar irrevocablemente:

15.1.18.4.2.1. A cualquier derecho que impida, disminuya, desmejore, demore u objete los
derechos de la ANH al pago y ejecución de la garantía de cumplimiento, renuncia que deberá
incluir entre otras pero sin limitarse, el derecho a retractarse o revocar su obligación, así como
los derechos consagrados en los artículos 2381, 2382, 2383, 2392 y 2394 del Código Civil
colombiano, o las normas que los modifiquen y sustituyan y cualquiera y todas otras
situaciones que puedan tener o no fundamento en la situación financiera, jurídica o
administrativa del Contratista y/o del garante, o en un reclamo directo o indirecto al
Contratista y/o al garante o del Contratista y/o el garante a la ANH.

15.1.18.4,2.2. Cualquier requerimiento judicial o extrajudicial para la constitución en mora.

15.1.18.4,2.3. A objetar o negarse al pago por cualquier circunstancia de hecho o de
derecho, distinta a la ausencia de requerimiento de pago por parte de la ANH.

15.1.18.4.2.4. A objetar o negarse al pago por inexactitudes o reticencias atribuibles a la
ANH oal Contratista.

15.1.18.5. Plazo para el pago

ol Elio menea
Página 90 de 139 tE UG

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

El garante deberá obligarse en el sentido que las sumas adeudadas con base en el requerimiento de
pago por la ANH deberán depositarse en la cuenta que la ANH determine cuando haga el
requerimiento de pago respectivo, en un plazo máximo de un (1) mes siguiente a la recepción del
requerimiento de pago.

15.1.18.6. Pagos netos

15.1.18.6.1. El garante deberá obligarse en el sentido que los pagos que haga a la ANH deberán
hacerse en pesos colombianos, libres de toda deducción por impuestos presentes y futuros,
cargos, contribuciones, deducciones, tasas o retenciones, establecidos por cualquier jurisdicción
competente,

15.1.18.6.2. El garante deberá obligarse en el sentido que si la ley requiere que él o cualquier
entidad financiera deduzca y/o retenga cualquiera de estos rubros con respecto a cualquier suma
que deba ser pagada bajo la garantía de cumplimiento, la suma a pagar deberá aumentarse tanto
como sea necesario de modo que, luego de hacer todas las deducciones y/o retenciones
necesarias (incluyendo las deducciones y retenciones aplicables a las sumas adicionales que se
deban pagar de conformidad con esta Cláusula), la ANH reciba en pesos colombianos un monto
igual a la suma que hubiera recibido si tales deducciones y/o retenciones no se hubieran
efectuado.

15.1.18.7, Pago directo

El garante deberá obligarse a pagar directamente a la ANH y a abstenerse de hacerlo por intermedio
de terceros salvo que la ANH lo haya autorizado expresa y previamente.

15.1.18,8. Obligaciones cambiarias

El garante deberá obligarse a cumplir la totalidad de las obligaciones y realizar la totalidad de los
trámites aplicables y pertinentes conforme a las normas de cambios internacionales previstas en las
normas colombianas y/o de la jurisdicción de emisión y/o de cualquier otra jurisdicción que
establezca alguna exigencia en materia cambiaria.

15.1.18,9, Información a la ANH

El garante deberá obligarse a informar de manera inmediata a la ANH, sobre cualquier hecho o
cirounstancia que pueda afectar la existencia, validez, oponibilidad, cumplimiento o ejecución de
la garantía de cumplimiento,

Página 91 de 139 es de todos

$ El futuro. Minenergia Y

y
A N H CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
2% DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE MDROCARBUROS
COLOMBIA

Cláusula 15.2, Póliza de cumplimiento de obligaciones laborales

15,21. Obligación de constituir y mantener la póliza de cumplimiento de obligaciones
laborales

El Contratista ostá obligado a obtener y mantener vigente una póliza de cumplimiento de obligaciones
laborales en los términos del presente Contrato y el no hacerlo constituye una causal de incumplimiento
grave del mismo.

15,2,2, Objeto y cobertura de la póliza de cumplimiento de obligaciones laborales y Periodo
de Cubrimiento

15.2.2.1. La póliza de cumplimiento de obligaciones laborales debe tener por objeto caucionar
y afianzar todas las obligaciones laborales, de seguridad social, y seguridad y salud en el trabajo
del Contratistas, derivadas de la contratación del personal utilizado (incluyendo empleados y
contratistas del Contratista así como contratistas de estos últimos) para la ejecución del objeto del
Contrato y/o el cumplimiento de las obligaciones contraídas por el Coniratista en virtud del presente
Contrato, incluyendo el pago de todos los valores que deba asumir la ANH por concepto de
cualquier pérdida, obligación, daño, expensa, costo y/o costa, ocasionados o relacionados con
cualquier acción, demanda o reclamación administrativa, judicial o extrajudicial, que deba asumir
la ANH como resultado de cualquier incumplimiento del Contratista de sus obligaciones laborales,
de seguridad social, y seguridad y salud en el trabajo del Contratista, derivadas de la contratación
del personal utilizado (incluyendo empleados y contratistas del Contratista así como contratistas de
estos últimos) para la ejecución del objeto del Contrato y/o el cumplimiento de las obligaciones
contraídas por el Contratistas en virtud del presente Contrato, causadas entre (A) la fecha de firma
del presente Contrato, y (B) tres (3) años después de la liquidación del Contrato (“Periodo

Cubierto Obligaciones Laborales”).

15.222. Lo anterior, sin perjuicio de la posibilidad prevista en la Cláusula 15.2.5 de presentar
pólizas de cumplimiento independientes para cada fase del Contrato,

15.2.3. Fecha en que debe emitirse o expedirse la póliza de cumplimiento de obligaciones
laborales y revisión y aprobación por la ANH

15.2.3.1.. — Dentro de los diez (10) Días Hábiles siguientes a la fecha de suscripción del presente
Contrato, el Contratista debe constituir póliza de cumplimiento de las obligaciones laborales, y
someterla a aprobación de la ANH en los términos de la presente Cláusula, Si la vigencia de esta
póliza fuera inferior al Periodo Cubierto Obligaciones Laborales, el Contratista se obliga en el
sentido que, en cualquier caso, la póliza de cumplimiento de obligaciones laborales deberá
expedirse, emitirse, renovarse y entregarse formalmente a la ANH para su aprobación, con una
antelación no inferior a un (1) mes a la fecha en que deba iniciar su vigencia.

aa. El futuro A
Página 92 de 139 $

”

Dady

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
E DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA

15.2.3.2. Para efectos de aprobar o improbar la póliza de cumplimiento de obligaciones
laborales, la ANH deberá:
15.2.3.2.1. Constatar su autenticidad con quien la emite o expide;

15.2.3.2.2, Verificar que la misma cumpla con todos los requisitos exigidos en el presente
Contrato.

152,33. — En caso que la póliza de cumplimiento de obligaciones laborales no satisfaga
integralmente cualquier requisito, la ANH solicitará al Contratista inmediatamente las enmiendas,
ajustes o correcciones pertinentes, con la determinación del plazo perentorio para adoptarlos, de
Inanera que no se presenten lapsos sin cobertura. La ANH rechazará las pólizas de cumplimiento
de obligaciones laborales presentadas por el Contratista, cuando no reúnan la totalidad de los
requisitos legales o contractuales. La no obtención, renovación o ampliación por parte del
Contratista de la póliza de cumplimiento de obligaciones laborales en los términos exigidos,
constituye una causal de incumplimiento grave del Contrato y dará derecho a la ANH para ejecutar
la garantía de cumplimiento vigente, cuyo valor se imputará en los términos de la Cláusula 15.2.11
del presente Contrato.

15.2.4. Póliza de cumplimiento de obligaciones laborales frente a modificaciones del
Contrato

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, el Contratista está
obligado, si fuere necesario, a (i) obtener la modificación de la póliza de cumplimiento de obligaciones
laborales, (ii) obtener constancia escrita emitida por la aseguradora en la que conste expresamente que
conoce la modificación contractual y la eventual variación del estado del riesgo, si ese fuere el caso, y
(iii) a surtir el trámite de aprobación frente a la ANH a que se refiere la Cláusula 15.2.3 del presente
Contrato.

15.2,5. Vigencia de la póliza de cumplimiento de obligaciones laborales

15.2.5,.1, — La póliza de cumplimiento de obligaciones laborales y las obligaciones del garante
deberán estar vigentes y producir plenos efectos, de manera ininterrumpida, durante todo el Periodo
Cubierto Obligaciones Laborales,

15.2,5.2. El Contratista podrá presentar póliza de cumplimiento de obligaciones laborales
independientes para cada fase del Período Exploratorio o cada Período subsiguiente del Contrato,
las cuales deberán estar vigentes y producir plenos efectos, de manera ininterrumpida, mínimo
durante la fase respectiva del Contrato.

15,2.5.3. Antes de la terminación de la vigencia y aplicando al efecto el procedimiento previsto
en la Cláusula 15.2.3 anterior, el Contratista está obligado a obtener nuevas póliza de cumplimiento
de obligaciones laborales en los términos del presente Contrato, garantizando que siempre haya una

Página 93 de 139

8 El futuro ,

y
VIA
A sg CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
EM DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

póliza de cumplimiento de obligaciones laborales vigente que produzca plenos efectos, de manera
ininterrumpida, durante todo el Periodo Cubierto Obligaciones Laborales.

15.2.5,4, — En todo evento de extensión o prórroga del plazo de ejecución de la fase o periodo
cubiertos, o por razón de restituciones de tiempos durante alguna fase o periodo, el Contratista
deberá ampliar el término de vigencia de la póliza de cumplimiento de obligaciones laborales
respectiva, para que la misma esté vigente y produzca plenos efectos, de manera ininterrumpida,
durante todo el plazo de la fase o periodo respectivos, incluyendo las extensiones O prórrogas.

15.2.5.5. La aseguradora deberá obligarse en el sentido de informar al asegurado y a la ANÉ su
intención de revocar o no renovar el seguro con una antelación no menor a sesenta (60) Días
Hábiles.

15,2.6. Valor de la póliza de cumplimiento de obligaciones laborales

15.2.6.1.. — La póliza de cumplimiento de obligaciones laborales deberá emitirse por un valor
equivalente al 0.5% del valor total del presupuesto de inversión de la fase respectiva del Contrato.

15,2.6.2. El Contratista debe restablecer o reponer el valor de las pólizas, siempre que éste se
haya visto reducido como consecuencia de la ejecución de la póliza, dentro de los treinta (30) Días
Hábiles siguientes a la fecha en que se profiere el acto administrativo por medio del cual se ejecuta
la póliza de cumplimiento de obligaciones laborales.

15.2,7. Moneda de denominación y pago de la póliza de cumplimiento de obligaciones
laborales

La póliza de cumplimiento de obligaciones laborales deberá estar denominada y será pagadera en pesos
colombianos,

15.2.8. Asegurados y beneficiarios de la póliza de cumplimiento de obligaciones laborales

Deberán designarse como tomador afianzado al Contratista, como asegurado de la póliza de
cumplimiento de obligaciones laborales a la ANH y como beneficiario a la ANH.

15.2.9. Causales de ejecución de la póliza de cumplimiento de obligaciones laborales

La ANH tendrá derecho a ejecutar la póliza (1) cuando el Contratista incumpla cualquiera de las
obligaciones laborales, de seguridad social, y seguridad y salud en el trabajo del Contratistas, derivadas
de la contratación del personal utilizado (empleados y contratistas del Contratista así como contratistas
de estos últimos) para fa ejecución del objeto del Contrato y/o el cumplimiento de las obligaciones
contraídas por el Contratistas en virtud del presente Contrato, y (ii) como consecuencia de dicho
incumplimiento la ANH resulte obligada a pagar o indemnizar a cualquier empleado y/o contratista
del Contratista y/o contratistas de estos últimos (“Causales de Ejecución Obligaciones Laborales”).

Página 94 de 139

vuE El futuro dh
Y es de todos .

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

15.2.10, Procedimiento de ejecución de la póliza de cumplimiento de obligaciones laborales

15.2.10.1, Ante la ocurrencia de cualquiera de las Causales de Ejecución Obligaciones Laborales,
dando plena aplicación al principio de debido proceso y a los demás principios aplicables a las
actuaciones administrativas, con plena garantía al Contratista de los derechos de representación,
defensa y contradicción, la ANH proferirá un acto administrativo mediante el cual declarará la
ocurrencia de las causales de ejecución, y cuando ello proceda, hará efectivas la cláusula penal
pecuniaria y multas, cuantificará los perjuicios, ordenará los pagos a que haya lugar por todos los
conceptos al Contratista y a los garantes, y señalará con precisión y claridad los hechos y las
disposiciones legales y contractuales en que fundamenta sus decisiones. Para el efecto, la ANH
deberá surtir el procedimiento previsto en la Cláusula 17,2 del presente Contrato.

15.2,10,2, El acto administrativo, junto con el Contrato y los documentos en que consta la póliza
de cumplimiento de obligaciones laborales, constituye título ejecutivo y prestará mérito ejecutivo
para su cobro coactivo y mediante proceso ejecutivo, y por si sólo constituye prueba de la ocurrencia
del siniestro amparado por la póliza y título suficiente para su ejecución frente al garante en los
términos del acto administrativo correspondiente.

15,2,11. Ejecución de la póliza por falta de renovación oportuna

15.2.11,1. Las Partes reconocen que la no renovación y entrega de la póliza de cumplimiento de
obligaciones laborales dentro del término establecido en la Cláusula 15,2.3 constituye un
incumplimiento grave del Contrato que facultará a la ANH para ejecutar la garantía de
cumplimiento vigente, si el incumplimiento no ha sido subsanado faltando tres (3) Días Hábiles
para la fecha en que termine vigencia de la póliza vigente.

15.2,11.2, Cuando se ejecute la póliza en los términos de la Cláusula 15.2.11.1 anterior, el valor
objeto de la misma sólo podrá imputarse por la ANH en los términos del acto administrativo
ejecutoriado en los términos de la Cláusula 17.2 del presente Contrato.

152.12. No limitación de responsabilidad y derecho a indemnización plena

15.2,12,1. La ejecución total o parcial de la póliza de cumplimiento de obligaciones laborales
constituyen una limitación de responsabilidad ni podrán interpretarse en ese sentido, y deben
entenderse sin perjuicio del derecho que asiste a la ANH a reclamar al Contratista la indemnización
completa por todas las pérdidas, daños y perjuicios ocasionados por causas imputables al
Contratista.

152,122, Adicionalmente, la ejecución de la póliza de cumplimiento de obligaciones laborales
por parte de la ANH no exonera al Contratista del cumplimiento de todas sus obligaciones laborales,
de seguridad social, y seguridad y salud en el trabajo.

; Elfturo Mineneréta
Página 95 de 139 Y es de todos

megg CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
E] DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDRGEAABUROS.
COLOMBIA

15.213, — Costos asociados con la póliza de cumplimiento de obligaciones laborales y gastos de
ejecución

15.2.13.1. La totalidad de los gastos y costos asociados con la póliza de cumplimiento de
obligaciones laborales, incluyendo los necesarios para su emisión, mantenimiento, renovación,
prórroga y modificaciones, así como comisiones, precios, primas y honorarios, serán asumidos en
su totalidad, sin excepción y exclusivamente por el Contratista,

15.2.13,2, El Contratista estará obligado también a asumir, cubrir y pagar, en su totalidad, sin
excepción y exclusivamente, todos y cada uno de los deducibles a que haya lugar.

15.2,14, Reglas adicionales por ser una póliza

Por tratarse de una póliza de seguros, se aplicarán las reglas previstas en los artículos 2.2.1.2.3,2.1 a
2.2.1.2.3.2.7 del Decreto Único Reglamentario 1082 de 2015 o las disposiciones que los modifiquen,
complementen o sustituyan, en aquello que no esté expresamente regulado en el presente Contrato.

15.2.15. Aplicación analógica de las normas de garantías de contratación estatal

En lo no previsto específicamente por este Contrato en materia de garantías, se aplicarán las normas
en materia de garantías en contratación estatal, en especial la Ley 1150 de 2007 y el Decreto Único
Reglamentario 1082 de 2015, o las disposiciones que los modifiquen, complementen o sustituyan.

15.2,16. Características mínimas de la póliza de cumplimiento de obligaciones laborales

El Contratista deberá obtener y mantener vigente una póliza de seguros que cumpla con las siguientes
características:

15.2.16,1, Modelos registrados

Los modelos de las pólizas de seguro con sus anexos deben haber sido registradas por la entidad
aseguradora en la Superintendencia Financiera de Colombia, de acuerdo con lo dispuesto en la
Circular Básica Jurídica de dicha entidad (C.E. 029/14).

15.2.16.2. Características del emisor y requisitos
15.2.16.2,1. Las pólizas deben ser emitidas por compañías de seguros colombianas.

15.2.16.2.2, Cuando conforme a los términos de las pólizas de seguros la retención de riesgos
de las compañías de seguros colombianas que las emiten sea igual o superior al 10% del riesgo,
deberán cumplirse los siguientes requisitos concurrentemente:

15.2.16.2.2.1. Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de riesgo

Página 96 de 139

oa ERfUtUTO ñ
Y esdetodos MITE

y
MS

24 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PAM hi DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

autorizada por la Superintendencia Financiera de Colombia de reconocimiento internacional
de (i) AAA si es una calificación local, o de (11) mínimo BBB- si es una calificación de escala
global;

15.2.16.2,2.2. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deben encontrarse inscritas en el REACOEX
y tener a la fecha de emisión, una calificación de fortaleza financiera, de una agencia
calificadora de riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional, de (1) AAA si es una calificación local, o de (ii) mínimo BBB-
si es una calificación de escala global, y

15.2.16.2.2.3.. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deberán emitir una confirmación del respaldo
de reaseguro de los términos de las pólizas de seguros emitidas por las compañías de seguros
colombianas emisoras.

15.2.16.2.3. Cuando conforme a los términos de las pólizas de seguros la retención de riesgos
de las compañías de seguros colombianas que las emiten sea inferior al 10% del riesgo, deberán
cumplirse los siguientes requisitos concurrentemente:

15.2.16.2,3.1, Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de riesgo
autorizada por la Superintendencia Financiera de Colombia de reconocimiento internacional
de (1) AA- si es una calificación local, o de (ii) mínimo BB- si es una calificación de escala
global,

15.2.16.2,3.2. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deben encontrarse inscritas en el REACOEX
y tener a la fecha de emisión, una calificación de fortaleza financiera, de una agencia
calificadora de riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional, de (1) AAA si es una calificación local, o de (ii) mínimo BBB-
si es una calificación de escala global, y

15.2.16,23.3. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compafilas de seguros colombianas emisoras, deberán emitir una confirmación del respaldo
de reaseguro de los términos de las pólizas de seguros emitidas por las compañías de seguros
colombianas emisoras.

15,2.16.3. Plazo para el pago

El garante deberá obligarse en el sentido que las sumas adeudadas con base en el requerimiento de
pago por la ANH deberán depositarse en la cuenta que la ANH determine cuando haga el

e Y Elfuturo Minenertía
Página 97 de 139 eos

A N == CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PAIMI lo== pr HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

requerimiento de pago respectivo, en un plazo máximo de un (1) mes siguiente a la recepción del
requerimiento de pago.

15,2.16.4. Pagos netos

15.2.16.4,1, El garante deberá obligarse en el sentido que los pagos que haga a la ANH deberán
hacerse en pesos colombianos, libres de toda deducción por impuestos presentes y futuros,
cargos, contribuciones, deducciones, tasas o retenciones, establecidos por cualquier jurisdicción
competente.

15.2.16,4,2. El garante deberá obligarse en el sentido que si la ley requiere que él o cualquier
entidad financiera deduzca y/o retenga cualquiera de estos rubros con respecto a cualquier suma.
que deba ser pagada bajo la póliza de cumplimiento de obligaciones laborales, la suma a pagar
deberá aumentarse tanto como sea necesario de modo que, luego de hacer todas las deducciones
y/o retenciones necesarias (incluyendo las deducciones y retenciones aplicables a las sumas
adicionales que se deban pagar de conformidad con esta Cláusula), la ANH reciba en pesos
colombianos un monto igual a la suma que hubiera recibido si tales deducciones y/o retenciones
no se hubieran efectuado.

15.2.16.5, Pago directo

El garante deberá obligarse a pagar directamente a la ANH y a abstenerse de hacerlo por intermedio
de terceros salvo que la ANH lo haya autorizado expresa y previamente.

15.2.16.6. Información a la ANH

El garante deberá obligarse a informar de manera inmediata a la ANH, sobre cualquier hecho o
circunstancia que pueda afectar la existencia, validez, oponibilidad, cumplimiento o ejecución de
la póliza de cumplimiento de obligaciones laborales.

Cláusula 15.3. Seguros de responsabilidad civil extracontractual y seguro especial por
contaminación (RC ambiental)

15,3.1. Obligación de constituir y mantener seguro de responsabilidad civil extracontractual
y seguro especial por contaminación (RC ambiental)

El Contratista está obligado a obtener y mantener vigente una o más pólizas de seguro de
responsabilidad civil extracontractual y contaminación (RC ambiental) en los términos del presente
Contrato y el no hacerlo constituye una causal de incumplimiento grave del mismo.

Ne ,
Página 98 de 139 %

DES,

A = CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
rl Ta DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.
15.3,2, Objeto del seguro de responsabilidad civil extracontractual y seguro especial por

contaminación (RC ambiental) y Periodo de Cubrimiento

15.3,2.1. — Tanto las pólizas de seguro de responsabilidad civil extracontractual y como las
especiales por contaminación (RC ambiental) deben tener por objeto asegurar todas las obligaciones
a cargo del Contratista, que tengan como fuente la causación de daños o perjuicios a terceros,
derivados de actuaciones, hechos u omisiones imputables al Contratista y/o sus empleados y/o
dependientes y/o agentes y/o representantes y/o contratistas y/o subcontratistas, ocutridos entre
(A) la Fecha Efectiva Inicio Periodo de Exploración y (B) tres (3) años después de la liquidación
del Contrato (“Periodo Cubierto Responsabilidad Extracontractual”).

15.3,2.2. Lo anterior, sin perjuicio de la posibilidad prevista en la Cláusula 15.3.6 de presentar
seguros de responsabilidad civil extracontractual y seguros especiales por contaminación (RC
ambiental) independientes para cada fase del Contrato.

15,33, Cobertura del seguro de responsabilidad civil extracontractual y del seguro especial
por contaminación (RC ambiental)

153.3.1, Los seguros de responsabilidad civil extracontractual y los seguros especiales por
contaminación (RC ambiental) cubrirán, mediante una o más pólizas de seguros, al menos lo
siguiente:

15.3.3,1,1. Afectación al medio ambiente, afectación a los recursos naturales renovables y no
renovables y daño ecológico, independientemente si los anteriores eventos ocurren de manera
súbita, imprevista, accidental, gradual o paulatino;

15.3.3.1.2.. Costos de daños ambientales, dafio ecológico, gastos de limpieza y/o remediación
primaria, compensatoria y complementaria para restaurar el daño ambiental a especies
protegidas o hábitats naturales;

15,3.3.1.3.. Costos de limpieza;

15.3.3.1.4, Responsabilidad de contratistas y subcontratistas de los asegurados por eventos de
polución;

15.3.3,.1,5, Perjuicios patrimoniales y extrapatrimoniales;

15.3.3.1.6. Responsabilidad surgida por actos del Contratista y/o sus empleados y/o
dependientes y/o agentes y/o representantes y/o contratistas y/o subcontratistas;

15.3.3.1.7. Sanciones, pérdidas, reclamaciones, acciones o demandas de personas naturales y/o
jurídicas;

Págiva 99 de 139 osos

Y El futuro Min enarala Y

C
A N ¿ CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
BES DE HIDROCARBUROS No. 01 de 2019 COL.-5

AGENCIA NACIONAL DE HIORUCARAUROS

COLOMBIA

15.3.3.1.8. Daños o perjuicios causados a la vida y/o a la integridad de cualquier persona, así
como a bienes y propiedades de uso público o privado, del Estado, de la ANH o de cualquier
tercero, incluidos los de los empleados y/o dependientes y/o agentes y/o representantes y/o
contratistas y/o subcontratistas del Contratista;

15.3.3.1.9. Dafíos, lesiones o muerte de terceros durante la conducción de los automotores
propios y ajenos o aquellos bajo cuidado, tenencia y control;

15.3.3.1.10. Responsabilidad civil cruzada entre asegurados, contratistas, subcontratistas y entro
estos últimos y el asegurado;

15.3.3.1.11. Responsabilidad Patronal. Esta cobertura debe operar como capa primaria cuando
un juez no tenga en cuenta el pago realizado por la seguridad social;

15.3.3.1.12. Gastos médicos sin demostración previa de responsabilidad;
15.3.3.1.13. Gastos de defensa, costas de procesos y cauciones judiciales;
15.3.3.1.14. Responsabilidad civil extracontractual por uso de explosivos;
15.3.3.1,15. Operaciones de cargue, descargue y transporte de Hidrocarburos;

15.3.3.2. Deberá cubrir expresamente las actividades resultantes de la ejecución del Contrato y
por lo tanto no será aplicable la exclusión de responsabilidad contractual.

15.3.3.3. — Cada una de las coberturas previstas en esta Cláusula debe ir al 100% de cobertura,
conforme a la tabla a quese refiere la Cláusula 15.3.7.1 siguiente del presente Contrato, sin perjuicio
de los deducibles a que haya lugar.

15.34. Fecha en que deben emitirse o expedirse los seguros de responsabilidad civil
extracontractual y los seguros especiales por contaminación (RC ambiental), su revisión y
aprobación por la ANH

15.3.4,1. Los seguros de responsabilidad civil extracontractual y los seguros especiales por
contaminación (RC ambiental) deberán expedirse, emitirse, renovarse y entregarse formalmente a
la ANE para su aprobación, con una antelación no inferior a un (1) mes antes de la fecha en que
deba iniciar su vigencia conforme a la Cláusula 15.3.6 del presente Contrato,

15.342, Para efectos de aprobar o improbar los seguros de responsabilidad civil
extracontractual y los seguros especiales por contaminación (RC ambiental), la ANH deberá:

15.34.21. Constatar su autenticidad con quien la emite o expide;

SA...
Página 100 de 139 *

C
25 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FA MER DE HIDROCARBUROS No, 01 de 2019 COL-5
COLOMDÍA

15.34.22. Verificar que la misma cumpla con todos los requisitos exigidos en el presente
Contrato,

15.343. — En caso que las pólizas de seguros de responsabilidad civil extracontractual y los
seguros especiales por contaminación (RC ambiental) no satisfagan integralmente cualquier
requisito, la ANH solicitará al Contratista inmediatamente las enmiendas, ajustes o correcciones
pertinentes, con la determinación del plazo perentorio para adoptarlos, de manera que no se
presenten lapsos sin cobertura, La ANH rechazará las pólizas de seguro presentadas por el
Contratista, cuando no reúnan la totalidad de los requisitos legales o contractuales. La no obtención,
renovación o ampliación por parte del Contratista de los seguros de responsabilidad civil
extracontractual y los seguros especiales por contaminación (RC ambiental) en los términos
exigidos, constituye una causal de incumplimiento grave del Contrato y dará derecho a la ANH
para ejecutar la garantía de cumplimiento vigente.

153,5, Seguros de responsabilidad civil extracontractual y seguros especiales por
contaminación (RC ambiental) frente a modificaciones del Contrato

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, el Contratista está
obligado, si fuere necesario, a (1) obtener la modificación de los seguros de responsabilidad civil
extracontractual y los seguros especiales por contaminación (RC ambiental), (ii) obtener constancia
escrita emitida por las aseguradoras en la que conste expresamente que conocen la modificación
contractual y la eventual variación del estado del riesgo, si ese fuere el caso, y (iii) a surtir el trámite
de aprobación frente a la ANH a que se refiere la Cláusula 15,3.4 del presente Contrato.

15.3.6. Vigencia de los seguros de responsabilidad civil extracontractual y seguros especiales
por contaminación (RC ambiental)

15.3,6.1. — Los seguros de responsabilidad civil extracontractual y los seguros especiales por
contaminación (RC ambiental) y las obligaciones de las aseguradoras deberán estar vigentes y
producir plenos efectos, de manera ininterrumpida, durante todo el Periodo Cubierto
Responsabilidad Extracontractual,

15.362, El Contratista podrá presentar seguros de responsabilidad civil extracontractual y
seguros especiales por contaminación (RC ambiental) independientes para cada fase del Contrato,
los cuales deberán estar vigentes y producir plenos efectos, de manera ininterrumpida, mínimo
durante la fase respectiva del Contrato.

15.3.6.3. Antes de la terminación de la vigencia y aplicando al efecto el procedimiento previsto
en la Cláusula 15.3.4 del presente Contrato, el Contratista está obligado a obtener nuevos seguros
de responsabilidad civil extracontractual y seguros especiales por contaminación (RC ambiental)
en los términos del presente Contrato, garantizando que siempre haya seguros de responsabilidad
civil extracontractual y seguros especiales por contaminación (RC ambiental) vigentes que

Página 101 de 139 Y oO
A ¿CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
PAM l= pr HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA

produzcan plenos efectos, de manera ininterrumpida, durante todo el Periodo Cubierto
Responsabilidad Extracontractual.

15.3.6.4. — En todo evento de extensión o prórroga del plazo de ejecución de la fase o periodo
cubiertos, o por razón de restituciones de tiempos durante alguna fase o periodo, el Contratista
deberá ampliar el término de vigencia de los seguros de responsabilidad civil extracontractual y de
los seguros especiales por contaminación (RC ambiental) respectivos, para que los mismos estén
vigentes y produzcan plenos efectos, de manera ininterrumpida, durante todo el plazo de la fase o
periodo respectivos, incluyendo las extensiones o prórrogas.

15.3.6.5. — Los seguros de responsabilidad civil extracontractual deberán otorgarse bajo la
modalidad de ocurrencia pura por lo que el daño que sufra la víctima debe ocurrir durante la
vigencia de la póliza, aunque la reclamación sea posterior, siempre que no haya ocurrido la
prescripción. En consecuencia, los seguros de responsabilidad civil extracontractual no podrán
establecer términos para presentar la reclamación, inferiores a los términos de prescripción
previstos en la ley para la acción de responsabilidad correspondiente. Los seguros especiales por
contaminación (RC ambiental) podrán otorgarse bajo la modalidad de ocurrencia o reclamación
(claims made).

15,3.6.6. — La aseguradora deberá obligarse en el sentido de informar al asegurado y a la ANH su
intención de revocar o no renovar el seguro con una antelación no menor a sesenta (60) Días
Hábiles.

15,3,7. Límite asegurado de los seguros de responsabilidad civil extracontractual y los
seguros especiales por contaminación (RC ambiental)

15,3.7.1. — El límite asegurado de los seguros de responsabilidad civil extracontractual y los
seguros especiales por contaminación (RC ambiental), respecto del presente Contrato, variará
dependiendo de la profundidad del Área Asignada y de la naturaleza de los descubrimientos así:

USD$70,000,000 USD$110,000,000

USD$87,500,000

USD$140,000,000 USD$175,000,000 USD$220,000,000

Y El futuro e
Página 102 de 139 Y sde tados

ás CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS.
COLOMA.

compromiso
Ñ de,
perforación

USD$10,000,000 USD$10,000,000 USD$10,000,000

15.3.72. — El valor inicial por el cual deberán emitirse los seguros de responsabilidad civil
extracontractual y los seguros especiales por contaminación (RC ambiental) será de
USD$10,000,000. Sin embargo, dentro del mes siguiente a cualquier Descubrimiento de
Hidrocarburos en el Área Asignada, el Contratista deberá enviar a la ANH para su aprobación en
los términos de la Cláusula 15,3.4 anterior del presente Contrato, nuevos seguros de responsabilidad
civil extracontractual y seguros especiales por contaminación (RC ambiental) ajustados conforme
a la tabla anterior, dependiendo de la naturaleza del Descubrimiento.

15.3.7.3. — El valor referente a gas conforme a la tabla de la Cláusula 15.3.7.1 anterior, sólo será
aplicable cuando el Descubrimiento se refiera únicamente a Gas Natural No Asociado. Siempre
que cualquier Descubrimiento consista total o parcialmente en petróleo, aplicarán para todos los
efectos los valores referentes a petróleo.

153.74. — Para determinar la profundidad para efectos del valor de las pólizas respectivas, se
tendrá en cuenta el promedio de profundidad de los pozos en relación con los cuales se ha hecho el
Descubrimiento respectivo.

15,3,7.5. El Contratista debe restablecer o reponer el valor de los seguros, siempre que éstos se
hayan visto reducidos como consecuencia de una reclamación, dentro de los treinta (30) Días
Hábiles siguientes a la fecha en que se profiere el acto administrativo por medio del cual se reclamen
los seguros de responsabilidad civil extracontractual o los seguros especiales por contaminación
(RC ambiental).

15,3,8. Moneda de denominación y pago de los seguros de responsabilidad civil
extracontractual y de los seguros especiales por contaminación (RC ambiental)

Los seguros de responsabilidad civil extracontractual y los seguros especiales por contaminación (RC
ambiental) deberán estar denominados en dólares de los Estados Unidos de América y serán pagaderos
en pesos colombianos con base en la tasa representativa del mercado vigente para la fecha de pago,
según sea certificada por la Superintendencia Financiera o por quien haga sus veces.

15,3,9, Beneficiario de los seguros de responsabilidad civil extracontractual y de los seguros
especiales por contaminación (RC ambiental)

Deberán designarse como asegurado al Contratista y como asegurado adicional a la ANH, por los
hechos realizados por el(los) Contratista(s) por los cuales resulte solidariamente responsable,
Adicionalmente, deberán designarse como beneficiarios de los seguros de responsabilidad civil

Página 103 de 139

Y Elfuturo zi Y
* esdetodos MITE

Y,
¿22 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
52 DE HIDROCARBUROS No. 01 de 2019 COL-5

FGERNCIA ACIONAL DE HIDROCARBUROS:
COLOMBIA

extracontractual y de los seguros especiales por contaminación (RC ambiental) a terceros, incluido la
ANH en su calidad de tercero,

15,3,10, Causales de ejecución de los seguros de responsabilidad civil extracontractual y de
los seguros especiales por contaminación (RC ambiental)

La ANH tendrá derecho a presentar reclamación con base en los seguros de responsabilidad civil
extracontractual y en los seguros especiales por contaminación (RC ambiental), cuando (1) cualquier
persona que sufía un daño y que tenga derecho a reclamar perjuicios con base en los términos del
seguro presente una reclamación contra la ANH por responsabilidad civil extracontractual y/o por
contaminación o dafios ambientales, o (ii) cuando la ANH sufra un daño y tenga derecho a reclamar
perjuicios con base en los términos de los seguros de responsabilidad civil extracontractual y en los
seguros especiales por contaminación (RC ambiental) (“Causales de Ejecución Extracontractual”).

15.3.11. Procedimiento de ejecución de los seguros de responsabilidad civil extracontractual
y de los seguros especiales por contaminación (RC ambiental)

15,3,11.1.. Ante la ocurrencia de cualquiera de las Causales de Ejecución Extracontractual, la
ANH procederá a presentar reclamación con base en los seguros de responsabilidad civil
extracontractual y en los seguros especiales por contaminación (RC ambiental), para lo cual, dando
plena aplicación al principio de debido proceso y a los demás principios aplicables a las actuaciones
administrativas, con plena garantía al Contratista de los derechos de representación, defensa y
contradicción, la ANH proferirá un acto administrativo mediante el cual declarará la ocurrencia de
las causales de ejecución, y cuando ello proceda, hará efectivas las cláusula penal pecuniaria y
multas, cuantificará los perjuicios, ordenará los pagos a que haya lugar por todos los conceptos al
Contratista y al asegurador, y señalará con precisión y claridad los hechos y las disposiciones legales
y contractuales en que fundamenta sus decisiones. Para el efecto, la ANH deberá surtir el
procedimiento previsto en la Ciáusula 17.2 del presente Contrato.

15.3.11.2, El acto administrativo, junto con el Contrato y las pólizas de los seguros de
responsabilidad civil extracontractual y de los seguros especiales por contaminación (RC
ambiental), constituye título ejecutivo y prestará mérito ejecutivo para su cobro coactivo y mediante
proceso ejecutivo, y por si sólo constituye prueba de la ocurrencia del siniestro amparado por los
seguros y título suficiente para su ejecución frente al asegurador en los términos del acto
administrativo correspondiente.

15.312. Reclamación por falta de renovación oportuna

15,3,12.1.. Las Partes reconocen que la no renovación y entrega de los seguros de responsabilidad
civil extracontractual y de los seguros especiales por contaminación (RC ambiental) dentro del
término establecido en la Cláusula 15.3.4 anterior del presente Contrato, constituye un
incumplimiento grave del Contrato por parte del Contratista que facultará a la ANH para presentar
reclamación con base en la garantía de cumplimiento vigente, si el incumplimiento no ha sido

y Elfuturo sl
te es detodos o Es

Página 104 de 139

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

EJ
ANC CONA CE OROAROS
COLOMBIA

subsanado faltando tres (3) Días Hábiles para la fecha en que termine vigencia de los seguro
vigentes respectivos.

15.3.12,2, Cuando se presente reclamación en los términos de la Cláusula 15.3.12.1 anterior, el
valor objeto de la misma sólo podrá imputarse por la ANH en los términos del acto administrativo
ejecutoriado en los términos de la Cláusula 17.2 del presente Contrato.

15.3.13, No limitación de responsabilidad y derecho a indemnización plena

15.3.13.1. La reclamación total o parcial de los seguros de responsabilidad civil extracontractual
y de los seguros especiales por contaminación (RC ambiental), no constituye una limitación de
responsabilidad ni podrá interpretarse en ese sentido, y deben entenderse sin perjuicio del derecho
que asiste a la ANH a reclamar la indemnización completa por todas las pérdidas, daños y perjuicios
ocasionados por causas imputables al Contratista,

153.132, Adicionalmente, la reclamación de los seguros de responsabilidad civil
extracontractual y de los seguros especiales por contaminación (RC ambiental) por parte de la ANH
no exonera al Contratista del cumplimiento de todas sus obligaciones.

15.3.14, Costos asociados con los seguros de responsabilidad civil extracontractual y con los
seguros especiales por contaminación (RC ambiental) y gastos de reclamación

15.3.14,1, La totalidad de los gastos y costos asociados con los seguros de responsabilidad civil
extracontractual y de los seguros especiales por contaminación (RC ambiental), incluyendo los
hecesarios para su emisión, mantenimiento, renovación, prórroga y modificaciones, así como
comisiones, precios, primas y honorarios, serán asumidos en su totalidad, sin excepción y
exclusivamente por el Contratista.

15.3.14,2, El Contratista estará obligado también a asumir, cubrir y pagar, en su totalidad, sin
excepción y exclusivamente, todos y cada uno de los deducibles a que haya lugar.

15.3.14,3. El Contratista también está obligado a asumir la totalidad de los gastos en que deba
incurrir la ANH para la reclamación de los seguros de responsabilidad civil extracontractual y de
los seguros especiales por contaminación (RC ambiental).

15.3.15. Reglas adicionales especiales por ser una póliza de seguros
Por ser una póliza de seguros, se aplicarán las reglas previstas en los artículos 2.2.1.2.3.2,1 a

2,2.1,2,3,2,7 del Decreto Único Reglamentario 1082 de 2015 o las disposiciones que los modifiquen,
complementen o sustituyan, en aquello que no esté expresamente regulado en el presente Contrato.

ay El futuro
$ esdetodos  WiensEa

Página 105 de 139
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE KIDROCARBROS.
COLOMBIA

15.3.16. Aplicación analógica de las normas de garantías de contratación estatal

En lo no previsto especificamente por este Contrato en materia de seguros de responsabilidad civil
extracontractual y seguros especiales por contaminación (RC ambiental), se aplicarán las normas en
materia de garantías en contratación estatal, en especial el Código de Comercio, la Ley 1150 de 2007
y el Decreto Único Reglamentario 1082 de 2015, o las disposiciones que los modifiquen,
complementen o sustituyan.

15.3.17. Reglas especiales de los seguros de responsabilidad civil extracontractual y de los
seguros especiales por contaminación (RC ambiental)

15.3.17,1, Modelos registrados

Los modelos de las pólizas de seguro con sus anexos deben haber sido registradas por la entidad
aseguradora en la Superintendencia Financiera de Colombia, de acuerdo con lo dispuesto en la
Circular Básica Jurídica de dicha entidad (C.E. 029/14).

15.3,17.2. Características del emisor y requisitos
15.3.17.2.1. Las pólizas deben ser emitidas por compañías de seguros colombianas.

15.3.17.2.2. Cuando conforme a los términos de las pólizas de seguros la retención de riesgos
de las compañías de seguros colombianas que las emiten sea igual o superior al 10% del riesgo,
deberán cumplirse los siguientes requisitos concurrentemente:

15.3.17.2.2.1. Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de riesgo
autorizada por la Superintendencia Financiera de Colombia de reconocimiento internacional
de (i) AAA si es una calificación local, o de (ii) mínimo BBR- si es una calificación de escala
global;

15.3.17.2.2.2, Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deben encontrarse inscritas en el REACOEX
y tener a la fecha de emisión, una calificación de fortaleza financiera, de una agencia
calificadora de riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional, de (i) AAA si es una calificación local, o de (ii) mínimo BBB=
si es una calificación de escala global, y

15.3.17.2.2.3. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deberán emitir una confirmación del respaldo
de reaseguro de los términos de las pólizas de seguros emitidas por las compañías de seguros
colombianas emisoras.

Página 106 de 139

NY. El futuro hi
Y es de todos e. e

r

A ¿5 CONTRATO DF EXPLORACIÓN Y PRODUCCIÓN
FUIMN his DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

15.3.17.2.3. Cuando conforme a los términos de las pólizas de seguros la retención de riesgos
de las compañías de seguros colombianas que las emiten sea inferior al 10% del riesgo, deberán
cumplirse los siguientes requisitos concurrentemente:

15,3.172.3.1.. Las compañías de seguros colombianas emisoras deben tener a la fecha de
emisión, una calificación de fortaleza financiera, de una agencia calificadora de riesgo
autorizada por la Superintendencia Financiera de Colombia de reconocimiento internacional
de (i) AA- si es una calificación local, o de (1i) mínimo BB- si es una calificación de escala
global,

15.3.17.2.3.2, Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañias de seguros colombianas emisoras, deben encontrarse inscritas en el REACOEX
y tener a la fecha de emisión, una calificación de fortaleza financiera, de una agencia
calificadora de riesgo autorizada por la Superintendencia Financiera de Colombia de
reconocimiento internacional, de (1) AAA si es una calificación local, o de (ii) mínimo BBB-
si es una calificación de escala global, y

15.3.17.2.3.3. Las compañías reaseguradoras que asuman el riesgo que no asuman las
compañías de seguros colombianas emisoras, deberán emitir una confirmación del respaldo
de reaseguro de los términos de las pólizas de seguros emitidas por las compañías de seguros
colombianas emisoras,

15,3.17.3. Plazo para el pago

El asegurador deberá obligarse en el sentido que las sumas adeudadas con base en la reclamación
de la ANH deberán depositarse en la cuenta que la ANH determine cuando haga el requerimiento
de pago respectivo, en un plazo máximo de un (1) mes siguiente a la recepción del requerimiento
de pago.

15.3.174, Pagos netos

15.3.17.4.1. El asegurador deberá obligarse en el sentido que los pagos que haga a la ANH
deberán hacerse en pesos colombianos, libres de toda deducción por impuestos presentes y
futuros, cargos, contribuciones, deducciones, tasas O retenciones, establecidos por cualquier
Jurisdicción competente.

15.3.17.4.2. El asegurador deberá obligarse en el sentido que si la ley requiere que él o cualquier
entidad financiera deduzca y/o retenga cualquiera de estos rubros con respecto a cualquier suma
que deba ser pagada bajo los seguros de responsabilidad civil extracontractual o de los seguros
especiales por contaminación (RC ambiental), la suma a pagar deberá aumentarse tanto como
sea necesario de modo que, luego de hacer todas las deducciones y/o retenciones necesarias
(incluyendo las deducciones y retenciones aplicables a las sumas adicionales que se deban pagar

so Ebfuturo di Ns
e es de todos o

Página 107 de 139 Cr
¿Zo CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA RACIONAL OE HIDROGARBIROS
COLOMBIA.

de conformidad con esta Cláusula), la ANH reciba en pesos colombianos un monto igual a la
suma que hubiera recibido si tales deducciones y/o retenciones no se hubieran efectuado.

15,3.17.5. Pago directo

El asegurador deberá obligarse a pagar directamente a la ANH y a abstenerse de hacerlo por
intermedio de terceros salvo que la ANH lo haya autorizado expresa y previamente.

15.3.17.6. Obligaciones cambiarias

El asegurador deberá obligarse a cumplir la totalidad de las obligaciones y realizar la totalidad de
los trámites aplicables y pertinentes conforme a las normas de cambios internacionales previstas en
las normas colombianas y/o de la jurisdicción de emisión y/o de cualquier otra jurisdicción que
establezca alguna exigencia en materia cambiaria,

15.3.17.7, Información a la ANH

El asegurador deberá obligarse a informar de manera inmediata a la ANH, sobre cualquier hecho o
circunstancia que pueda afectar la existencia, validez, oponibilidad, cumplimiento o reclamación
del seguro de responsabilidad civil extracontractual, daños ambientales y polución.

Cláusula 15,4, — Otros seguros

15.4.1. Para la administración de sus propios riesgos, es deber del Contratista tomar todos los
seguros requeridos por el ordenamiento superior, las Buenas Prácticas de la Industria del Petróleo y
sus parámetros de responsabilidad social empresarial.

15.42. Le corresponde igualmente exigir a cada subcontratista obtener y mantener vigentes
garantías y seguros que afiancen el cumplimiento de las obligaciones y responsabilidades materia de
cada subcontrato.

15.4.3. Todos los costos y gastos inherentes a la contratación y mantenimiento de garantías y
seguros corren por cuenta y son de responsabilidad exclusiva del Contratista.

CAPÍTULO 16,
SEGUIMIENTO Y CONTROL

Cláusula 16,1. Facultades de la ANH
16.1.1, Lineamientos generales

16.1.1.1.. La ANH tiene y se reserva el derecho de ejercer, en cualquier tiempo, aquellas
facultades de vigilancia, seguimiento y control con el fin de examinar permanentemente la

Página 108 de 139

era] Elfuturo de
Y es de todos o

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

ejecución contractual y el cumplimiento oportuno, eficaz y eficiente de obligaciones, prestaciones
y compromisos a cargo del Contratista,

16.1.1.2. — Tales atribuciones pueden desarrollarse directamente o por un tercero, mediante
supervisión y/o interventoría y, con los medios e instrumentos que la ANH estime pertinentes.

16.1.1.3..— Por su parte, el Contratista asume las obligaciones y los deberes correlativos derivados
de las obligaciones que surgen con la suscripción del presente Contrato.

16.1.2, Supervisión e interventoría

16.1.2.1, — El seguimiento al cumplimiento oportuno y eficiente de los compromisos y
obligaciones derivadas del presente Contrato a cargo del Contratista será ejercido por la
Vicepresidencia de Contratos de Hidrocarburos de la ANH, o la dependencia que haga sus veces,
por los medios y con los instrumentos que se estimen pertinentes,

16.1,2.2, Cuando la ANH lo encuentre justificado, puede igualmente contratar el seguimiento
técnico, administrativo, económico financiero, social y ambiental de la ejecución contractual y de
las prestaciones y compromisos cortespondientes, mediante interventoría integral que comprenda
personal experto en las distintas materias, o dividir dichas actividades en grupos, también por
especialidad,

16.123. Para el ejercicio de actividades que exijan conocimientos técnico científicos
particulares, y siempre que la complejidad o la extensión del control lo justifiquen, la supervisión
y/o interventoría ha de ser ejercida por persona natural o jurídica contratada especialmente para tal
fin, bajo la vigilancia de la ANH.

16.1.2.4. Lo anterior sin perjuicio de las funciones y atribuciones de las demás dependencias de
la ANH que se relacionan directa o indirectamente con la ejecución del Contrato, y con base en las
Cuales deben efectuar el seguimiento y control de los aspectos atinentes a la ejecución contractual
cuya naturaleza y alcance corresponden a sus competencias funcionales.

16.1.3, Atribuciones de Supervisores e Interventores

16.1.3.1. Están facultados para exigir informes, aclaraciones y explicaciones sobre el desarrollo
de la ejecución contractual; realizar visitas de campo e inspeccionar en sitio la ejecución de las
Operaciones de Exploración, Evatuación, Exploración, Desarrollo y Producción; solicitar medidas
correctivas o de apremio; comunicar a los funcionarios competentes la pertinencia de emprender
procedimientos sancionatorios, y adoptar determinaciones en materia de incumplimiento,
caducidad o terminación de los Contratos, y, en general, velar por la satisfacción de obligaciones,
prestaciones y compromisos, con el deber de responder por el ejercicio oportuno, eficaz y eficiente
de sus deberes y facultades.

os Y

A de tod:
Página 109 de 139 oo ”

Wa
A N dE CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
a
FAIMIAS= — DETIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA

16.1.3.2. El Contratista debe someter a supervisores e interventores, así como a las unidades
competentes de la ANH, información, explicaciones y soportes que den cuenta del cumplimiento
efectivo de sus compromisos, en los términos y condiciones pactados o exigidos en el requerimiento
de que se trate, en forma acorde con el ordenamiento superior, los respectivos Contratos y las
Buenas Prácticas de la Industria de los Hidrocarburos.

16.1.4. Deberes

16.1.4.1,— Supervisores e Interventores, dependencias y funcionarios competentes de la ANH,
responden por el control permanente de la ejecución contractual, debidamente documentado; por la
verificación oportuna del cumplimiento eficaz, eficiente y en tiempo de los compromisos y
prestaciones derivadas del Contrato, y por informar y sustentar puntualmente la ocurrencia de
acciones, omisiones, hechos o circunstancias que amenacen o pongan en riesgo la ejecución de los
Contratos.

16.142. Las funciones y responsabilidades detalladas de los Supervisores se relacionan en
reglamento interno sobre la materia. Las de los Interventores se estipulan en el respectivo contrato,
en uno y otros casos, con estricta sujeción al régimen jurídico sobre la materia.

16,143. Para el ejercicio de tales funciones y responsabilidades, unidades internas,
Supervisores e Interventores deben adoptar cronogramas detallados que aseguren -como mínimo-
la verificación y el control de los siguientes conceptos:

16.1.4.3.1. Desarrollo de actividades y compromisos en materia de Exploración, Evaluación,
Desarrollo, Producción, Abandono y Reversión, y entrega oporiuna de resultados.

16.1.4,3.2. Constitución de Garantías y Seguros, en los términos y condiciones pactados.

16.1.4.3.3. Elaboración y entrega oportuna de Cronogramas, Planes, Programas e Informes;
verificación de su contenido y formulación de observaciones o requerimientos, así como control
de su adopción o cumplimiento.

16.1.4.3.4. Liquidación y pago completo y en tiempo de Regalías y Derechos Económicos.

16.1.4,3.5.. Satisfacción oportuna e integral de obligaciones en materia jurídica, administrativa,
ambiental y social, laboral, y de seguridad y salud ocupacional.

16.1.4.3.6. Presentación y ejecución completa y en tiempo de Programas en Beneficio de las
Comunidades.

16.1.4.3.7.. Otras prestaciones contractuales.

16.1.4,4. En eventos de acciones u omisiones que afecten o puedan afectar la ejecución
contractual o comportar incumplimiento de obligaciones, prestaciones y compromisos, Supervisor,

"ed Vuenela
Página 110 de 139 Y es de todos .
—

zz CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
CIA NACIONAL OE NUDE DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA

Interventor y funcionarios de las unidades internas competentes, deben ponerlas en conocimiento y
rendir informe inmediato al respectivo Vicepresidente y al Gerente de Asuntos Legales y
Contratación, junto con los soportes correspondientes y la recomendación de las medidas y
correctivos por adoptar.

16.1.5, Visitas al Área Asignada y Atribuciones

16.1.5.1. — En cualquier tiempo durante la vigencia del presente Contrato y mediante el empleo
de los procedimientos que considere apropiados, bien directamente o por intermedio de terceros,
autoridades o contratistas, la ANH está investida de y se reserva las más amplias atribuciones y
facultades para realizar visitas al Área Asignada, con el fin de inspeccionar, hacer seguimiento,
verificar y controlar todas y cada una de las actividades inherentes a la ejecución contractual.

16,1.5,2, — Estas atribuciones pueden ser ejercidas directamente sobre la empresa e instalaciones
del Contratista como las de los subcontratistas, exclusivamente relacionadas con la ejecución de
prestaciones y el cumplimiento de compromisos y obligaciones surgidos del presente Contrato, a
Tin de adquirir certeza sobre su oportuno, eficaz y eficiente desarrollo y satisfacción.

16.1.5.3, — El Contratista, a su costo, pondrá a disposición del representante de la ANH las
facilidades de transporte, alojamiento, alimentación, seguridad y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

16.1.5.4, Corresponderá a la ANH los daños que puedan causar su personal o contratista durante
la visita y deberá cumplir con las normas HSE a su propio costo, que le permite acceder a las
facilidades siguiendo la normatividad aplicable.

16.1.6. Contratos con terceros

Sin perjuicio del cumplimiento de sus funciones, la ANH está facultada para contratar con terceros
total o parcialmente las actividades de seguimiento, inspección, evaluación, vigilancia, control y
fiscalización de las Operaciones y de las labores en el Área Asignada, y para asegurarse del
cumplimiento oportuno, eficaz y eficiente de obligaciones, compromisos y prestaciones, en los
términos del ordenamiento superior, las estipulaciones contractuales y las Buenas Prácticas de la
Industria del Petróleo,

16.1.7, Entendimiento

La falta de ejercicio de cualquiera de las actividades reseñadas, o la ausencia de observaciones o
requerimientos, en manera alguna exime al Contratista de tal cumplimiento, ni comporta o implica
aprobación respecto de ninguna de sus obligaciones, ni acerca de los resultados de la ejecución
contractual, ni modifica ni reduce las atribuciones de la ANH ni los deberes a cargo de aquel.

E Minenergía Y
+=

MAA
A N y CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAME li pr HIDROCARBUROS No. 01 de 2019 COL-5
COLOmM8lA.

16.1.8, Formulación de observaciones y solicitud de informes y soportes

16.1.8.1,. Cuando cualquier representante, agente o delegado de la ANH detecte fallas,
incumplimientos o irregularidades, debidas a acción u omisión imputable a la responsabilidad y
diligencia del Contratista, tiene facultad para formular observaciones y solicitar informes y
documentos de soporte, que deben ser atendidos mediante escrito, dentro del plazo o plazos
dispuestos para el efecto y sin perjuicio del procedimiento pactado en la Cláusula 17.2 del presente
Contrato,

16.1.8,2, De resultar necesario, el Contratista debe poner a disposición del o de los
representantes de la ANH, a su costo, las facilidades de transporte, alojamiento, alimentación,
seguridad y demás servicios, en estrictas condiciones de igualdad respecto de las suministradas al
personal propio, e informarlo así detalladamente a la ANH.

16.1.8.3. Con anticipación razonable, las Partes coordinarán la provisión de las referidas
facilidades y servicios.

CAPÍTULO 17.
DECLARATORIA DE INCUMPLIMIENTO

Cláusula 17,1. Derecho de la ANH para declarar el incumplimiento del Contrato.

La ANH estará facultada para declarar el incumplimiento del Contrato por parte del Contratista y de
las obligaciones que le corresponden en virtud del mismo, en cualquiera de los siguientes eventos:

17.11. Incumplimiento total o parcial por parte del Contratista del Contrato o de las obligaciones
que le corresponden conforme al mismo;

17.12, Cumplimiento tardío o defectuoso por parte del Contratista del Contrato o de las
obligaciones que le corresponden conforme al mismo;

17.1.3. Incumplimiento total o parcial, o cumplimiento tardío o defectuoso, de las obligaciones
laborales, de seguridad social, y seguridad y salud en el trabajo del Contratista, derivadas de la
contratación del personal utilizado (empleados, contratistas, subcontratistas, o subcontratistas de los
subcontratistas), para la ejecución del objeto del Contrato y/o el cumplimiento de las obligaciones
contraídas por el Contratista en virtud del presente Contrato.

Cláusula 17.2. Procedimiento para declarar el incumplimiento.

17.2.1. La ANH deberá surtir el siguiente procedimiento para declarar el incumplimiento del
Contratista de las obligaciones que le corresponden conforme al presente Contrato:

17.2.1.1. Evidenciado un posible incumplimiento de las obligaciones a cargo del Contratista, la
ANH notificará por cualquier medio al Contratista de ese hecho, El Contratista contará con un

Página 112 de 139

e AE .
Y es de todos a

a CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
CA as. DE HIDROCARBUROS No, 01 de 2019 COL-S
COLOMBIA

plazo de veinte (20) Días Hábiles para sanear el incumplimiento que se le ha notificado, contado
desde la fecha en que ha recibido la notificación respectiva, salvo que la ANH, con base en la
información, pruebas y documentos que aporte en ese plazo el Contratista, considere que existen
justificaciones razonables para otorgat un plazo superior para remediar el eventual incumplimiento
o adoptar otras medidas orientadas a reconsiderar la decisión de dar inicio al proceso administrativo,
decisión que dependerá exclusivamente de la ANH, con base en concepto previo de la
vicepresidencia que haya solicitado la apertura del proceso, en coordinación con la Vicepresidencia
de Contratos de Hidrocarburos o quien haga sus veces dentro de la ANH.

Cumplido el periodo a que se refiere la Cláusula 17.2.1,1, sin que el Contratista remedie el
incumplimiento, la ANH lo citará a audiencia para debatir lo ocurrido, En la citación (i) Se hará
mención expresa y detallada de los hechos que soportan y dieron lugar a iniciar la actuación, (ii) Se
acompañará el informe de interventoría o de supervisión en el que se sustente la actuación, (ii) Se
enunciarán las normas y/o cláusulas posiblemente vulneradas, (iv) Se enunciarán las consecuencias
que podrían derivarse para el Contratista en desarrollo de la actuación, (v) Se establecerá el lugar,
fecha y hora para la realización de la audiencia, Asi mismo serán citados aquellos garantes que,
conforme a los términos del presente Contrato y a los términos de las garantías respectivas, puedan
estar obligados a responder por el incumplimiento del Contratista o el pago de las multas y cláusula
penal pecuniaria a que haya lugar,

17.2.1,2. Desarrollo de la Audiencia.

17.2,1,2.1. El representante de la ANH o su delegado (i) Presentará las circunstancias de hecho
que motivan la actuación, (ii) Enunciará las normas o cláusulas posiblemente violadas,
(iii) Enunciará las consecuencias que podrían derivarse para el Contratista en desarrollo de la
actuación y (iv) Relacionará y exhibirá los medios de prueba de que dispone, en relación con los
hechos que motivaron la actuación,

17.2.1.2.2. A continuación, se concederá el uso de la palabra al representante legal del
Contratista o a quien lo represente, y a los garantes, para que presenten sus descargos, en
desarrollo de lo cual podrán rendir las explicaciones del caso, aportar pruebas y controvertir las
presentadas por la ANH. Para lo anterior la ANH otorgará al Contratista un tiempo razonable,
que fijará teniendo en cuenta la naturaleza y complejidad de los hechos en que se funda la
actuación.

17.2,1.2.3.. En cualquier momento del desarrollo de la audiencia, el representante de la ANH,
o su delegado, podrá suspenderla cuando de oficio o a petición de parte, ello resulte en su criterio
necesario para allegar o practicar pruebas que estime conducentes y pertinentes, o cuando por
cualquier otra razón debidamente sustentada, ello resulte necesario para el correcto desarrollo
de la actuación administrativa. En todo caso, al adoptar la decisión, se señalará fecha y hora
para reanudar la audiencia.

Y Eltuturo le el Y
0] esdetodos “MEA

Página 113 de 139
ANH=

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
EZ DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA HACIONAL DE HIDROCARBUROS.

COLOMBIA

17.2.1,2.4. En caso que hubiere lugar a la práctica de pruebas, deberá tener lugar dentro del
término de treinta (30) Días Hábiles siguientes a la fecha de la audiencia en que sean decretadas,
sin perjuicio de que pueda extenderse hasta por quince (15) Días Hábiles más, en función de la
naturaleza, complejidad y lugar de origen o práctica de alguna o algunas de ellas, De las mismas
debe darse traslado a las partes y a los garantes citados para su contradicción, cuando aplique,
con plazo de diez (10) Días Hábiles, para que estos puedan presentar sus alegaciones en torno a
aquellas. Vencido el término probatorio debe reanudarse la audiencia, a más tardar dentro de
los diez (10) Días Hábiles siguientes.

17.2.1.2.5. Si el Contratista y/o los garantes citados no concurren a la audiencia o a sus
reanudaciones, y no demuestran causa legal o contractual que justifique su inasistencia, o no
formulan oposición, se entiende que aceptan los hechos que dieron lugar a la actuación y las
determinaciones adoptadas en desarrollo de ésta.

17.2.1.2.6. La ANH podrá dar por terminado el procedimiento en cualquier momento, si por
algún medio tiene conocimiento del saneamiento del posible incumplimiento.

17.2.1.2.7. Agotados los trámites anteriores, con fundamento en todos los elementos que
integren el expediente, mediante acto administrativo debidamente motivado en el que se
consigne lo ocurrido en desarrollo de la audiencia, y se señalen con precisión y claridad las
circunstancias de hecho y derecho (legales y contractuales) en que fundamenta la decisión, la
ANH procederá a decidir sobre el incumplimiento o archivo definitivo del procedimiento (y en
su caso cuando aplique, sobre cuantificación de los perjuicios, la imposición o no de las multas,
la ejecución de la eláusula penal pecuniaria pactada en el Contrato, ejercicio de potestades
excepcionales, declaración de terminación unilateral por incumplimiento, devolución de Pozos,
Campos y/o áreas en Evaluación o en Producción, ejecución de las garantías pactadas en el
Contrato, etc.). El acto administrativo deberá ser notificado de acuerdo con lo dispuesto en los
artículos 66 a 7] del Código de Procedimiento Administrativo y de lo Contencioso
Administrativo -CPACA, y contra el mismo solamente procede el Recurso de Reposición con
arreglo a previsto en los artículos 74 a 82 del citado Código.

17.2.1.2.8. Surtido el procedimiento descrito, si la ANH declarará la ocurrencia del
incumplimiento, ordenará al Contratista y a los garantes los pagos a que haya lugar.

17.2.1.2.9. Una vez ejecutoriado el Acto Administrativo que contenga la decisión
sancionatoria, junto con el Contrato y los documentos en que constan las garantías, constituye
titulo ejecutivo y prestará mérito ejecutivo para su cobro coactivo, y mediante proceso ejecutivo,
tanto respecto del Contratista como de los garantes, y por si sólo constituye prueba de la
ocurrencia del incumplimiento y, según aplique, del valor de las multas, cláusula penal
pecuniaria y garantías, así como ocurrencia de los siniestros amparados, etc.; así mismo se tendrá
como título suficiente para su ejecución en los términos del acto administrativo correspondiente.
Igualmente, cuando haya lugar a ello, ordenará la cancelación de la inscripción en el registro de
interesados,

Página 114 de 139

y Elfoturo
Y es de todos ea

AM

es CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGEACANACONAL DE HONOCARGUROS
COLOMBIA.
Cláusula 17.3, — Procedimiento aplicable a otras actuaciones de la ANH.

173.1. El procedimiento previsto en la Cláusula 17.2 del presente Contrato referente a la
declaratoria de incumplimiento, en lo que resulte aplicable y con los ajustes que se requieran, será
igualmente utilizado en las siguientes actuaciones:

17.3.1,1. Imposición y ejecución de multas pactadas en el Contrato;
17.33.12, — Ejecución de la cláusula penal pecuniaria pactada en el Contrato;
17.3.1.3. — Ejercicio de potestades excepcionales;

17.3.1.4. — Declaración de terminación unilateral por incumplimiento;

17.3.1,5, — Declaración de terminación del Contrato en la hipótesis a que se refiere la Cláusula 3.7.3
anterior del presente Contrato;

17.33.16. — Exigir la devolución de Pozos, Campos y/o áreas en Evaluación o en Producción;
17.3.1.7. Ejecución de las garantías pactadas en el Contrato.

17.3.2, La declaratoria de incumplimiento no limita de ninguna manera los derechos y potestades
de la ANH para imponer y cobrar multas, ejecutar total o parcialmente las garantías para su pago, hacer
efectiva la cláusula penal pecuniaria pactada, terminar el Contrato por incumplimiento del Contratista,
terminarlo unilateralmente o declarar su caducidad en ejercicio de potestades excepcionales en los
términos de la Cláusula 20,6 y Cláusula 20.7 del presente Contrato, y hacer efectivas las garantías.

CAPÍTULO 18.
MULTAS

Cláusula 18.1, Derecho de la ANH para imponer multas

La ANH queda facultada para imponer multas sucesivas al Contratista, en los términos del presente
Contrato, en cualquiera de los siguientes eventos:

18.1.1. Incumplimiento parcial del Contrato por parte del Contratista;
18.1,2, Cumplimiento tardío o defectuoso del Contrato por parte del Contratista;

18.1.3. Incumplimiento total o parcial, o cumplimiento tardío o defectuoso, de las obligaciones
laborales, de seguridad social, y seguridad y salud en el trabajo del Contratista, derivadas de la
contratación del personal utilizado (empleados, contratistas, subcontratistas, o subcontratistas de los
subcontratistas), para la ejecución del objeto del Contrato y/o el cumplimiento de las obligaciones
contraídas por el Contratista en virtud del presente Contrato.

7 El futuro: ña 5 Ny
Y esdetodos  MeBle

OE,

Página 115 de 139
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCAMBUROS |
COLOMBIA

Cláusula 18,2, Función y naturaleza.

La multa pactada en el presente Contrato tiene por objeto conminar al Contratista al cumplimiento de
sus obligaciones, mediante la imposición de una sanción de tipo pecuniario, que no tiene función
indemnizatoria.

Cláusula 18.3. — Multas diarias por evento.

Ante la ocurrencia de cualquiera de los eventos de incumplimiento a que se refiere la Cláusula 18.1
anterior del presente Contrato, la ANH podrá imponer multas diarias sucesivas, respecto de cada uno
de los eventos de incumplimiento, con base en los valores previstos en la Cláusula 18.4 del presente
Contrato,

Cláusula 18,4, — Valor diario de multa por evento y valor máximo acumulado por evento.

El valor diario de las multas, por evento de incumplimiento, ocurrido durante la vigencia del presente
Contrato, será de Veinticinco Mil (USD$25.000) Dólares de los Estados Unidos de América, por cada
Día Calendario de retraso. El valor máximo de las multas, por evento de incumplimiento, ocurrido
durante la vigencia del presente Contrato, será de Un Millón (USD$1.000.000) de Dólares de los
Estados Unidos de América.

Cláusula 18,5. Límite temporal para la imposición de multas.

18.5.1. El acto administrativo mediante el cual se impongan multas sólo podrá proferirse si aún
están pendientes de ejecución obligaciones a cargo del Contratista en virtud del presente Contrato y no
procederá cuando haya habido un incumplimiento total y definitivo del Contrato. En esa medida, el
Contratista podrá remediar su incumplimiento en cualquier tiempo, antes de que se profiera el Acto
Administrativo mediante el cual se imponga la multa.

18.5.2. Las multas impuestas sólo podrán hacerse efectivas, una vez se encuentre en firme el Acto
Administrativo que las imponga.

Cláusula 18.6, Procedimiento de imposición de multas.

La ANH deberá surtir el procedimiento previsto en la Cláusula 17,2 del presente Contrato, para la
imposición, ejecución y cobro de las multas pactadas en el mismo.

Cláusula 18.7. Ejecución de la garantía para el pago de las multas impuestas.

Las multas que imponga la ANH conforme al procedimiento a que se refiere la Cláusula 17.2 del
presente Contrato, se harán efectivas directamente por la ANH, pudiendo acudir para el efecto entre
otros a la ejecución y cobro de las garantías presentadas por el Contratista,

Y Y El futuro - Minenergía.
Página 116 de 139 > Y

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA WACHNAL DE NOROCARBUROS.
COLOMBIA

Cláusula 18.8. — Información de multas,

La ANH deberá enviar mensualmente a la Cámara de Comercio de su domicilio, copia de los actos
administrativos en firme, por medio de los cuales haya impuesto multas y sanciones.

Cláusula 18,9. No limitación de responsabilidad y derecho a indemnización plena.

18.9.1. Ni la imposición y cobro de multas, ni la ejecución total o parcial de las garantías para su
pago, constituyen una limitación de responsabilidad, ni podrán interpretarse en ese sentido, y deben
entenderse sin perjuicio del derecho que asiste a la ANH de reclamar la indemnización completa por
todas las pérdidas, daños y perjuicios ocasionados por causas imputables al Contratista.

18.9.2, Adicionalmente, ni la imposición y cobro de multas, ni la ejecución total o parcial de las
garantías para su pago por parte de la ANH, exonera al Contratista del cumplimiento de todas las
obligaciones adquiridas con la suscripción de este Contrato,

Cláusula 18,10, No limitación del ejercicio de otros derechos o potestades.

Ni la imposición y cobro de multas, ni la ejecución total o parcial de las garantías para su pago, limitan
los derechos y potestades de la ANH para hacer efectivas la cláusula penal pecuniaria pactada, terminar
el Contrato por incumplimiento del Contratista, terminarlo unilateralmente o declarar su caducidad en
ejercicio de Potestades Excepcionales en los términos descritos en la Cláusula 20.6 y Cláusula 20.7 del
presente Contrato, y hacer efectivas las garantías,

CAPÍTULO 19.
CLÁUSULA PENAL PECUNIARIA.

Cláusula 19.1, Derecho de la ANH para cobrar la cláusula penal pecuniaria

En caso de declaratoria de terminación por incumplimiento del Contratista, terminación unilateral por
causas imputables al Contratista y Caducidad, la ANH estará facultada para cobrar al Contratista la
cláusula penal pecuniaria, siempre que el mencionado incumplimiento haya sido declarado conforme
al procedimiento previsto en la Cláusula 17,2 del presente Contrato.

ChHusula 19,2, Función y naturaleza de la cláusula penal pecuniaria

192.1, La cláusula penal pecuniaria prevista en este Capítulo se tiene como una estimación
anticipada de los perjuicios por luero cesante sufridos por la ANH, como consecuencia del
incumplimiento por parte del Contratista de las obligaciones que le corresponden en virtud del presente
Contrato.

19.2,2, La cláusula penal pecuniaria libera a la ANH de la carga de probar los perjuicios, su
naturaleza y cuantía, respecto del lucro cesante causado por el incumplimiento del Contratista.

Página 117 de 139

. Y
oa] Elfuturo. É
5] ésde todos ME

1/48
UL
A Zúzg CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAME l== pr HIDROCARBUROS No. 01 de 2019 COL.-5
COLOMBIA.

Cláusula 19.3, — Valor de la cláusula penal pecuniaria

Las Partes estiman que los perjuicios por lucro cesante sufridos por la ANH, como consecuencia del
incumplimiento por parte del Contratista de las obligaciones que le corresponden en virtud del presente
Contrato, ascienden a la suma de Diez Millones (USD$10.000.000) de Dólares de los Estados Unidos
de América.

Cláusula 19.4, — Procedimiento para ejecución y cobro de la cláusula penal pecuniaria

La ANH deberá surtir el procedimiento previsto en la Cláusula 17.2 del presente Contrato, para la
ejecución y cobro de la cláusula penal pecuniaria prevista en el presente Capítulo.

Cláusula 19,5, — Ejecución de la garantía para el pago de la cláusula penal pecuniaria

La cláusula penal pecuniaria que tenga derecho a cobrar la ANH conforme al procedimiento a que se
refiere la Cláusula 17.2 anterior, se hará efectiva directamente por la ANH, pudiendo acudir para el
efecto entre otros, a la ejecución y cobro de las garantías a que haya lugar.

Cláusula 19.6, No limitación de responsabilidad y derecho a indemnización plena

19.6.1. Ni la ejecución y cobro de la cláusula penal pecuniaria, ni la ejecución total o parcial de
las garantías para su pago, constituyen una limitación de responsabilidad ni podrán interpretarse en ese
sentido, y deben entenderse sin perjuicio del derecho que asiste a la ANH de reclamar la indemnización
completa por todas las pérdidas, daños y perjuicios ocasionados por causas imputables al Contratista.
Por ello, la ANHI podrá valorar los perjuicios realmente causados y si el valor total de los mismos
excede los montos de la cláusula penal pecuniaria, quedará habilitada para adelantar los trámites
pertinentes para el cobro total de los perjuicios.

19.6.2. Adicionalmente, ni la ejecución y cobro de la cláusula penal pecuniaria, ni la ejecución
total o parcial de las garantías para su pago por parte de la ANH, exonera al Contratista del
cumplimiento de las obligaciones adquiridas con la suscripción de este Contrato.

Cláusula 19.7. No limitación del ejercicio de otros derechos o potestades

Ni la ejecución y cobro de la cláusula penal pecuniaria, ni la ejecución total o parcial de las garantías
para su pago, limitan los derechos y potestades de la ANH para imponer las multas pactadas y hacerlas
efectivas, terminar el Contrato por incumplimiento del Contratista, terminarlo unilateralmente o
declarar su caducidad, en ejercicio de potestades excepcionales en los términos descritos en la Cláusula
20.6 y Cláusula 20.7 del presente Contrato, y hacer efectivas las garantías.

Página 118 de 139 % E

¿2 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA HACIONAL DE KIDROCARBUROS.
COLOMA

CAPÍTULO 20,

TERMINACIÓN
Cláusula 20.1. — Terminación
20.1.1. El presente Contrato termina por las causales establecidas en el presente Contrato.
20.1.2. Como consecuencia de la terminación del Contrato, se extinguen los derechos otorgados

y las obligaciones y prestaciones contraídas, salvo aquellas que han de permanecer vigentes hasta la
liquidación definitiva de los compromisos recíprocos, y, aún después, hasta la prolongación de sus
efectos, en los casos del amparo de obligaciones laborales y del Seguro de Responsabilidad civil
extracontractual, daños ambientales y polución, con las consecuencias adicionales previstas para cada
una, de manera que procede, por tanto, tal liquidación definitiva.

Cláusula 20.2. Causales de Terminación Ordinaria
Son causales de Terminación Ordinaria de este Contrato, las siguientes:

20.2.1. Renuncia del Contratista en el período de Exploración, una vez haya sido aceptada por la
ANH y sin óbice de la satisfacción oportuna, eficaz y eficiente de las obligaciones causadas hasta tal
aceptación y demás efectos estipulados contraciualmente, incluida la cancelación del valor de las
Actividades Remanentes, de proceder,

20.22, Vencimiento del Término de Ejecución, incluidas eventuales prórrogas.
20.2.3. Acuerdo de las Partes, en cualquier oportunidad durante su vigencia.
20.2.4. Vencimiento del Período de Exploración, sin que el Contratista hubiera radicado en la

ANH Aviso de Descubrimiento, conforme a la Cláusula 4.10 del presente Contrato, lo anterior en caso
de que no existan otras Áreas en Programa de Evaluación, Retención de Descubrimiento o Período de
Producción.

20.2.5, Culminación del Período de Exploración, si el Contratista ha radicado dicho Aviso de
Descubrimiento, pero no sometió a la ANH el respectivo Programa de Evaluación, con arreglo a la
Cláusula 4.12 y Cláusula 4.13 del presente Contrato o no se encuentra Retenido el respectivo
Descubrimiento acorde con lo establecido en la Cláusula 4.11, según aplique, lo anterior en caso de
que no existan otras Áreas en Programa de Evaluación, Retención de Descubrimiento o Período de
Producción.

20.2.6. Renuncia del Contratista, en cualquier oportunidad durante el Periodo de Producción,
incluida la Etapa de Desarrollo de Infraestructura.

o El futur
Página 119 de 139 te esdeodos MOR Y

7/5
== CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAIMI hi== pr HIDROCARBUROS No, 01 de 2019 COL-5
COLOMBIA.

20.2.7. Vencimiento del plazo del Periodo de Producción, en cuyo caso terminan los efectos del
Contrato, exclusivamente respecto del Área Asignada en Producción para la cual se hubiera extinguido
el plazo.

Cláusula 20.3, — Terminación por vencimiento del Período de Exploración y/o de Evaluación

20.3.1. Este Contrato termina en la fecha de vencimiento del Período de Exploración, siempre
que para esa precisa oportunidad NO existan Áreas Asienadas en Producción o en Evaluación, ni se
hubiera radicado en la ANH Aviso de Descubrimiento en el Área Asignada, durante la última fase del
Período de Exploración, o en el Periodo Exploratorio Posterior.

20.3.2. De la misma forma, el presente Contrato finaliza, de culminar uno o más Períodos de
Evaluación, sin que se haya Declarado Comercialidad del o de los correspondientes Descubrimientos,
siempre para la correspondiente oportunidad haya terminado el Período Exploratorio y NO existan
Áreas asignadas en Producción,

20.3.3. En estos casos, procede la devolución obligatoria de la totalidad del Árca Asignada, o de
las Áreas asignadas en Evaluación, sin perjuicio del cumplimiento de las obligaciones pendientes de
satisfacer, en especial, las relativas al Abandono, cuya satisfacción debe acreditarse mediante
comprobación de que los Pozos perforados han sido debidamente taponados y abandonados; que las
instalaciones de superficie han sido totalmente desmanteladas, y que se han llevado a cabo
efectivamente las labores de limpieza y restauración ambiental, de conformidad con la normatividad
aplicable y con el presente Contrato.

Cláusula 20,4, Terminación Voluntaria del Periodo de Producción

En cualquier oportunidad durante el curso del Periodo de Producción, el Contratista puede solicitar a
la ANH que el presente Contrato se dé por terminado respecto de determinada o determinadas Áreas
Asignadas en Producción, o respecto de todas ellas, mediante escrito radicado con anticipación no
inferior a tres (3) Meses, sin perjuicio del deber de dar estricto cumplimiento a las obligaciones y
compromisos pendientes de satisfacer, particularmente, los correspondientes a la Reversión de Activos
pactada en el CAPÍTULO 21 del presente Contrato, y las de Abandono, de que trata el CAPÍTULO 12
del presente Contrato, de resultar aplicables.

Ciáusula 20.5, Terminación por incumplimiento

20.5.1. Además de las pactadas en otras Cláusulas del presente Contrato, son causales de
terminación unilateral de este Contrato por incumplimiento del Contratista, previo el procedimiento
estipulado en la Cláusula 17.2 del presente Contrato, las que se relacionan a continuación:

20.5.1.1. Realizar actividades bajo el presente Contrato sin haber obtenido los permisos,
autorizaciones, concesiones o licencias ambientales que de acuerdo con la normatividad aplicable

se requieran para ello.
Y y Elfuturo amenas
Página 120 de 139

== CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
a DE HIDROCARBUROS No. 01 de 2019 COL-5

AQBICA NACIONAL DEMIDIROCARBUROS.

COLORA

20.5.1.2. Suspender injustificadamente las Operaciones de Exploración durante más de seis (6)
Meses continuos en el curso de una misma fase,

20.5.1.3. Suspender injustificadamente las Operaciones de Evaluación y/o de Producción, por
término mayor a la mitad del plazo del Programa de Evaluación, en un Área Asignada en
Evaluación, o durante seis (6) Meses consecutivos en un Área Asignada en Producción. En estos
casos, solamente terminan los efectos del Contrato respecto del o de las Áreas Asignada en
Evaluación o en Producción en la o las que se haya presentado la suspensión de Operaciones.

20.5.1.4.  Persistir en la omisión injustificada en el cumplimiento de una obligación contractual
transcurridos dos (2) meses de la imposición de la multa en firme por estos mismos hechos.

20.5.1.5. No establecer sucursal o no modificar la establecida, cuando ello se requiera por la
ANH, transcurridos dos (2) meses de la imposición de la multa en firme por estos mismos hechos.

20.5.1.6. Omisión injustificada en la constitución y sometimiento oportuno de cualquiera de las
garantías y seguros exigidos, con arreglo a los requisitos y en los términos y condiciones
establecidos por el ordenamiento superior sobre la materia o estipulados en este Contrato.

20.5.1.7. — Omitir injustificadamente la entrega eficaz y eficiente del Programa Exploratorio,
durante más de tres (3) meses después de los términos fijados en la Cláusula 4.8.3 del presente
Contrato.

20.5.1.8. — Omitir injustificadamente la entrega o actualización eficaz y eficiente del Plan de
Desarrollo de Producción, durante más de tres (3) meses después de los términos fijados en la *
Cláusula 5,3 del presente Contrato.

20,5.1.9. — Omitir injustificadamente la entrega o actualización eficaz y eficiente del Programa
Anual de Operaciones, durante más de tres (3) meses después de los términos fijados en la Cláusula
5.4 del presente Contrato.

20.5.1.10, La no ejecución de los Pozos Exploratorios a los que se comprometió el Contratista
para obtener la prórroga o términos adicionales en el desarrollo del Programa de Evaluación
Individual o Integrado, acorde con lo establecido en las Cláusulas 4.12.3,1, 4,13.2.1 y 4.14.1 En
estos casos, solamente terminan los efectos del Contrato respecto del o de las Áreas Asignada en
Evaluación.

20.5.1.11.. No mantener el Operador con el porcentaje mínimo de participación e interés en el
Contrato, en eventos de cesión a otro integrante de Contratista Plural o a un tercero.

20.5,1,12, Celebrar cualquier transacción que comporte cambio del Beneficiario Real o
Controlante, o llevar a cabo fusión o escisión del Contratista, del Operador y/o de quien o quienes
hubieran acreditado los requisitos de Capacidad Económico Financiera, en casos de Contratistas

jas PRAT á
Página 121 de 139 5 ss de todos — OEA

QUA
A sig CONTRATO DE FXPLORACIÓN Y PRODUCCIÓN
EMM Ne= DE HIDROCARBUROS No. 01 de 2019 COL.5
COLOMBIA.

Plurales, sin autorización previa, expresa y escrita de la ANH, o no informar a la ANH cualquiera
de las referidas transacciones, cuando se requiera autorización o aviso,

20.5.1.13, Ceder o transferir total o parcialmente las participaciones en la persona jurídica
Contratista, el Operador u otro integrante de Contratista plural que hubiera acreditado los requisitos
de Capacidad Económico Financiera, o llevar a cabo operaciones de fusión o escisión, sia la
autorización previa, expresa y escrita de la ANH, así como no informar a la ANH cualquiera de las
referidas transacciones, en los términos previstos en la Cláusula 24.1,2.2,

20.5.1.14. Ceder o transferir bien el presente Contrato, total o parcialmente, o bien la
participación e intereses de cualquier integrante de Contratista Plural, sin autorización previa,
expresa y escrita de la ANH, y/o sin haber dado estricto cumplimiento a los demás requisitos
previstos en la Cláusula 24.1 del presente Contrato, así como subcontratar, también total o
parcialmente, la Operación del mismo.

20.5.1.15. Incumplimiento de las obligaciones inherentes al reconocimiento, liquidación y de
pago de Regalías y/o cualquier Derecho Económico a favor de la ANH, durante más de seis (6)
meses después de las fechas previstas en el presente Contrato,

20.5,2. Se exceptúan de lo dispuesto en las Secciones 20.5.1.12, 20.5,1.13 y 20.5.1.14
precedentes, salvo la posibilidad de subcontratar, total o parcialmente, la Operación, las transacciones
celebradas en bolsas de valores, así como aquellas en las cuales el monto total de la inversión
exploratoria correspondiente al o a los Contratos celebrados con la ANH, incluidas tanto la Mínima
obligatoria como la Adicional ofrecida y pactada, y/o los activos derivados de la Etapa de Producción
de ales Contratos, respectivamente, no superen el veinte por ciento (20%) de los activos totales del
Contratista Individual, el Operador y quien o quienes hubieran acreditado la Capacidad Económico
Financiera en casos de Contratistas Plurales.

20.5.3. En los casos previstos en esta Cláusula, la ANH está facultada para:
20.5.3.1. Adoptar la terminación unilateral por incumplimiento;

20.5.3.2, Disponer la efectividad de la cláusula penal pecuniaria y de las garantías que resulten
aplicables al riesgo cubierto; y

20.5.3.3.. — Valorar fundadamente los perjuicios sufridos, previo el procedimiento establecido en
la Cláusula 17.2 del presente Contrato,

Cláusula 20,6. Terminación Unilateral como potestad excepcional

20.6.1. La ANH, mediante acto administrativo debidamente motivado y aplicando al efecto el
procedimiento previsto en la Cláusula 17.2 del presente Contrato, dispondrá la terminación anticipada
del contrato con base en el ejercicio de su potestad excepcional, sólo en los siguientes eventos:

Y Elfuturo

Página 122 de 139

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL UE HIDROCARBUROS.
COLOMEIA.

20.6.1.1. Cuando las exigencias del servicio público lo requieran o la situación de orden público
lo imponga.

20.6.1,2. Por disolución de la persona jurídica del Contratista.
20.6.1.3. Por interdicción judicial de declaración de quiebra del Contratista.

20.6.1.4. — Por cesación de pagos, concurso de acreedores o embargos judiciales del contratista
que afecten de manera grave el cumplimiento del contrato,

Cláusula 20,7. Caducidad

20.7.1. Una vez surtido y agotado previamente el procedimiento a que se refiere la Cláusula 17.2
del presente Contrato, la ANH estará facultada para declarar la Caducidad Administrativa y las
consiguientes terminación anticipada y liquidación de los Contratos, por incumplimiento de cualquiera
de las obligaciones a cargo del Contratista, que afecte de manera grave y directa la ejecución de
aquellos, al punto que quede en evidencia que puede conducir a su paralización, cuando ocurra alguna
de las causales previstas en los artículos 5 y 18 de la Ley 80 de 1993; 25 de la Ley 40 de 1993; 90 de
la Ley 418 de 1997, prorrogada por la distinguida como 548 de 1999 y modificada por la Ley 782 de
2002, artículo 31; 61 de la 610 de 2000; 1 de la Ley 828 de 2003 y 15 de la Ley 1738 de 2014, o las
disposiciones que los modifiquen, sustituyan o complementen, y demás normas aplicables. No
obstante, cuando la ley exija declarar la Caducidad Administrativa, la ANH estará obligada a hacerlo.

20.7.2, Son aplicables a los Contratos de Exploración y Producción de Hidrocarburos, en lo
pertinente, los artículos 14 a 18 de la Ley 80 de 1993 y sus reglamentos y desarrollos.

CAPÍTULO 21,
REVERSIÓN DE ACTIVOS

Cláusula 21.1. Obligación de reversión

21.1.1 Dentro del plazo para la aprobación de cualquier del Programa de Abandono actualizado
a que se refiere la Cláusula 12.3, la ANH notificará al Contratista su intención de mantener la operación
de cualquier Pozo y adquirir la propiedad de cualquier construcción y/u otras propiedades inmuebles
ubicadas en el Área contratada necesarias para mantener en producción el campo. Como consecuencia
de esta notificación, el Contratista está obligado a dejar en buen estado de operación los Pozos,
cualquier construcción y las demás propiedades objeto de la notificación antes mencionada, teniendo
en cuenta el desgaste normal producido por el uso de estos en las Actividades hidrocarburíferas, todo
lo cual pasará gratuitamente y libre de todo gravamen a poder de la ANH, con las servidumbres,
permisos, Garantía Fondo de Abandono y Licencia Ambiental en vigor, de acuerdo con las reglas
señaladas en esta Cláusula 21.1. Esta obligación se entenderá sin perjuicio del derecho que tienen las
Partes de llevar a cabo el procedimiento descrito en la Cláusula 21.1,7 del presente Contrato.

Página 123 de 139

o El futuro l , Y
e esdetodos MAME

Mi
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

GNC NACIONAL DE HDROCAABUROS
COLOMBIA.
21.1,2, Una vez entregados a la ANH los Pozos, construcciones y demás propiedades y equipos

conforme a lo establecido en esta Cláusula, la ANH asume toda la responsabilidad derivada de los
mismos, incluyendo y sin limitarse a la responsabilidad económica, administrativa y operacional, sin
perjuicio de las responsabilidades que el Contratista mantiene respecto de daños que sean causados por
él mismo o por hechos anteriores al momento de reversión. Los Pozos, construcciones y demás
propiedades y equipos de que trata esta Cláusula deberán ser exchuidos del Programa de Abandono que
deberá ser presentado a la ANH según es descrito en la Cláusula 12.3,

21.1.3. Queda entendido que, en caso de prórroga del Contrato respecto de cualquier Área
asignada en Producción, la reversión de las mejoras a favor de la Nación no se producirá sino al
vencimiento de la correspondiente extensión,

21,.1,4. La ANH está facultada para impetrar, en cualquier tiempo, las providencias
conservatorias que le convengan, para impedir que se perjudiquen o inutilicen, por culpa del
Contratista, el o los Campos de Hidrocarburos o sus instalaciones y dependencias.

21.1.5, Sin perjuicio de lo anterior, al momento de la terminación del Contrato, el Contratista
tiene derecho a retirar sus maquinarias y demás elementos que tengan el carácter de bienes muebles,
así:

21.1.5.1. Si el Contrato termina dentro del plazo de la Exploración y de sus prórrogas, el

Contratista puede retirar libremente las maquinarias y demás clementos muebles que destinó a la
exploración, sin estar obligado a vendérselos a la ANH.

21.1.5.2,  Siel Contrato termina dentro del Periodo de Producción, también puede el Contratista
retitar sus maquinarias y demás elementos, pero la ANH podrá ejercer su derecho de compra
respecto de los mismos, de acuerdo con la Cláusula 21.1.7.

21.1.6. Sin perjuicio de la Cláusula 21.1.7, la ANH deberá informar el Contratista del ejercicio o
no de su derecho de compra de acuerdo con la Cláusula 21.1.5.2 dentro del plazo para la aprobación
del Programa de Abandono del Contratista. Los bienes muebles objetos de tal derecho de compra
deberán ser excluidos del Programa de Abandono.

21.1.7. Si la ANH no está de acuerdo con la determinación de la naturaleza (mueble o inmueble)
de uno o más bienes incluidos en el Programa de Abandono presentado por el Contratista, las Partes
convienen que la naturaleza de mueble o inmueble de los bienes será definida por un amigable
componedor de profesión abogado, con experiencia en derecho civil y bienes,

21.1.8. Si la ANH no está de acuerdo con la valoración económica atribuida a uno o más bienes
muebles en el Programa de Abandono presentado por el Contratista, la valoración económica de estos
bienes muebles será definidos por un amigable componedor en temas económicos o financieros de
acuerdo con las reglas que para el efecto fija la Ley 1563 de 2012 Este amigable componedor tendrá
en consideración para la valoración económica de estos bienes, su depreciación y condiciones actuales.

Página 124 de 139

A Eto o
% es de todos UTA Ús
A 222 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAM DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

21.1.9. El plazo para la aprobación del Programa de Abandono del Contratista será extendido
hasta treinta (30) días contados a partir de la última determinación que realice el amigable componedor
de que trata las Cláusulas 21,1,7 y 21.18,

21,1.10, El Contratista deberá llevar a cabo todos los actos necesarios para formalizar la Reversión
de Activos de que trata la presente Cláusula.

Cláusula 21,2, Arrendamiento de bienes

El Contratista podrá arrendar los bienes que considere necesarios para la realización de actividades
hidrocarburíferas, siempre que se indique expresamente en los contratos de arrendamiento que, en caso
de terminación anticipada del presente Contrato por cualquier motivo, la ANH tendrá la opción de
solicitar la Cesión de los Contratos en favor del tercero designado por ésta, bajo los mismos términos
y condiciones que el contrato de arrendamiento original.

Cláusula 21,3, Financiación de Proyectos

21.3.1. Bs obligación del Contratista transferir gratuitamente a la ANH todos los derechos
derivados de contratos celebrados bajo la modalidad de financiamiento de proyectos, tales como los
de Arrendamiento Financiero (“Leasing”); Construcción, Operación y Reversión de bienes: BOT
(“Build, Operate and Transfer”); BOMT (“Build, Operate, Maintain and Transfer”), BOOT (“Build,
Own, Operate and Transfer”), MOT (“Modernize, Operate and Transfer”) y similares, que a su
terminación estipulen la obligación de transferir la propiedad de los bienes, equipos e instalaciones al
Contratista, bien para la oportunidad de devolución del Área, o bien a la terminación del Contrato,
cuando una u otra tengan lugar después de transcurridos los primeros diez (10) Años del Periodo de
Producción.

21.32, En todo caso, en el evento de que dichos contratos proyecten celebrarse por plazos
superiores al del Periodo de Producción, requerirán autorización previa, expresa y escrita de la ANH.

Cláusula 21.4. Inventarios

21.4.1. Es deber del Contratista levantar y mantener permanentemente actualizados inventarios
físicos de los equipos y bienes destinados a las Operaciones de Producción, con el detalle de naturaleza,
marca, modelo, características, Especificaciones Técnicas, estado de operación y funcionamiento,
mantenimientos preventivos y correctivos realizados, inventario de repuestos, y manuales y
recomendaciones del fabricante, Dichas bienes y equipos deben clasificarse en función de si pertenecen
al Contratista o a terceros.

21.42, La ANH tiene derecho de estar representada en la oportunidad de elaboración de tales
inventarios y a verificarlos en cualquier tiempo, Para dicho efecto, el Contratista asume el compromiso
de remitir a la ANH aviso esorito sobre la realización del inventario, con antelación no inferior a quince
(15) Días Hábiles a la fecha de realización del mismo.

Página 125 de 139

E Elfuturo E Y
] esdetodos “MES Y

les,
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA ACIONAL OE HIDROCANBAIROS.
COLOMBIA.

Cláusula 21.5. Disposición de los activos

21.51. El Contratista está facultado para disponer en cualquier tiempo de los bienes o equipos
ubicados, situados, instalados o montados hasta el Punto de Entrega, siempre que no sean
indispensables para mantener las condiciones de Producción existentes.

21.5.2. No obstante, lo anterior, transcurridos diez (10) Años del Periodo de Producción de cada
Área Asignada en Producción, o cuando se haya producido un ochenta por ciento (80%) de sus reservas
probadas, lo primero que ocurra, tal disposición requerirá la aprobación previa, expresa y escrita de la
ANH.

Cláusula 21.6. Obligaciones posteriores

21.6.1. Terminado el presente Contrato por cualquier causa y en cualquier tiempo, las Partes
quedan en la obligación de cumplir oportuna, eficaz y eficientemente aquelias obligaciones derivadas
del ordenamiento superior y/o sus estipulaciones, tanto las recíprocas como aquellas frente a terceros,
que surjan o hayan de satisfacerse con posterioridad a tal terminación.

21.6.2. Este deber general incluye para el Contratista asumir responsabilidad por pérdidas, daños
y perjuicios resultantes de eventuales incumplimientos, siempre que por causas imputables a su
diligencia y cuidado hayan de reconocerse y pagarse indemnizaciones y/o compensaciones de todo
orden y naturaleza, conforme al régimen jurídico aplicable a este Contrato.

CAPÍTULO 22.
LIQUIDACIÓN

Cláusula 22.1. Oportunidad y Contenido

22.1.1. Terminado el Contrato por vencimiento del plazo de ejecución o por cualquier otra causa
legal o contractual, procede su liquidación dentro del término pactado o del que convengan las Partes
para el efecto. A falta de uno y otro, ha de tener lugar dentro de los diez (10) Meses siguientes.

22.1.2, La diligencia de liquidación debe llevarse a cabo de común acuerdo entre las Partes y, a
falta de consenso total o parcial sobre sus términos y condiciones, mediante decisión unilateral de la
ANH.

22.1.3. En el proyecto de acta correspondiente o en la providencia administrativa, según el caso,
han de consignarse:

22.1,3.1. Las características generales del Contrato;

22.1.3.2. — La forma y oportunidad de cumplimiento de las obligaciones a cargo de cada una de
las Partes;

Página 126 de 139

Y Elfuturo ja
5] Se de todos a

7
PUN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS.
COLOMBIA

22.1.3.3. — La forma y oportunidad de ejecución jurídica, administrativa, técnica y operacional,
económico-Tinanciera, ambienta] y social de las prestaciones recíprocas;

22.1.3.4. Los acuerdos, conciliaciones y transacciones a que lleguen las Partes para poner fin a
eventuales diferencias;

22.1.3.5.. Los compromisos pendientes y la forma y oportunidad para satisfacerlos, entre ellos,
la extensión y ajuste de las garantías y seguros que deban permanecer vigentes con posterioridad,
de manera que, cumplidos aquellos, las Partes puedan declararse en paz y a salvo.

22.1.4. En esta etapa se pueden igualmente acordar otros reconocimientos a que haya lugar, con
apego al ordenamiento superior.

Cláusula 22,2. Procedimiento

22.2.1. Representante o apoderado del Contratista, debidamente facultado para el efecto, debe ser
convocado para surtir la diligencia de liquidación, con quince (15) Días Hábiles de anticipación. A la
convocatoria debe acompañarse proyecto de Acta de conformidad con la Cláusula precedente, asi como
solicitar la información y soportes adicionales requeridos que no obren en el expediente.

22.2.2. La liquidación ha de llevarse a cabo en el curso de las reuniones que resulten necesarias
para el efecto, dentro del término previsto para realizarla de común acuerdo.

22.2,3, De alcanzarse consenso en torno a los términos de la liquidación, el Acta debe ser suscrita
por los representantes autorizados de las Partes, y el Supervisor o Interventor, en su caso.

22.2.4. Si dentro del plazo dispuesto en la Cláusula anterior, representante o representantes
autorizados del Contratista no concurren a las diligencias, no presentan los documentos de su resorte
para llevarla a cabo, o las Partes no obtienen consenso sobre los términos de la misma, la ANH debe
disponerla unilateralmente mediante providencia motivada, sin perjuicio del recurso y de las acciones
de ley, o de la aplicación de los instrumentos alternativos de solución de conflictos, de ser procedentes,

CAPÍTULO 23,
SOLUCIÓN DE CONTROVERSIAS

Cláusula 23.1. Acuerdo directo

23.1.1, Las Partes procurarán resolver directamente todas las controversias que se deriven del
presente Contrato o que guarden relación con el mismo, mediante acuerdo recíproco de sus respectivos
representantes autorizados específicamente para el efecto. Esta etapa (“Etapa de Arreglo Directo”),
tendrá un término de veinte (20) Días Hábiles, contados a partir de la fecha en que una de las Partes
comunique por escrito a la otra el motivo del conflicto o de la controversia, sus pretensiones y
fundamentos. Dicho término puede prorrogarse, de mutuo acuerdo, por un lapso igual,

Página 127 de 139

door . DS
0] esde todos ces E

7%
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA RACIONAL UE HIDROCARBUROS
COLOMA

Ciñusula 23,2, Cláusula compromisoria

[***41 momento de celebrar el Contrato, las Partes determinarán si se cumple alguno o algunos de
los presupuestos señalados en el articulo 62 de la Ley 1563 de 2012 y, en consecuencia, determinarán
si el arbitraje es internacional o nacional. Dependiendo de dicha determinación, adoptarán en su
integridad una de las siguientes cláusulas: ***]

Cláusula compromisoria de arbitraje internacional

23.2.1. Salvo que en el presente Contrato se disponga otra cosa, todas las controversias relativas
al presente Contrato, o que se deriven o guarden relación con el mismo, incluidas las consecuencias
económicas de los actos administrativos expedidos en ejercicio de facultades excepcionales, se
resolverán por un tribunal arbitral (el “TribunaP”) mediante arbitraje internacional, de conformidad
con las siguientes reglas:

23.2.1.1. — El Tribunal se sujetará a la última versión publicada del Reglamento de Arbitraje de
la Cámara de Comercio Internacional (el “Reglamento CCP”) y será administrado por la CCL.

23.2.1.2. El Tribunal estará integrado por tres (3) árbitros designados conforme al Reglamento
Cccí

23.2,1.3. Los árbitros deberán reunir las siguientes calidades:
23.2,1.3.1. Podrán tener cualquier nacionalidad;

23.2.1.3.2. Deberán ser abogados debidamente autorizados para ejercer el derecho en alguna
jurisdicción;
23.2.1.3.3. Deberán tener experiencia en la resolución de conflictos mediante arbitraje y en el

tema que suscita la controversia,

23.2.1.3.4. Deberán actuar con diligencia y buena fe en la conducción de los procedimientos
arbitrales,

23.2,1,4, El Tribunal decidirá en derecho.

23.2.1.5. El idioma que deberá utilizarse en las actuaciones arbitrales, en los escritos de las
partes, en las audiencias y en cualquier laudo, decisión o comunicación que emita el Tribunal será
español, con la posibilidad de obtener traducción simultánea a otro idioma a costo de la parte que
requiera dicho servicio.

23.2.1.6. Todas las audiencias presenciales deberán realizarse en Bogotá D.C., Colombia.

Página 128 de 139

Y Eto Mones

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA RACIONAL DE HIDROCARBUROS
COLOMBIA

23.2.1.7. — La sede del arbitraje será [  ], conforme a lo acordado por las Partes al momento de
suscripción del presente Contrato,

A falta de acuerdo al momento de la suscripción del contrato por las Partes, la sede del arbitraje
será la que determine la CCI de conformidad con el artículo 18 de las Reglas de Arbitraje de la
Cámara de Comercio Internacional, o aquel articulado vigente a la fecha de iniciación del
procedimiento,

Las partes, o en su defecto la CCI, deberán tener en cuenta los siguientes criterios para la selección
de la sede del arbitraje:

23.2.1.7.1. Se deberá garantizar la imparcialidad dentro del procedimiento. En tal sentido se
escogerá una sede distinta a la del domicilio de las partes del Contrato.

23.2.1.7.2. Se deberá escoger una sede con experiencia en arbitraje internacional y en el asunto
objeto de controversia.

23.2.1.7,3. Se deberá preferir como sede aquella que cuente con mayor experiencia en controversias
donde la Ley de fondo aplicable sea la de derecho colombiano.

23.2.1.8. La ley del fondo de la controversia será la ley de la República de Colombia.23,2.1.9, El
Tribunal decidirá sobre la confidencialidad del proceso arbitral o de cualquier otro asunto relativo
al arbitraje teniendo en cuenta lo que al respecto establezca el derecho aplicable.

23.2.2. Si con base en el procedimiento aplicable el Tribunal decide que el arbitraje no es
internacional, un nuevo tribunal será designado y resolverá las controversias relativas al presente
Contrato, o que se deriven o guarden relación con el mismo, de conformidad con las siguientes reglas:

23.2.2.1, — El Tribunal se sujetará a las reglas y procedimientos previstos en la Ley 1563 de 2012
para el arbitraje nacional y sesionará en el Centro de Arbitraje y Conciliación de la Cámara de

Comercio de Bogotá (el “Centro de Arbitraje”).

23.2,2,2. — El Tribunal estará integrado por tres (3) árbitros que serán designados por las Partes
de común acuerdo. En caso que no sea posible tal designación de común acuerdo dentro de un
periodo de seis (6) meses desde que haya concluido la Etapa de Arreglo Directo, los árbitros serán
designados por el Centro de Arbitraje de su lista de árbitros.

23.223. Los árbitros deberán reunir las siguientes calidades:
23.2.2,3.1. Deberán ser ciudadanos colombianos en ejercicio;

23,2,2,3.2, Deberán ser abogados debidamente autorizados para ejercer el derecho en
Colombia;

Página 129 de 139

Y El futuro A Xx
Y es de todos a

ÚS
A N ¿iéz CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
52= DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE MHDMOIARDUROS.
COLOMBIA

23.2.2.3.3. Deberán tener experiencia en la resolución de conflictos mediante arbitraje y
experiencia profesional sustantiva en el tema que suscita la controversia.

23.2.2.3.4. Deberán actuar con diligencia y buena fe en la conducción de los procedimientos
arbitrales.

23.2.22,4, — El Tribunal decidirá en derecho.
23.2,2.5. — Elidioma del arbitraje será español.

23.2.2.6. La sede del arbitraje será Bogotá D.C., Colombia.

23.2.2.7. — La ley del fondo de la controversia será la ley de la República de Colombia.

. Cláusula compromisoria arbitraje nacional

232.1. Salvo que en el presente Contrato se disponga otra cosa, todas las controversias relativas
al presente Contrato, o que se deriven o guarden relación con el mismo, se resolverán por un tribunal
arbitral (el “Tribunal”) mediante arbitraje nacional, de conformidad con las siguientes reglas:

23.2.1.1. — El Tribunal se sujetará a las reglas y procedimientos previstos en la Ley 1563 de 2012
y sesionará en el Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá (“Centro

de Arbitraje”).

23.2.1.2. El Tribunal estará integrado por tres (3) árbitros que serán designados por las Partes
de común acuerdo. En caso que no sea posible tal designación de común acuerdo dentro de un
periodo de seis (6) meses desde que haya concluido la Etapa de Arreglo Directo, los árbitros serán
designados por el Centro de Arbitraje de su lista de árbitros.

23.2.1.3. — Los árbitros deberán reunir las siguientes calidades:
23.2.1.3.1. Deberán ser ciudadanos colombianos en ejercicio;

23.2.1,3.2. Deberán ser abogados debidamente autorizados para ejercer el derecho en
Colombia;

23.2,1.3.3. Deberán tener experiencia en la resolución de conflictos mediante arbitraje y
experiencia profesional sustantiva en el tema que suscita la controversia.

23.2.1.3.4. Deberán actuar con diligencia y buena fe en la conducción de los procedimientos
arbitrales.

23.2.1,4. — El Tribunal decidirá en derecho.

23.2.1.5. — El idioma del arbitraje será español.

$ El fut ES
Página 130 de 139 d Y
A
2 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
AAA DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA:

23.2.1.6. — La sede del arbitraje será Bogotá D.C., Colombia.
23.2,1.7. La ley del fondo de la controversia será la ley de la República de Colombia.
Cláusula 23,3. Notificación a la Agencia Nacional de Defensa Jurídica del Estado

Cualquier actuación que dé inicio al trámite arbitral deberá comunicarse a la Agencia Nacional de
Defensa Jurídica del Estado de la República de Colombia, sin que por ello se entienda que aquella
adquiera la condición sustancial de parte en dicho procedimiento arbitral.

Cláusula 23.4. Selección de foro

Las Partes entienden que la presente cláusula compromisoria constituye una cláusula de selección de
Toro previo y exclusivo para resolver reclamos contractuales que las Partes decidan arbitrar con ocasión
del presente Contrato. Por lo tanto, ningún otro Tribunal será competente para resolver los reclamos
contractuales entre las Partes cuando hayan sido objeto de atbitramento al amparo de esta cláusula. Lo
anterior, sin perjuicio de Jos reclamos no contractuales que puedan proceder al amparo de los tratados
internacionales ratificados por Colombia.

CAPÍTULO 24,
DISPOSICIONES VARIAS

Cláusula 24.t.. Cesión y otras transacciones
24.1.1. Autorización

24.1.1.1. El Contratista no está facultado para ceder o transferir, ni total ni parcialmente, sus
intereses, derechos, obligaciones y compromisos adquiridos o contraídos en razón del presente
Contrato, ni, en general, su posición contractual, sin la autorización previa, expresa y escrita de la
ANH, y solamente con sujeción a las siguientes reglas:

24.1.1.2.  Eventuales cesiones de participaciones en la asociación de que se trate, entre quienes
integran Contratistas Plurales o en favor de terceros, no se consideran cesión del Contrato, pero
(i) imponen la modificación correspondiente del respectivo acuerdo o convenio de asociación;
(ii) requieren la autorización previa, expresa y escrita de la ANH, (iii) están limitadas a que el
Operador mantenga por lo menos el treinta por ciento (30%); (iv) debe recaer siempre en persona
jurídica que reúna, cuando menos, las mismas condiciones de Capacidad Económico Financiera,
Técnica y Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial
mínimas exigibles en los Términos de Referencia, y, (v) en todo caso, estarán sujetas las reglas y
requisitos que exija el Acuerdo 2 de 2017, vigente para la oportunidad de la correspondiente cesión.

24.1.1.3. El Operador está obligado a mantener participación mínima del treinta por ciento
(30%) en la asociación de que se trate,

Y Y El futuro ll
Página 131 de 139

de

bbs,
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
Ara DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA

24.1.14,. La cesión total o parcial del Contrato tiene también que recaer siempre en persona
jurídica que reúna las condiciones mínimas de Capacidad Económico Financiera, Técnica y
Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial exigibles en los
Términos de Referencia que dieron lugar a la asignación del Área y a la celebración del Contrato
y, en todo caso, aquellas que exija el Acuerdo 2 de 2017, vigente para la oportunidad de la
correspondiente transacción.

24.1,2, Otras autorizaciones

24,12... Conforme a los Términos de Referencia, las siguientes transacciones requieren
también autorización previa, expresa y escrita de la ANH, con el exclusivo propósito de establecer
que se mantienen, cuando menos, las mismas condiciones de Capacidad Económico Financiera,
Técnica y Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial
mínimas exigibles en los Términos de Referencia que dieron lugar a la asignación del Área y a la
celebración del Contrato, y, en todo caso, a aquellas que exija el Acuerdo 2 de 2017 vigente para la
oportunidad de la correspondiente transacción:

24.1.2.1.1. Todo evento de cesión o transferencia total o parcial de las participaciones en la
persona jurídica Contratista, el Operador u otro integrante de Contratistas Plurales que hubiera
acreditado los requisitos de Capacidad Económico Financiera.

24.1.2.1.2. Cualquier operación que comporte cambio del Beneficiario Real o Controlante
(según se define dicho término en el Acuerdo 04 de 2012) del Contratista o de cualquiera de los
integrantes de Contratistas Plurales, así como eventos de fusión o escisión del Contratista
Individual, del Operador y/o de quien o quienes hubieran acreditado los requisitos de Capacidad
Económico Financiera, en casos de Proponentes Plurales.

24.1.2.1.3. Las fusiones o escisiones de la persona jurídica Contratista, el Operador u otro
integrante de Contratistas Plurales que hubiera acreditado los requisitos de Capacidad
Económico Financiera.

24.1.2.2.  Seexceptúan de lo dispuesto en la Cláusula 24.1.2.1, las hipótesis a que se refieren las
Cláusulas 24.1.2.1.2 y 24.1.2.1.3 precedentes, es decir, de obtener autorización previa, expresa y
escrita de la ANH, pero no de informar a la ANH con quince (15) días hábiles de anticipación al
perfeccionamiento de la transacción de que se trate, las transacciones de sociedades abiertas o las
que se lleven a cabo en bolsas de valores y aquellas en las cuales el monto total de la Inversión
Exploratoria correspondiente al o a los Contratos celebrados con la ANH, incluidas tanto la Mínima
obligatoria como la Adicional ofrecida y pactada, y/o los activos derivados de la Etapa de
Producción de tales Contratos, respectivamente, no superen el veinte por ciento (20%) de los activos
totales del Contratista Individual, el Operador y quien o quienes hubieran acreditado la Capacidad
Económico Financiera en casos de Contratistas Plurales.

Página 132 de 139

oa El futuro A
Y es de todos. Menea ys

708

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No, 01 de 2019 COL-5

AGENCIA NACIONAL DEHIDROCARAUROS.
COLOMBIA

24.1.23. También, si la transacción es entre personas jurídicas del mismo grupo empresarial,
que tienen la misma Matriz o Controlante que otorgó Garantía Solidaria, basta con que se informe
ala ANH.

24.1,3, Procedimiento

24.1.3.1. Para tramitar la correspondiente autorización, el Contratista debe radicar solicitud
formal ante la ANH, con indicación de la naturaleza, objeto y demás elementos de la transacción
propuesta; la minuta del Contrato por celebrar, y la determinación precisa de todas las condiciones
de Capacidad de la persona o personas jurídicas en quienes recacría la cesión proyectada,
debidamente acreditadas con todos los documentos exigidos en el Reglamento de Contratación de
la ANI y en los Términos de Referencia del certamen que dio lugar al Contrato que proyecta
cederse total o parcialmente, o cuyo Contratista Plural se plantea modificar, y, en este último caso,
la minuta de reforma al convenio correspondiente (Consorcio o Unión Temporal) o de cesión de
derechos societarios (Sociedad Prometida), según aplique.

24.13.2,. La ANH dispone de noventa (90) Días Calendario, siguientes al recibo de la solicitud
presentada en forma completa, para estudiar la información suministrada y pronunciarse sobre la
misma.

24,133. De requerirse documentos no acompañados, modificación de los sometidos y/o
información no suministrada, la ANH pedirá al introducir los ajustes y realizar las aportaciones
pertinentes. En estos eventos, el plazo para resolver comenzará a contarse desde la radicación de
todos los requisitos exigidos.

24.1,34, — Antela falta de respuesta oportuna de la ANH, es decir dentro del término mencionado
en la Cláusula 24.1.3.2, el Contratista podrá solicitar una reunión a la Vicepresidencia de Contratos
de Hidrocarburos y/o Vicepresidencia Técnica de la ANH, que esta otorgará dentro de los cinco (5)
Días Mábiles siguientes a la solicitud, con el propósito de que éste emita una respuesta debidamente
justificada, Si la solicitud se refiere al otorgamiento de un plazo, y la ANH no responde la solicitud
en el plazo fijado en el presente Contrato, se entenderá que el término cuyo plazo se solicita no
vencerá hasta tanto la ANH no emita una decisión o respuesta de fondo respecto de la solicitud.

24,135, La improbación expresa o tácita de la solicitud no se considera desacuerdo o
controversia sometida a arbitraje.

Cláusula 24,2, Fuerza Mayor y Hechos Exclusivos de Terceros
24.21. Concepto y Efectos

24.2.1.1. — Fuerza Mayor o Caso Fortuito es el imprevisto al que no es posible resistir, y, Hecho
Exclusivo de Terceros, es el evento también irresistible, jurídicamente ajeno a la Parte que lo alega
y que no puede ser imputado a su responsabilidad y diligencia.

e El futuro Minenergía Y

Página 133 de 139 es detodos
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

24.2.1,2. Tanto la Fuerza Mayor, Caso Fortuito y los Hechos Exclusivos de Terceros se
consideran eximentes de responsabilidad patrimonial y dan lugar a la suspensión de los términos
para el cumplimiento de las obligaciones no financieras directa y totalmente afectadas por estas
circunstancias, siempre que estén fuera del control y/o de la previsión razonable de la Parte afectada
y que -puestos oportunamente en conocimiento de la otra-, no se controvierta su imprevisibilidad,
jrresistibilidad y el carácter de impedimento para la satisfacción de las obligaciones contractuales,

24.2.1.3. La suspensión de plazos operará durante el tiempo en que se mantengan las causas que
dieron lugar a ella,

242.14. La presencia de Fuerza Mayor, Caso Fortuito y/o de Hechos Exclusivos de Terceros
se reconocerá como se describe en la Clausulas 24.2.2 siguiente,

24.2,2. Aviso

Cuando cualquiera de las Partes se vea afectada por alguna circunstancia de las previstas en la Cláusula
24.2.1, debe dar aviso a la otra dentro de los quince (15) Días Calendario siguientes a su ocurrencia,
con el detalle de las circunstancias invocadas; las obligaciones afectadas y las razones en que se
fundamenta; el período estimado de impedimento y cualquier otra información que permita demostrar
la ocurrencia del hecho, su imprevisibilidad, irresistibilidad y efectos.

24.2,.2,1. Aceptación y suspensión temporal de la ejecución de las obligaciones

24.2.2.1.1. Dentro de los diez (10) Días Hábiles siguientes al recibo del aviso de que trata la
Cláusula 24.2.2, la Parte no afectada debe responder si la(s) circunstancia(s) invocada(s) como
eximente(s) de responsabilidad lo es(son) o no, y los motivos de su determinación. De aceptarlas,
se suspenden los plazos para el cumplimiento de las obligaciones directamente afectadas con
ella(s), a partir de la fecha en de su ocurrencia efectiva y hasta la cesación de tales efectos.

24.2.2.1.2. Si la Parte no afectada no responde oportunamente, se considerará aceptada la
ocurrencia de la causal invocada y suspendido el o los plazos afectados.

24.2.2.1.3. En todo caso, la suspensión sólo interrumpe el cumplimiento de aquellas
prestaciones real y efectivamente imposibles de satisfacer debido al o a los hechos invocados.

24,2,2,2.  Cesación de la Suspensión

El o los plazos se reanudarán y la Parte afectada está en el deber de retomar la satisfacción de la o las
obligaciones suspendidas, dentro del Mes siguiente a la desaparición del o de los hechos de Fuerza
Mayor o Hechos Exclusivos de Terceros que hubieran afectado los plazos, circunstancia que debe ser
puesta en conocimiento de la otra Parte dentro de los diez (10) Días Calendario siguientes.

24.2.2,3, — Restitución de Plazos

Y Elfururo ,
Y es de todos na pe

Página 134 de 139

=2 CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
O DE HIDROCARBUROS No, 01 de 2019 COL-5
COLOMBIA

24.2.2.3.1. Cuando el o los hechos Fuerza Mayor y/o Hechos Exclusivos de Terceros impidan
efectivamente el desarrollo de las Operaciones por más de dos (2) Meses consecutivos, se
restituirá el plazo contractual pendiente de ejecución para la terminación de la respectiva Fase,
Programa o Período, sin perjuicio del deber que pesa sobre el Contratista de prorrogar la Garantía
de Cumplimiento o de constituir una nueva, en los términos de la CAPÍTULO 15 del presente
Contrato.

24.2.2.3.2. Para efectos del presente Contrato, ni las condiciones climáticas ni las temporadas
de invierno usuales en determinadas regiones del País, ni los trámites de Licenciamiento
Ambiental que se desarrollen dentro de los términos legales constituyen causales de exoneración
de responsabilidad por Fuerza Mayor y/o Hechos Exclusivos de Terceros.

24.2.2.4. Cumplimiento de otras Obligaciones

Además de las obligaciones de carácter económico financiero, pesan sobre la Parte afectada el deber
de satisfacer oportuna, eficaz y eficientemente los demás compromisos y prestaciones no afectados por
aquellos, así como el de acometer todas las acciones y esfuerzos razonables para mitigar su impacto.

Cláusula 24,3, — Impuestos, Costos y Gastos

24,3.1. El Contratista, así como sus Operaciones, por razón o con motivo de la celebración,
ejecución, terminación y liquidación del presente Contrato, se someten a la legislación tributaria
colombiana,

24.32, Son de cargo del Contratista todos los costos y gastos derivados de la celebración,
ejecución, terminación y liquidación de este Contrato.

Cláusula 24,4. Moneda

24.4.1. Todos los pagos a que haya lugar en favar de la AN, en cumplimiento del presente
Contrato, deben ser realizados en Dólares de los Estados Unidos de América, siempre que lo permitan
las normas cambiarias, o, a elección de la ANH, en pesos colombianos, liquidados a la Tasa
Representativa del mercado del Dólar, TRM, como se dispone en la siguiente Cláusula 24.4.3.

24.42, Así mismo, los pagos deben depositarse en la cuenta y entidad financiera que la ANH
determine para el correspondiente propósito. No obstante, se aceptarán pagos en otras divisas, si lo
permiten las normas cambiarias y la ANH imparte su autorización por escrito.

24,43, Tasa de Cambio

Siempre que haya lugar a convertir Dólares de los Estados Unidos de América a Pesos Colombianos,
debe aplicarse la Tasa de Cambio Representativa del Mercado, TRM, certificada por la
Superintendencia Financiera, o por la entidad que haga sus veces, correspondiente al Día en que la

Y)

pl El futuro Mineneréla.
Página 135 de 139 v es de todos
A ss CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
FAMINEZ — DE HIDROCARBUROS No. 01 de 2019 COL-5
COLOMBIA.

respectiva obligación se hizo exigible o a aquel en que tenga lugar su pago efectivo, la que resulte
mayor.

Cláusula 24,5, Intereses de Mora

La demora en cancelar cualquier obligación dineraria por todo concepto, a favor de la ANH, conforme
al presente Contrato, causa Intereses de Mora, sin perjuicio de cualquier otra acción o actuación
derivada del retardo o incumplimiento.

Cláusula 24.6, — Comunicados Externos

24.6.1. Siempre que el Contratista proyecte hacer declaraciones públicas, anuncios 0
comunicados en torno a la ejecución contractual, que comporten difundir información que pueda
afectarla, debe comunicarlo previamente a la ANH.

24.6.2, En todo caso, las comunicaciones externas sobre Descubrimientos realizados y volúmenes
de Reservas de Hidrocarburos requieren aprobación previa, expresa y escrita de la ANH y se someten
a las disposiciones descritas para el efecto en la Cláusula 4.10.

24.63. Cuando el Contratista o integrantes de Contratistas Plurales se encuentre(n) inscrito(s) en
bolsas de valores de Colombia o de cualquier otro país, la información relevante dirigida a los mercados
debe ser sometida a la ANH, también en español, con antelación mínima de un (1) Día Calendario, o
dentro de los términos señalados por la Superintendencia Financiera de Colombia o por autoridad
competente, sea en este País o en el exterior.

Cláusula 24,7. — Legislación y Régimen Jurídico

24.7.1. Este Contrato se rige por las leyes de la República de Colombia vigentes al momento de
su celebración, Asimismo, le son aplicables las normas legales concernientes a la exploración y
producción de Hidrocarburos y al Sistema General de Regalías, en especial, las Leyes 756 de 2002 y
1530 de 2012; las disposiciones pertinentes del Código de Petróleos; los Decretos Leyes 1760 de 2003,
en todo aquello no modificado o sustituido por el distinguido como 4137 de 2011; este último; el
Reglamento de Contratación expedido por el Consejo Directivo de la ANH contenido en los Acuerdos
4 de 2012 y 3 de 2014; las Leyes 80 de 1993, 1150 de 2007, y 1474 de 2011 y el Decreto Ley 19 de
2012, sus desarrollos y reglamentos, en cuanto resulten pertinentes y aplicables, las normas aplicables
a determinadas actuaciones, contenidas en el Código de Procedimiento Administrativo y de lo
Contencioso Administrativo, contenido en la Ley 1437 de 2011, así como las disposiciones generales
del derecho privado, contenidas en los códigos Civil y de Comercio, o las disposiciones que sustituyan,
modifiquen, adicionen o complementen los anteriores,

24,7.2, Siempre que en el presente Contrato se haga mención a una norma jurídica, se entiende
que corresponde también a aquella o aquellas que la modifiquen, sustituyan, adicionen O
complementen.

o ELL
Página 136 de 139 * Sirio ema O

Obi,

== CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

ANC NACIONAL DE HIDROCARBUROS
COLOMBIA

Cláusula 24,8, Reclamación Diplomática

24.8.1. El Contratista renuncia expresamente a intentar reclamación diplomática en todo cuanto
corresponde a los derechos, obligaciones, compromisos, prestaciones y operaciones provenientes de
este Contrato, excepto en el caso de denegación de justicia.

24.82. Se entiende que NO se presenta denegación de justicia, cuando aquel ha tenido acceso a
todos los recursos y medios de acción que proceden conforme a las leyes colombianas.

Cláusula 24,9, — Idioma

24.9.1. Para todos los efectos y actuaciones relacionados con este Contrato, el idioma oficial es
el español.

24.9.2. Toda la información que se debe entregar a la ANH ha de ser proporcionada tanto en
medio físico como magnético, en caso de ser expresamente requerido así.

Cláusula 24.10. Domicilio y Correspondencia
24.£0.1. Domicilio

Las Partes acuerdan expresamente como domicilio contractual para todos los efectos, la ciudad de
Bogotá, D.C., República de Colombia.

24.10.2, Correspondencia

24.10.2.1. Para cualquier propósito relacionado con la celebración, ejecución, terminación y
liquidación del presente Contrato, las comunicaciones, notificaciones y, en general, toda
correspondencia que se crucen las Partes debe ser remitida por escrito y en medio magnético, de
ser requerido por la ANH, a las siguientes direcciones:

ANH: Agencia Nacional de Hidrocarburos
Avenida Calle 26 No. 59 -- 65, Piso 2
Bogotá, Distrito Capital
Teléfonos: (571) 593-17-17

Fax: (571) 593-17-18

Y A Elfuta E Y
Página 137 de 139

m—
A Hz CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
52 DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

El Contratista: UNIÓN TEMPORAL BLOQUE [+

(Nombre del Representante)

(Dirección)

Correo Electrónico: [$

24.10.2.2. Cualquier modificación en estas direcciones debe ser comunicada por escrito a la otra
Parte. Dicha comunicación solamente surtirá efectos transcurridos tres (3) días Calendario,
contados a partir de su radicación en la sede de la AN o en las oficinas del Contratista. Hasta dicha
fecha, cualquier comunicación enviada a la dirección consignada en este Contrato, se entenderá
recibida por la otra Parte en la fecha de su recepción.

24.10,2.3.. Toda comunicación del Contratista a la ANH debe ser suscrita por representante legal,
o por mandatario o apoderado, ambos debidamente autorizados para el efecto.

Cláusula 24,11.  Aprobaciones y Pronunciamientos

24.11.1. Cualquier determinación que conforme al presente Contrato requiera aprobación de la
ANH y no tenga previsto plazo preciso de respuesta, debe ser respondida en término máximo de tres
(3) Meses.

24.112. Transcurrido este lapso sin pronunciamiento de la ANH, el Contratista podrá solicitar una
reunión a la Vicepresidencia de Contratos de Hidrocarburos y/o Vicepresidencia Técnica de la ANH,
que esta otorgará dentro de los cinco (5) Días Hábiles siguientes a la solicitud, con el propósito de que
éste emita una respuesta debidamente justificada. Si la solicitud se refiere al otorgamiento de un plazo,
y la ANH no responde la solicitud en el plazo fijado en el presente Contrato, se entenderá que el término
cuyo plazo se solicita no vencerá hasta tanto la ANE no emita una decisión o respuesta de fondo
respecto de la solicitud. :

24.11.3, Este último acepta y reconoce que cualquier aprobación o autorización de la ANH, en
desarrollo del presente Contrato, no comporta ni implica garantía alguna acerca del resultado del objeto
de tales pronunciamientos.

Cláusula 24,12,  Subsistencia

24.12.1. La terminación o extinción de este Contrato por cualquier causa, no extinguirá las
obligaciones que por su naturaleza deban subsistir a tales eventos, incluidas, entre otras, las derivadas
de garantias y seguros, ni de la responsabilidad del Contratista y de sus garantes.

Página 138 de 139

Y Elfuturo Ñ
Y es de todos IAEA

== CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS No. 01 de 2019 COL-5

AGENCIA ACIONA DE HIDROCARBUROS
COLOMBIA:
24.12.2. El presente Contrato se suscribe exclusivamente por los representantes autorizados de las

Partes. No concurre el representante del garante solidario (cuando aplique), por cuanto la extensión y
términos de su responsabilidad se encuentran asumidos en el texto de la garantía solidaria, que
comprende la obligación de satisfacer en tiempo los requisitos de perfeccionamiento y ejecución de
aquel y de constituir y someter también oportunamente a la ANH las garantías y seguros contractuales,
conforme a los documentos puestos a consideración suya para obtener Habilitación.

Este Contrato se perfecciona con la firma de su texto escrito por los representantes autorizados de las
Partes.

Para constancia se firma en Bogotá, D.C., a primer (1) día del mes de marzo de 2019, en dos (2)
ejemplares del mismo tenor literal,

Contratante:

AGENCIA NACIONAL DE HIDROCARBUROS $

Luis Miguel Morelli Navia
Presidente

Contratista

ECOPETROLS.A.

Presidente

Teshyo: Y

(5) Y El futuro
Página 139 de 139
ANH

Ba
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA.

ANEXO A
ÁREA CONTRATADA
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE
HIDROCARBUROS No. 01 de 2019 "COL 5”

El área total comprendida dentro del bloque descrito a continuación es de trecientos
noventa y nueve mil cuatrocientos veintiséis (399.426) hectáreas, con seis mil seiscientos
cincuenta y cuatro (6.654) metros cuadrados aproximadamente, el cual se encuentra
totalmente costa afuera en aguas territoriales de Colombia en el Mar Caribe. La
información cartográfica fue tomada del Mapa político de Colombia, archivo digital del
1.G.A.C, a escala 1:500.000. Esta área se describe a continuación y como aparece en el
mapa que se adjunta como anexo “A”, que forma parte de este contrato, así como los
cuadros correspondientes. Se ha tomado como punto de referencia el Vértice Geodésico
27006005 del Instituto Geográfico Agustín Codazzi, cuyas coordenadas planas GAUSS
con origen Central, datum MAGNA-SIRGAS son: N:1.451.018,19319 metros,
E:637.944,0556 metros, las cuales corresponden a las coordenadas geográficas datum
MAGNA-SIRGAS Latitud 8” 39' 37,2696" al Norte del Ecuador, Longitud 77? 21' 55,5732"
al Oeste de Greenwich.

. PUNTO A:

- De dicho vértice geodésico, se continúa con rumbo N 40? 2' 41,075" E, por una distancia
de 48.798,582 metros hasta llegar al punto A, cuyas coordenadas son N: 1.488,375,570
metros, E: 669.340,362 metros.

PUNTO B:

De dicho vértice, se continúa con rumbo N 0” 28' 33,769" E, por una distancia de
23.067,368 metros hasta llegar al punto B, cuyas coordenadas son N: 1.511.442,141
metros, E: 669.532,017 metros.

PUNTO C:

De dicho vértice, se continúa con rumbo N 89” 30' 54,746" W, por una distancia de
4.585,204 metros hasta llegar al punto C, cuyas coordenadas son N: 1.511.480,937
metros, E: 664.946,977 metros.

Bogotá D.C. - Colombia. Código postal: 111321

Avenida Calle 26 N? 59 - 85 Pisa 2
Edificio de la Cámara Colombiana de la Infraostructura Y 0
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co E

Pág1de8
dei

E]
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

PUNTO D:

De dicho vértice, se continúa con rumbo N 0? 29' 22,661" E, por una distancia de
5.655,953 metros hasta llegar al punto D, cuyas coordenadas son N: 1.517.136,683
metros, E: 664.995,310 metros. La línea formada por los vértices “A-B-C-D” colinda en
toda su extensión con el área a devolver del TEA COL 5 operado por la compañía
ANADARKO COLOMBIA COMPANY SUCURSAL COLOMBIA.

PUNTO E:

De dicho vértice, se continúa con rumbo N 29” 22' 49,152" E, por una distancia de
22.828,385 metros hasta llegar al punto E, cuyas coordenadas son N: 1.537.028,936
metros, E: 676,195,018 metros.

PUNTO F:

De dicho vértice, se continúa con rumbo N 10* 52* 8,481" W, por una distancia de
35,035,145 metros hasta llegar al punto F, cuyas coordenadas son N: 1.571.435,578
metros, E: 669.588,633 metros. La línea formada por los vértices “D-E-F” no colinda con
bloque alguno.

PUNTO G:

De dicho vértice, se continúa con rumbo S 89” 29' 36,174" E, por una distancia de
5.040,012 metros hasta llegar al punto G, cuyas coordenadas son N: 1.571.391,014
metros, E: 674.628,448 metros.

PUNTO H:

De dicho vértice, se continúa con rumbo N 0? 30' 16,37" E, por una distancia de 9.229,270
metros hasta llegar al punto H, cuyas coordenadas son N: 1.580.619,926 metros, E:
674.709,720 metros.

PUNTO 1:

De dicho vértice, se continúa con rumbo S 89” 29' 48,782" E, por una distancia de
4.576,514 metros hasta llegar al punto |, cuyas coordenadas son N: 1.580.579,740
metros, E: 679,286,058 metros.

PUNTO y:

De dicho vértice, se continúa con rumbo N 0* 30' 17,967" E, por una distancia de
18.457,986 metros hasta llegar al punto J, cuyas coordenadas son N: 1.599.037,009
metros, E: 679.448,740 metros.

Avenida Calle 26 N* 59 - 65 Piso 2

Edificio de la Cámara Colombiana de la Infraestructura $ El futuro E A
Bogotá D.C. - Colombia. Código postal: 111321 Y es de todos Minenergia

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 2 de 8 des
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

PUNTO K:

De dicho vértice, se continúa con rumbo S 89” 29' 44,391" E, por una distancia de
4.573,626 metros hasta llegar al punto K, cuyas coordenadas son N: 1.598.996,751
metros, E: 684.022,189 metros.

PUNTO L:

De dicho vértice, se continúa con rumbo N 0” 30' 20,979" E, por una distancia de
23,071,873 metros hasta llegar al punto L, cuyas coordenadas son N: 1.622.067,725
metros, E: 684,225,873 metros.

PUNTO M:

De dicho vértice, se continúa con rumbo S 89” 29' 47,097" E, por una distancia de
9.141,674 metros hasta llegar al punto M, cuyas coordenadas son N: 1.621.987,378
metros, E: 693.367,194 metros.

PUNTO N:

De dicho vértice, se continúa con rumbo N 0” 29' 49,899" E, por una distancia de
4.614,081 metros hasta llegar al punto N, cuyas coordenadas son N: 1.626.601,285
metros, E: 693.407,233 metros.

PUNTO O:

De dicho vértice, se continúa con rumbo S 89” 30' 33,315" E, por una distancia de
9.139,846 metros hasta llegar al punto O, cuyas coordenadas son N: 1.626.523,002
metros, E: 702.546,744 metros.

PUNTO P:

De dicho vértice, se continúa con rumbo N 0* 29' 3,432" E, por una distancia de 4.613,775
metros hasta llegar al punto P, cuyas coordenadas son N: 1.631,136,612 metros, E:
702.585,741 metros.

PUNTO Q:

De dicho vértice, se continúa con rumbo S 89” 32' 0,173" E, por una distancia de
22.843,974 metros hasta llegar al punto Q, cuyas coordenadas son N: 1.630.950,572
metros, E: 725.428,957 metros.

Bogotá D.C. - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Avenida Calle 28 N* 58 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura Y a

Pág 3de 8

ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

PUNTO R:

De dicha vértice, se continúa con rumbo S 0” 26' 49,501" W, por una distancia de
4.606,560 metros hasta llegar al punto R, cuyas coordenadas son N: 1.626.344,152
metros, E: 725,393,012 metros. La línea formada por los vértices “F-G-H-I-4-K-L.-M-N-0-
P-Q-R” colinda en toda su extensión con el área a devolver del TEA COL 5 operado por
la compañía ANADARKO COLOMBIA COMPANY SUCURSAL COLOMBIA.

PUNTO $:

De dicho vértice, se continúa con rumbo N 89” 33' 27,328" W, por una distancia de
19.093,287 metros hasta llegar al punto S, cuyas coordenadas son N: 1.626.491,579
metros, E: 706.300,294 metros.

PUNTO T:

De dicho vértice, se continúa con rumbo S 0* 10' 21,977" E, por una distancia de
73,815,454 metros hasta llegar al punto T, cuyas coordenadas son N: 1.552.676,461
metros, E: 706.522,879 metros.

PUNTO U:

De dicho vértice, se continúa con rumbo $ 0* 26' 15,248" W, por una distancia de
27.686,439 metros hasta llegar al punto U, cuyas coordenadas son N: 1.524.990,829
metros, E: 706.311,439 metros.

PUNTO v:

De dicho vértice, se continúa con rumbo N 89” 33' 34,183" W, por una distancia de
9.167,610 metros hasta llegar al punto Y, cuyas coordenadas son N: 1.525.061,311
metros, E: 697.144,099 metros.

PUNTO W:

De dicho vértice, se continúa con rumbo S 0” 25' 58,694" VW, por una distancia de
9,221,510 metros hasta llegar al punto W, cuyas coordenadas son N: 1.515.840,065
metros, E: 697.074,415 metros.

PUNTO X:

De dicho vértice, se continúa con rumbo S 0” 26' 21,691" W, por una distancia de
9,233,247 metros hasta llegar al punto X, cuyas coordenadas son N: 1.506.607,089
metros, E: 697.003,613 metros. La línea formada por los vértices “R-S-T-U-V-W-X"
colinda en toda su extensión con el bloque PURPLE ANGEL operado por la compañía
ANADARKO COLOMBIA COMPANY SUCURSAL COLOMBIA.

Avenida Calle 26 N* 59 - 65 Piso 2 de

Edificio de la Cámara Colombiana de la Infraestructura Eres El futuro do a

Bogotá D.C. - Colombia. Código postal: 111321 e] es detados MIA
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co s

Pág4de8 Ah,
Lo
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

PUNTO Y:

De dicho vértice, se continúa con rumbo S 0” 26' 21,691" W, por una distancia de
9.221,434 metros hasta llegar al punto Y, cuyas coordenadas son N: 1.497.385,926
metros, E: 696.932,902 metros. La línea formada por los vértices “X-Y” colinda en toda
su extensión con el bloque FUERTE SUR operado por la compañía ECOPETROL S.A.

PUNTO Z:

De dicho vértice, se continúa con rumbo N 89” 33' 28,829" W, por una distancia de
9.171,786 metros hasta llegar al punto Z, cuyas coordenadas son N: 1.497.456,679
metros, E: 687.761,388 metros.

PUNTO AA:

De dicho vértice, se continúa con rumbo S 0? 26' 32,867" W, por una distancia de
9.233,816 metros hasta llegar al punto AA, cuyas coordenadas son N: 1.488.223,138
metros, E: 687.690,082 metros. La línea formada por los vértices “Y-Z-AA” colinda en
toda su extensión con el bloque PURPLE ANGEL operado por la compañía ANADARKO
COLOMBIA COMPANY SUCURSAL COLOMBIA.

De dicho vértice, se continúa con rumbo N 89” 31' 26,591" W, por una distancia de
18.350,353 metros hasta llegar al punto A, punto de partida y cierre de la alinderación. La
línea formada por los vértices “AA-A” colinda en toda su extensión con el área disponible
URA 4.

Bogolá D.C. - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Avenida Calie 26 N* 58 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura $ o

Pág5de3
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss
Origen Central, Datum MAGNA-SIRGAS
Tabla de datos y Resultados para el ÁREA A CONTRATAR BLOQUE COL 5

Punto COORDENADAS PLANAS Distancia RUMBOS.
NORTE. ESTE
YERT 1,451,018,193 637.944,056

48.798,582 N 407 2' 41,075" E
A 1,488.375,570 669.340,362.

23,067,368 N 0 28' 33,769" E
B 1.511,442,141 669,532,017

4,585,204 N 89% 30 54,146" W
9) 1.511.480,937 664,946,977

5.655,953 N 0*29'22,661" E
D 1.517.136,683 664.995,310

22,828,385 N 299 22 49,152" E
E 1.537.028,936 676.195,018

35,035,145 N 109 52! 8,481 W
F 1.571.435,578 669.588,633

5,040,012 $ 89" 29' 36,174" E
G 1.571,391,014 674,628,448

9.229,270 N 07 30' 16,37" E
H 1,580.619,926 674.709,720.

4.576,514 5 897 29' 48,782" E
I 1.580.579,740 679.286,058

18,457,986 N 0% 30' 17,967" E
J 1.599,037,009 679,448,740

4.573,626 $ 89" 29' 44,391" E
K 1.598.996,751 684.022,189

23.071,873 N 0? 30'20,979" E
L 1.622.067,725 684,225,873

9,141,674 $ 89" 29 47,097" E
M 1.621.987,378 693,367,194

4,614,081 N 09 29' 49,899 E,
N 1.626.601,285 693.407,233 .

9.139.846 $ 89" 30' 33,315" E
o 1.626.523,002 702.546,744

4.613,775 N 0? 29' 3,432" E
P 1.631.136,612 702.585,741

22,843,974 $ 89 32' 0,173" E
Q 1.630,950,572 725.428,957

4.606,560 $ 0%26' 49,501" W
R 1.626,344,152 725,393,012

19.093.287 N 89" 33' 27,328" W

Avenida Calle 26 N? 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la infraestnactura El futuro a a

Bogotá D.C. - Colombia, Código postal: 111321 esdetodos MU ISES
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág6 de 8 r
AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA
Punto | COORDENADAS PLANAS Distancia RUMBOS
| NORTE: ESTE
S 1.626.491,579 | —706.300,294
73,815,454 S0*10'21,977" E
T 1.552.676,461 | —706.522,879
27.686,439 $ 0*26' 15,248" W
1 1.524.990,829 706.311,439
9.167.610 | N.89*33'34,183"W
M 1,525,061,311 697,144,099
9221,510 5 025! 58,694" W
w 1.515.840,065 | 697.074,415
9233247 | S0*26'21,691"'W
Xx 1,506,607,089 697.003,613
9221434 | S0"26'21,691"W
Y 1.497.385,926 | —696.932,902
9,171,736 N 89" 33' 28,829" W
z 1A97.456,679 | — 687.761,388
9,233,816 5 0*26' 32,867" W.
AA 1.488.223,138 687.690,082
18,350,353 | N89"31"26,591" W
A 1.488.375,570 | —669.340,362
ÁREA TOTAL: 399,426,6654 Has Aprox.

Avenida Calle 26 N* 59 - 65 Piso 2

Edificio de la Cámara Colombiana de fa infraestructura
Bogotá D.C. - Colombia, Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág7de8

a
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA

ANEXO A
bola hair 720000 aoopoo
E ÁREA A CONTRATAR BLOQUE COL 5 5
E QUE CONSTITUYE EL $
ANEXO A
E E
E E
2 g
EN 3
El El
VERNOS OEODESICO 2700RO5 1.04:
COORDENADAS GAUSS CEN OMOEN CENTRA.
e ono e
3 Eos
3 COoRuENADAS SE
E ria E
- LAT; 8 39'97,2696"
LON:-T7* 21 55,5792%
ÁREA TOTAL.........399.428,6654 Ha Aprox,
CESEN
Larmusne cromo Jesse
T T
560000 640000 720000 200900
Aprotó: Carlos Jose Rodriguez Taborda - Vicepresidencia Técnico - Componente Técnico
Revisó: Carlos Emesto García Ruiz -- Experto G3 Grado 6 -- Componente Técnico

Avenida Calle 26 N* 59 - 65 Piso 2

Edificio «e la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 8 de 8

5]

Elfuturo
es de todos

Minenergia

ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

ANEXO B
PROGRAMA EXPLORATORIO

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS
No. 01 de 2019 COL.-5

Contratista: ECOPETROL S.A.

Área: COL-5

grama Explorator

o A : E Puntaje por Unidad de
Fase Duración Actividad Actividad Exploratoria
Reprocesamiento sísmico 3D de 1625 34.125
Km2 :
Adquisición sísmica 3D de 375 Km2 750
1 36 meses
Inversión sísmica simultánea y análisis
para productos de "Amplitud Versus
Angle” (AVA) a partir de 1625 Km2 de 0
sísmica 3D a cambio de 80 "Piston
Core”.
Total Puntaje por unidad de Actividad Exploratoria Fase 1... 784,125:
Avenida Calle a N*59- Ei 2, Edificio de la Cámara Colombiana de la Infraestructura
). - Col ia. y E dE
e vu o.

Pág 1de2

AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA
Programa Exploratorio Mínimo
Fase Duración l Actividad Actividad Exploratoria
2 36 meses ¡Un (1) pozo exploratorio 18.074
Total Puntaje por unidad de Actividad Exploratoria Fase 2 : 1 8.074
3 36 meses | Un (1) pozo exploratorio 18.074
Total Puntaje por. unidad de Actividad Exploratoria Fase 3 18.074.
Total Programa Exploratorio Mínimo 36.932,125
Total término ejecución Programa Exploratorio 9 años

FELIPE BAYÓN PÁRDO
C.C. No. 80.407.311
Representante Legal
ECOPETROL S.A.

Nit, 899.999.068-1

NOTA: Las actividades exploratoria y el puntaje por Unidad de Actividad Exploratoria, deben corresponder a lo previsto

en el Artículo 33 del Acuerdo 2 de 2017.

Avenida Calle 26 N* 68 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal; 111321 a Po Winenergla
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co es de todos ,

Pág 2 de 2

C

O]
E]
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

ANEXO C

DERECHOS ECONÓMICOS
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE
HIDROCARBUROS No. 01 de 2019 "COL-5"

Derechos Económicos

Área COL-5

Costa Afuera, prospectiva para el desarrollo de Acumulaciones en Trampas.
C.1 Derecho Económico por concepto del Uso del Subsuelo

Acuerdo 2 de 2017, Artículo 82.

C.1.1 Período de Exploración, incluido eventual Programa Exploratorio Posterior,
Descubrimientos, Programa de Retención, Programas de Evaluación
(individual e integrado) sin Producción, Etapa de desarrollo de
infraestructura de producción y transporte:

Causación: Anualmente o en forma proporcional por fracciones inferiores, a partir de la Fecha
Efectiva, durante el Período de Exploración, sus prórrogas, eventual Programa Exploratorio
Posterior, Programa de Evaluación (individual e integrado), Descubrimientos, Programa de
Retención, sin que exista Producción y Etapa de desarrollo de infraestructura de producción y
transporte.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del correspondiente
Formulario.

Se calcula sobre la superficie total del Área Asignada o su Remanente, de mediar devoluciones,
deducidas las Áreas en Explotación o en Producción, medida en hectáreas (ha) y fracciones
de hectárea aproximadas hasta centésimas, según su estado a 31 de diciembre del Año
inmediatamente anterior, a la tarifa fijada por la ANH en Dólares de los Estados Unidos de

Avenida Calle 26 N* 59 - 65 Piso 2 S
Edificio de la Cámara Colombiana de la Infraestructura Ad El futuro a >
Bogotá D.C. - Colombia, Código postal: 141321 esdétodos inenersla:

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 1 de 23
O]

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

América por unidad de superficie (USD/ha).

Para el periodo comprendido entre el 1 de mayo de 2018 al 30 de abril de 2019 dicha tarifa
es:

Áreas Prospectivas para Acumulaciones de Hidrocarburos en Trampas
Tarifa - TAUS (USD/ha)
Áreas Costa Afuera a profundidades a agua iguales o menores de 1.000 m. 0,79
Áreas Costa Afuera a profundidades a agua de más de 1.000 m. 0,59

Esta tarifa se actualiza anualmente con arreglo al Artículo 87 del Acuerdo 2 de 2017, o la
norma que lo modifique o sustituya. Por consiguiente, como quiera que el Índice aplicable
para el Año inmediatamente anterior solamente se publica en el Mes de abril, la providencia
de actualización se expide en mayo siguiente.

Para liquidar el Derecho se aplica la siguiente fórmula:
DUSpe = S * TAUS
Donde:

=  DUSpe corresponde al Derecho Económico por concepto del Uso del Subsuelo durante el
Período de Exploración

= Sesla superficie del Área Asignada o la del Área Remanente menos las Áreas en Explotación
o en Producción, expresada en hectáreas y fracciones de hectárea (ha) aproximadas hasta
centésimas

» TAUS corresponde a la tarifa anual por concepto del Uso del Subsuelo vigente, expresada
en Dólares de los Estados Unidos de América por unidad de superficie, actualizada
anualmente por la ANH

Oportunidad de Pago:

La cancelación de este Derecho Económico ha de tener lugar en forma anticipada, dentro del
Mes siguiente a la Fecha Efectiva, por la fracción remanente del Año de que se trate, y
posteriormente, por Año calendario, en el mes de febrero.

Avenida Calle 26 N* 59 - 65 Piso 2
Edificlo de la Cámara Colombiana de la Infraestructura X El futuro Mi E
Bogotá D.C. - Colombia. Código postal: 111321 es de todos a
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co
Pág 2 de 23 C
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Si el Período de Exploración, el Programa Exploratorio Posterior, Programa de Retención,
Programas de Evaluación (individual e integrado) sin Producción, Etapa de desarrollo de
infraestructura de producción y transporte terminan antes de completarse el Año calendario
de que se trate, los Aportes a que se refiere este numeral deben liquidarse y pagarse
proporcionalmente por la fracción que corresponda.

Debe pagarse en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM certificada por la Superintendencia Financiera de Colombia, vigente el Día Hábil
inmediatamente anterior a la fecha en que tenga lugar su cubrimiento efectivo.

C.1.2 Período de Explotación, Descubrimientos y Programas de Evaluación con
Producción

Causación: Por semestre calendario vencido.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del correspondiente
Formulario.

Se calcula sobre la Producción Base, descontados los volúmenes correspondientes al Derecho
Económico de Participación en la Producción (X%) y de Participación Adicional en la misma,
de resultar aplicable, por las tarifas fijadas por la ANH en Dólares de los Estados Unidos de
América por volumen de Producción, es decir, por Barril de Hidrocarburo Líquido o por miles
de Pies Cúbicos de Gas Natural.

Las tarifas del Derecho Económico por concepto del Uso del Subsuelo en Áreas en Explotación
o en Producción, en Descubrimientos o en desarrollo de Programas de Evaluación con
Producción, para el periodo comprendido entre el 1 de mayo de 2018 al 30 de abril de 2019,
son las siguientes:

Y Cero coma trece ochenta y cinco Dólares (USD 0,1385) por Barril de Hidrocarburo
Líquido, y

Y Cero coma cero trece ochenta y cinco Dólares (USD 0,01385) por cada mil Pies Cúbicos
(1.000 ft) de Gas Natural.

Avenida Calle 26 N? 59 - 65 Piso 2
Edificio de la Cámara Colombiana de ta Infraestructura El futuro da de
Bogotá D.C. - Colombia, Código postal: 111321 Y esdetodos  MUmba

Teléfono: +57 (1) 693 17 17 - www.anh.gov.co
Pág 3 de 23
==.

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Esta tarifa se actualiza anualmente con arreglo a! Artículo 87 del Acuerdo 2 de 2017.

Para liquidar este Derecho se aplica la siguiente fórmula:

DUS? = PBD * TUP

Donde:

= DUSp corresponde al Derecho Económico por concepto del Uso del Subsuelo sobre la
Producción proveniente de Descubrimientos, de Áreas en Evaluación o de Campos en
Producción.

x= PB o Producción Base, es la Producción medida en el Punto de Medición Oficial o Punto de
Fiscalización, después de descontar las Regalías expresadas en volumen, que resulta de la
fórmula PB =PT-R

= PT es la Producción Total de cada Descubrimiento, de cada Área en Evaluación o de cada
Campo en cada Área asignada en Producción, expresada en volumen, Barriles de
Hidrocarburos Líquidos o miles de Pies Cúbicos de Gas Natural, también correspondiente al
Período mensual de Liquidación de que se trate, una vez descontados los volúmenes de
Hidrocarburos utilizados en beneficio de las operaciones de extracción y los que
inevitablemente se desperdicien en ellas, así como los de Gas que se reinyecten en el mismo
Campo en Producción

= Res el volumen de Regalías inherente al Período Mensual de Liquidación de que se trate,
expresado en Barriles (bbl) o en miles de Pies Cúbicos (kft3), según sea Hidrocarburo
Líquido o Gas Natural

»  PBD es la Producción Base para el cálculo del Derecho en dinero, que resulta, a su vez, de
la siguiente fórmula PBD = PB * (1 - XP)

= XP corresponde al Porcentaje de Participación en la Producción (X%), más la Participación
Adicional en la misma, de resultar aplicable, pactados en el Contrato

Avenida Calle 26 N* 59 - 85 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura di El futuro Mi Lo
Bogotá D.C, - Colombia. Código postal: 111321 es de todos inenergia

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co
Pág 4 de 23

3
ANHs

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

= TUP es la Tarifa por Unidad de Producción, fijada en Dólares de los Estados Unidos de
América por Barril de Hidrocarburo Líquido (USD/bbl), o por miles de Pies Cúbicos de Gas
Natural (USD/kf?), actualizada por la ANH para el Año calendario de que se trate

Oportunidad de Pago: Dentro del primer Mes del semestre calendario inmediatamente
siguiente al de su respectiva causación.

Debe pagarse en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM, certificada por la Superintendencia Financiera de Colombia, vigente el Día Hábil
inmediatamente anterior a la fecha en que tenga lugar su cubrimiento efectivo.

C.1.3 Concurrencia del Derecho Económico por concepto del Uso del Subsuelo
sobre el Área y sobre la Producción

En el evento de que se encuentre en curso el Período de Exploración sobre todo o parte del
Área Asignada y -simultáneamente- exista Producción en Descubrimientos, Programa de
Retención y/o en ejecución de Programas de Evaluación (individual o integrado), o en Áreas
en Producción, el Contratista debe liquidar y pagar este Derecho Económico tanto sobre la
Área asignada o remanente, como sobre la Producción. No obstante, de dicha Área se deduce
aquella establecida en las Áreas en Producción.

C.2 Aportes para Formación, Fortalecimiento Institucional y Transferencia de
Tecnología:

Acuerdo 2 de 2017, Artículo 83

C.2.1 Pertodo de Exploración incluido eventual Programa Exploratorio Posterior,
Programa de Retención, Programas de Evaluación (individual e integrado)
sin Producción y Etapa de desarrollo de infraestructura de producción y
transporte

Causación: Los Aportes por concepto de Formación, Fortalecimiento Institucional y
Transferencia de Tecnología se causan anualmente, a partir de la Fecha Efectiva, durante el
Período de Exploración, sus prórrogas, eventuales Programas Exploratorios Posteriores,

Avenida Calle 26 N* 5 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura cr El futuro Mi a
Bogotá D.C. - Colombia. Código postal: 111321 es uetodos inenergia

Telélono: +57 (1) 693 17 17 - www.anh.gov,.co
Pág 5 de 23

E]
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Programa de Retención, Programas de Evaluación (individual e integrado) sin Producción y
Etapa de desarrollo de infraestructura de producción y transporte.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del Formulario
correspondiente.

Estos Aportes equivalen al veinticinco por ciento (25%) del Derecho Económico por concepto
del Uso del Subsuelo,

Para su liquidación se aplica la siguiente fórmula:

ATTre = DUSpe * 25%
Donde:

»  ATTpg corresponde al Aporte para Formación, Fortalecimiento Institucional y Transferencia
de Tecnología

=  DUSpees el Derecho Económico por concepto del Uso del Subsuelo

En ningún caso, el valor de los Aportes puede exceder la suma de NOVENTA Y NUEVE MIL
NOVECIENTOS SETENTA Y SIETE CON CUARENTA Y SIETE CENTAVOS
(USD$99.977,47) dólares de los Estados Unidos de América, para el periodo comprendido
entre el 1 de mayo de 2018 al 30 de abril de 2019,

Este límite se actualiza cada Año, mediante la aplicación del Índice de Precios al Productor,
1PP, “Final Demand”, WPUFDA4, publicado por el Departamento de Trabajo de los Estados
Unidos de América, como se determina en el Artículo 87 del Acuerdo 2 de 2017.

Oportunidad de Pago: La cancelación de este Derecho Económico ha de tener lugar en
forma anticipada, dentro del Mes siguiente a ta Fecha Efectiva, por la fracción remanente del
Año de que se trate, y posteriormente, por Año calendario, en el mes de febrero.

Si el Período de Exploración, el Programa Exploratorio Posterior y/o los Programas de
Evaluación (individual e integrado) y el Programa de Retención terminan antes de completarse
el Año calendario de que se trate, los Aportes a que se refiere este numeral deben liquidarse

Avenida Calle 26 N* 59-65 Plso 2
Edificio de la Cámara Cotombiana de la Infraestructura A El futuro a a
Bogolá D.C. - Colombia. Código postal: 111321 $ esdetodos. “MeneIÉla y

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 8 de 23
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

y pagarse proporcionalmente por la fracción que corresponda.

Debe pagarse en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM certificada por la Superintendencia Financiera de Colombia, vigente el Día Hábil
inmediatamente anterior a la fecha en que tenga lugar su cubrimiento efectivo.

C.2.2 Período de Explotación, Descubrimientos y Programas de Evaluación con
Producción

Causación: Por semestre calendario vencido.

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del Formulario
respectivo.

Equivale al diez por ciento (10%) del Derecho Económico por concepto del Uso del Subsuelo
durante el Período de Explotación, y sobre la Producción en Descubrimientos o en Programa
de Evaluación con Producción, liquidado para el mismo semestre,

Para liquidar los Aportes debe aplicarse la siguiente fórmula:
ATTp = DUS» * 10%
Donde:
» ATTp corresponde al Aporte para Formación, Fortalecimiento Institucional y Transferencia
de Tecnología en el Período de Explotación, en Descubrimientos o en Programas de

Evaluación cuando exista Producción

= DUS? corresponde al Derecho Económico por concepto del Uso del Subsuelo en el Período
de Explotación, en Descubrimientos o en Programas de Evaluación si existe Producción

En ningún caso, el valor de los Aportes puede exceder la suma de NOVENTA Y NUEVE MIL
NOVECIENTOS SETENTA Y SIETE CON CUARENTA Y SIETE CENTAVOS
(USD$99.977,47) dólares de los Estados Unidos de América, para el periodo comprendido
entre el 1 de mayo de 2018 al 30 de abril de 2019.

Avenida Calle 26 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de ta Infraestructura z Ó
Bogotá D.C. - Colombia. Código postal: 111321 . esd ado
Teléfono: +57 (1) 598 17 17 - www.anh.gow.co

Pág 7 de 23

(e
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Este límite también se actualiza cada Año, mediante la aplicación del Índice de Precios al
Productor, 1PP, *Fina/ Demand”, WPUFDA, publicado por el Departamento de Trabajo de los
Estados Unidos de América, como se determina en el Artículo 87.del Acuerdo 2 de 2017.

Oportunidad de Pago: Dentro del primer Mes del semestre siguiente al de su causación.

C.2.3 Concurrencia de los Aportes para Formación, Fortalecimiento Institucional y
Transferencia de Tecnología en el Período de Exploración, incluido eventual
Programa Exploratorio Posterior, Programa de Retención, Programas de
Evaluación (individual e integrado) Descubrimientos y Programas de
Evaluación, y sobre la Producción

En el evento de que se encuentre en curso el Período de Exploración sobre todo o parte del
Área Asignada yPartici -simultáneamente- exista Producción en Descubrimientos y/o en
ejecución de Programas de Evaluación o en Áreas en Producción, el Contratista debe liquidar
y pagar los Aportes tanto sobre el Derecho Económico por concepto del Uso del Subsuelo
correspondiente a la Área Asignada o Remanente, como sobre la Producción.

C.3 Derecho Económico por concepto de Participación en la Producción (XY%o):
Acuerdo 2 de 2017, Artículo 84

El Derecho Económico por concepto de Participación en la Producción (X%) ofrecida en la
Propuesta y aplicable a la ejecución del presente Contrato se consigna en el siguiente Cuadro.

Yacimientos en Trampas

Porcentaje de Participación en la Producción Ofrecido y Pactado (X%)

Uno por ciento (1%)

Causación: Por Mes Calendario sobre la Producción obtenida en el mismo.

Avenida Calle 26 N? 59 - 65 Piso 2

Edificio de la Cámara Colombiana de la Infraestructura A El futuro encia

Bogotá D.C. - Colombia. Código postal: 111321 es de todos nenerE

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co
no

Pág 8 de 23
q

o

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Liquidación: Corresponde al Contratista, mediante el diligenciamiento del respectivo
Formulario.

Se calcula sobre la Producción Base, de acuerdo con el Porcentaje de Participación en la
Producción (X%) ofrecido y pactado en el Contrato.

Para liquidar este Derecho se aplique la siguiente fórmula sobre la Producción de cada Campo
en cada Área Asignada en Producción, así como sobre la proveniente de cada Yacimiento, en
Descubrimientos y en Áreas donde se desarrollen Programas de Evaluación:

DPPvo = PB * XP * FM

Donde:

= DPPyo, es el Derecho Económico por concepto de Participación en la Producción (X%) para
el Período mensual de Liquidación de que se trate, expresado en volumen, en Barriles de
Petróleo o en miles de Pies Cúbicos de Gas Natural

= PB o Producción Base, es la Producción medida en el Punto de Medición Oficial o Punto de
Fiscalización, después de descontar las Regalías expresadas en volumen, que resulta de la
fórmula PB =PT-R

= PTes la Producción Total del Descubrimiento, de cada Área en Evaluación o de cada Campo
en cada Área asignada en Producción, expresada en volumen, Barriles de Hidrocarburos
Líquidos o miles de Pies Cúbicos de Gas Natural, también correspondiente al Período
mensual de Liquidación de que se trate, una vez descontados los volúmenes de
Hidrocarburos utilizados en beneficio de las operaciones de extracción y los que
inevitablemente se desperdicien en ellas, así como los de Gas que se reinyecten en el mismo
Campo en Producción

» Res el volumen de Regalías inherente al Período Mensual de Liquidación de que se trate,
expresado en Barriles de Hidrocarburos Líquidos o en miles de Pies Cúbicos de Gas Natural,
según el caso

Avenida Calle 28 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la infraestructura El futuro a E
Bogolá D.C. - Colombia. Código postal: 111321 $ ésdetodos Mensigla

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

AA,

Pág 9 de 23 S :
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

= XP corresponde al Porcentaje de Participación en la Producción pactado en el respectivo
Contrato, (X%)

» FM es el factor multiplicador correspondiente al rango del promedio del Precio del
Hidrocarburo de que se trate, durante el Mes al que se refiera la Producción, según la
siguiente Tabla:

Petróleo Crudo Gás Natural:
Precio Promedio Referencia Cushing, OK Precio Promedio de Venta en.
WTI, “Spot Price”, FOB, durante el Mes de Campo, dúrahte el Mes de FM
Producción Producción : E
USD/bbl]. [USD/MBtu]
X<30 Y<30 0,77
30 <=X<35 0,84
35<=X<+40 0,89
0,95
1,00
1,00
1,01
1,01
1,02
1,03
1,06
1,08
85 <= X<90 1,10
90 <=X<95 9/0 <= Y < 9,5 1,12
95<=X< 100 9/5 <= Y < 10,0 1,14
X >= 100 Y >= 10,0 1,16

En el evento de que la ANH opte por recaudar este Derecho Económico en dinero, debe
aplicarse la siguiente fórmula:

DPPbmw = (DPPyo. +/- VC) * (PV - CD)
Donde:
=  DPPo:w es el monto en dinero por concepto del Derecho Económico de Participación en la

Producción (X%), expresado en Dólares de los Estados Unidos de América, correspondiente
al Período mensual de Liquidación de que se trate

Avenida Calle 26 N* 59 - 65 Piso 2

Edificio de la Cámara Colombiana de la Infraestructura 6
Bogotá D.C. - Colombia. Código postal: 111321 es de
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 10 de 23
A

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA.

»  VC es el Volumen de Compensación, a favor o en contra, también en el Período mensual
de Liquidación de que se trate, resultado de la calidad del crudo producido en cada Campo
de cada Área Asignada en Explotación, en cada Descubrimiento o en cada Área en
Evaluación, y entregado al sistema de oleoducto, cuando se emplee este medio de
transporte, de acuerdo con el Manual de Procedimiento de Compensación Volumétrica de
cada transportador por oleoducto, y con los Informes Mensuales de Balance Volumétrico
del respectivo transportador.

= PV corresponde al Precio de Venta aplicable al volumen de Producción a favor de la ANH,
por concepto de Participación en la Producción (X%), durante el Período mensual de
Liquidación de que se trate, expresado en Dólares de Estados Unidos de América por Barril
(USD/bbl) para Hidrocarburos Líquidos o por millón de BTU (British Thermal Unit por su
sigla en inglés) (USD/MBTU) para Gas Natural.

Este valor corresponde al promedio de los distintos precios de venta, ponderados por el
volumen de Hidrocarburo comercializado a cada precio, durante el período mensual de que
se trate.

En el caso de que el Contratista venda los Hidrocarburos a sociedades matrices o
subordinadas, sea en el Campo en Producción, en puerto de exportación o en cualquier
otro sitio, y el Precio de Venta, PV, sea inferior al Precio de Mercado del correspondiente
Hidrocarburo, en ese punto de venta, el componente PV de la fórmula de cálculo
corresponderá al mismo Precio de Mercado, obtenido de la siguiente manera:

(1), Si se trata de Hidrocarburos Líquidos, el Precio de Mercado será aquel determinado en
el Puerto de Exportación, según la calidad API de la mezcla de exportación asimilable,
como Castilla Blend, Vasconía Blend, Vasconia Norte Blend, South Blend, u otras. Si la
venta inicial o la primera venta se lleva a cabo en el Campo en Producción, el Precio
de Mercado corresponderá a aquel en Puerto de Exportación, con base en la calidad
API de la mezcla de exportación asimilable, como Castilla Blend, Vasconia Blend,
Vasconia Norte Blend, South Blend, u otras, una vez deducidos los Costos de
Transporte, Manejo, Trasiego y/o Comercialización aplicables para obtener el precio en
el Campo en Producción, según las condiciones pactadas entre el Productor y el
comprador del Hidrocarburo para determinar el precio de la venta en el Campo en
Producción, independientemente del destino del Hidrocarburo objeto de venta.

Avenida Calle 28 N* 59 - 65 Piso 2 z
Edificio de la Cámara Colombiana de la Infraestructura dE cl futuro Mi
Bogotá D.C. - Colombia. Código postal: 111321 es de todos. energia:

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 11 de 23
H=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

(ii) SI se trata de la venta de Gas Natural para atender demanda nacional, el Precio de
Mercado corresponde al precio promedio ponderado nacional del Precio Base de
Liquidación del Gas Natural, determinado para efectos del pago en dinero de las
Regalías de Gas Natural. Si las ventas son para exportación, el Precio de Mercado se
obtendrá a partir de una referencia previamente acordada entre la ANH y el Contratista,
con base en uno o varios precios marcadores de Gas, en función del mercado
geográfico del destino final del Gas vendido por el Productor.

= CD corresponde a la suma de los costos realmente incurridos por el Contratista, conforme
al Artículo 89 de! Acuerdo 2 de 2017, para transportar el volumen de Hidrocarburo a favor
de la ANH, por concepto del Derecho Económico de Participación en la Producción (XW%),
entre el Punto de Fiscalización o de Medición Oficial y el sitio determinado por el Contrato
para la venta inicial del Hidrocarburo, durante el Período de Liquidación de que se trate,
expresado en Dólares de Estados Unidos de América por Barril (USD/bbl) para
Hidrocarburos Líquidos o por millón de BTU (British Thermal Unit por su sigla en inglés)
(USD/MBTU) para Gas Natural.

Este valor resulta del promedio de los Costos Deducibles ponderados por el correspondiente
volumen de Hidrocarburo, durante el período mensual de que se trate.

En el evento en que el resultado del Componente (PV — CD) sea igual o inferior a cero, para
efectos de la liquidación debe tomarse el último valor positivo de dicho Componente, de las
liquidaciones provisionales anteriores por concepto del Derecho Económico de Participación
en la Producción (X0%).

Se calcula en forma Provisional por Mes de Producción, con base en la mejor información
disponible, y debe ajustarse para obtener su valor Definitivo, una vez se conozcan el Precio
de Venta, los Costos Deducibles y el Volumen de Compensación por Calidad, en firme, sin
exceder de los tres (3) Meses inmediatamente siguientes al período mensual de Producción
objeto de cálculo.

Avenida Calle 26 N* 58 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura YY El futuro Minenergí
BogotáD.C. - Colombia. Código postal: 111321 es de todos inenergía.
Teléfono; +57 (1) 593 17 17 - www.anh.gov.co

Pág 12 de 23

eS

p—
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA.

Tanto la Liquidación Provisional como la información que le sirva de soporte, deben ser
sometidas a la ANH dentro de los diez (10) Días Comunes siguientes al vencimiento del período
mensual de Producción correspondiente. La Definitiva, también con la información de soporte,
dentro de los tres (3) Meses inmediatamente siguientes al período mensual de Producción al
cual se refiera.

Oportunidad de Pago:

En Especie

Si la ANH opta porque este Derecho Económico se pague en especie, el Contratista debe
entregarle la cantidad de Hidrocarburos correspondiente, para cuyo efecto, las dos Partes
deben acordar por escrito el procedimiento aplicable, la programación de las entregas, y los
demás aspectos relevantes para la medición y puesta a disposición de los Hidrocarburos en
forma completa, técnica, oportuna y segura.

La ANH o la empresa que ésta determine debe recaudar los volúmenes en el Punto de Entrega
y reconocer al Contratista el valor del traslado del Hidrocarburo entre el Punto de Medición
Oficial o de Fiscalización y el de Entrega, cuando sean distintos.

La ANH dispone de un (1) Mes para retirar el volumen. Vencido este término, sin que lo haya
hecho, y siempre que exista capacidad disponible de almacenamiento en las facilidades del
Contratista, es obligación suya almacenar los Hidrocarburos hasta por término máximo de tres
(3) Meses consecutivos.

En este último evento, por concepto del almacenamiento, la ANH debe reconocer al Contratista
una tarifa razonable, acordada previamente en cada caso, por escrito entre las Partes,

Si no hay capacidad de almacenamiento, el Contratista puede continuar la Producción de
Hidrocarburos y disponer del volumen correspondiente al Derecho de Participación en la
Producción (X%), con el compromiso de entregar posteriormente a la ANH los volúmenes que
esta no hubiera retirado, en la forma y oportunidad previamente convenidos para el pago
efectivo del Derecho.

Vencido el citado plazo de tres (3) Meses, sin que la ANH haya retirado los Hidrocarburos, el

Avenida Calle 26 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura Emi El futuro Mi e
Bogolá D.C. - Colombia, Código postal: 111321 es de todos naa

Teléfono: +57 (1) 583 17 17 - www.anh.gov.co
Pág 13 de 23
a

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Contratista queda en libertad de comercializarlos y en el deber de entregar el producido a la
Entidad, con arreglo a las normas sobre pago de este Derecho Económico en dinero.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de almacenamiento, el
Contratista queda facultado para disponer del volumen correspondiente al Derecho de
Participación en la Producción (X%), y la ANH puede retirarlo posteriormente, a una tasa de
entrega compatible con la capacidad de Producción.

También puede la ANH autorizar al Contratista la entrega de los volúmenes correspondientes
a las liquidaciones mensuales del referido Derecho de Participación en la Producción (X%), en
Meses posteriores a aquel al que corresponda la Producción, previamente convenidos.

En Dinero

El Valor de la Liquidación Provisional debe cancelarse dentro de los treinta (30) Días Comunes
o calendario siguientes al vencimiento del Período mensual de Producción de que se trate, y,
eventuales diferencias en contra del Contratista, con la Liquidación Definitiva, en la misma
fecha de su sometimiento a la ANH, debidamente soportada.

De presentarse saldo a favor de la Entidad, la diferencia debe ser cubierta dentro de los diez
(10) Días Calendario siguientes a la fecha de la Liquidación Definitiva o a la de recepción del
correspondiente requerimiento.

Debe tener lugar en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM, certificada por el Banco de la República, vigente el Día Hábil inmediatamente
anterior a la fecha en que tenga lugar su cubrimiento efectivo.

Si la ANH opta por modificar la forma de pago pactada, es decir, de dinero a especie, o
viceversa, debe comunicar su determinación al Contratista con por lo menos tres (3) Meses
de anticipación.

Sobre esta Participación en la Producción no se causan Derechos Económicos por concepto de
Precios Altos.

Avenida Calle 26 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura d Elfuturo Le e

Bogotá D.C. - Colombia. Código postal: 111321 E] esdetodos  MMEneIóa

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

q

Pág 14 de 23
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA:

C.4 Participación Adicional en la Producción:
Acuerdo 2 de 2017, Artículo 85

Durante eventuales prórrogas del Período de Producción, los Contratistas deben reconocer y
pagar a la ANH una Participación Adicional, equivalente al diez por ciento (10%) del valor de
la Producción Base de Hidrocarburos Líquidos provenientes de Acumulaciones en Trampas,
y/o a un cinco por ciento (5%), también adicional, en los casos de Hidrocarburos de
Acumulaciones en Rocas Generadoras o los demás yacimientos definidos en el Artículo 1 del
Decreto 3004 de 2013, de Gas Natural No asociado, de Hidrocarburos Líquidos Pesados o
Extrapesados, o de Hidrocarburos provenientes de Yacimientos Costa Afuera.

A esta Participación Adicional se aplican las reglas fijadas en el Artículo 84 del Acuerdo 2 de
2017, en materia de Responsabilidad, Causación, Liquidación y Oportunidad de Pago.

Debe ser liquidado por el Contratista mediante el diligenciamiento del correspondiente
Formulario.

C.5 Derecho Económico por concepto de Precios Altos:
Acuerdo 2 de 2017, Artículo 86

Causación: Según el tipo de área, del yacimiento del cual proviene el Hidrocarburo, y de la
naturaleza y calidad del mismo:

Hidrocarburos Líquidos, con excepción de los Extrapesados: Se causa a partir de la
fecha en que la Producción acumulada del Área contratada, incluidos todos los
Descubrimientos, Campos y Pozos, así como los volúmenes correspondientes a Regalías, otros
Derechos Económicos y aquellos destinados a pruebas, pero deducidos los volúmenes
utilizados en beneficio de las Operaciones de Extracción, supere los cinco (5) millones de
Barriles, y el promedio del Precio del Crudo Marcador de la referencia Cushing, OK WTI (West
Texas Intermediate) “Spot Price” FOB, tomada de la Base de Datos “US Energy Information
Administration, EIA”, para el Mes Calendario de liquidación, exceda el Precio Base Po que se
consigna en Tabla adoptada mediante resolución general y publicada en fa página web de la
Entidad.

Avenida Calle 28 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura A El futuro Mondras
Bogotá D.C. - Colombia. Código postal: 111321 Ml esdetados 1.0

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 15 de 23
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Este numeral aplica también para la producción proveniente de Áreas Costa Afuera, a
profundidades inferiores a trescientos metros (300 m) de agua.

Hidrocarburos Líquidos originados en Yacimientos ubicados en Áreas Costa Afuera
a profundidades de agua de entre trescientos (300 m) y mil metros (1.000 m): Desde
cuando la Producción acumulada de todos los Descubrimientos, Pozos y Campos del Área,
incluido el volumen correspondiente a Regalías, otros Derechos Económicos y para pruebas,
pero descontados aquellos utilizados en beneficio de las Operaciones de Extracción, supere
los doscientos (200) millones de Barriles, y el promedio del Precio del Crudo Marcador de la
referencia Cushing, OK WTI (West Texas Intermediate), "Spot Price”FOB, tomada de la Base
de Datos “US Energy Information Administration, ETA”para el Mes Calendario de liquidación,
exceda el Precio Base Po, establecido en dicha Tabla.

Hidrocarburos Líquidos originados en Yacimientos ubicados en Áreas Costa Afuera,
a profundidades de agua mayores a mil metros (1.000 m): A partir de la fecha en que
la Producción acumulada de todos los Descubrimientos, Pozos y Campos del Área, incluido el
volumen correspondiente a Regalías, otros Derechos Económicos y para la ejecución de
pruebas, pero deducidos aquellos utilizados en beneficio de las operaciones de extracción,
supere los trescientos (300) millones de Barriles, y el promedio del Precio del Crudo Marcador
de la referencia Cushing, OK WTI (West Texas Intermediate) , "Spot Price”FOB, tomada de la
Base de Datos “US Energy Information Administration, EIA” para el Mes Calendario de
liquidación, exceda el Precio Base Po, fijado en la misma Tabla.

Gas Natural: Transcurridos cinco (5) Años contados desde la fecha de Declaración de
Comercialidad del primer Descubrimiento de Acumulaciones en Trampas o en Rocas
Generadoras o los demás yacimientos definidos en el Artículo 1 del Decreto 3004 de 2013, en
el Área, o Terminación de la Etapa de Desarrollo de Infraestructura de Producción y
Transporte, siempre que el Precio Promedio de Venta para el Mes Calendario de liquidación
supere el Precio Base Po, fijado en la misma Tabla.

Liquidación: Es responsabilidad del Contratista, mediante el diligenciamiento del
correspondiente Formulario.

Avenida Calle 26 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura pesa: El futuro
Bogoté D.C. - Colombia. Código postal: 111321 es de todlos
Teléfono: +57 (1) 693 17 17 - www.anh.gov.co

Minenergia

Pág 16 de 23

llo,
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA.

Corresponde a un porcentaje de la Producción y se determina por Mes Calendario vencido,
sobre la Producción Base, en función de la variación del Precio del Crudo Marcador con
respecto al Precio Base (Po).

Para liquidar este Derecho debe aplicarse la siguiente fórmula:
DPAyo.. = (PB - DPPyoL) * [(P — Po) / P] *D
Donde:

= DPAyo, corresponde al Derecho Económico por concepto de Precios Altos, para el Período
mensual de Liquidación de que se trate, expresado en volumen, es decir, en Barriles (bbl)
para Hidrocarburos Líquidos o en miles de Pies Cúbicos (kft*) para Gas Natural

= PB o Producción Base, es la Producción medida en el Punto de Medición Oficial o Punto de
Fiscalización, después de descontar las Regalías expresadas en volumen, que resulta de la
fórmula PB =PT-R

= PTes la Producción Total del Descubrimiento, de cada Área en Evaluación o de cada Campo
en cada Área asignada en Producción, expresada en volumen, Barriles de Hidrocarburos
Líquidos o miles de Pies Cúbicos de Gas Natural, también correspondiente al Período
mensual de Liquidación de que se trate, una vez descontados los volúmenes utilizados en
beneficio de las Operaciones de Extracción y los que inevitablemente se desperdicien en
ellas, así como los del Gas que se reinyecten en el mismo Campo en Producción

= Resel volumen de Regalías del Período Mensual de Liquidación de que se trate, expresado
en Barriles (bbl) o en miles de Pies Cúbicos (kft*), según sea Hidrocarburo Líquido o de Gas
Natural

= DPPyo1 es el Derecho Económico por concepto de Participación en la Producción (X%) para
el Período mensual de Liquidación de que se trate, expresado en volumen, es decir, en
Barriles (bl) para Hidrocarburos Líquidos o en miles de Pies Cúbicos (kÑ*) para Gas Natural

= Pesel promedio mensual del Precio Marcador, es decir, el “West Texas Intermediate WTI”
para Hidrocarburos Líquidos o el Precio promedio de Venta para Gas Natural

Bogotá D.C. - Colombia. Código postal: 111321

Avenida Calle 26 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de ta-Infraestructura Y o

Teléfono: +57 (1) 893 17 17 - www.anh.gov.co

Pág 17 de 23
E
AGENCIA NACIONAL DE HIDROCARBUROS
«COLOMBIA

» Po es el Precio Base, redondeado a centésimas, para el periodo comprendido entre el 1 de
mayo de 2018 al 30 de abril de 2019, de acuerdo con la Tabla que se consigna más
adelante.

=  D% es el porcentaje que corresponde a la ANH, según la siguiente Tabla:

Contrato / Precio WTI (P) porcentale (0%)
Po < P< 2Po 30
2Po < P < 3Po 35
3Po <P < 4Po 40
4Po < P < 5Po 45
5Po <P 50

Tipo de Hidrocarburo
Originados en Áreas Costa Afuera

Descubrimientos a profundidades de agua inferiores de 300 m.

Precio Base, Po.

Hidrocarburos Líquidos - Gravedad API USD por Barril
Mayor de 290 API 35,98
Mayor de 220 API e inferior o igual a 290 API 37,38
Mayor de 150 API e inferior o igual a 220 API 38,76
Mayor de 109 API e inferior o igual a 150 API 55,36
Descubrimientos a profundidades de agua de entre 300 m y 1.000 m 84,14
Descubrimientos a profundidades de agua de más de 1.000 m 102,15
Gas Natural Exportado:

Distancia en línea recta entre el punto de entrega y el de recibo en el país de destino USD por MBTU (1)
Menor o igual a 500 km 8,32
Mayor de 500 km y menor o igual a 1.000 km. 9,70
Mayor de 1.000 km o Planta de LNG (Gas Natural Licuado por sus siglas en inglés) 11,07

* Estas tarifas se actualizarán atendiendo lo dispuesto en el Artículo 87 del Acuerdo.2 de 2017.
(1) Millones de BTU (British Termal Unit, por sus siglas en inglés)

Sobre la producción de Gas Natural para consumo interno, no se causa este Derecho
Económico.

Si la ANH opta por recaudar este Derecho Económico en dinero, debe aplicarse la siguiente
fórmula:

Avenida Calle 26 N” 59 - 65 Piso 2

Edificio de la Cámara Colombiana de la Infraestructura  ENfuturo E a
Bogotá D.C. - Colombia, Código postal: 111321 Y esdetodos Mención
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co y
Pág 18 de 29
e

UA
rea

AGENCIA NACIONAL D£ MIDROCARBUROS

COLOMBIA.

DPApiw = (DPAyor +/- VC) * (PV - CD)

Donde:

Avenida Calle 26 N* 59 - 65 Piso 2

Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia, Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

DPApiw es el valor del Derecho Económico por concepto de Precios Altos, expresado en
Dólares de los Estados Unidos de América (USD), correspondiente al Período de Liquidación
de que se trate.

DPAyo. corresponde al Derecho Económico por concepto de Precios Altos, para el Periodo
mensual de Liquidación de que se trate, expresado en volumen, es decir, en Barriles (bbl)
para Hidrocarburos Líquidos o en miles de Pies Cúbicos (kft*) para Gas Natural

VC es el Volumen de Compensación a favor o en contra, en el Período mensual de
Liquidación de que se trate, resultado de la calidad del Hidrocarburo producido en cada
Descubrimiento, Yacimiento y Campo del o de las Áreas en Producción, entregado al
sistema de oleoductos, cuando se emplee este medio de transporte, de acuerdo con el
Manual de Procedimiento de Compensación Volumétrica de cada transportador por
oleoducto, y con los Informes Mensuales de Balance Volumétrico del respectivo
transportador

PV es el Precio de Venta aplicable al volumen de Producción a favor de la ANH, por concepto
de Precios Altos, durante el Período mensual de Liquidación de que se trate, expresado en
Dólares de Estados Unidos de América por Barril (USD/bbl) para Hidrocarburos Líquidos o
por Millones de BTU (British Termal Unit por sus siglas en inglés) (USD/MBTU) para Gas
Natural

Este valor corresponde al promedio de los distintos precios de venta, ponderados por el
volumen de Hidrocarburo comercializado a cada precio, durante el período mensual
respectivo

En el caso de que el Contratista venda los Hidrocarburos a sociedades matrices O
subordinadas, sea en el Campo en Producción, en puerto de exportación o en cualquier
otro sitio, y el Precio de Venta, PV, sea inferior al Precio de Mercado del correspondiente
Hidrocarburo, en ese punto de venta, el componente PV de la fórmula de cálculo
corresponderá al mismo Precio de Mercado, obtenido de la siguiente manera:

Y El futuro ñ de
t es de todos Moa

Pág 19 de 23

y

C
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

() Si se trata de Hidrocarburos Líquidos, el Precio de Mercado será aquel determinado
en el Puerto de Exportación, según la calidad API de la mezcla de exportación
asimilable, como Castilla Blend, Vasconia Blend, Vasconia Norte Blend, South Blend,
u otras. Si la venta inicial o la primera venta se lleva a cabo en el Campo en
Producción, el Precio de Mercado corresponderá a aquel en Puerto de Exportación,
con base en la calidad API de la mezcla de exportación asimilable, como Castilla Blend,
Vasconia Blend, Vasconia Norte Blend, South Blend, u otras, una vez deducidos los
Costos de Transporte, Manejo, Trasiego y/o Comercialización aplicables para llegar al
Campo. en Producción, según las condiciones pactadas entre el Productor y el
comprador del Hidrocarburo para determinar el precio de la venta en el Campo en
Producción, independientemente del destino del Hidrocarburo objeto de venta.

(ii) Si se trata de la venta de Gas Natural para exportación, el Precio de Mercado se
obtendrá a partir de una referencia previamente acordada entre la ANH y el
Contratista, con base en uno o varios precios marcadores de Gas, en función del
mercado geográfico del destino final del Gas vendido por el Productor,

= CD equivale a la suma de los costos realmente incurridos por el Contratista, conforme al
Artículo 89 del Acuerdo 2 de 2017, para transportar el volumen de Hidrocarburo a favor de
la ANH, por concepto del Derecho Económico de Precios Altos, entre el Punto de
Fiscalización o de Medición Oficial, y el Punto de Venta, durante el Período mensual de
Liquidación de que se trate, expresado en Dólares de Estados Unidos de América por Barril
(USD/bbl) para Hidrocarburos Líquidos salvo los Extrapesados, o por millones de BTU
(British Termal Unit por sus siglas en inglés) (USD/MBTU) para Gas Natural

Este valor resulta del promedio de los Costos Deducibles ponderados por el correspondiente
volumen de Hidrocarburo, durante el período mensual respectivo.

En el evento de que el resultado del Componente (PV — CD) sea igual o inferior cero, para
efectos de la liquidación debe tomarse el último valor positivo de dicho Componente, de las
liquidaciones provisionales anteriores por concepto del Derecho Económico de Precios Altos.

Se calcula en forma Provisional por Mes de Producción, con base en la mejor información
disponible, y debe ajustarse para obtener su valor Definitivo, una vez se conozcan los
guarismos del Precio de Venta, los Costos Deducibles y el Volumen de Compensación por

Avenida Calle 26 N" 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura Le Min e
Bogotá D.C. - Colombia. Código postal: 111321 es de todos ERE
Teléfono: +57 (1) 593 47 17 - www.anh.gov.co
Pág 20 de 23 Y

QoS,
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Calidad, en firme, sin exceder de los tres (3) Meses inmediatamente siguientes al de
Producción objeto de cálculo.

Tanto la Liquidación Provisional como la información que le sirva de soporte, deben ser
sometidas a la ANH dentro de los diez (10) Días Comunes siguientes al vencimiento del período
mensual de Producción correspondiente. La Definitiva, también con la información de soporte,
dentro de los tres (3) Meses inmediatamente siguientes al período mensual de Producción al
cual se refiera,

Oportunidad de Pago:
En Especie

Si la ANH opta por el pago de este Derecho Económico en especie, el Contratista debe
entregarle la cantidad de Hidrocarburos correspondiente, para cuyo efecto las Partes deben
acordar por escrito el procedimiento aplicable, la programación de las entregas, y los demás
aspectos relevantes para la medición y puesta a disposición de los Hidrocarburos en forma
completa, técnica, oportuna y segura. La ANH o la empresa que esta determine debe recaudar
los volúmenes en el Punto de Entrega y reconocer al Contratista el valor del traslado del
Hidrocarburo entre el Punto de Medición Oficial o de Fiscalización y el de Entrega, cuando sean
distintos.

La ANH dispone de un (1) Mes para retirar el volumen de que se trate. Vencido este término,
sin que lo haya hecho, y siempre que exista capacidad disponible de almacenamiento en las
facilidades del Contratista, es obligación suya acopiar los Hidrocarburos hasta por término
máximo de tres (3) Meses consecutivos.

En este último evento, por concepto del almacenamiento, la Entidad debe reconocer al
Contratista una tarifa razonable, acordada previamente en cada caso, por escrito entre las
Partes.

Si no hay capacidad de almacenamiento, el Contratista puede continuar la Producción de
Hidrocarburos y disponer del volumen correspondiente al Derecho Económico por concepto de
Precios Altos, con el compromiso de entregar posteriormente a la ANH los volúmenes que esta

Avenida Calle 28 N* 59 - 65 Piso 2 E
Edificio de la Cámara Colombiana de la Infraestructura prat El futuro ,
Bogotá D.C. - Colombia. Código postal: 111321 e €s de todos Minenergia

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 21 de 23

o

E]
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

no hubiera retirado, en la forma y oportunidad previamente convenidas para el pago efectivo
del Derecho.

Vencido el citado plazo de tres (3) Meses, sin que la ANH haya retirado los Hidrocarburos, el
Contratista queda en libertad de comercializarlos y en el deber de entregar el producido a la
Entidad, con arreglo a las normas sobre pago de este Derecho Económico en dinero.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de almacenamiento, el
Contratista queda facultado para disponer del volumen correspondiente al Derecho Económico
por concepto de Precios Altos, y la ANH puede retirarlo posteriormente, a una tasa de entrega
compatible con la capacidad de Producción.

También puede la ANH autorizar al Contratista la entrega de los volúmenes de las liquidaciones
mensuales, en Meses posteriores a aquel al que corresponda la producción, previamente
convenidos.

En Dinero

El Valor de la Liquidación Provisional debe cancelarse dentro de los treinta (30) Días Comunes
O Calendarlo siguientes al vencimiento del Período Mensual de Producción de que se trate, y,
eventuales diferencias en contra del Contratista, con la Liquidación Definitiva, en la misma
fecha de su sometimiento a la ANH, debidamente soportada.

De presentarse saldo a favor de la Entidad, la diferencia debe ser cubierta dentro de los diez
(10) Días Calendario siguientes a la fecha de la Liquidación Definitiva o a la de recepción del
correspondiente requerimiento.

Debe tener lugar en pesos colombianos, mediante la aplicación de la Tasa Representativa del
Mercado, TRM, certificada por el Banco de la República, vigente el Día Hábil inmediatamente
anterior a la fecha en que tenga lugar su cubrimiento efectivo.

Si la ANH opta por modificar la forma de pago pactada, es decir, de dinero a especie, o
viceversa, debe comunicar su determinación al Contratista con por lo menos tres (3) Meses
de anticipación.

Avenida Calle 26 N* 59 - 65 Piso 2
Edificio de la Cámara Colombiana de la Infraestructura dE El futuro Minenerel
'Bogotá D.C. - Colombia. Código postal: 111321 és de todos. A

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 22 de 23
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

La actualización de Tarifas y del Precio Base Po, la aplicación de Intereses de Mora, el detalle
del cálculo de los Costos Deducibles, los Formatos y los aspectos relativos a Verificación y
Compensaciones, se regulan por lo dispuesto en los Artículos 87 a 91 del Acuerdo 2 de 2017.

En adición a lo anterior, al presente Anexo le resultan aplicables las disposiciones contenidas
en el Capítulo Décimo del Acuerdo 2 de 2017 en materia de Responsabilidad.

Avenida Calle 26 N' 59 - 65 Piso 2

Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C, - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

El futuro G
es de todos menes

Pág 23 de 23
Fe
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

ANEXO D
PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES -PBC-
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN DE
HIDROCARBUROS No. 01 de 2019 "COL-5"

1. Concepto

De conformidad con lo previsto en la cláusula 26 del Contrato, los Programas en
Beneficio de las Comunidades -PBC-, deben consistir en el conjunto de actividades y/o
proyectos de inversión social definidos por el Contratista en el marco de sus obligaciones
contractuales, como respuesta a las necesidades de las poblaciones ubicadas en las
Áreas de Interés de los PBC identificados a partir de la caracterización social de los
territorios y elaborados durante las actividades de Exploración, Retención, Evaluación,
y eventuales de Desarrollo de Infraestructura de Producción y Transporte y, Producción
de Hidrocarburos.

Estos programas deben orientarse a contribuir al mejoramiento de la calidad y las
condiciones de vida de los habitantes de las Áreas de Interés, con arreglo a los
conceptos de coordinación y concurrencia con las acciones del Estado y atendiendo los
términos y condiciones del presente Anexo; es decir, estas inversiones no sustituyen la
obligación del Estado y sus instituciones, de garantizar a sus ciudadanos la
materialización de sus derechos y sus necesidades básicas amparadas en la
Constitución Política de Colombia y las leyes.

Adicionalmente, los PBC deben definirse teniendo como referente los Objetivos de
Desarrollo Sostenible -ODS-, los indicadores de medición de pobreza como el Índice de
Pobreza Multimodal -IPM- de que trata la Ley 1785 de 2016, u otros indicadores,
destinados a fomentar el desarrollo sostenible, el fortalecimiento del entorno social,
cultural y económico de las Áreas de Interés,

Los PBC deben diferenciarse de aquellos programas y proyectos que el Contratista está
en el deber de acometer en cumplimiento de licencias ambientales y de Planes de
Manejo Ambiental (PMA), o en ejecución de medidas de manejo acordadas en
procedimientos de consulta previa para prevenir, corregir, mitigar y/o compensar
impactos derivados de la ejecución del Contrato en comunidades étnicas, o medidas de
compensación por el uso de zonas francas, todo ello con sujeción al ordenamiento
superior.

Bogotá D.C. - Colombia, Código postal: 111321

Teléfono: +57 (1) 693 17 17 - www.anh.gov.co

Avenida Calle 26 N* 59 - 65 Piso 2, Edifclo de la Cámara Colombiana de la Infraestructura
6] es de todos

El futuro. Minenergia

Pág 1 de 21
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

2. Antecedentes y Marco Normativo

2.1 El artículo 5del Decreto Ley 1760 de 2003, modificado por el artículo 4 del Decreto
Ley 4137 de 2011 y a su vez por el artículo 3 del Decreto 714 de 2012 señala en su
numeral 7 como parte de las funciones de la ANH la siguiente: “Convenir en los
contratos de exploración y explotación, los términos y condiciones con sujeción a
los cuales las compañías contratistas adelantarán programas en beneficio de las
comunidades ubicadas en las áreas de influencia de los correspondientes
contratos.”

2.2 Mediante Acuerdo No. 5 del 23 de septiembre de 2011, el Consejo Directivo de la
ANH definió los PBC y estableció los parámetros para la realización de Programas
en Beneficio de las Comunidades.

Teniendo como referente los parámetros del Acuerdo referido, para el caso del PBC
aplicable al presente Contrato, el Contratista debe asegurar:

a) La participación de los beneficiarios del PBC ubicados en el Área de Interés
de este, conforme a los preceptos constitucionales, por intermedio de los
representantes legítimos de aquellas, cuando aplique.

b) La planeación y definición de los PBC deben considerar la caracterización
integral del entorno social, cultural y económico de sus beneficiarios.

c) Deben armonizarse con el Plan de Acción Nacional de Derechos Humanos y
Empresa, Planes de Vida y con los instrumentos de planeación, gestión u
ordenamiento municipal, departamental, regional o nacional vigentes.

d) Enmarcar los PBC bajo criterios de transparencia y respeto por los Derechos
Humanos y por los derechos de las minorías étnicas reconocidas en las leyes
y tratados internacionales, sobre la base de información clara y comunicación
efectiva con miras a facilitar una adecuada información, el conocimiento y la
participación de las comunidades beneficiarias.

Avenida Calle 26 N* 59 - 66 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal: 111321 El futuro Minenergía
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co es de todos E

Pág 2 de 21
on
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS

3.

COLOMBIA

Planeación, Ejecución, Seguimiento y Evaluación

La planeación, elaboración, ejecución, seguimiento y evaluación de los PBC debe tener
en cuenta los siguientes referentes:

3.1 Principios rectores

Los PBC deben ser elaborados con arreglo a los principios que se relacionan a
continuación:

a) Coordinación y concurrencia: se refiere a la vinculación de la comunidad y
autoridades locales y territoriales relacionados con la inversión social, durante
las etapas de formulación, ejecución, seguimiento y cierre el PBC, de tal manera
que sus acciones resulten complementarias y conducentes al logro de los
objetivos y metas previstas en el PBC.

Se precisa que, la concertación de la inversión social seguirá siendo entre el
Contratista y la Comunidad, de lo cual deberá estar informada la autoridad local
o territorial según sea el caso.

En tal sentido, durante la etapa de definición y formulación del PBC, en
aplicación de los principios de coordinación y concurrencia, se debe garantizar
que las autoridades locales y regionales (de aplicar) estén informadas sobre el
proceso, y que los proyectos definidos procuren armonizar con algún
instrumento de planeación vigente (PDM, POT, PND, Plan de vida, etc.)
Igualmente, el proceso de definición del PBC, de ser necesario, podrá ser
acompañado por la ANH si así lo considera pertinente o es requerido por el
Contratista, o las comunidades u otros actores sociales.

b) Pertinencia: el PBC debe ser consistente con las prioridades y necesidades de
las comunidades del Área de Interés y los planes de desarrollo a los cuales se
articule.

c) Factibilidad: referente a la capacidad real de ejecutar el PBC propuesto.

Avenida Calle 26 N” 59 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal: 141321 0] o a
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co a odo a

Pág 3 de 21

Es
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

d) Eficiencia: uso adecuado de los recursos para la consecución de los objetivos
previstos.

e) Eficacia: capacidad de lograr los objetivos previstos durante la formulación y
ejecución del PBC en los tiempos establecidos.

f Impacto positivo: propender por el mejoramiento de la calidad de vida de la
población objetivo.

g) Sostenibilidad: propender por asegurar la capacidad de los proyectos que
conforman el PBC para mantenerse a través del tiempo.

3.2 Política Estatal

Los PBC deberán considerar en su formulación, las políticas públicas aplicables a cada
una de las líneas de inversión definidas en el presente Anexo.

Como referente de política pública para la superación de la pobreza extrema, se tendrá
en cuenta la Ley 1785 de 2016, que se orienta a promover la estructuración e
implementación de proyectos que comporten innovación social, con la participación de
los sectores público y privado, incluidas las organizaciones de la sociedad civil, como
complemento de los servicios sociales del Estado en beneficio de la población en
condición de pobreza extrema, y de trazar rutas de escalonamiento en los niveles de
superación de la misma

3.3 Naturaleza de la obligación

Los deberes y compromisos del Contratista en materia de PBC constituyen obligaciones
de medio y no de resultado, en la medida en que el éxito de estos depende, entre otros,
a factores exógenos fuera del control del Contratista. Esta circunstancia debe ser tomada
en consideración en la oportunidad de valorar su cumplimiento. Con todo, es deber del
Contratista proceder con la debida diligencia en el proceso de planeación, formulación y
ejecución, seguimiento y medición del efecto o impacto de las correspondientes
inversiones. Adicionalmente, pese a que es deber de! Contratista realizar seguimiento y
medición durante la ejecución del contrato, se entiende el PBC como cumplido a
satisfacción una vez se han completado las actividades y haya mediado pronunciamiento
de la ANH.

Avenida Calle 26 N* 69 - 85 Piso 2, Edificio de la Cámara Colombiana de la Infraostructura
Bogotá D.C. - Colombia. Código postal: 111321 y Ebfuturo Minenergla.
Teléfono: +67 (1) 593 17 17 - www,anh.gov.co es de todos

Pág 4 de 21

rr
ANH

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

3.4 Herramientas para la elaboración del PBC

Para la elaboración de los PBC, el Contratista debe tener en cuenta las guías elaboradas
y dispuestas por la ANH para este preciso efecto, así como los formatos que se adopten
para estandarizar la forma de presentación y el contenido de los entregables, con
sujeción a los requisitos y términos del presente Anexo.

Por tanto, para la formulación, definición y ejecución de los PBC, el Contratista podrá
consultar las siguientes guías:

a) “Guía Metodológica para la Gestión de los Programas en Beneficio de las
Comunidades, PBC, con enfoque de Desarrollo Humano y reducción de la
Pobreza Extrema en Colombia”, elaborado en el marco del Acuerdo de
Cooperación No. 302 de 2012 entre el Programa de las Naciones Unidas para el
Desarrollo (PNUD) y la ANH, que en el presente Anexo se denomina Guía.

b) Guía Técnica de Buenas Prácticas Sociales - GTC 250: Norma técnica ICONTEC
y demás que emita o actualice la ANH.

3.5 Definición de los PBC
3.5.1 Línea base

Los PBC deben definirse a partir de una línea base que tome en consideración los
siguientes criterios:

a) Análisis de los diagnósticos correspondientes a las Áreas de Interés del PBC
definidas por el Contratista, y que podrán ser consultados en el Departamento
Nacional de Planeación y el Departamento para la Prosperidad Social, como son
los “Índices de Pobreza Multidimensional, IPM”, las metas de los “Objetivos de
Desarrollo Sostenible -ODS-” u otros gue estén disponibles a nivel local, regional
y nacional.

b) Además de considerar la información diagnóstica disponible sobre las Áreas de
Interés, el Contratista debe realizar la caracterización del entorno donde se
ejecutarán los PBC, garantizando la participación comunitaria.

Bogotá D.C. - Colombia. Código postal: 111321

Avenida Calle 26 N* 89 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co Y

El futuro ñ dl
es detodos Minenergía

Pág 5 de 21

ANH=
as

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

c) Con fundamento en los análisis de la línea base, el Contratista debe identificar los
indicadores que respondan a las necesidades de las poblaciones ubicadas en el
Área de Interés del PBC, para posteriormente medir los efectos o impacto de su
inversión social.

3.5.2 Proyectos y actividades

La inversión social debe destinarse a proyectos o actividades “Socialmente Sostenibles”.
En tal sentido, cada iniciativa de inversión puede contar con una o más actividades y/o
proyectos que contribuyan al desarrollo social, económico, ambiental y/o cultural, asociado
con:

a) Inclusión productiva y generación de ingresos, que incorpora empleo,
emprendimientos, proyectos productivos, agroambientales, agroindustriales y
formación de capacidades, en procura de alcanzar o fortalecer la diversificación
de la economía local.

b) Infraestructura social, que comprende mejoramiento de vivienda, agua potable,
servicios públicos y saneamiento básico, infraestructura educativa, en salud, en
conectividad (vial y de tecnologías de la información y la comunicación), en
cultura, en deporte y recreación.

c) Y cualquier otro que este contemplado en planes de desarrollo municipales,
departamentales, nacional, planes de vida o planes de ordenamiento territorial,
planes de desarrollo comunal y comunitario, siempre dentro del concepto de
desarrollo sostenible y que incluya sectores tales como salud, educación y
ambiente.

El Contratista deberá definir acciones orientadas a garantizar la sostenibilidad de los
proyectos de inversión definidos en el marco del PBC.

El Contratista está facultado para proponer la celebración de acuerdos o convenios
destinados a planificar, formular, ejecutar y verificar PBC conjuntos, así como para
realizar también conjuntamente las inversiones sociales inherentes a los mismos, con
arreglo a los respectivos negocios jurídicos.

Avenida Calle 26 N* 59 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombía. Código postal: 111324 Elfuturo Minenersla
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co es de todos e

Pág 6 de 21
a
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA

En este contexto, el Contratista podrá identificar aliados estratégicos como entidades
del gobierno nacional, regional y/o local, sector privado, organizaciones sin ánimo de
lucro y otras empresas de hidrocarburos, organizaciones sociales o comunitarias que
cuenten con proyectos formulados o en desarrollo que atiendan a las necesidades
identificadas en la caracterización realizada por las partes interesadas y que permiten
maximizar el monto, los resultados y la sostenibilidad de los proyectos priorizados en
los PBC.

3.6

Monto mínimo de la inversión en PBC.

3.6.1 Consideraciones generales

a)

b)

9)

Bogotá D.C. - Colombia. Código postal: 111321

Avenida Calle 26 N* 59-65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura — +
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co Y

La inversión de recursos en el desarrollo de los PBC ha de corresponder, como
mínimo, a la suma equivalente al uno por ciento (1%) del valor total del Programa
Exploratorio, incluidos el Mínimo y Adicional, y los eventuales Programas
Exploratorio Posterior, de Retención y de Evaluación, así como al uno por ciento
(1%) de la cuantía del Programa Anual de Operaciones de todos los Campos
Comerciales del Área o Áreas en Producción (incluida la etapa de desarrollo de
infraestructura).

La inversión efectiva en cada uno de los PBC para el presente Contrato
equivalente al 1%, no debe incorporar los costos de personal, logísticos,
administrativos, de interventorías de proyectos de infraestructura, ni cualesquiera
otros costos y gastos indirectos en que incurra el Contratista para la ejecución
completa del respectivo PBC. Se exceptúan los costos de administración,
imprevistos y utilidades (AJU) en los proyectos de infraestructura, el cual no puede
superar el 20%.

Al informe final de ejecución de cada PBC debe acompañarse certificación acerca
de la inversión efectivamente realizada, suscrita por el Revisor Fiscal, Auditor
Externo, Auditor Interno o “Controller”, y, a falta de los anteriores, por el Contador
Público responsable del registro de las operaciones del Contratista, o el
competente de la entidad o empresa con la cual éste último hubiera celebrado
acuerdo o convenio para ejecutarlo conjuntamente,

El futuro.
es de todos.

Minenetgía

Pág 7 de 21

EY
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

3.6.2 Auditoria externa.

EL CONTRATISTA debe contratar una auditoría externa responsable de certificar la
formulación (definición) y ejecución del PBC de conformidad con los términos y
condiciones establecidos en este Anexo.

La certificación de la formulación del PBC acompañada del informe de auditoría, debe
ser entregada a la ANH junto con el PBC a evaluar para la respectiva etapa del Contrato
a la que corresponda. En esta certificación, la auditoria debe hacer énfasis en la revisión
del cumplimiento de los principios rectores del PBC para la etapa de formulación. Es
decir, el alcance de la auditoria externa en la etapa de formulación es auditar y certificar
que precisamente el PBC se formule con arreglo a los principios y condiciones -
establecidos en el Anexo del PBC.

La certificación de la ejecución del PBC acompañada del informe de auditoría debe
hacer parte del Informe Final de este, resaltando el cumplimiento de los principios
rectores del PBC para esta etapa, incluidas las actividades de seguimiento y cierre del
PBGC, e identificando los resultados, las metas y los objetivos alcanzados.

La auditoría externa, de no contar con experiencia específica en auditorias, debe disponer
de antecedentes y experiencia certificada en materia de actividades y programas de
responsabilidad social empresarial.

Avenida Calle 26 N* $9 - 65 Piso 2, Edificio de la Cámara Colombiana de la infraestructura
Bogotá D.C. - Colombia. Código postal; 111321 El futuro Minenergla
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co es de todos E

Pág 8 de 21

x
ANH==

AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA

3.6.3 Tasa Representativa del Mercado del Dólar Estadounidense -TRM-.

Para efectos de la planeación del respectivo PBC y de control de la ANH, el monto de la
inversión social correspondiente debe convertirse a pesos colombianos (COP) mediante
la aplicación de la Tasa Representativa del Mercado del Dólar Estadounidense -TRM-,

así:
Tasa Representativa del Mercado (TRM)
Programa de ¡ Etapa de
Evaluación - PEV  ¡ Desarrollo
no Programa de sa
Exploración Retención de Producción
Infraestructu
ra
PBC— del PEV
Individual o
Integrado: TRM de TRM de la
la fecha de inicio del Fecha del pri PEC
16 timer z
PBC Programa PEV (presentación a inicio de lal TRM de la
a PBC del | la ANH) para cada o
Exploratorio y | actividad  de| fecha de
Programa Programa de | Área en Evaluación nina
j Retención: o áreas integradas desarrollo de| inicio del
e cp: RM de la "| infraestructura] Periodo de
5 : ión| Producción.
TRM de la|fecha de inicio | Para — el PEW| CO Hrodueción
fecha de inicio| de cada uno de | Integrado, en caso y P da| Siguientes
de cada una del los ciclos que | de agregación de para vada :

e área con| PBC: TRM
las fases que sel se desarrollen. | Descubrimientos, el sa del 1 de
desarrollen. o Declaración

valor adicional para de enero de
el PBC debe comercialidad| Cada año.
calcularse con la

TRM de la fecha en
que se agrega el
Descubrimiento.

Avenida Calle 26 N* 59 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 9 de 21

ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

Para los casos de los PBC aprobados por la ANH que no sean ejecutados dentro del
plazo presentado en el cronograma de ejecución, por razones ajenas al Contratista, y
que requieran actualizarse, siempre que estén dentro del término de la fase exploratoria,
Programa de Retención o Programa de Evaluación, el Contratista debe dar aviso escrito
a la ANH, y esta fecha de radicación del aviso se tomará como la nueva TRM del PBC
a actualizar.

3.6.4 Traslado de Actividades Exploratorias y/o Inversiones no ejecutadas

Cuando la ANH en los términos del artículo 103 del Acuerdo 02 de 2017 apruebe un
traslado de actividades exploratorias o inversiones no ejecutadas, correspondientes a
los compromisos pactados en los Programas Exploratorios Mínimo, Adicional o
Posterior, o Programa de Retención, en donde se haya iniciado la ejecución de
actividades correspondientes al PBC en el contrato emisor, el Contratista debe dar
cumplimiento al objeto y alcance del PBC en curso, ejecutando la totalidad de los
proyectos aprobados y socializados con las comunidades del Área de Interés, con
arreglo a los principios rectores del presente Anexo; no obstante, la transferencia de
compromisos a un bloque receptor no debe ser sujeta a la ejecución de los PBC en
curso.

El Contratista, eventualmente podrá por separado solicitar a la ANH autorización para
ajustar los términos y condiciones de los PBC aprobados del Contrato emisor, siempre
y cuando no hayan surtido en su totalidad la etapa de ejecución en el Área de Interés
del PBC. Esto con el fin de ajustarlos al valor mínimo que decida invertir en la exploración
o al valor mínimo del 1% del valor total a ejecutar en el programa exploratorio
correspondiente, según lo establezca el Contrato emisor.

Ast mismo, cuando como resultado de la autorización de un traslado de actividades
exploratorias o inversiones no ejecutadas, sea necesario introducir modificaciones a los
PBC ya aprobados tanto para el Contrato emisor como para el Contrato receptor; éstas
luego de aprobadas por la ANH, deberán surtir el proceso de ejecución correspondiente.

Respecto a las obligaciones del PBC en el Contrato receptor de las actividades
exploratorias o inversiones no ejecutadas objeto del traslado, el Contratista deberá
someter a la aprobación de la ANH la modificación del PBC en ejecución, o un nuevo
PEC, si ya ha finalizado la ejecución del PBC correspondiente. Dicha modificación o
nuevo PBC deberá ser formulado y ejecutado conservando los términos y condiciones

Avenida Calle 26 N" 59 -65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogolá D.C. - Colombia, Código postal: 111321 Y El futuro Minenecela
Teléfono: +87 (1) 593 17 17 - wew,anh.gov.co es de todos E

Pág 10 de 21

Ve
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

establecidos en el presente Anexo, respecto a monto mínimo para invertir y líneas de
inversión.

La solicitud de modificación de los PBC tanto en el Contrato emisor como en el Contrato
receptor, o la presentación de un nuevo PBC en el Contrato receptor, deben ser radicadas
en la ANH en un término no superior a noventa (90) Días Hábiles contados a partir de la
fecha en que la ANH notifique al Contratista la autorización para el traslado de actividades
exploratorias y o inversiones no ejecutadas.

Si el traslado de actividades exploratorias tiene lugar de un Contrato emisor que cuenta
con anexo en materia de PBC a un Contrato receptor que no disponga de tal anexo, el
Contratista debe formular y ejecutar el o los PBC en el Área de Interés que defina en el
Contrato receptor, por cuantía equivalente -por lo menos- al uno por ciento (1%) del valor
de las mismas, convertido a pesos colombianos con la Tasa Representativa del Mercado
del Dólar Estadounidense -TRM del PBC del Contrato emisor.

3.7 Seguimiento y Monitoreo

Durante la ejecución de los PBC, el Contratista debe hacerles seguimiento periódico y
monitorear permanentemente su desarrollo.

Corresponde a la ANH, por su parte, vigilar y controlar su ejecución.

4. Área de Interés de los Programas en Beneficio de las Comunidades

Hace referencia a la delimitación o alcance territorial del área geográfica que se va a
beneficiar con los proyectos y/o actividades del PBC.

Dadas las particularidades del presente Contrato en relación con las distancias a la línea
de costa y la ausencia de asentamientos dentro del área de influencia del proyecto
exploratorio, de evaluación o de producción, y la importancia de fortalecer el
relacionamiento con los grupos de interés, la delimitación del Área de Interés del PBC
debe ser definida por el Contratista teniendo en cuenta por lo menos una de las siguientes
consideraciones:

Avenida Calle 26 N” 59 - 85 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogolá D.C. - Colombla. Código postal: 111321 Y Elfuturo Minenereía
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co es de todos E

Pág 11 de 21
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

a. Todos aquellos lugares, fuera del Área Asignada, en los que las Operaciones de
Exploración, Evaluación, Desarrollo y/o Producción sean o no visibles para las
comunidades, tales como los campamentos de operación o zonas francas.

b. Las zonas de instalación y/o montaje de locaciones, campamentos,
servidumbres, vías terciarias y secundarias de uso permanente por los
requerimientos operacionales, así como aquellas áreas auxiliares, de cargue y
descargue y demás facilidades, en las cuales intervenga el Contratista durante el
periodo exploratorio, así como durante la etapa de desarrollo de infraestructura y
producción.

c. Distritos o Municipios ubicados en la Región Caribe o Pacífica, clasificados en
quinta o sexta categoría en el año en el cual se formule el PBC, o zonas de
marginalidad de Distritos y Municipios clasificados en otras categorías.

d. En caso de que el Contratista decida articularse con' proyectos en curso de
carácter municipal o regional a nivel costero, las áreas de interés estarán
definidas por el (los) proyecto (s) priorizado (s).

La definición del Área de Interés del PBC hecha por el Contratista debe presentarse a
la ANH en la propuesta del PBC debidamente justificada y con sujeción a los términos
del presente Anexo.

5. Ejecución, Etapas y Entregables

Las obligaciones inherentes a la formulación, diseño, ejecución y seguimiento de los
PBC, comienzan en la Fecha Efectiva, a partir del inicio del término de la duración de la
Primera Fase (Fase !) del Periodo de Exploración. Pueden concurrir con los eventuales
Programas de Retención y de Evaluación y con la Área o Áreas en Producción, como
se ilustra en el siguiente cuadro:

Avenida Calle 26 N* 59 - 85 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura

Bogotá D,C. - Colombia. Código postal: 111321 sl Elfuturo Minenerdla

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co es de todos y
Pág 12 de 21

Ss
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

: Programas en Beneficio de las Comunidades - PBC

Período:de . |: Programa de - |. Programa de Etapa de Período de
Exploración | Retención |. Evaluación - | Desarrollo de Producción
o —PEV. | Infraestructura .
Un PBC para| Un PBC  por| UnPBC porcada| Un PBC por la| PBC anual para
cada Fase del| cada ciclo de la| Programa de| Etapa de | cada Campo
Período Etapa del Evaluación que| Desarrollo de | Comercial po)
Exploratorio  y| Retención, desarrolle el Infraestructura | integrándolos si
uno para el Contratista. para cada área | las condiciones
Período declarada del contexto
Exploratorio comercial, (entorno) lo
Posterior, en su permiten.
caso.

5.1 Procedimiento de aprobación y seguimiento del PBC por parte de la ANH.

No. Ejecución. PBC. Descripción /Entregable Plazo de Entrega
Caracterización | Descripción: Periodo de Exploración:

Definida por el Contratista el Área
de Interés para desarrollar el PBC,
procede llevar a cabo la
caracterización económica, social
y cultural de la población, con el
detalle de los indicadores y los
instrumentos de medición de los
efectos de la Inversión Social por
realizar.

Entregable:

+ Documento que contenga la
caracterización

PBC Primera Fase (Fase
I): Dentro de los quince
(15) Meses siguientes a la
Fecha Efectiva del
Contrato, con el proyecto
de PBC.

PBC Fases siguientes y
eventual Programa
Exploratorio Posterior:

Actualización de la
Caracterización* con el
correspondiente PBC.

Avenida Calle 26 N” 89 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 13 de 21

%

El futuro

esdetodos  Mnsnergla

E

AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA

No.

Ejecución PBC:

Descripción /¡Entregable

Plazo de Entrega

+ Matriz de análisis para definir
las iniciativas de inversión y los
indicadores de medición
seleccionados.

Nota: Si durante el Programa de
Evaluación el Contratista da
continuidad a un PBC aprobado,
no requiere caracterización; caso
contrario, debe presentar una
nueva o la actualización de la
inicial a que haya lugar.

*Cada cinco (5) años

Eventual Programa de
Retención:

PBC de cada ciclo de la
etapa: Dentro de los doce
(12) Meses siguientes a la
fecha de inicio del ciclo.

Programa de Evaluación
Individual o Integrado:

Dentro de ios seis (6)
Meses siguientes a la
fecha de presentación del
PEV a la ANH.

Etapa de Desarrollo de
Infraestructura:

Dentro de los veinticuatro
(24) Meses siguientes a la
fecha de inicio de la Etapa.

Periodo de Producción:

Dentro de los seis (6)
Meses siguientes a la
fecha de inicio del Periodo
de Producción de cada
Campo Comercial.

Avenida Calle 26 N* 59-65 Piso 2, Edificio de ta Cámara Colombiana de la Infraestructura
Bogolá D.C. - Colombia. Código postal; 111321
Teléfono: +57 (1) 593 47 17 - www.anh.gov.co

Pág 14 de 21

ay El futuro ñ dE
> E

+

5
H za
AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

No. | Ejecución PBC

Descripción /Entregable

Plazo de Entrega.

La caracterización debe
actualizarse cada cinco (5)
Años.

Presentación
Proyecto de PBC
ala ANH

++ ++

Descripción: Proyecto de PBC
que el Contratista debe someter a
la aprobación de la ANH, con sus
anexos.

Entregable:

Propuesta general del PBC que
contenga mínimo:

Denominación del Programa.
Objetivo.

Justificación.

Descripción de la metodología
para la definición del PBC.
Proyectos y/o actividades que
conforman el PBC con su
respectiva descripción y
componentes.

Ubicación geográfica de cada
proyecto.

Descripción cualitativa y
cuantificación de la población
beneficiaria por proyecto.

Periodo de Exploración:

PBC Primera Fase (Fase
Il); Dentro de los quince
(15) Meses siguientes a la
Fecha Efectiva.

PBC Fases subsiguientes:
Dentro de los doce (12)
Meses siguientes a la
fecha de inicio de la Fase.

Eventual Programa
Exploratorio Posterior:

Dentro de los seis (6)

Meses siguientes a la
fecha de inicio del
Programa.

Eventual Programa de

Retención:

Dentro de los doce (12)
Meses siguientes a la
fecha de inicio del ciclo

Avenida Calle 26 N* 59 - 85 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura

Bogotá D.C. - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 47 - www.anh.gov.co

Pág 15 de 21

El futuro.

es detodos  Miñenefgla

E

A

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

No.| Ejecución PBC : ¡ Descripción /Entregable Plazo de Entrega
+ Metas e indicadores de cada! de la Etapa de
proyecto o Retención.
actividad.

+

actividad, con sus
cronogramas.

Plazo de ejecución total y de
cada proyecto o
respectivos

Para el Periodo de Producción,

especificar si el PBC se
ejecutará a largo plazo,
conforme la naturaleza de los
proyectos y los tiempos

requeridos para asegurar su
sostenibilidad.

Presupuesto total, discriminado
por proyecto o actividad, con el
detalle de eventuales partícipes
para el caso de Programas
conjuntos.

Plan de comunicaciones con su
correspondiente estrategia de
atención de Peticiones, Quejas
y Reclamos -PQR-.

Medidas previstas para la
sostenibilidad de cada proyecto
o actividad y de sus
componentes en el tiempo. Así
mismo, los mecanismos de
cierre o transferencia de
actividades para evaluar el
cumplimiento de la obligación
por parte de la ANH, en los

Programa de Evaluación
Individual o Integrado:

Dentro de los seis (6)
Meses siguientes a la
fecha de presentación del
PEV a la ANH.

Etapa de Desarrollo de
Infraestructura:

Dentro de los veinticuatro
(24) Meses siguientes a
la fecha de inicio de la
Etapa.

Período de Producción:

Primer PBC:

Dentro de los seis (6)
Meses siguientes a la
fecha de inicio del
Periodo de Producción de
cada Campo Comercial.

Éste debe abarcar el
periodo restante del Año
Calendario

correspondiente. Cuando
falten menos de tres (3)

Avenida Calle 26 N” 59 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura

Bogotá D.C. - Colombia, Cádigo postal: 111321
Teléfono: +57 (1) 593 17 17 - wwwW.anh.gov.co

Pág 16 de 21

==

AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA
No. Ejecución PBC. | Descripción /Entregable Plazo de Entrega
casos en que estén articulados| Meses para la
con otras inversiones. terminación del primer
+ Interventoría, en el evento de| Año Calendario, el primer
proyectos de infraestructura. PBC debe incorporar la
+ Estrategia de medición de los cuantía mínima del 1% a
efectos o impactos del PBC. — | invertir en el año
inmediatamente |
Anexos: posterior. |
. Documento o Mapa de Gestión de | Sl ujentes PBC: o
los riesgos que puedan incidir en | El Contratista debe incluir
la ejecución del Programa. como anexo a partir del |
segundo Plan Anual de |
- Soportes del proceso de Operaciones PAD, un
A informe ejecutivo del PBC
participación adelantado por el con los avances en la
Contratista cuando aplique. definición de proyectos
presupuesto asignado y
« Informe y certificación de la| presupuesto remanente
auditoría externa sobre la etapa| pendiente por asignar
de formulación del PBC. proyectos, así como de la
. planeación para la
Nota: durante la formulación dell inclusión de nuevos
PBC, la . ANH podrá dar proyectos.
acompañamiento o realizar
seguimiento según la pertinencia.
3, | Evaluación y| Requerimiento de ajustes o| Dentro de los tres (3)
Pronunciamiento | aprobación. Meses siguientes al recibo
de la ANH del PBC, la ANH debe
valorar el Proyecto y
responder al Contratista,
bien con su aprobación o

Avenida Calle 26 N” 59 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal: 111321
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 17 de 21

v

El futuro

Edetodos . Mitenergia

»
UA
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

No.| Ejecución PBC

Descripción /Entregable +

Plazo de Entrega

bien con el requerimiento
de los ajustes por adoptar.

Nota: si la ANH no se
pronuncia dentro del
término establecido en el
Anexo, el PBC se
considera aprobado en las
condiciones presentadas
por el Contratista.

Si se trata de solicitudes de
modificación a PBC ya
aprobados, la ANH debe
pronunciarse sobre las
mismas, dentro los dos (2)
Meses siguientes a la
fecha de radicación del
documento que contenga
la propuesta de
modificación.

Nota: si la ANH no se
pronuncia dentro del
término establecido en el
Anexo, el PBC modificado
se considera aprobado en
las condiciones
presentadas por el
Contratista.

Avenida Calle 26 N* 59 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura

Bogotá D.C. - Colombia. Código postal: 111321

Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 18 de 21

El futuro E da
6] es de todos Manda

Y

r
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

No. | Ejecución PBC

Descripción IEntregable. do

Plazo de Entrega

Seguimiento a la
4. | Ejecución

Presentación de informes
semestrales y anuales que
contengan los avances de
ejecución de cada proyecto o
actividad, incluida la económica,
con sus correspondientes soportes,
así como informe y soportes de
actividades del plan de
comunicaciones en desarrollo.

Seguimiento por parte de la ANH
durante la ejecución y/o cierre para
la verificación in situ del avance o el
cumplimiento de los PBC.

Nota: Cualquier modificación al
PBC debe ser sometida a la
aprobación de la ANH.

Informe del primer
Semestre de cada año
Calendario: a más tardar el
31 de agosto.

Informe Anual: a más
tardar el 28 de febrero del
Año siguiente.

Avenida Calle 26 N* $9 - 65 Plso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia. Código postal: 111324
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co

Pág 19 de 21

%

El futuro

Esdetodos Minenergia

ANH=

AGENCIA NACIONAL DE HIDROCARBUROS

COLOMBIA
No.| Ejecución PBC- | Descripción /Entregable Plazo de Entrega
Informe Final y — | Informe final de ejecución del PBC,| Dentro de los tres (3)
5. | Valoración incluida la económica, con sus| Meses siguientes a la

correspondientes anexos.

Certificación de las inversiones
efectivamente realizadas, suscrita
por el Revisor Fiscal, Auditor
Externo, Auditor Interno oO
“Controller”, y, a falta de los
anteriores, por el Contador Público
responsable de las operaciones
del Contratista o de la entidad con
la que aquel haya celebrado
acuerdo o convenio para ejecutar
conjuntamente el correspondiente
Programa en Beneficio de las
Comunidades.

Informe y certificación de la
auditoría externa sobre la etapa de
ejecución del PBC.

Informe sobre la Medición de los
resultados del Programa de que se
trate, de acuerdo con los
indicadores establecidos en la
caracterización o con la estrategia
propuesta en el PBC.

culminación del Programa
en Beneficio de las
Comunidades.

La ANH
pronunciarse sobre el
cumplimiento del PBC
ejecutado, dentro de los
tres (3) Meses siguientes
al recibo del informe final.

debe

Nota: si la ANH no se
pronuncia dentro del
término establecido en el
Anexo, se entenderá
aprobada la ejecución del
PBC — y cumplida la
obligación para la fase,
programa o etapa
correspondiente.

Avenida Calle 26 N* 59 - 65 Piso 2, Edificio de la Cámara Colombiana de la Infraestructura
Bogotá D.C. - Colombia, Código postal: 111321
Teléfono: +57 (1) 693 17 17 - www.anh.gov.co

Pág 20 de 21

$

El futuro
es de todos

Minenergla Y

mm
ANH==

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

6. Plazo de ejecución de los PBC

El término de ejecución de los PBC debe ser igual al plazo de cada una de las fases del
Período de Exploración, o al término de eventuales Programas Exploratorio Posterior,
de Retención y de Evaluación y de Etapa de Desarrollo de Infraestructura.

Para el caso del Período de Producción, el plazo de ejecución no debe ser superior al
término consignado en el cronograma aprobado (con sus actualizaciones) por la ANH
para cada PBC.

El Contratista eventualmente podrá solicitar a la ANH autorización para ampliar el
término de ejecución del PBC, siempre y cuando los motivos por los cuales no haya
ejecutado el PBC durante la fase o periodo correspondiente no le sean imputables al
Contratista y haya actuado diligentemente durante todo el proceso de formulación,
aprobación y ejecución del respectivo PBC. La ampliación del término para ejecutar un
PBC, no se constituirá como ampliación del término de la fase correspondiente.

Bogotá D.C. - Colombia. Código poslat: 111321

Avenida Calle 26 N” 59 - 65 Piso 2, Edificio de ta Cámara Colombiana de la Infraestructura
Teléfono: +57 (1) 593 17 17 - www.anh.gov.co Y

El futuro h d
es de todos Minenergla:

Pág 21 de 21

